Exhibit 10.1
EXECUTION VERSION
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 30, 2010
among
NMHG HOLDING CO.
NACCO MATERIALS HANDLING GROUP, INC.
NACCO MATERIALS HANDLING LIMITED
NACCO MATERIALS HANDLING B.V.
NMH INTERNATIONAL B.V.
and
N.M.H. HOLDING B.V.
as Borrowers
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME
PARTY HERETO AS LENDERS
THE FINANCIAL INSTITUTION FROM TIME TO TIME
PARTY HERETO AS ISSUING BANKS
U.S. BANK NATIONAL ASSOCIATION,
as Senior Managing Agent
WELLS FARGO CAPITAL FINANCE, INC.,
as Documentation Agent
BANK OF AMERICA, N.A.,
as Syndication Agent
and
CITICORP NORTH AMERICA, INC.,
as Administrative Agent
 
CITIGROUP GLOBAL MARKETS INC.
and
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and as Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I         DEFINITIONS     2  
 
           
1.01.
  Certain Defined Terms     2  
1.02.
  Computation of Time Periods     54  
1.03.
  Accounting Terms     55  
1.04.
  Other Definitional Provisions     55  
1.05.
  Other Terms     55  
1.06.
  Payments by the Borrowers     55  
1.07.
  Accounting and Financial Computations     55  
 
            ARTICLE II         AMOUNTS AND TERMS OF LOANS AND LETTERS OF CREDIT
    55  
 
           
2.01.
  The Revolving Credit Facility     55  
2.02.
  Letters of Credit     62  
2.03.
  Expansion Option     68  
2.04.
  Evidence of Indebtedness     69  
2.05.
  Authorized Officers and Administrative Agents     70  
2.06.
  Booking of Loans and Letters of Credit     70  
 
            ARTICLE III         PAYMENTS AND PREPAYMENTS     70  
 
           
3.01.
  Prepayments; Reductions in and Reallocations of Commitments     70  
3.02.
  Payments     74  
3.03.
  Pro Rata Shares Adjustment     78  
3.04.
  Taxes     79  
3.05.
  Increased Capital     81  
3.06.
  Cash Management and Concentration Accounts     82  
3.07.
  Defaulting Lenders     85  
3.08.
  UK Tax     88  
 
            ARTICLE IV         INTEREST AND FEES     92  
 
           
4.01.
  Interest on the Loans and Other Obligations     92  
4.02.
  Special Provisions Governing Fixed Rate Loans     95  
4.03.
  Fees     97  
 
            ARTICLE V         CONDITIONS TO EFFECTIVENESS;         CONDITIONS TO
LOANS AND LETTERS OF CREDIT     99  
 
           
5.01.
  Conditions Precedent to Effectiveness     99  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
5.02.
  Conditions Precedent to Revolving Loans, Swing Loans, Overdraft Loans and
Letters of Credit     101  
 
            ARTICLE VI         REPRESENTATIONS AND WARRANTIES     102  
 
           
6.01.
  Representations and Warranties of the Borrowers     102  
 
            ARTICLE VII         REPORTING COVENANTS     112  
 
           
7.01.
  Financial Statements     113  
7.02.
  Events of Default     115  
7.03.
  Lawsuits     116  
7.04.
  Insurance     116  
7.05.
  Borrowing Base Certificate     116  
7.06.
  ERISA and Analogous Notices     118  
7.07.
  Environmental Notices     120  
7.08.
  Labor Matters     121  
7.09.
  Public Filings and Reports     121  
7.10.
  Bank Account Information     121  
7.11.
  Permitted Term B Loans; Debt     121  
7.12.
  Other Reports     121  
7.13.
  Other Information     121  
7.14.
  Solvency of Italian Receivables Seller     122  
7.15.
  Anti-Terrorism and Anti-Money Laundering Law Notices     122  
 
            ARTICLE VIII         AFFIRMATIVE COVENANTS     122  
 
           
8.01.
  Organizational Existence, Etc.     122  
8.02.
  Organizational Powers; Conduct of Business, Etc.     122  
8.03.
  Compliance with Laws, Etc.     123  
8.04.
  Payment of Taxes and Claims; Tax Consolidation     123  
8.05.
  Insurance     123  
8.06.
  Inspection of Property; Books and Records; Discussions     124  
8.07.
  ERISA Compliance     125  
8.08.
  Foreign Employee Benefit Plan Compliance     125  
8.09.
  Maintenance of Property     125  
8.10.
  Further Assurances; Additional Collateral     125  
8.11.
  Landlord and Bailee Waivers     127  
8.12.
  Environmental Compliance     127  
8.13.
  Insurance and Condemnation Proceeds     127  
8.14.
  Compliance with Anti-Money Laundering Laws and Anti-Terrorism Laws     128  
8.15.
  Appraisals     128  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page   ARTICLE IX         NEGATIVE COVENANTS     128  
 
           
9.01.
  Indebtedness     129  
9.02.
  Sales of Assets     131  
9.03.
  Liens     132  
9.04.
  Investments     133  
9.05.
  Accommodation Obligations     135  
9.06.
  Restricted Payments     136  
9.07.
  Conduct of Business; Subsidiaries; Acquisitions     138  
9.08.
  Transactions with Shareholders and Affiliates     139  
9.09.
  Restriction on Fundamental Changes     140  
9.10.
  Sale and Leaseback Transactions; Operating Leases     141  
9.11.
  Margin Regulations; Securities Laws     141  
9.12.
  ERISA     141  
9.13.
  Constituent Documents     142  
9.14.
  Fiscal Year     142  
9.15.
  Cancellation of Debt; Prepayment of Indebtedness; Certain Amendments     142  
9.16.
  Environmental Matters     143  
9.17.
  Cash Management     143  
9.18.
  No Restrictions on Subsidiary Dividends     143  
9.19.
  No Violation of Anti-Terrorism Laws     143  
 
            ARTICLE X         FINANCIAL COVENANTS     143  
 
           
10.01.
  Excess Availability     143  
10.02.
  Maximum Leverage Ratio     143  
10.03.
  Minimum Fixed Charge Coverage Ratio     144  
10.04.
  Other Financial Covenants     144  
 
            ARTICLE XI         EVENTS OF DEFAULT; RIGHTS AND REMEDIES     144  
 
           
11.01.
  Events of Default     144  
11.02.
  Rights and Remedies     147  
11.03.
  Cash Collateral     148  
11.04.
  License for Use of Software and Other Intellectual Property     149  
 
            ARTICLE XII         THE ADMINISTRATIVE AGENT     149  
 
           
12.01.
  Appointment     149  
12.02.
  Nature of Duties     150  
12.03.
  Rights, Exculpation, Etc.     150  
12.04.
  Reliance     151  
12.05.
  Indemnification     152  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
12.06.
  CNAI Individually     152  
12.07.
  Successor Administrative Agents; Resignation of Administrative Agents     153
 
12.08.
  Relations Among Lenders     154  
12.09.
  Concerning the Collateral and the Loan Documents     155  
12.10.
  No Reliance on Administrative Agent’s Customer Identification Program     157
 
12.11.
  USA Patriot Act     158  
12.12.
  Delegation of Duties     158  
12.13.
  Non-Reliance on Administrative Agent and other Lenders     158  
 
            ARTICLE XIII         CO-BORROWER PROVISIONS     159  
 
           
13.01.
  Domestic Borrowers     159  
13.02.
  Multicurrency Borrowers     159  
13.03.
  Separate Actions     160  
13.04.
  Obligations Absolute and Unconditional     160  
13.05.
  Waivers and Acknowledgements     161  
13.06.
  Contribution Among Borrowers     161  
13.07.
  Subrogation     163  
13.08.
  Subordination     163  
 
            ARTICLE XIV         MISCELLANEOUS     164  
 
           
14.01.
  Lender Assignments and Participations     164  
14.02.
  Expenses     167  
14.03.
  Indemnity     167  
14.04.
  Change in Accounting Principles     168  
14.05.
  Setoff     169  
14.06.
  Ratable Sharing     169  
14.07.
  Amendments and Waivers     170  
14.08.
  Notices     172  
14.09.
  Survival of Warranties and Agreements     173  
14.10.
  Failure or Indulgence Not Waiver; Remedies Cumulative     173  
14.11.
  Marshaling; Payments Set Aside     173  
14.12.
  Severability     173  
14.13.
  Headings     173  
14.14.
  Governing Law     174  
14.15.
  Limitation of Liability     174  
14.16.
  Successors and Assigns     174  
14.17.
  Certain Consents and Waivers     174  
14.18.
  Counterparts; Effectiveness; Inconsistencies     176  
14.19.
  Limitation on Agreements     176  
14.20.
  Confidentiality     176  
14.21.
  Currency Conversions     176  
14.22.
  Entire Agreement     177  
14.23.
  Advice of Counsel     177  

iv



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
14.24.
  Documentation Agent, Senior Managing Agent, Syndication Agent, Joint Lead
Arrangers and Joint Bookrunners     177  
14.25.
  Termination of the Multicurrency Facility     178  
14.26.
  Amendment and Restatement     178  
14.27.
  Posting of Communications     178  
 
            ARTICLE XV     179   Collection Allocation Mechanism     179  
 
           
15.01.
  Implementation of CAM     179  
15.02.
  Letters of Credit     180  
15.03.
  Conversion     181  

v



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Applicable Interest Rate Margins and Fee Rates
 
       
Exhibit B
  —   Form of Assignment and Acceptance
 
       
Exhibit C-1
  —   Form of Borrowing Base Certificate (Domestic Facility)
 
       
Exhibit C-2
  —   Form of Borrowing Base Certificate (Multicurrency Facility)
 
       
Exhibit D-1
  —   Form of Collateral Access Agreement (Landlord)
 
       
Exhibit D-2
  —   Form of Collateral Access Agreement (Bailee)
 
       
Exhibit E
  —   Form of Collection Account Agreement
 
       
Exhibit F
  —   Credit and Collection Policies
 
       
Exhibit G-1
  —   Form of Domestic Borrower Guaranty
 
       
Exhibit G-2
  —   Form of Multicurrency Borrower Guaranty
 
       
Exhibit G-3
  —   Form of Foreign Guaranty (Multicurrency Obligations)
 
       
Exhibit H
  —   Form of Domestic Security Agreement
 
       
Exhibit I
  —   Form of Foreign Working Capital Guaranty
 
       
Exhibit J
  —   Initial Projections
 
       
Exhibit K-1
  —   Form of Notice of Borrowing (Domestic Facility)
 
       
Exhibit K-2
  —   Form of Notice of Borrowing (Multicurrency Facility)
 
       
Exhibit L
  —   Form of Notice of Continuation/Conversion
 
       
Exhibit M-1
  —   Form of Notice of Letter of Credit Issuance (Domestic Facility)
 
       
Exhibit M-2
  —   Form of Notice of Letter of Credit Issuance (Multicurrency Facility)
 
       
Exhibit N
  —   Form of Officer’s Certificate
 
       
Exhibit O
  —   Form of Pledge Agreement (Domestic)
 
       
Exhibit P
  —   Pro Forma
 
       
Exhibit Q-1
  —   Form of Domestic Loan Note
 
       
Exhibit Q-2
  —   Form of Multicurrency Loan Note

 



--------------------------------------------------------------------------------



 



         
Exhibit Q-3
  —   Form of Swing Loan Note
 
       
Exhibit R
  —   Form of Trademark Security Agreement
 
       
Exhibit S
  —   List of Closing Documents
 
       
Exhibit T
  —   Form of Compliance Certificate
 
       
Exhibit U
  —   Form of Increasing Lender Supplement
 
       
Exhibit V
  —   Form of Augmenting Lender Supplement
 
       
Exhibit W
  —   Mandatory Cost

-2-



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 1.01.1
  —   Commitments
 
       
Schedule 1.01.2
  —   Guarantors
 
       
Schedule 1.01.3
  —   Foreign Security Agreements
 
       
Schedule 1.01.4
  —   Accommodation Obligations; Contingent Obligations
 
       
Schedule 1.01.5
  —   Permitted Existing Indebtedness
 
       
Schedule 1.01.6
  —   Permitted Existing Investments
 
       
Schedule 1.01.7
  —   Permitted Existing Liens
 
       
Schedule 1.01.8
  —   Refinanced Indebtedness
 
       
Schedule 1.01.9
  —   Permitted Financial Institutions
 
       
Schedule 1.01.10
  —   Pledge Agreements
 
       
Schedule 2.02
  —   Existing Letters of Credit
 
       
Schedule 6.01-A
  —   Constituent Documents
 
       
Schedule 6.01-C
  —   Authorized, Issued and Outstanding Capital Stock; Subsidiaries
 
       
Schedule 6.01-I
  —   Litigation; Adverse Effects
 
       
Schedule 6.01-O
  —   Environmental Matters
 
       
Schedule 6.01-P
  —   ERISA Matters
 
       
Schedule 6.01-R
  —   Labor Matters
 
       
Schedule 6.01-U
  —   Intellectual Property & Permits
 
       
Schedule 6.01-V
  —   Assets and Properties
 
       
Schedule 6.01-W
  —   Insurance
 
       
Schedule 6.01-Y
  —   Transactions with Affiliates
 
       
Schedule 6.01-Z
  —   Collection Account Banks; Bank Accounts
 
       
Schedule 6.01-CC
  —   Compensation Increases
 
       
Schedule 7.05-A
  —   Monthly Domestic Borrowing Base Delivery Dates
 
       
Schedule 7.05-B
  —   Monthly Multicurrency Borrowing Base Delivery Dates

-3-



--------------------------------------------------------------------------------



 



         
Schedule 7.05-C
  —   Semi-Monthly Domestic Borrowing Base Delivery Dates
 
       
Schedule 7.05-D
  —   Semi-Monthly Multicurrency Borrowing Base Delivery Dates
 
       
Schedule 9.02-B
  —   Sale of Assets
 
       
Schedule 9.04
  —   Investments in Disbursement Accounts
 
       
Schedule 9.10
  —   Sale and Leaseback Transactions

-4-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          This Second Amended and Restated Credit Agreement dated as of June 30,
2010 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) is entered into among:
     (i) NMHG Holding Co., a Delaware corporation (together with its permitted
successors and assigns hereunder, “NMHG Holding”);
     (ii) NACCO Materials Handling Group, Inc., a Delaware corporation (“NMHG”);
     (iii) NACCO Materials Handling Limited (company number 02636775),
incorporated under the laws of England and Wales (the “UK Borrower”);
     (iv) NACCO Materials Handling B.V., a private company with limited
liability incorporated under the laws of the Netherlands having its corporate
seat in Nijmegen (the “NACCO BV”);
     (v) NMH International B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“NMH International”);
     (vi) N.M.H. Holding B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“Holding BV”; and together with NACCO BV and NMH International, the
“Netherlands Borrowers”);
     (vii) the financial institutions from time to time a party hereto as
Lenders, whether by execution of this Agreement or an Assignment and Acceptance,
the financial institutions from time to time party hereto as Issuing Banks,
whether by execution of this Agreement or an Assignment and Acceptance or
otherwise;
     (viii) Citicorp North America, Inc., a Delaware corporation (“CNAI”), in
its capacity as administrative agent for the Lenders and the Issuing Banks
hereunder (with its successors and permitted assigns in such capacity, the
“Administrative Agent”);
     (ix) Bank of America, N.A., in its capacity as syndication agent (with its
successors and permitted assigns in such capacity, the “Syndication Agent”); and
     (x) Citibank International PLC (with its successors and permitted assigns
in such capacity, the “Overdraft Line Bank”).
PRELIMINARY STATEMENT
          The Borrowers (other than NMH International and Holding BV), the
Overdraft Line Bank, certain of the Lenders and the Administrative Agent are
parties to the Amended and Restated Credit Agreement dated as December 19, 2005
(as amended or otherwise modified prior to the date hereof, the “Previous
Agreement”).

 



--------------------------------------------------------------------------------



 



          The parties hereto wish to amend and restate the Previous Agreement in
its entirety pursuant to the terms hereof. Upon the effectiveness hereof, and
subject to the terms and conditions set forth herein, the Previous Agreement is
hereby so amended and restated.
ARTICLE I
DEFINITIONS
          1.01. Certain Defined Terms. In addition to the terms defined above,
the following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined:
          “Accommodation Obligation” means any Contractual Obligation,
contingent or otherwise, of one Person with respect to any Indebtedness,
obligation or liability of another, if the primary purpose or intent thereof by
the Person incurring the Accommodation Obligation is to provide assurance to the
obligee of such Indebtedness, obligation or liability of another that such
Indebtedness, obligation or liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders thereof
will be protected (in whole or in part) against loss in respect thereof
including, without limitation, direct and indirect guarantees, endorsements
(except for collection or deposit in the ordinary course of business), notes
co-made or discounted, recourse agreements, take-or-pay agreements, keep-well
agreements, agreements to purchase or repurchase such Indebtedness, obligation
or liability or any security therefor or to provide funds for the payment or
discharge thereof, agreements to maintain solvency, assets, level of income, or
other financial condition, and agreements to make payment other than for value
received. The amount of any Accommodation Obligation shall be equal to the
lesser of (a) the principal amount payable under such Accommodation Obligation
(if quantifiable) and (b) the portion of the obligation so guaranteed or
otherwise supported.
          “Account” is defined in Section 2.01(c)(i).
          “Accounting Changes” means, with respect to any Person, changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions).
          “Accounting Firm” means Ernst & Young LLP or such other firm of
independent certified public accountants of recognized national standing
acceptable to the Administrative Agent.
          “Acquisition” is defined in Section 9.04(f).
          “Activities” is defined in Section 12.06(b).
          “Additional Assets” means: (a) any property, plant or equipment or
other tangible assets used in or useful in the operation of a Related Business,
including materials and labor used to rebuild or restore Property damaged or
lost due to an event of casualty, or to replace Property taken pursuant to a
condemnation proceeding, (b) the Capital Stock of a Person that becomes a
Borrower Subsidiary as a result of the acquisition of such Capital Stock by a
Borrower or a Borrower Subsidiary, or (c) Capital Stock constituting a minority
interest in any Person that at such time is a Borrower Subsidiary; provided,
however, that any such Subsidiary described in clause (b) or (c) above is
primarily engaged in a Related Business.
          “Adjusted EBITDA” means, for any period, the sum, without duplication,
of (a) Consolidated EBITDA and (b) equity advances and capital contributions to
NMHG Holding or any of the

-2-



--------------------------------------------------------------------------------



 



other Borrowers made during such period or within thirty days following the end
of such period and specifically designated for allocation to such period and not
in the period in which made, provided, that no greater than $25,000,000 of such
equity advances and capital contributions may be included in the determination
of Adjusted EBITDA during any four-quarter period.
          “Administrative Agent” is defined in the preamble.
          “Administrative Agent Fee Letter” means the fee letter dated the
Closing Date by and among the Administrative Agent and the Borrowers, as
amended, restated, supplemented or otherwise modified from time to time.
          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, as applied to any specified Person, any other
Person that, directly or indirectly, controls, is controlled by or is under
common control with, such specified Person and includes each officer or director
or general partner of such Person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) as applied to any specified
Person means the possession, directly or indirectly, of the power to vote five
percent (5.0%) or more of the Voting Stock or otherwise to direct or cause the
direction of, the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise. “Affiliated” has a
correlative meaning to Affiliate.
          “Agent’s Group” is defined in Section 12.06(b).
          “Agreement” is defined in the preamble.
          “Anti-Money Laundering Laws” means the BSA and all applicable
Requirements of Law and government guidance on BSA compliance and on the
prevention and detection of money laundering violations under 18 U.S.C. §§ 1956
and 1957.
          “Anti-Terrorism Laws” means the OFAC Laws and Regulations, the
Executive Orders and the USA Patriot Act.
          “Applicable Fixed Rate Margin”, “Applicable Floating Rate Margin”,
“Applicable Letter of Credit Fee Rate”, “Applicable Overdraft Rate Margin”, and
“Applicable Unused Commitment Fee Rate” mean a per annum rate equal to
(a) during the period from the Closing Date until January 1, 2011, the
respective per annum rates in the row designated “Level 2” on the table set
forth on Exhibit A attached hereto with respect to each of the Applicable Fixed
Rate Margin, the Applicable Floating Rate Margin, the Applicable Overdraft Rate
Margin, the Applicable Letter of Credit Fee Rate, and the Applicable Unused
Commitment Fee Rate and (b) from and after such January 1, 2011, if the Average
Quarterly Availability for the applicable period ending on the last day of the
then most recent fiscal quarter (as shown on the Compliance Certificate
delivered pursuant to Section 7.01(c)) is within the applicable range set forth
on Exhibit A attached hereto, the Applicable Fixed Rate Margin, the Applicable
Floating Rate Margin, the Applicable Letter of Credit Fee Rate, the Applicable
Overdraft Rate Margin and the Applicable Unused Commitment Fee Rate shall be the
respective per annum rates set forth opposite the applicable range indicated on
the table set forth on Exhibit A attached hereto. Subject to clause (a) of the
preceding sentence, in the event of the delivery of a Compliance Certificate
showing an increase or decrease in the Average Quarterly Availability which
requires a change in the Applicable Fixed Rate Margin, the Applicable Floating
Rate Margin, the Applicable Letter of Credit Fee Rate, the Applicable Overdraft
Rate Margin and the Applicable Unused Commitment Fee Rate, such changes shall be
effective

-3-



--------------------------------------------------------------------------------



 



from the first day of the calendar month immediately following receipt of such
Compliance Certificate (or January 1, 2011, as applicable) (provided that the
Compliance Certificate is received by the Administrative Agent no later than
12:00 p.m. (New York time) at least one (1) Business Day prior to the first day
of such calendar month) until the next such date on which the Applicable Fixed
Rate Margin, the Applicable Floating Rate Margin, the Applicable Letter of
Credit Fee Rate, the Applicable Overdraft Rate Margin and the Applicable Unused
Commitment Fee Rate are subject to change following the delivery of (or failure
to deliver) a Compliance Certificate showing an increase or decrease in the
Average Quarterly Availability which requires such changes (any such date on
which the Applicable Fixed Rate Margin, the Applicable Floating Rate Margin, the
Applicable Letter of Credit Fee Rate, the Applicable Overdraft Rate Margin and
the Applicable Unused Commitment Fee Rate are subject to change being a “Rate
Change Date”); provided, however, that failure to timely deliver such Compliance
Certificate following the end of any fiscal quarter shall, in addition to any
other remedy provided for in this Agreement, result in an increase in the
Applicable Fixed Rate Margin, the Applicable Floating Rate Margin, the
Applicable Letter of Credit Fee Rate, the Applicable Overdraft Rate Margin and
the Applicable Unused Commitment Fee Rate to the maximum per annum rates for the
applicable period set forth on Exhibit A until the first day of the first
calendar month following the delivery of such Compliance Certificate
demonstrating that such an increase is not required; provided further, however,
the occurrence and continuation of any Event of Default, in addition to any
other remedy provided for in this Agreement, shall result in an increase in the
Applicable Fixed Rate Margin, the Applicable Floating Rate Margin, the
Applicable Letter of Credit Fee Rate, the Applicable Overdraft Rate Margin and
the Applicable Unused Commitment Fee Rate to the maximum per annum rates for the
applicable period set forth on Exhibit A until the first day of the first
calendar month following the date on which such Event of Default is cured or
waived in accordance with Section 14.07.
          “Applicable Lending Office” means, with respect to a particular
Lender, its Fixed Rate Lending Office in respect of provisions relating to Fixed
Rate Loans, Overdraft Loans and Multicurrency Loans, and its Domestic Lending
Office in respect of provisions relating to Floating Rate Loans.
          “Approved Fund” means any Fund that (a) is administered or managed by
(i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate
of an entity that administers or manages a Lender, and, (b) together with all
other Affiliated Approved Funds that are Lender assignees hereunder, have total
assets in excess of $200,000,000.
          “Assignment and Acceptance” means an Assignment and Acceptance in
substantially the form of Exhibit B attached hereto delivered to the
Administrative Agent in connection with an assignment of a Lender’s interest
under this Agreement in accordance with the provisions of Section 14.01.
          “Augmenting Lender” is defined in Section 2.03.
          “Australian Credit Facility” means that certain Guaranteed Multi
Option Facility, dated August 15, 2000, among NACCO Materials Handling Group Pty
Ltd., Citibank and Citibank Limited, as amended, restated, supplemented or
otherwise modified from time to time or as the same may be refinanced or
replaced; provided that such refinancing or replacement, taken as a whole, is on
terms no less favorable to NACCO Materials Handling Group Pty Ltd. than the
terms of the existing Australian Credit Facility prior to such replacement or
refinancing; provided further that if such refinancing or replacement is in an
aggregate principal amount greater than the commitments under the Australian
Credit Facility on May 9, 2002, any excess amounts shall only be permitted as
allowed in accordance with Section 9.01(q).
          “Australian Credit Facility Sublimit” means with respect to an
Australian Credit Facility provided by a CNAI Affiliate and with respect to any
calendar month, an amount equal to the lesser of (i)

-4-



--------------------------------------------------------------------------------



 



the Dollar Equivalent of the aggregate commitment under such Australian Credit
Facility and (ii) that amount equal to (A) the Dollar Equivalent of the amount
designated in writing by NACCO Materials Handling Group Pty Ltd. to such CNAI
Affiliate and the Administrative Agent as the “Australian Credit Facility
Sublimit” at least three (3) Business Days prior to the first Business Day of
such calendar month (as such Dollar Equivalent is determined on the day of such
notice) multiplied by (B) one hundred five percent (105%); provided, that such
designated amount may not be less than the outstanding obligations under such
Australian Credit Facility; provided, further that to the extent a notice is not
given as herein provided, the Australian Credit Facility Sublimit shall be the
amount most recently designated in such a written notice prior to the first
Business Day of such calendar month.
          “Australian Subsidiaries” means NMHG Australia Holding Pty Ltd., NACCO
Materials Handling Group Pty. Ltd, NMHG Distribution Pty Limited, and any other
Foreign Subsidiaries organized under the laws of Australia from time to time in
accordance with Section 9.07 of this Agreement.
          “Availability” means:
     (a) with respect to any Credit Facility at any particular time, the amount
by which the Maximum Credit Amount for such Credit Facility exceeds the Credit
Facility Outstandings under such Credit Facility at such time; or
     (b) with respect to both Credit Facilities at any particular time, the
aggregate Availability under each Credit Facility.
          “Availability Reserves” means (a) an amount equal to the Australian
Credit Facility Sublimit, (b) an amount equal to the aggregate commitments of
all CNAI Affiliates under any other foreign working capital facility subject to
the Foreign Working Capital Guaranty, (c) any other reserve against the
Availability under any Credit Facility established by the Administrative Agent,
(d) such amounts as the Administrative Agent may from time to time establish
against Availability under any Credit Facility in order either (i) to preserve
the value of, or the Administrative Agent’s Lien on, the Collateral or (ii) to
reflect future liabilities (including, without limitation, liabilities in
respect of cash management agreements and arrangements) of the Borrowers to the
Administrative Agent and its Affiliates, (e) such amounts as the Administrative
Agent may from time to time establish against Availability under any Credit
Facility in order to reflect risks of statutory and contractual rights of
retention on the Inventory of each Multicurrency Borrower or its Subsidiaries,
(f) an amount equal to any premium payments in respect of credit insurance
policies payable by any Borrower or any Borrower Subsidiary, (g) an amount equal
to any deductible payments that could become payable in respect of any credit
insurance policies of the Borrower or any Subsidiary Borrower if any claim were
made under such credit insurance policies, (h) an amount equal to 10% of the
face amount of all credit insurance polices of the Borrower and the Borrower
Subsidiaries and (i) such amounts as the Administrative Agent may from time to
time establish against Availability under any Credit Facility in order to
reflect risks of Liens arising because of Termination Events that are
continuing.
          “Average Quarterly Availability” means, for any fiscal quarter of any
Fiscal Year:
     (a) sum of the total Availability in respect of both Credit Facilities
during each day of such fiscal quarter
     divided by
     (b) the number of days during such fiscal quarter.

-5-



--------------------------------------------------------------------------------



 



          “Bailee” is defined in the Domestic Security Agreement.
          “Bank Accounts” means the Cash Collateral Accounts, the Collection
Accounts, the Disbursement Accounts, the Lockboxes, and the Concentration
Accounts.
          “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
§§ 101 et seq.), as amended from time to time, and any successor statute.
          “Bankruptcy Event” means (a) any event that constitutes a Default or
an Event of Default under Section 11.01(f) or 11.01(g), and (b) as used in
Section 9.06(a)(ii)(E), any event of a type described under Section 11.01(f) or
11.01(g) with respect to the Parent (rather than a Borrower or Borrower
Subsidiary as set forth therein).
          “Benefit Plan” means a defined benefit plan as defined in
Section 3(35) of ERISA (other than a Multiemployer Plan or Foreign Employee
Benefit Plan) that is subject to Title IV of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.
          “Board of Directors” means, with respect to any Person, the board of
directors of such Person or any committee thereof duly authorized to act on
behalf of such Board.
          “Borrower Subsidiaries” means the Subsidiaries of each Borrower and
“Borrower Subsidiary” means any Subsidiary of any Borrower.
          “Borrowers” means the Domestic Borrowers and the Multicurrency
Borrowers.
          “Borrowing” means a borrowing consisting of Loans under the same
Credit Facility of the same type (i.e., Floating Rate Loans or Fixed Rate Loans)
and of the same Optional Currency made on the same day by the same Borrower.
          “Borrowing Base” shall mean any of the Domestic Borrowing Base or the
Multicurrency Borrowing Base.
          “Borrowing Base Certificate” means a certificate, (a) with respect to
the Domestic Facility, in substantially the form of Exhibit C-1 attached hereto
(with such modifications thereto as shall be agreed to by the Administrative
Agent in accordance with the terms of this Agreement), setting forth the
Domestic Borrowers’ calculation of the Domestic Borrowing Base and (b) with
respect to the Multicurrency Facility, in substantially the form of Exhibit C-2
attached hereto (with such modifications thereto as shall be agreed to by the
Administrative Agent in accordance with the terms of this Agreement), setting
forth the Multicurrency Borrowers’ calculation of the Multicurrency Borrowing
Base.
          “BSA” means the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq.
          “Business Activity Report” means, to the extent still required in the
applicable jurisdiction to enforce rights in or against Collateral or obligors
of Collateral located therein, (a) a Notice of Business Activities Report from
the State of New Jersey Division of Taxation or (b) a Minnesota Business
Activity Report from the Minnesota Department of Revenue.
          “Business Day” means a day, in the applicable local time, (a) which is
not a Saturday or Sunday or a legal holiday, (b) on which banks are not required
or permitted by law or other governmental

-6-



--------------------------------------------------------------------------------



 



action to close (i) in New York, New York, (ii) in the case of Fixed Rate Loans
or Multicurrency Loans, in London, England, or (iii) in the case of Letter of
Credit transactions for a particular Issuing Bank, in the place where its office
for issuance or administration of the pertinent Letter of Credit is located, and
(c) in the case of Euro Loans, on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) system is operating.
          “CAM Exchange” means the exchange of the Lenders’ interests provided
for in Section 15.01.
          “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which:
     (a) the numerator shall be the aggregate Credit Facility Outstandings of
such Lender under all Credit Facilities immediately prior to the date on which a
CAM Exchange occurs, and
     (b) the denominator shall be the aggregate Credit Facility Outstandings
prior to the date on which a CAM Exchange occurs.
          For purposes of computing each Lender’s CAM Percentage, all
Obligations which shall be denominated in Specified Foreign Currencies shall be
translated into Dollars at the Spot Rate in effect on the date on which such CAM
Exchange occurs.
          “Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether payable in cash or other Property or accrued as a
liability (but without duplication)) during such period that, in conformity with
GAAP, are required to be classified as capital expenditures but excluding
(a) interest capitalized relating to and during construction of Property,
(b) expenditures made in connection with the replacement or restoration of
Property to the extent reimbursed or financed from insurance or condemnation
proceeds not constituting net cash proceeds of sale of such Property and
(c) expenditures made with the proceeds from the sales of similar Property to
the extent such sales and reinvestments are otherwise permitted under this
Agreement.
          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.
          “Capital Stock” means, with respect to any Person, any shares of
common or preferred stock, any other equity securities, any limited liability
company interests, any general or limited partnership interests or other
equivalents of such Person, regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.
          “Cash Collateral” means immediately available cash or Cash Equivalents
in any Concentration Account or Cash Collateral Account under the “control”
(within the meaning of Section 9-104 of the Uniform Commercial Code or in the
case of Cash Collateral of the Multicurrency Borrowers, within the meaning of
applicable law) of the Administrative Agent, as security for any of the
Obligations.
          “Cash Collateralize” means, in respect of an obligation, provide and
pledge (as a first priority perfected security interest in favor of the
Administrative Agent) cash collateral in Dollars, at a location and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

-7-



--------------------------------------------------------------------------------



 



          “Cash Collateral Accounts” means, collectively, the Domestic Cash
Collateral Account and the Multicurrency Cash Collateral Accounts.
          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (b) repurchase agreements
on obligations of the type specified in clause (a) above with respect to which,
at the time of acquisition, the senior long-term debt of the party agreeing to
repurchase such obligations is rated AAA (or better) by Standard & Poor’s
Corporation (or its successors) or Aaa (or better) by Moody’s Investors Service,
Inc. (or its successors); (c) domestic and Eurodollar certificates of deposit
and time deposits, bankers’ acceptances and floating rate certificates of
deposit issued by any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations), which, at
the time of acquisition, are rated A-1 (or better) by Standard & Poor’s
Corporation (or its successors) or P-1 (or better) by Moody’s Investors Service,
Inc. (or its successors); (d) commercial paper of United States and foreign
banks and bank holding companies and their subsidiaries and United States and
foreign finance, commercial industrial or utility companies which, at the time
of acquisition, are rated A-1 (or better) by Standard & Poor’s Corporation (or
its successors) or P-1 (or better) by Moody’s Investors Service, Inc. (or its
successors); (e) marketable direct obligations of any state of the United States
of America or any political subdivision of any such state given on the date of
such investment the highest credit rating by Moody’s Investors Service, Inc. (or
its successors) and Standard & Poor’s Corporation (or its successors); or
(f) securities of money market funds rated Am (or better) by Standard & Poor’s
Corporation (or its successors) or A (or better) by Moody’s Investors Service,
Inc. (or its successors); provided, that the maturities of any such Cash
Equivalents referred to in clauses (a), (c), (d) and (e) shall not exceed
270 days.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto,
any successor statutes, and any regulations or legally enforceable guidance
promulgated thereunder.
          “CERCLIS” is defined in Section 6.01(o).
          “Change of Control” means any of the following shall occur:
          (a) any Person or group of Persons (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act) other than one or more Permitted
Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 promulgated by the Commission under said Act), either directly or
indirectly, of twenty-five percent (25%) or more of the total voting power of
the outstanding Voting Stock of any Relevant Person; provided, however, that the
Permitted Holders beneficially own (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act), directly or indirectly, in the aggregate a lesser
percentage of the total voting power of the Voting Stock of such Relevant Person
than such other person and do not have the right or ability by voting power,
contract or otherwise to elect or designate for election a majority of the Board
of Directors of such Relevant Person;
          (b) individuals who on the Closing Date constituted the Board of
Directors of any Relevant Person (together with any new directors whose election
by such Board of Directors of such Relevant Person or whose nomination for
election by the stockholders of such Relevant Person was approved by the
Permitted Holders or by a vote of a majority of the directors of such Relevant
Person then still in office who were either directors on the Closing Date or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of such Relevant
Person then in office;

-8-



--------------------------------------------------------------------------------



 



          (c) the adoption of a plan relating to the liquidation or dissolution
of any Credit Party or Relevant Person (other than to the extent permitted in
Section 9.09);
          (d) the merger or consolidation of any Credit Party with or into
another Person or the merger of another Person with or into any Credit Party, or
the sale of all or substantially all the assets of any Credit Party to another
Person, other than a transaction permitted by Section 9.02 and 9.09; or
          (e) one hundred percent (100%) of the Capital Stock of any Borrower
ceasing to be owned (directly or indirectly) by NMHG Holding or Hyster-Yale,
other than to the extent permitted by Section 9.02(c) and 9.09, or one hundred
percent (100%) of the Capital Stock of any Borrower ceasing to be pledged to the
Administrative Agent pursuant to a Pledge Agreement.
          “CIP Regulations” is defined in Section 12.10.
          “Citibank” means Citibank, N.A., a national banking association.
          “Claim” means any claim or demand, by any Person, of whatsoever kind
or nature for any alleged Liabilities and Costs, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
Permit, ordinance or regulation, common law or otherwise.
          “Closing Date” means June 30, 2010.
          “Closing List” is defined in Section 5.01(a)(i).
          “CNAI” is defined in the preamble.
          “CNAI Affiliates” means all Affiliates of CNAI.
          “Collateral” means all Property and interests in Property and proceeds
thereof (including, but not limited to, all accounts, Receivables, deposit
accounts, Bank Accounts, chattel paper, instruments, investment property,
Inventory, General Intangibles, documents, commercial tort claims, and proceeds
thereof) now owned or hereafter acquired by any Credit Party upon which a Lien
is granted under any of the Loan Documents, provided, that the Collateral shall
not include any Equipment, Real Property, fixtures or improvements thereon.
          “Collateral Access Agreement” means (a) a landlord waiver (with a copy
of the relevant Lease attached) with respect to personal property located at
real property leased by any Credit Party, substantially in the form of
Exhibit D-1 attached hereto (with such modifications as the Administrative Agent
may approve in its sole discretion), (b) a bailee waiver with respect to
Property maintained by a Credit Party with a Bailee, substantially in the form
of Exhibit D-2 attached hereto (with such modifications as the Administrative
Agent may approve in its sole discretion), and (c) a waiver with respect to
Collateral that is the subject of a bill of lading executed by the issuer of
such bill of lading and the agent for the destination named in such bill of
lading, in form and substance satisfactory to the Administrative Agent.
          “Collection Account Agreement” means:
     (a) with respect to Collection Accounts located in the United States, a
collection account agreement executed by a Collection Account Bank, the
applicable Borrower or Borrowers, and the Administrative Agent substantially in
the form of Exhibit E attached hereto (with such

-9-



--------------------------------------------------------------------------------



 



changes thereto requested by the Collection Account Bank as may be acceptable to
the Administrative Agent and the applicable Borrower or Borrowers, as the case
may be), and
     (b) with respect to Collection Accounts located outside of the United
States, an agreement or security agreement between a Multicurrency Borrower, the
Administrative Agent (in its capacity as security holder or otherwise), a
Collection Account Bank and such other parties as may be necessary, which
agreement gives the Administrative Agent the control rights specified therein
and security with respect to the Collection Accounts designated therein, in form
and substance satisfactory to the Administrative Agent,
in each case, as the same may be amended, supplemented or otherwise modified
from time to time.
          “Collection Account Bank” means each bank which has entered into a
Collection Account Agreement and which is identified as a Collection Account
Bank on Schedule 6.01-Z, as such schedule may be modified from time to time
pursuant to Section 3.06.
          “Collection Accounts” means, collectively, the collection accounts in
which proceeds of Collateral are deposited, established at the Collection
Account Banks which are subject to a Collection Account Agreement.
          “Collections” is defined in Section 3.06(b).
          “Commercial Letter of Credit” means any documentary letter of credit
Issued by an Issuing Bank pursuant to Section 2.02 for the account of a
Borrower, which is drawable upon presentation of documents evidencing the sale
or shipment of goods purchased by such Borrower in the ordinary course of its
business.
          “Commitment Reallocation Request” is defined in Section 3.01(d).
          “Commitment Reduction Amount” is defined in Section 3.01(d).
          “Commitments” means, collectively, the Domestic Commitments and the
Multicurrency Commitments, as modified from time to time pursuant to the terms
hereof. As of the Closing Date, the aggregate Commitments equal $150,000,000.
The aggregate Commitments shall not exceed $200,000,000 at any time.
          “Commodity Agreement” means any commodity swap, commodity option,
forward commodity contract or other similar agreement or arrangement.
          “Commodity Agreement Exposure” means, with respect to any Borrower at
any time and from time to time, an aggregate amount equal to the then
pre-settlement risk of such Borrower (determined by the applicable
counterparty’s customary practices) of each Commodity Agreement entered into by
such Borrower and (x) the Administrative Agent (or an Affiliate of the
Administrative Agent), (y) the Syndication Agent (or an Affiliate of the
Syndication Agent) or (z) any Lender or any Affiliate of a Lender, on or after
the Closing Date for the remaining term and volume of such Commodity Agreement,
disregarding (subject to the immediately succeeding sentence) any Commodity
Agreement with respect to which the pre-settlement risk of such Borrower at such
time is positive. If (a) such Borrower is a party to (i) such Commodity
Agreement providing for such Borrower’s purchase of a particular commodity and
(ii) a similar Commodity Agreement with the same counterparty providing for the
sale of such commodity and (b) such Borrower and such counterparty have entered
into a netting agreement in form and substance reasonably satisfactory to the
applicable counterparty with respect to

-10-



--------------------------------------------------------------------------------



 



such Commodity Agreements, then the pre-settlement risk of such Borrower and
such counterparties at such time (determined in accordance with the applicable
counterparty’s customary practices) under such Commodity Agreements shall be
netted against one another in determining such Borrower’s aggregate Commodity
Agreement Exposure (it being understood and agreed that if any such netting of
Commodity Agreements results in a positive net pre-settlement risk to such
Borrower, such net pre-settlement risk shall be disregarded in the calculation
of such Borrower’s aggregate Commodity Agreement Exposure).
          “Communications” means each notice, demand, communication,
information, document and other material provided for hereunder or under any
other Loan Document or otherwise transmitted between the parties hereto relating
this Agreement, the other Loan Documents, any Credit Party or its Affiliates, or
the transactions contemplated by this Agreement or the other Loan Documents.
          “Compliance Certificate” is defined in Section 7.01(e).
          “Concentration Account” means any Domestic Concentration Account or
Multicurrency Concentration Account, and “Concentration Accounts” means,
collectively, the Domestic Concentration Account and the Multicurrency
Concentration Accounts.
          “Consolidated EBITDA” means, for any period, (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, but without duplication, the aggregate
amount of (i) depreciation and amortization expense, (ii) Consolidated Interest
Expense, (iii) foreign, federal, state and local income taxes, (iv)
extraordinary losses, (v) equity in losses of unconsolidated Subsidiaries and
Affiliates, (vi) accruals for long-term deferred compensation (net of cash
payments of deferred compensation accrued in prior periods), (vii) losses from
minority interests in affiliates, (viii) non-recurring non-cash charges and
expenses (including the cumulative effect of any Accounting Changes), (ix)
non-cash expenses relating to the mark to market provision for derivative
instruments, (x) cash receipts related to the termination of any derivative
instrument that, as of the end of the prior period, had a net gain since the
inception of such derivative instrument, and (xi) cash dividends or
distributions received from joint ventures in which NACCO Industries, Inc.
directly or indirectly owns a minority interest minus (c) to the extent included
in determining Consolidated Net Income for such period, but without duplication,
(i) extraordinary gains, (ii) equity in earnings of unconsolidated Subsidiaries
and Affiliates for such period, (iii) income from minority interests in
affiliates (other than cash dividends or distributions received from joint
ventures in which NMHG Holding directly or indirectly owns a minority interest),
(iv) non-recurring non-cash gains (including the cumulative effect of any
Accounting Changes), (v) non-cash income relating to the mark to market
provision for derivative instruments, and (vi) cash payments related to the
termination of any derivative instrument that, as of the end of the prior
period, had a net loss since the inception of such derivative instrument.
          “Consolidated Interest Expense” means, for any period, all as
determined in conformity with GAAP, (a) total interest expense, whether paid or
accrued (without duplication) (including the interest component of Capital Lease
obligations), of NMHG Holding and its Subsidiaries on a consolidated basis,
including, without limitation, all recurring bank loan fees and commissions,
discounts and other fees and charges owed with respect to letters of credit, but
excluding, however, amortization of discount, interest paid in property other
than cash or any other interest expense not payable in cash, plus (b) any net
payments made during such period under Interest Rate Contracts minus (c) any net
payments received during such period under Interest Rate Contracts, plus (d) to
the extent deducted in determining Consolidated Interest Expense, any interest
income.

-11-



--------------------------------------------------------------------------------



 



          “Consolidated Net Income” means, for any period, the net earnings (or
loss) after taxes of NMHG Holding and its Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP.
          “Constituent Document” means, (a) with respect to any corporation,
(i) the articles/certificate of incorporation (or the equivalent organizational
documents) of such entity, (ii) the bylaws (or the equivalent governing
documents) of such entity and (iii) any document setting forth the designation,
amount and/or relative rights, limitations and preferences of any class or
series of such entity’s Capital Stock or any unanimous shareholder agreement
pertaining to any Foreign Subsidiary; (b) with respect to any partnership
(whether limited or general), (i) the certificate of partnership (or equivalent
filings), (ii) the partnership agreement (or equivalent organizational
documents) of such partnership and (iii) any document setting forth the
designation, amount and/or rights, limitations and preferences of any of such
partnership’s partnership interests; and (c) with respect to any limited
liability company, (i) the articles of organization (or the equivalent
organizational documents) of such entity, (ii) the operating agreement (or the
equivalent governing documents) of such entity and (iii) any document setting
forth the designation, amount and/or rights, limitations and preferences of any
of such limited liability company’s membership interests.
          “Contaminant” means any man-made or naturally occurring waste,
pollutant, hazardous substance, radioactive substance or material, toxic
substance, hazardous waste, radioactive waste, special waste, petroleum or
petroleum-derived substance or waste, mold, asbestos in any form or condition,
polychlorinated biphenyls, or any hazardous or toxic constituent thereof and
includes, but is not limited to, these terms as defined in Environmental, Health
or Safety Requirements of Law.
          “Contractual Obligation”, as applied to any Person, means any
provision of any Securities issued by that Person or any indenture, mortgage,
deed of trust, security agreement, pledge agreement, guaranty, contract,
undertaking, agreement or instrument to which that Person is a party or by which
it or any of its properties is bound, or to which it or any of its properties is
subject.
          “Converted Domestic Borrowing Base Excess” has the meaning set forth
in Section 2.01(a)(ii).
          “Credit and Collection Policies” means the credit and collection
policy of each Borrower and each originator of Receivables owned by a Borrower,
each in the respective form and substance attached as Exhibit F attached hereto
and satisfactory to the Administrative Agent.
          “Credit Facility” means either of the Domestic Facility and the
Multicurrency Facility. “Credit Facilities” means, collectively, the Domestic
Facility and the Multicurrency Facility.
          “Credit Facility Outstandings” means, at any particular time:
     (a) with respect to the Domestic Facility, the sum of (i) the outstanding
principal amount of the Swing Loans at such time, plus (ii) the outstanding
principal amount of the Domestic Loans at such time, plus (iii) the Letter of
Credit Obligations outstanding at such time under the Domestic Facility, plus
(iv) the aggregate principal amount of Protective Advances in respect of the
Domestic Facility outstanding at such time; and
     (b) with respect to the Multicurrency Facility, the sum of (i) the
Overdraft Line Commitment, plus (ii) the outstanding principal amount of the
Sterling Loans at such time, plus (iii) the outstanding principal amount of the
Euro Loans at such time, plus (iv) the Letter of Credit Obligations outstanding
at such time under the Multicurrency Facility, plus (v) the aggregate

-12-



--------------------------------------------------------------------------------



 



principal amount of Protective Advances in respect of the Multicurrency Facility
outstanding at such time.
          For purposes of determining the amount of Credit Facility Outstandings
(or any component thereof) in respect of any Revolving Loan which is denominated
in Euros or Sterling, such amount shall equal the Dollar Equivalent of the
amount of such currency at the time of determination thereof.
          “Credit Party” means any Domestic Credit Party or Foreign Credit
Party, and “Credit Parties” means, collectively, the Domestic Credit Parties and
the Foreign Credit Parties.
          “Credit Party Liquidity Condition” means a condition that will be
satisfied at any time so long as the sum of the following is greater than
$75,000,000 at such time:
          (i) the aggregate Availability under each Credit Facility at such time
     plus
          (ii) the total amount of Unrestricted Cash on Hand of the Credit
Parties.
          “CTA” means the Corporation Tax Act 2009.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement or other similar agreement or arrangement.
          “Currency Agreement Exposure” means, with respect to any Borrower at
any time and from time to time, an aggregate amount equal to the then
pre-settlement risk of such Borrower (determined by the applicable
counterparty’s customary practices) of each Currency Agreement entered into by
such Borrower and (x) the Administrative Agent (or an Affiliate of the
Administrative Agent), (y) the Syndication Agent (or an Affiliate of the
Syndication Agent) or (z) any Lender or any Affiliate of a Lender on or after
the Closing Date for the remaining term and volume of such Currency Agreement,
disregarding (subject to the immediately succeeding sentence) any Currency
Agreement with respect to which the pre-settlement risk of such Borrower at such
time is positive. If (a) such Borrower is a party to (i) such Currency Agreement
providing for such Borrower’s purchase of a particular currency and (ii) a
similar Currency Agreement with the same counterparty providing for the sale of
such currency and (b) such Borrower and such counterparty have entered into a
netting agreement in form and substance satisfactory to the applicable
counterparty with respect to such Currency Agreements, then the pre-settlement
risk of such Borrower and such counterparties at such time (determined in
accordance with the applicable counterparty’s customary practices) under such
Currency Agreements shall be netted against one another in determining such
Borrower’s aggregate Currency Agreement Exposure (it being understood and agreed
that if any such netting of Currency Agreements results in a positive net
pre-settlement risk to such Borrower, such net pre-settlement risk shall be
disregarded in the calculation of such Borrower’s aggregate Currency Agreement
Exposure).
          “Customary Permitted Liens” means
          (a) Liens (other than Environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are not required to be paid pursuant
to Section 8.04;

-13-



--------------------------------------------------------------------------------



 



          (b) statutory Liens of landlords and Liens of mechanics, carriers,
materialmen, consignors, warehousemen, or workmen and other Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP, provided that the foregoing shall not include statutory or
contractual rights of title retention on Inventory;
          (c) Liens (other than any Lien in favor of the PBGC) incurred or
deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, surety, appeal and
performance bonds, trade, contracts (not constituting Indebtedness), regulatory
or statutory obligations, government contracts or other obligations of a like
nature provided in the ordinary course of business; provided that all such Liens
do not in the aggregate detract from the value of any Borrower’s or any of its
Subsidiaries’ assets or Property or impair the use thereof in the operation of
their respective businesses; and
          (d) Liens arising with respect to zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar charges or encumbrances on the use of Real
Property which do not interfere with the ordinary conduct of the business of any
Borrower or its Subsidiaries.
          “DB Allocable Amount” is defined in Section 13.06.
          “DB Payment” is defined in Section 13.06.
          “Default” means an event which, with the giving of notice or the lapse
of time, or both, would constitute an Event of Default.
          “Defaulting Lender” means, at any time, a Lender as to which the
Administrative Agent has notified a Borrower that:
     (a) such Lender has failed for three (3) or more Business Days to comply
with its obligations under this Agreement to make a Loan, make a payment to an
Issuing Bank in respect of a participation interest in a Letter of Credit and/or
make a payment to the Swing Loan Bank in respect of a Swing Loan and/or make a
payment to the Overdraft Line Bank in respect of an Overdraft Loan and/or make
any payment required under Article XV hereof (each a “funding obligation”);
     (b) such Lender has notified the Administrative Agent, or has stated
publicly, that it will not comply with any such funding obligation hereunder, or
has defaulted on its funding obligations under any other loan agreement or
credit agreement or other similar/other financing agreement;
     (c) such Lender has, for three (3) or more Business Days, failed to confirm
in writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder; or
     (d) a Lender Insolvency Event has occurred and is continuing with respect
to such Lender (provided that neither the reallocation of funding obligations
provided for in Section 3.07(a) as a result of a Lender’s being a Defaulting
Lender nor the performance by Non-Defaulting Lenders of

-14-



--------------------------------------------------------------------------------



 



such reallocated funding obligations will by themselves cause the relevant
Defaulting Lender to become a Non-Defaulting Lender).
Any determination that a Lender is a Defaulting Lender under clauses (a) through
(d) above will be made by the Administrative Agent in its sole discretion acting
in good faith. The Administrative Agent will promptly send to all parties hereto
a copy of any notice to the Borrowers provided for in this definition.
          “Departing Lender” means each lender under the Previous Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page. A Departing Lender is not a “Lender” under this Agreement.
          “Departing Lender Signature Page” means each signature page to this
Agreement on which it is indicated that the Departing Lender executing the same
shall cease to be a party to the Previous Agreement on the Closing Date.
          “Designated Person” is defined in Section 6.01(ff).
          “Disbursement Accounts” means, collectively, the disbursement account
of each Borrower as set forth on Schedule 6.01-Z.
          “Distribution Subsidiary” means any Subsidiary as of the Closing Date
of NMHG Distribution B.V. or Hyster Singapore Pte Ltd.
          “DOL” means the United States Department of Labor and any Person
succeeding to the functions thereof.
          “Dollar Equivalent” means, with respect to any amount denominated in a
Specified Foreign Currency on the date of determination thereof, the equivalent
of such amount in Dollars determined at the rate of exchange equal to the Spot
Rate on such date of determination.
          “Dollars” and “$” mean the lawful money of the United States.
          “Domestic Borrower Guaranty” means (a) the Amended and Restated
Domestic Borrower Guaranty dated as of the Closing Date duly executed and
delivered to the Administrative Agent by each of the Domestic Guarantors with
respect to the Domestic Obligations, substantially in the form and substance of
Exhibit G-1 attached hereto, and (b) each Domestic Borrower Guaranty,
substantially in the form and substance of Exhibit G-1 attached hereto, required
to be executed and delivered by a Domestic Subsidiary pursuant to Section 9.07,
as each of the same may be further amended, supplemented or otherwise modified
from time to time.
          “Domestic Borrowers” means, collectively, NMHG Holding and NMHG.
          “Domestic Borrowing Base” means, as of any date of determination, with
respect to the Domestic Borrowers, an amount equal to the sum of:
          (a) up to 85.0% (or such other higher percentage as agreed to by all
Lenders in their sole discretion) of the unpaid balance of all Eligible Domestic
Receivables plus
          (b) (i) until the date following the Closing Date upon which a new
appraisal of the Domestic Inventory in form and substance reasonably acceptable
to the Administrative Agent is delivered to the Administrative Agent, the lesser
of:

-15-



--------------------------------------------------------------------------------



 



          (A) $50,000,000; and
          (B) 29.0% of the lower of cost or market of Eligible Domestic
Inventory; and
          (ii) at all times thereafter, the least of:
          (A) $50,000,000,
          (B) 45.0% of the lower of cost or market of Eligible Domestic
Inventory
          (C) the sum of the products of the Inventory Advance Rate multiplied
by the Net Orderly Liquidation Value of each category of Eligible Domestic
Inventory set forth on the Domestic Borrowers’ Borrowing Base Certificate
          minus
          (c) the Specified Availability Block as of such date.
For purposes of this definition, the value or balance, as applicable, of
Eligible Domestic Inventory and Eligible Domestic Receivables shall be
determined after deduction of all Eligibility Reserves then effective with
respect to such items.
          “Domestic Cash Collateral Account” means an account designated as such
and established by the Administrative Agent in the name of the Administrative
Agent maintained with Citibank in New York, New York.
          “Domestic Collateral” means all Collateral of the Domestic Credit
Parties.
          “Domestic Commitment” means the commitment of each Domestic Lender to
make Domestic Loans (including Domestic Loans required to be made pursuant to
Section 2.01(g) and 2.02(e)(ii) to the Domestic Borrowers) and to participate in
Letters of Credit Issued for the account of the Domestic Borrowers in an
aggregate principal amount (after giving effect to all participations purchased
by and from such Domestic Lender) outstanding not to exceed, as of the Closing
Date, the amount set forth opposite such Domestic Lender’s name on
Schedule 1.01.1 under the caption “Domestic Commitment”, as such amount may be
modified pursuant to this Agreement (including pursuant to any Assignment and
Acceptance). As of the Closing Date, the aggregate Domestic Commitments of all
Domestic Lenders shall equal $50,000,000.
          “Domestic Concentration Account” means account number 30508139, in the
name of the Administrative Agent, maintained with Citibank in New York, New
York.
          “Domestic Credit Party” means any Domestic Borrower or any Domestic
Guarantor, and “Domestic Credit Parties” means, collectively, the Domestic
Borrowers and the Domestic Guarantors.
          “Domestic Facility” means the facility provided by the Domestic
Lenders to make Domestic Loans to, and to Issue Letters of Credit for the
account of, the Domestic Borrowers, and provided by the Swing Loan Bank to make
Swing Loans to the Domestic Borrowers, in each case in accordance with the terms
and conditions contained in this Agreement.

-16-



--------------------------------------------------------------------------------



 



          “Domestic Guarantor” means each Domestic Subsidiary (other than a
Domestic Borrower) which is (a) designated on Schedule 1.01.2 or (b) required
under Section 9.07 to be a party to a Domestic Borrower Guaranty and/or a
Multicurrency Borrower Guaranty.
          “Domestic Lenders” means the Lenders designated as such on
Schedule 1.01.1 under the caption “Domestic Commitment” and each other
institution which is party hereto as a Domestic Lender pursuant to an Assignment
and Acceptance.
          “Domestic Lending Office” means, with respect to any Lender, such
Lender’s office, located in the United States, specified as the “Domestic
Lending Office” under its name on the signature pages hereof or on the
Assignment and Acceptance by which it became a Lender or such other United
States office of such Lender as it may from time to time specify by written
notice to the Borrowers and the Administrative Agent.
          “Domestic LIBO Rate” means, with respect to any Interest Period
applicable to a Borrowing of Fixed Rate Loans under the Domestic Facility
denominated in Dollars, the interest rate per annum obtained by dividing:
     (a) the interest rate per annum equal to (A) the offered quotations for
deposits in Dollars for a period comparable to the relevant Interest Period
which appears on Reuters Screen LIBOR01 Page (or such other page as may replace
Reuters Screen LIBOR01 Page or the service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for deposits in Dollars)
at or about 11:00 a.m. (London time) on the applicable Fixed Rate Determination
Date; or (B) if no such interest rate determined under clause (A) is available,
the arithmetic mean (rounded upward to the nearest one-sixteenth of one percent
(0.0625%)) of the interest rates, as supplied to Citibank at its request, quoted
by the “London Reference Banks” to leading banks in the London interbank market
at or about 11:00 a.m. (London time) on the applicable Fixed Rate Determination
Date for the offering of deposits in Dollars for a period comparable to the
relevant Interest Period, by
     (b) a percentage equal to (i) 100% minus (ii) the Domestic LIBOR Reserve
Percentage in effect on the relevant Fixed Rate Determination Date. The Domestic
LIBO Rate shall be adjusted automatically on and as of the effective date of any
change in the Domestic LIBOR Reserve Percentage.
For purposes of this definition, “Domestic LIBOR Reserve Percentage” means, for
any day, that percentage which is in effect on such day, as prescribed by the
Federal Reserve Board for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New
York, New York with deposits exceeding five billion Dollars in respect of
“Eurocurrency Liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Fixed Rate
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any bank to United States
residents). The Administrative Agent shall provide to any Borrower, upon the
reasonable request of any Borrower, a explanation of any Domestic LIBOR Reserve
Percentage used in the determination of the Domestic LIBO Rate.
          “Domestic Loan” is defined in Section 2.01(a).

-17-



--------------------------------------------------------------------------------



 



          “Domestic Loan Notes” means one or more promissory notes payable to
the Domestic Lenders evidencing the Domestic Borrowers’ Obligations to repay the
Domestic Loans made to such Borrowers, substantially in the form and substance
of Exhibit Q-1 attached hereto.
          “Domestic Obligations” means the Obligations of the Domestic Borrowers
and the Domestic Guarantors under the Domestic Facility.
          “Domestic Security Agreement” means (a) the Security Agreement dated
as of May 9, 2002 by and between the Domestic Credit Parties and the
Administrative Agent, substantially in the form and substance of Exhibit H
attached hereto, and (b) each Security Agreement executed and delivered by a
Domestic Subsidiary, substantially in the form and substance of Exhibit H
attached hereto, pursuant to Section 9.07, as each of the same may be further
amended, supplemented or otherwise modified from time to time.
          “Domestic Subsidiary” means any Subsidiary of NMHG Holding organized
in the United States or any state or territory thereof.
          “Dutch Pledges” means any and all Pledge Agreements, Foreign Security
Agreements or other Security Documents creating a right of pledge (pandrechten)
under the laws of the Netherlands.
          “Eligibility Reserves” means such amounts as the Administrative Agent,
in the exercise of its sole discretion in accordance with the Administrative
Agent’s customary practices, may from time to time establish against the gross
amounts of Eligible Foreign Receivables, Eligible Domestic Receivables, Eligible
Foreign Inventory and Eligible Domestic Inventory to reflect risks or
contingencies arising after the Closing Date and which have not already been
taken into account in the determination of Eligible Foreign Receivables,
Eligible Domestic Receivables, Eligible Foreign Inventory, and Eligible Domestic
Inventory.
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) each Issuing Bank, and
(iii) unless an Event of Default has occurred and is continuing, any Borrower
(each such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Borrower or any Affiliates of any Borrower or the Borrower Subsidiaries.
          “Eligible Domestic Inventory” means Inventory owned by a Domestic
Borrower:
          (a) with respect to which the Administrative Agent has a valid and
perfected first priority Lien (subject only to Customary Permitted Liens),
          (b) with respect to which no representation, warranty or covenant
contained in any of the Loan Documents has been breached,
          (c) which is not in the sole discretion of the Administrative Agent
(exercised in accordance with the Administrative Agent’s customary practices),
obsolete, unmerchantable or subject to any statutory, contractual or other title
retention or similar agreement or arrangement,
          (d) (i) located in the United States or (ii) in transit to the United
States from a Multicurrency Borrower and as to which the issuer of the related
bill of lading and the agent at the destination named in such bill of lading
have executed a Collateral Access Agreement, and

-18-



--------------------------------------------------------------------------------



 



          (e) which the Administrative Agent deems to be Eligible Domestic
Inventory, based on such credit and collateral considerations as the
Administrative Agent deems appropriate.
Except as otherwise agreed to by the Administrative Agent, no Inventory of any
Domestic Borrower shall be Eligible Domestic Inventory if such Inventory is
located, stored, used or held at leased premises or the premises of a Bailee
unless (i) the Administrative Agent shall have received a Collateral Access
Agreement from such third party unless, solely with respect to Inventory located
in the United States of America (including its territories and possessions), the
Borrowers are not required to use best efforts to obtain a Collateral Access
Agreement at the location thereof pursuant to Section 8.11 and (ii) appropriate
UCC-1 financing statements shall have been executed or, in the case of Inventory
which is located, stored, used or held outside the United States of America
(including its territories and possessions), other appropriate action
satisfactory to the Administrative Agent shall have been taken to make the
rights of the Administrative Agent in such Inventory effective against third
parties, with respect to such location. The Administrative Agent reserves the
right to create, from time to time, additional categories of ineligible
Inventory.
          “Eligible Domestic Receivable” means a Receivable owned by a Domestic
Borrower:
          (i) (A) The account debtor of which is located in the United States of
America or Canada, is not an Affiliate of any Domestic Borrower (other than a
Financing Affiliate or Hyster New England, Inc., a Delaware corporation), is not
a foreign governmental authority, and is otherwise approved of by the
Administrative Agent, (B) is an Eligible L/C Backed Domestic Receivable, (C) is
an Eligible Supported Domestic Receivable, or (D) the account debtor of which is
a Financing Affiliate and the Financing Agreement specified in clause (b) of the
definition thereof is in full force and effect;
          (ii) To the extent the aggregate amount of all Receivables owing by
the account debtor thereof to the Domestic Borrowers do not exceed a credit
limit determined by the Administrative Agent;
          (iii) With respect to which less than 50% of all Receivables owing by
the account debtor thereof to the Domestic Borrowers are ineligible for any
reason other than a failure to satisfy clause (ii) above;
          (iv) The account debtor of which has not suffered a bankruptcy,
insolvency or similar event and the terms of which have not been re-written,
extended or restructured due to such account debtor’s inability to pay;
          (v) The term of which is not longer than 90 days unless otherwise
permitted by the Administrative Agent in its sole discretion;
          (vi) Which does not remain unpaid for more than 60 days from the due
date or 90 days from the invoice date thereof, unless otherwise permitted by the
Administrative Agent in its sole discretion, or which the Administrative Agent
does not otherwise believe the payment thereunder is insecure or may not be paid
to the account debtor’s financial condition;
          (vii) Which, pursuant to the applicable Domestic Borrower’s Credit and
Collection Policy, has not been or should not have been written off as
uncollectible;

-19-



--------------------------------------------------------------------------------



 



          (viii) Which arises out of (A) a sale of goods (or rendering of
services) or (B) a rental by NMHG Distribution as the lessor of goods owned by
NMHG Distribution for periods of time less than or equal to 90 days (but only to
the extent of unpaid invoices for rent in arrears), and, in each case, is made
in the ordinary course of business;
          (ix) Which is in conformity with the representations, warranties and
covenants in the Loan Documents;
          (x) Which does not contravene any laws, rules or regulations
applicable thereto and with respect to which no party to the contract related
thereto is in violation of any such law, rule or regulation (including doing
business and local licensing requirements);
          (xi) (A) Which is not subject to any right of setoff, offset,
rescission, recoupment, counterclaim or defense or any dispute by the account
debtor thereof (provided that only 125.0% of the amount subject to setoff,
offset, rescission, recoupment, counterclaim, defense or dispute shall be deemed
ineligible) and (B) if the account debtor or any of its Affiliates is also such
Borrower’s supplier or creditor and such Receivable is or may become subject to
any right of setoff by the account debtor, such account debtor has entered into
an agreement with the Agent with respect to the waiver of rights of setoff;
          (xii) Which was originated in accordance with all applicable
requirements of the applicable Domestic Borrower’s Credit and Collection
Policies;
          (xiii) That represents the genuine, legal, valid and binding
obligation of the account debtor thereunder enforceable in accordance with its
terms;
          (xiv) The sale of which is not on a “shipped not billed”,
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis;
          (xv) The goods, the delivery of which has given rise to such
Receivable, have been delivered to and not rejected by the account debtor
thereunder, or the services, the performance of which has given rise to such
Receivable, have been performed and have not been rejected by the account debtor
thereunder;
          (xvi) In which the Administrative Agent has a valid and perfected
first priority security interest and which is free and clear of any other Liens
(other than the Customary Permitted Liens specified in clauses (a) and (b) of
the definition thereof), and, if such Receivable constitutes “chattel paper”
within the meaning of the Uniform Commercial Code, such Borrower has complied
with Section 8.06(c);
          (xvii) If the account debtor of which is located in the state of New
Jersey or Minnesota, such Borrower has filed and maintained effective a current
Business Activity Report with the appropriate Governmental Authority in such
state to the extent such state requires such filing in order to enforce rights
in or against Collateral or obligors of Collateral located in such state (except
in the case such Borrower is qualified to transact business in such state as a
foreign corporation);
          (xviii) Which does not arise out of or in connection with a retainage
or similar arrangement;

-20-



--------------------------------------------------------------------------------



 



          (xix) Which does not arise out of or in connection with a transaction
described in clause (c) of the defined term “Lease Finance Transaction”;
          (xx) Which is not evidenced by an instrument; and
          (xxi) Which is not otherwise deemed ineligible by the Administrative
Agent in accordance with its customary practices.
          “Eligible Foreign Inventory” means Inventory owned by the Operating
Multicurrency Borrowers:
          (a) with respect to which the Administrative Agent has a valid and
perfected first priority Lien, first floating charge or similar non-possessory
interest (subject, in each case, only to Customary Permitted Liens specified in
clauses (a) and (b) of the definition thereof),
          (b) with respect to which no representation, warranty or covenant
contained in any of the Loan Documents has been breached,
          (c) which is not in the sole discretion of the Administrative Agent
(exercised in accordance with the Administrative Agent’s customary practices),
obsolete, unmerchantable or subject to any statutory, contractual or other title
retention or similar agreement or arrangement,
          (d) (i) located on the premises of an Operating Multicurrency Borrower
in the United Kingdom or the Netherlands or (ii) in transit from the premises or
warehouses of any Domestic Borrower to the premises of any Operating
Multicurrency Borrower or in transit from the premises of any Operating
Multicurrency Borrower to the premises of such or any other Operating
Multicurrency Borrower and as to which the issuer of the related bill of lading
(or other applicable document issued by a transporter under applicable law with
respect to Inventory in transit) and the agent at the destination named in such
bill of lading (or other applicable document issued by a transporter under
applicable law with respect to Inventory in transit) have executed a Collateral
Access Agreement, and (iii) as to which the related bill of lading (or other
applicable document issued by a transporter under applicable law with respect to
Inventory in transit) is not a negotiable bill of lading (or negotiable
document), and
          (e) which the Administrative Agent deems to be Eligible Foreign
Inventory, based on such credit and collateral considerations as the
Administrative Agent deems appropriate.
          Except as otherwise agreed to by the Administrative Agent, no
Inventory of any Operating Multicurrency Borrower shall be Eligible Foreign
Inventory if such Inventory is located, stored, used or held at leased premises
or the premises of a third party unless other appropriate action satisfactory to
the Administrative Agent shall have been taken to make the rights of the
Administrative Agent in such Inventory effective against third parties, with
respect to such location. The Administrative Agent reserves the right to create,
from time to time, additional categories of ineligible Inventory.
          “Eligible Foreign Receivable” means any Receivable of the UK Borrower:
          (i) The account debtor of which is not domiciled in a country (A) the
national governmental authority of which is in default of its foreign debts or
has prohibited the sale of foreign exchange or is in debt moratorium, or shall
have ceased to be a member of the International Monetary Fund, or (B) with
respect to which the United States shall have imposed economic sanctions under
Title 31 Part 500 et. seq. of the U.S. Code of Federal Regulations;

-21-



--------------------------------------------------------------------------------



 



     (ii) (A) The account debtor of which is located in the United Kingdom, the
Netherlands, the United States or any other country that is a member of the
Organization for Economic Cooperation and Development approved from time to time
(unless disapproved from time to time by the Administrative Agent), which shall
initially include Australia, Austria, Belgium, Denmark, Finland, France,
Germany, Iceland, Ireland, Italy, Japan, Luxembourg, New Zealand, Norway,
Portugal, Spain, Sweden, and Switzerland, (B) which is an Eligible L/C Backed
Foreign Receivable or (c) which is an Eligible Supported Foreign Receivable;
     (iii) The account debtor of which is not an Affiliate of any Borrower or a
governmental authority, and is otherwise approved of by the Administrative
Agent;
     (iv) (A) With respect to Receivables purchased by the UK Borrower pursuant
to the Receivables Sale Agreements, true sale opinions with respect to such
transfers have been delivered to the satisfaction of the Administrative Agent
and the representations and warranties set forth in Section 6.01(dd) are true
and correct in all respects, and (B) with respect to any Receivables purchased
by the UK Borrower from the Italian Receivables Seller pursuant to a Receivables
Sale Agreement, the UK Borrower provides at least 45 days’ prior written notice
to the Administrative Agent that the UK Borrower seeks to include such
Receivables as Eligible Foreign Receivables (which notice shall include the
effective date from which the UK Borrower seeks to include such Receivables as
Eligible Foreign Receivables and a description in reasonable detail of the
procedures by which the UK Borrower and the Italian Receivables Seller intend to
satisfy the requirements of clause (i) or (ii) below, as applicable) and (i) all
the relevant notices to the account debtors (complying with all requirements of
Italian law), together with a written or electronic instrument bearing a date
certain at law, have been delivered to such account debtors (in compliance with
all requirements of Italian law), or (ii) in the event of any change in Italian
law after the Closing Date, the UK Borrower provides evidence in form and
substance reasonably satisfactory to the Administrative Agent that (x) the
assignment of the Receivables originated by the Italian Receivables Seller to
the UK Borrower is valid and enforceable, in accordance with English, Italian
and any other applicable laws, against the Italian Receivables Seller, the UK
Borrower, any relevant account debtor and all relevant third parties (including,
without limitation, any receiver in bankruptcy, liquidator, administrative
receiver or other similar official under any applicable law of the Italian
Receivables Seller, the UK Borrower and such account debtor) and (y) the
Administrative Agent has a valid and enforceable security interest in such
Receivables, in accordance with, English, Italian and any other applicable laws,
against the Italian Receivables Seller, the UK Borrower, any relevant account
debtor and all relevant third parties (including, without limitation, any
receiver in bankruptcy, liquidator, administrative receiver or any similar
official under any applicable law of the Italian Receivables Seller, the UK
Borrower and such account debtor);
     (v) To the extent all Receivables owing by the account debtor thereof to
the UK Borrower do not exceed a credit limit determined by the Administrative
Agent;
     (vi) With respect to which less than 50% of all Receivables of the UK
Borrower owing by the account debtor thereof are ineligible for any reason other
than a failure to satisfy clause (v) above;
     (vii) The account debtor of which has not suffered a bankruptcy, insolvency
or similar event, or had an administrator or analogous officer appointed, and
the terms of

-22-



--------------------------------------------------------------------------------



 



which have not been re-written, extended or restructured due to such account
debtor’s inability to pay;
     (viii) The term of which is not longer than 90 days unless otherwise
permitted by the Administrative Agent in its sole discretion;
     (ix) Which does not remain unpaid for more than 60 days from the due date
or 90 days from the invoice date thereof, unless otherwise permitted by the
Administrative Agent in its sole discretion, or which the Administrative Agent
does not otherwise believe the payment thereunder is insecure or may not be paid
due to the account debtor’s financial condition;
     (x) Which, pursuant to the UK Borrower’s Credit and Collection Policy, has
not been or should not have been written off as uncollectible;
     (xi) Which arises out of a sale of goods (or rendering of services) by a
Foreign Credit Party made in the ordinary course of business;
     (xii) Which is in conformity with the representations, warranties and
covenants in the Loan Documents;
     (xiii) Which does not contravene any laws, rules or regulations applicable
thereto and with respect to which no party to the contract related thereto is in
violation of any such law, rule or regulation (including doing business and
local licensing requirements);
     (xiv) (A) Which is not subject to any right of setoff, offset, rescission,
recoupment, counterclaim or defense or any dispute by the account debtor thereof
(provided that only 125.0% of the amount subject to setoff, offset, rescission,
recoupment, counterclaim, defense or dispute shall be deemed ineligible) and
(B) if the account debtor or any of its Affiliates is also such Borrower’s
supplier or creditor and such Receivable is or may become subject to any right
of setoff by the account debtor, such account debtor has entered into an
agreement with the Agent with respect to the waiver of rights of setoff;
     (xv) Which was originated (or, solely with respect to purchases by the UK
Borrower in accordance with clause (iv) above, originated by a Netherlands
Borrower or by NACCO Materials Handling S.R.L.) in accordance with all
applicable requirements of the UK Borrower’s Credit and Collection Policies;
     (xvi) That represents the lawful, valid and binding obligation of the
account debtor thereunder enforceable in accordance with its terms;
     (xvii) The sale of which is not on a “shipped not billed”, bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment or any other
repurchase or return basis;
     (xviii) The goods, the delivery of which has given rise to such Receivable,
have been delivered to and have not been rejected by the account debtor
thereunder, or the services, the performance of which has given rise to such
Receivable, have been performed and have not been rejected by the account debtor
thereunder;
     (xix) In which the Administrative Agent has a valid, legal or equitable
Lien in respect of which notice has been given to the relevant account debtor
and which is free and

-23-



--------------------------------------------------------------------------------



 



clear of any other Liens (other than the Customary Permitted Liens specified in
clauses (a) and (b) of the definition thereof);
     (xx) If the account debtor of which is located in the state of New Jersey
or Minnesota, the UK Borrower (or if such Receivables are originated by a
Netherlands Borrower or NACCO Materials Handling S.R.L., such originator) has
filed and maintained effective a current Business Activity Report with the
appropriate Governmental Authority in such state to the extent such state
requires such filing in order to enforce rights in or against Collateral or
obligors of Collateral located in such state (except in the case such Borrower
is qualified to transact business in such state as a foreign corporation);
     (xxi) Which does not arise out of or in connection with a retainage or
similar arrangement;
     (xxii) Which does not arise out of or in connection with a transaction
described in clause (c) of the defined term “Lease Finance Transaction”;
     (xxiii) Which is not evidenced by an instrument;
     (xxiv) if the sale of Inventory giving rise to such Receivable is through
an agent of the UK Borrower (including, without limitation, an Affiliate acting
as agent for the UK Borrower), the agency agreement applicable thereto (A) shall
be in form and substance reasonably satisfactory to the Administrative Agent,
(B) shall be enforceable and in full force and effect under all applicable laws,
and (C) shall have been collaterally assigned to the Administrative Agent
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent (and, as to the matters described in clauses (B)and (C)
above, the Administrative Agent has received such opinions of counsel as the
Administrative Agent may reasonably request); and
     (xxv) Which is not otherwise deemed ineligible by the Administrative Agent
in accordance with its customary practices.
          “Eligible Inventory” means Eligible Domestic Inventory and Eligible
Foreign Inventory.
          “Eligible L/C Backed Domestic Receivable” means Eligible Domestic
Receivables of a Domestic Borrower the account debtor of which does not meet the
criteria set forth in clause (i)(A) of the definition of “Eligible Domestic
Receivable”, is not an Affiliate of the Domestic Borrower, and with respect to
which the account debtor’s obligations (or that portion of such obligations
which is acceptable to the Administrative Agent) are secured by a letter of
credit, guaranty or eligible bankers’ acceptance having terms, and from such
issuers and confirmation banks, as are reasonably acceptable to the
Administrative Agent (which letter of credit, guaranty or acceptance is subject
to the first priority Lien of the Administrative Agent (other than Customary
Permitted Liens specified in clauses (a) and (b) of the definition thereof)
under the Domestic Security Agreement in a manner reasonably satisfactory to the
Administrative Agent).
          “Eligible L/C Backed Foreign Receivables” means Eligible Foreign
Receivables of the UK Borrower which arise with respect to a sale to an account
debtor located in any country (other than an approved country specified or
referred to in clause (ii)(A) of the defined term “Eligible Foreign Receivable”)
and with respect to which the account debtor’s obligations (or that portion of
such obligations which is acceptable to the Administrative Agent) are secured by
a letter of credit, guaranty or eligible bankers’ acceptance having terms, and
from such issuers and confirmation banks, as are

-24-



--------------------------------------------------------------------------------



 



reasonably acceptable to the Administrative Agent (which letter of credit,
guaranty or acceptance is subject to the valid legal or equitable Lien in
respect of which notice has been given to the relevant obligor in favor of the
Administrative Agent (other than Customary Permitted Liens specified in clauses
(a) and (b)) under the Foreign Security Agreements in a manner reasonably
satisfactory to the Administrative Agent).
          “Eligible Receivables” means the Eligible Domestic Receivables and the
Eligible Foreign Receivables.
          “Eligible Supported Domestic Receivable” means Eligible Domestic
Receivables of a Domestic Borrower the account debtor of which does not meet the
criteria set forth in clause (i)(A) of the definition of “Eligible Domestic
Receivable”, and which are fully supported by credit insurance payable to such
Domestic Borrower on terms and conditions and from a financial institution
satisfactory to the Administrative Agent; provided that such credit insurance
(x) shall be in full force and effect and not in dispute and (y) shall have been
collaterally assigned to the Administrative Agent pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent.
          “Eligible Supported Foreign Receivables” means Eligible Foreign
Receivables of the UK Borrower which arise with respect to sales to account
debtors in any country (other than an approved country specified or referred to
in clause (ii)(A) of the defined term “Eligible Foreign Receivable”), and which
are fully supported by credit insurance payable to such Borrower on terms and
conditions and from a financial institution satisfactory to the Administrative
Agent; provided that such credit insurance (x) shall be in full force and effect
and not in dispute and (y) shall have been collaterally assigned to the
Administrative Agent pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent.
          “Environmental, Health or Safety Requirements of Law” means all
Requirements of Law derived from or relating to federal, state, local and
foreign laws, regulations, orders, ordinances, rules, permits, licenses or other
binding determination of any Governmental Authority relating to or addressing
the indoor or outdoor environment, public or worker health or safety, including
but not limited to CERCLA, any other law, regulation, or order relating to the
use, Release, handling, or disposal of any Contaminant, any law, regulation, or
order relating to Remedial Action and any law, regulation, or order relating to
workplace or worker safety and health, and such Requirements of Law as are
promulgated by the specifically authorized agent or agents responsible for
administering such Requirements of Law.
          “Environmental Lien” means a Lien in favor of any Governmental
Authority for any (a) liabilities under any Environmental, Health or Safety
Requirements of Law, or (b) damages arising from, or costs incurred by such
Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.
          “Environmental Property Transfer Acts” means any applicable
Requirement of Law that conditions, restricts, prohibits or requires any
notification or disclosure triggered by the closure of any Property or the
transfer, sale or lease of any Property or deed or title for any Property for
environmental reasons, including, but not limited to, any so-called
“Environmental Cleanup Responsibility Act”, “Responsible Transfer Act”, or
“Industrial Site Recovery Act”.
          “Equipment” means, with respect to any Person, all of such Person’s
present and future equipment (as defined in the Uniform Commercial Code).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

-25-



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections (n) and (o) of
the Internal Revenue Code for purposes of provisions relating to Section 412 of
the Internal Revenue Code).
          “Euro” means the “euro”, the official monetary unit of the member
nations of the European Monetary Union.
          “Euro Cash Collateral Account” means an account designated as such
with respect to the Multicurrency Borrowers and established by the
Administrative Agent maintained with Citibank in London, England, for account
funds denominated in Euros.
          “Euro Loans” means Multicurrency Loans denominated in Euros and
Protective Advances denominated in Euros, and, in each case, advanced to a
Multicurrency Borrower.
          “Euro Overdraft Accounts” means:
          (i) account number 8753733 maintained with Citibank in London,
England, in the name of NACCO BV (or any account that replaces such account);
and
          (ii) account number 8753725 maintained with Citibank in London,
England, in the name of the UK Borrower (or any account that replaces such
account).
          “Event of Default” means any of the occurrences set forth in
Section 11.01 after the expiration of any applicable grace period and the giving
of any applicable notice, in each case as expressly provided in Section 11.01.
          “Excess Borrowing Base Capacity” means, with respect to the Credit
Facilities at any particular time, an amount equal to (a) the sum of the
Domestic Borrowing Base and the Multicurrency Borrowing Base at such time, minus
(b) the aggregate amount of any Availability Reserves applicable to the Credit
Facilities in effect at such time, minus (c) the aggregate Credit Facility
Outstandings at such time plus (d) Unrestricted Cash on Hand.
          “Executive Orders” is defined in Section 6.01(ff).
          “Existing Term Loan Agent” means CNAI, as Administrative Agent under
the Existing Term Loan B Credit Agreement.
          “Existing Term Loan B Credit Agreement” means Credit Agreement, dated
as of March 22, 2006, by and among NMHG, as Borrower, the financial institutions
from time to time a party thereto as lenders and the Existing Term Loan Agent,
as amended, restated, supplemented or otherwise modified from time to time.
          “Existing Term Loans” means the “Loans” outstanding as of the date
hereof under the Existing Term Loan B Credit Agreement.
          “Fair Market Value” means, with respect to any asset, the value of the
consideration obtainable in a sale of such asset in the open market, assuming a
sale by a willing seller to a willing purchaser dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time, each having
reasonable knowledge of the nature and characteristics of such asset, neither
being under any compulsion to act, and, if in excess of $10,000,000, as
determined (a) in good faith by the Board of

-26-



--------------------------------------------------------------------------------



 



Directors of the applicable Borrower and (b) in an appraisal of such asset,
provided that such appraisal was performed relatively contemporaneously with
such sale by an independent third party appraiser and the basic assumptions
underlying such appraisal have not materially changed since the date thereof.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day in New York, New York, for the next preceding
Business Day) in New York, New York by the Federal Reserve Bank of New York, or
if such rate is not so published for any day which is a Business Day in New
York, New York, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System or any Governmental Authority succeeding to its functions.
          “Financial Covenant Debt” means, with respect to NMHG Holding and its
Subsidiaries, at any time, without duplication, (a) all indebtedness,
obligations or other liabilities of such Persons (i) for borrowed money or
evidenced by debt securities, debentures, acceptances, notes or other similar
instruments, (ii) in respect of obligations to redeem, repurchase or exchange
for cash any Securities of any such Person, (iii) to pay the deferred purchase
price of property or services, except accounts payable and accrued expenses
arising in the ordinary course of business, (iv) in respect of the principal
component of Capital Lease Obligations, (v) which are Accommodation Obligations
required by GAAP to be classified as debt, or (vi) under conditional sale or
other title retention agreements relating to property purchased by any such
Person; (b) all indebtedness, obligations or other liabilities of such Persons
or others secured by a Lien on any property of any such Person, whether or not
such indebtedness, obligations or liabilities are assumed by any such Person,
all as of such time; (c) all preferred stock subject (upon the occurrence of any
contingency or otherwise) to mandatory redemption; and (d) to the extent
required by GAAP to be classified as debt, all contingent Contractual
Obligations.
          “Financial Institution” means (a) any Financing Affiliate, (b) any
financial institution listed on Schedule 1.01.9, (c) solely with respect to
Lease Finance Transactions to which the Australian Subsidiaries are a party, any
financial institution and (d) in all other cases, any financial institution from
time to time approved by the Administrative Agent.
          “Financial Officer” means, with respect to (a) any Borrower, the chief
executive officer, chief financial officer, the treasurer, the controller or
principal accounting officer of such Borrower, or any other financial officer
identified and reasonably acceptable to the Administrative Agent, or (b) any
Foreign Credit Party, a director.
          “Financial Statements” means (a) statements of income and retained
earnings, statements of cash flow, and balance sheets, (b) such other financial
statements as NMHG Holding and its Subsidiaries shall routinely and regularly
prepare and (c) such other financial statements as the Administrative Agent or
the Requisite Lenders may from time to time reasonably specify.
          “Financing Affiliate” means NFS or any other Affiliate of the
Borrowers party to a Financing Agreement pursuant to clause (b) of the
definition thereof.
          “Financing Agreements” means (a) the International Operating
Agreement, dated April 15, 1998, between NMHG and General Electric Capital
Corporation, (b) the Restated and Amended Joint Venture and Shareholders
Agreement, dated April 15, 1998, as amended, restated, supplemented or

-27-



--------------------------------------------------------------------------------



 



otherwise modified from time to time, between NMHG and General Electric Capital
Corporation and (c) any agreement or program entered into with a Financial
Institution on substantially the same terms as the International Operating
Agreement referred to in clause (a) above or otherwise as consented to by the
Administrative Agent, such consent not to be unreasonably withheld, as any of
the same may be (x) renewed, amended or restated from time to time on
substantially the same terms or otherwise as consented to by the Administrative
Agent, such consent not to be unreasonably withheld or (y) replaced from time to
time as consented to by the Administrative Agent, such consent not to be
unreasonably withheld.
          “First Tier Foreign Subsidiary” means each Foreign Subsidiary with
respect to which any one or more of the Domestic Borrowers and their Domestic
Subsidiaries directly owns or controls more than 50% of such Foreign
Subsidiary’s Capital Stock.
          “Fiscal Year” means the fiscal year of NMHG Holding, which shall be
the 12-month period ending on December 31 of each calendar year.
          “Fixed Charge Coverage Ratio” means, with respect to any period, the
ratio of:

  (i)   an amount equal to:

  (a)   Adjusted EBITDA for such period         minus     (b)   Capital
Expenditures for such period     to

  (ii)   an amount equal to:

  (a)   Scheduled Principal Payments for such period         plus     (b)   cash
Consolidated Interest Expense for such period         plus     (c)   all
foreign, federal, state and local income taxes and all franchise taxes that are
calculated based on net income paid in cash during such period (less any cash
tax refunds received during such period)         plus     (d)   any Restricted
Payments made in cash during such period.

          “Fixed Rate” means, with respect to any Interest Period applicable to
a Borrowing of Fixed Rate Loans under the applicable Credit Facility denominated
in the applicable currency, an interest rate per annum equal to (a) the Domestic
LIBO Rate with respect to Fixed Rate Loans denominated in Dollars under the
Domestic Facility and (b) the Multicurrency LIBO Rate, with respect to Fixed
Rate

-28-



--------------------------------------------------------------------------------



 



Loans denominated in a Specified Foreign Currency under the Multicurrency
Facility, in each case in effect on the relevant Fixed Rate Determination Date.
          “Fixed Rate Affiliate” means, with respect to each Lender, the
Affiliate of such Lender (if any) set forth below such Lender’s name under the
heading “Fixed Rate Affiliate” on the signature pages hereof or on the
Assignment and Acceptance by which it became a Lender or such Affiliate of a
Lender as it may from time to time specify by written notice to the Borrowers
and the Administrative Agent.
          “Fixed Rate Determination Date” means, with respect to a Borrowing of
Fixed Rate Loans (a) that are Domestic Loans, the second Business Day prior to
the first day of the Interest Period for any such Borrowing, (b) that are
Multicurrency Loans denominated in Euros, the second Business Day prior to the
first day of the Interest Period for any such Borrowing and (c) that are
Multicurrency Loans denominated in Sterling, the first day of the Interest
Period for any such Borrowing.
          “Fixed Rate Interest Payment Date” means (a) with respect to any Fixed
Rate Loan, the last day of each Interest Period applicable to such Loan and
(b) with respect to any Fixed Rate Loan having an Interest Period in excess of
three (3) calendar months, the last day of each three (3) calendar month
interval during such Interest Period.
          “Fixed Rate Lending Office” means, with respect to any Lender, the
office or offices of such Lender (if any) set forth below such Lender’s name
under the heading “Fixed Rate Lending Office” on the signature pages hereof or
on the Assignment and Acceptance by which it became a Lender or such office or
offices of such Lender as it may from time to time specify by written notice to
the Borrowers and the Administrative Agent. It is understood and agreed that any
Lender may designate one “Fixed Rate Lending Office” for purposes of funding
Loans under the Multicurrency Facility and a different “Fixed Rate Lending
Office” for purposes of funding Loans under the Domestic Facility.
          “Fixed Rate Loans” means all Loans under the Domestic Facility and the
Multicurrency Facility denominated in Dollars or a Specified Foreign Currency,
respectively, outstanding which bear interest at a rate determined by reference
to the Fixed Rate applicable to such currency as provided in Section 4.01(a).
          “Floating Rate” means, for any period applicable to any Floating Rate
Loan, a fluctuating interest rate per annum as shall be in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York from time to time, as Citibank’s base rate;
     (b) the sum (adjusted to the nearest one quarter of one percent (0.25%) or,
if there is no nearest one quarter of one percent (0.25%), to the next higher
one quarter of one percent (0.25%)) of (i) one half of one percent (0.50%) per
annum plus (ii) the rate per annum obtained by dividing (A) the latest
three-week moving average of secondary market morning offering rates in the
United States for three-month certificates of deposit of major United States
money market banks, such three-week moving average being determined weekly on
each Monday (or, if such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday (or, if
such day is not a Business Day, on the next preceding Business Day) by Citibank
on the basis of such rates reported by certificate of deposit dealers to, and
published by, the Federal Reserve Bank of New York, or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three

-29-



--------------------------------------------------------------------------------



 



(3) New York certificate of deposit dealers of recognized standing selected by
Citibank, by (B) a percentage equal to 100% minus the average of the daily
percentages specified during such three-week period by the Federal Reserve Board
for determining the maximum reserve requirement (including, but not limited to,
any emergency, supplemental or other marginal reserve requirement) for Citibank
in respect of liabilities consisting of or including (among other liabilities)
three-month Dollar nonpersonal time deposits in the United States, plus
(iii) the average during such three-week period of the annual assessment rates
estimated by Citibank for determining the then current annual assessment payable
by Citibank to the Federal Deposit Insurance Corporation (or any successor) for
insuring Dollar deposits of Citibank in the United States; and
     (c) the one-month Domestic LIBO Rate at such time plus 1.00% per annum.
          “Floating Rate Loans” means all Loans denominated in Dollars which
bear interest at a rate determined by reference to the Floating Rate as provided
in Section 4.01(a).
          “Foreign Account Debtor” is defined in Section 8.10(b).
          “Foreign Collateral” means all Collateral of the Foreign Credit
Parties.
          “Foreign Credit Party” means any Multicurrency Borrower or any Foreign
Guarantor, and “Foreign Credit Parties” means, collectively, the Multicurrency
Borrowers and the Foreign Guarantors.
          “Foreign Employee Benefit Plan” means any employee benefit plan as
defined in Section 3(3) of ERISA which is maintained or contributed to for the
benefit of the employees or former employees of the Borrowers or any of their
Subsidiaries or any employee benefit plan in relation to which the Borrowers or
any of their Subsidiaries has a liability or potential liability, but which is
not covered by ERISA pursuant to Section 4(b)(4) of ERISA.
          “Foreign Guaranties” means collectively, and “Foreign Guaranty” means
individually, (a) each Foreign Guaranty duly executed and delivered to the
Administrative Agent by a Foreign Guarantor substantially in the form and
substance of Exhibit G-3 attached hereto, and (b) each Foreign Guaranty executed
and delivered by a Foreign Subsidiary to the Administrative Agent pursuant to
Section 9.07, as each of the same may be further amended, supplemented or
otherwise modified from time to time.
          “Foreign Guarantor” means each Foreign Subsidiary (other than a
Multicurrency Borrower) (a) which is the direct parent of a Multicurrency
Borrower or a Subsidiary of any Multicurrency Borrower, as designated on
Schedule 1.01.2, and (b) required under Section 9.07 to be a party to a Foreign
Guaranty.
          “Foreign Pension Plan” means any Foreign Employee Benefit Plan which
is a pension plan as defined in Section 3(2) of ERISA but which is not covered
by ERISA pursuant to Section 4(b)(4) of ERISA and which under applicable local
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained by a foreign Governmental Authority.
          “Foreign Security Agreements” means, inter alias, (a) the Deed of
Pledge of Assets by and between the Netherlands Borrower and the Administrative
Agent, (b) the Deed of Pledge of Receivables by and between the Netherlands
Borrower and the Administrative Agent, (c) each other security agreement dated
as of May 9, 2002 duly executed and delivered to the Administrative Agent by a
Foreign Credit Party, (d) the agreements listed on Schedule 1.01.3, and (e) each
other security agreement

-30-



--------------------------------------------------------------------------------



 



executed and delivered by a Foreign Subsidiary pursuant to Section 9.07, as each
of the same may be amended, supplemented or otherwise modified from time to
time.
          “Foreign Subsidiary” means any Subsidiary of NMHG Holding that is not
a Domestic Subsidiary.
          “Foreign Working Capital Guaranty” means the Amended and Restated
Guaranty dated as of the Closing Date duly executed and delivered to Citibank by
the Borrowers substantially in the form of Exhibit I attached hereto, as the
same may be amended, supplemented or otherwise modified from time to time.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans of the type contemplated by this Agreement and similar extensions of
credit in the ordinary course of its business.
          “Funding Account” means each account of the Administrative Agent into
which fundings of Loans shall be made, as notified to the Lenders from time to
time.
          “Funding Date” means, with respect to any Loan, the date of the
funding of such Loan.
          “GAAP” means generally accepted accounting principles (in the United
States except as otherwise specified in this Agreement) set forth in the
opinions and pronouncements of the Accounting Principles Board, the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board or in such other statements by such other entity as may be in general use
by significant segments of the accounting profession as in effect on the Closing
Date (unless otherwise specified herein as in effect on another date or dates).
          “General Intangibles” means, with respect to any Person, all of such
Person’s present and future general intangibles (as defined in the Uniform
Commercial Code or in any similar statute of England and Wales, Scotland,
Northern Ireland, any other relevant jurisdiction, or any political subdivision
thereof).
          “Governmental Authority” means any nation or government, any federal,
state, province, territory, regional, local or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.
          “Guarantor” means any Domestic Guarantor or Foreign Guarantor, and
“Guarantors” means the Domestic Guarantors and Foreign Guarantors collectively.
          “Holder” means any Person entitled to enforce any of the Obligations,
whether or not such Person holds any evidence of Indebtedness, including,
without limitation, the Administrative Agent, each Lender and each Issuing Bank.
          “Hyster-Yale” means Hyster-Yale Materials Handling, Inc, a Delaware
corporation, together with its successors and assigns.
          “Increasing Lender” is defined in Section 2.03.
          “Indebtedness” means, as applied to any Person, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (i) for borrowed money or evidenced by debt securities, debentures,
acceptances, notes or other similar instruments, and any past due accrued
interest,

-31-



--------------------------------------------------------------------------------



 



fees and charges relating thereto, (ii) in respect of obligations (A) to redeem,
repurchase or exchange for cash any Securities of such Person or (B) to pay cash
dividends (or equivalent cash distributions) in respect of any Capital Stock
(but only to the extent such dividends have been declared), (iii) with respect
to letters of credit issued for such Person’s account, (iv) to pay the deferred
purchase price of property or services, except accounts payable and accrued
expenses arising in the ordinary course of business, (v) in respect of Capital
Leases, (vi) which are Accommodation Obligations, (vii) under warranties and
indemnities; or (viii) under conditional sale or other title retention
agreements relating to property purchased by such Person; (b) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any property of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by such Person, all as of such time; (c) the fair market
value, as determined in accordance with GAAP, of all indebtedness, obligations
or other liabilities of such Person in respect of Interest Rate Contracts,
Currency Agreements and Commodity Agreements, net of liabilities owed to such
Person by the counterparties thereon; (d) all preferred stock subject (upon the
occurrence of any contingency or otherwise) to mandatory redemption; and (e) all
contingent Contractual Obligations with respect to any of the foregoing.
          “Indemnified Matter” is defined in Section 14.03.
          “Indemnitee” is defined in Section 14.03.
          “Independent Qualified Party” means an investment banking firm,
accounting firm or appraisal firm of national standing; provided, however, that
such firm is not an Affiliate of any Borrower.
          “ING Working Capital Line” means that certain unsecured working
capital facility in a principal amount not to exceed 7,000,000 Euros provided by
ING Bank N.V. to NACCO BV pursuant to that certain letter dated January 14,
2000, between ING Bank N.V. and NACCO BV, as amended by that certain letter
dated November 6, 2000, as amended by that certain release dated on or before
the Closing Date, in form and substance satisfactory to the Administrative
Agent, as the same may be refinanced or replaced, provided that such refinancing
or replacement is, taken as a whole, on terms no less favorable to NACCO BV than
the terms of, the ING Working Capital Line prior to such replacement or
refinancing; provided, further that if such refinancing or replacement is in an
aggregate principal amount greater than 7,000,000 Euros, any excess amounts
shall only be permitted as allowed in accordance with Section 9.01(q).
          “Initial Projections” means the financial projections presented to the
Administrative Agent and the Lenders on June 3, 2010, with respect to NMHG
Holding and its Subsidiaries delivered by NMHG Holding to the Administrative
Agent on or prior to the Closing Date, attached as Exhibit J hereto.
          “Inter-Borrower Indebtedness” is defined in Section 13.08.
          “Interbank Rate” means, for any period, (a) in respect of Loans
denominated in Dollars, the Federal Funds Rate, and (b) in respect of Loans
denominated in a Specified Foreign Currency, the Overdraft Rate.
          “Interest Period” is defined in Section 4.02(a).
          “Interest Rate Contract” means any interest rate exchange, swap,
collar, future, protection, cap, floor or similar agreements providing interest
rate protection.
          “Interest Rate Contract Exposure” means, with respect to any Borrower
at any time and from time to time, an aggregate amount equal to the then
pre-settlement risk of such Borrower

-32-



--------------------------------------------------------------------------------



 



(determined by the applicable counterparty’s customary practices) of each
Interest Rate Contract entered into by such Borrower and (x) the Administrative
Agent (or an Affiliate of the Administrative Agent), (y) the Syndication Agent
(or an Affiliate of the Syndication Agent) or (z) any Lender or any Affiliate of
a Lender on or after the Closing Date for the remaining term and volume of such
Interest Rate Contract, disregarding (subject to the immediately succeeding
sentence) any such Interest Rate Contract with respect to which the
pre-settlement risk of such Borrower at such time is positive. If (a) such
Borrower is a party to more than one Interest Rate Contract with the same
counterparty and (b) such Borrower and such counterparty have entered into a
netting agreement in form and substance satisfactory to the applicable
counterparty with respect to such Interest Rate Contracts, then the
pre-settlement risk of such Borrower and such counterparties at such time
(determined by the applicably counterparty’s customary practices) under such
Interest Rate Contracts shall be netted against one another in determining such
Borrower’s aggregate Interest Rate Contract Exposure (it being understood and
agreed that if any such netting of Interest Rate Contracts results in a positive
net pre-settlement risk to such Borrower, such net pre-settlement risk shall be
disregarded in the calculation of such Borrower’s aggregate Interest Rate
Contract Exposure).
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance promulgated thereunder.
          “Inventory” means, with respect to any Person, all of such Person’s
present and future (a) inventory (as defined in the Uniform Commercial Code or
in any similar statute of England and Wales, Scotland, Northern Ireland or any
other relevant jurisdiction, or any political subdivision thereof) (including
unbilled accounts receivable), (b) goods, merchandise and other personal
Property furnished or to be furnished under any contract of service or intended
for sale or lease, and all goods consigned by such Person and all other items
which have previously constituted Equipment but are then currently being held
for sale or lease in the ordinary course of such Person’s business, (c) raw
materials, work-in-process and finished goods, (d) materials and supplies of any
kind, nature or description used or consumed in such Person’s business or in
connection with the manufacture, production, packing, shipping, advertising,
finishing or sale of any of the Property described in clauses (a) through (d)
above, (e) goods in which such Person has a joint or other interest to the
extent of such Person’s interest therein or right of any kind (including,
without limitation, goods in which such Person has an interest or right as
consignee), and (f) goods which are returned to or repossessed by such Person;
in each case whether in the possession of such Person, a bailee, a consignee, or
any other Person for sale, storage, transit, processing, repair, use or
otherwise, and any and all documents for or relating to any of the foregoing.
          “Inventory Advance Rate” means:
          (a) with respect to the Eligible Domestic Inventory, at no time
greater than 85.0%, as each such rate may be decreased from time to time by the
Administrative Agent in its sole discretion, exercised in accordance with the
Administrative Agent’s customary practices, with respect to all or any portion
of any category of Eligible Domestic Inventory (as set forth on the Domestic
Borrowing Base Certificate), with any change in such rates to be effective five
(5) Business Days after written notice thereof from the Administrative Agent to
any Borrower; and
          (b) with respect to the Eligible Foreign Inventory, at no time greater
than 85.0%, as each such rate may be decreased from time to time by the
Administrative Agent in its sole discretion, exercised in accordance with the
Administrative Agent’s customary practices, with respect to all or any portion
of any category of Eligible Foreign Inventory (as set forth on the Multicurrency
Borrowing Base Certificate), with any change in such rates to be effective five
(5) Business Days after written notice thereof from the Administrative Agent to
any Borrower.

-33-



--------------------------------------------------------------------------------



 



          “Investment” is defined in Section 9.04.
          “IRS” means the Internal Revenue Service and any Person succeeding to
the functions thereof.
          “Issue” means, with respect to any Letter of Credit, either to issue,
or extend the expiry of, or renew, or increase the amount of, such Letter of
Credit, and the terms “Issued” or “Issuance” shall have corresponding meanings.
          “Issuing Banks” means each of CNAI, Bank of America, N.A. and any
other Lender consented to in writing as an “Issuing Bank” for purposes of this
Agreement by the Borrowers, such other Lender and the Administrative Agent,
provided, that each such Person may, in its discretion, arrange for one or more
Letters of Credit to be issued by an Affiliate thereof, as applicable, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
          “Italian Pledges” means any and all Pledge Agreements, Foreign
Security Agreements or other Security Documents creating a Lien under the laws
of Italy.
          “Italian Receivables Seller” means NACCO Materials Handling S.p.A.
(f/k/a NACCO Materials Handling S.R.L.), a joint stock company incorporated
under the laws of Italy, registered with the Register of Enterprises of Modena
under No. 14801.
          “Joint Lead Arrangers” means Citigroup Global Markets Inc. and Banc of
America Securities LLC.
          “Knowledge” (and the related term “Know”) means, with respect to any
Borrower’s knowledge, the knowledge of a Financial Officer of such Borrower.
          “LC Reserve Account” is defined in Section 15.02.
          “Lease Finance Transaction” means a transaction under which: (a) a
Borrower or Borrower Subsidiary sells a lift truck to a Financial Institution,
(b) such Financial Institution, as lessor, enters into an Operating Lease with
respect to such lift truck with a Borrower or Borrower Subsidiary, as lessee,
and (c) such Borrower or Borrower Subsidiary, as the case may be, as lessor,
enters into an Operating Lease with respect to such lift truck with a customer,
as lessee.
          “Leases” means those leases, tenancies or occupancies entered into by
any Borrower or any of the Borrowers’ respective Subsidiaries, as tenant,
sublessor or sublessee either directly or as the successor in interest to any
Borrower or any Affiliates of Borrower.
          “Lender” means, (a) as of the Closing Date, each institution which is
a signatory hereto as a “Lender”, and (b) at any other given time each other
institution which is a party hereto as a Lender, whether as a signatory hereto
or pursuant to an Assignment and Acceptance. For the avoidance of doubt, the
term “Lenders” excludes all Departing Lenders.
          “Lender Insolvency Event” means that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) such Lender
or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed

-34-



--------------------------------------------------------------------------------



 



for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.
          “Lender Party Appointment Period” is defined in Section 12.07(b).
          “Letter of Credit” means any Commercial Letter of Credit or Standby
Letter of Credit Issued for the account of any Borrower pursuant to
Section 2.02.
          “Letter of Credit Cash Collateralization Conditions” means, in
connection with the extension of the term of any Letter of Credit beyond the
termination date required therefor under clauses (A) and (B) of
Section 2.02(a)(iii), (i) (A) the applicable Borrowers’ remittance to the
Administrative Agent of an amount in immediately available funds, denominated in
the same currency in which the Letter of Credit is denominated (or, if approved
by the Administrative Agent, in a U.S. dollar equivalent thereof) equal to at
least (x) 105% of the face amount of such Letter of Credit if such Letter of
Credit is issued under the Domestic Facility or (y) 110% of the face amount of
such Letter of Credit if such Letter of Credit is issued under the Multicurrency
Facility, and (B) the deposit of such amount into a Cash Collateral Account in
which the Administrative Agent has a first priority perfected security interest
and which Cash Collateral Account otherwise complies with the requirements of
the Loan Documents with respect such types of accounts, or (ii) the delivery by
the applicable Borrowers of an irrevocable standby letter of credit issued by an
issuing bank reasonably acceptable to the Administrative Agent in a form
reasonably acceptable to the Administrative Agent, including, without
limitation, the draw mechanics set forth therein, in a face amount equal to the
amount of cash that would be required to be deposited by the Borrowers pursuant
to clause (i) of this definition.
          “Letter of Credit Fee” is defined in Section 4.03(a).
          “Letter of Credit Obligations” means, at any particular time with
respect to any Borrower, the sum of (a) all outstanding Reimbursement
Obligations of such Borrower, plus (b) the aggregate undrawn face amount of all
outstanding Letters of Credit issued for the account of such Borrower
(including, without limitation, any Letter of Credit with respect to which,
notwithstanding the termination thereof pursuant to its terms, the beneficiary
thereunder has a right to make drawings thereunder in accordance with applicable
law), plus (c) the aggregate face amount of all Letters of Credit requested by
such Borrower but not yet issued (unless the request for an unissued Letter of
Credit has been denied pursuant to Section 2.02). For purposes of determining
the amount of Letter of Credit Obligations (or any component thereof) in respect
of any Letter of Credit which is denominated in a Specified Foreign Currency,
such amount shall equal the Dollar Equivalent of the amount of such currency at
the time of determination thereof.
          “Letter of Credit Reimbursement Agreement” means, with respect to a
Letter of Credit, such form of application therefor and form of reimbursement
agreement therefor (whether in a single or several documents, taken together) as
the applicable Issuing Bank from which the Letter of Credit is requested may
employ in the ordinary course of business for its own account, with such
modifications thereto as may be agreed upon by such Issuing Bank and the
relevant Borrower and as are not materially adverse (in the reasonable judgment
of the Issuing Bank) to the interests of the Lenders; provided, however, in the
event of any conflict between the terms hereof and of any Letter of Credit
Reimbursement Agreement, the terms hereof shall control.
          “Letter of Credit Sublimit” means, at any particular time (a) with
respect to the Domestic Facility, $25,000,000, and (b) with respect to the
Multicurrency Facility, $10,000,000.

-35-



--------------------------------------------------------------------------------



 



          “Leverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) an amount equal to (i) Financial Covenant Debt at such date, minus
(ii) Unrestricted Cash On Hand at such date to (b) Adjusted EBITDA for the
four-fiscal-quarter period then ending.
          “Liabilities and Costs” means all liabilities, obligations,
responsibilities, losses, damages, punitive damages, economic damages,
consequential damages, treble damages, costs and expenses (including, without
limitation, attorney, expert and consulting fees and costs and fees associated
with any investigation, feasibility or Remedial Action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future, including interest, if
any, thereon, including, without limitation, those arising from personal injury,
death, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, conditional sale agreement, deposit arrangement, security interest,
encumbrance, lien (statutory or other, and including, without limitation, any
Environmental Lien), preference, priority, title retention or other security
agreement or preferential arrangement (including, without limitation, any
negative pledge arrangement and any agreement to provide equal and ratable
security) of any kind or nature whatsoever in respect of any property of a
Person intended to assure payment of any Indebtedness, obligation or other
liability, whether granted voluntarily or imposed by law, and includes the
interest of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement or similar notice (other than a financing statement
filed by a “true” lessor pursuant to the Uniform Commercial Code or any similar
statute of England and Wales, Scotland, Northern Ireland, the Netherlands or any
other relevant jurisdiction, or any political subdivision thereof), naming the
owner of such property as debtor, under the Uniform Commercial Code or other
comparable law of any jurisdiction, but does not include the interest of a
lessor under an Operating Lease.
          “Lift Truck Financing Guarantee” means guarantees or repurchase or
recourse obligations of a Credit Party, incurred in the ordinary course of
business consistent with past practice, of Indebtedness incurred by a dealer or
customer of a dealer, for the purchase or lease of lift trucks substantially all
of which are manufactured or sold by a Credit Party, the proceeds of which
Indebtedness is used by such dealer or customer primarily to pay the purchase
price of such lift trucks and any related reasonable fees and expenses
(including financing fees); provided, however, that (a)(i) with respect to lift
trucks located in the United States, the Indebtedness so guaranteed is secured
by a perfected first priority Lien on such lift trucks in favor of the holder of
Indebtedness or a Credit Party and (ii) with respect to lift trucks located
outside of the United States, the Indebtedness so guaranteed is secured by a
Lien or other similar security interest to the extent commercially practicable
in the jurisdiction in which such lift trucks are located and (b) if any Credit
Party is required to make payment with respect to such guaranty, such Credit
Party will have the right to either (i) the title to such lift trucks, (ii) a
valid assignment of a perfected first priority Lien or other similar security
interest in the lift trucks or (iii) the net proceeds of any resale of such lift
trucks.
          “Liquidity” means, at any time, the sum of the following:

  (i)   the aggregate Availability under each Credit Facility at such time      
  plus     (ii)   the total amount of Unrestricted Cash On Hand of the
Borrowers, Borrower Subsidiaries and the Guarantors.

-36-



--------------------------------------------------------------------------------



 



          “Liquidity Condition” means a condition that will be satisfied at any
time so long as Liquidity is greater than or equal to $100,000,000 at such time.
          “Lists” is defined in Section 6.01(ff).
          “Loan Documents” means this Agreement, the Notes, the Domestic
Borrower Guaranty, the Multicurrency Borrower Guaranty, each Foreign Guaranty,
the Security Documents, the Proposal Letter, the Administrative Agent Fee
Letter, the Letter of Credit Reimbursement Agreements, the Foreign Working
Capital Guaranty, the Collection Account Agreements, the Multicurrency
Concentration Accounts Agreements, the collateral assignments of the Receivables
Sale Agreements, the Post-Closing Agreement, the collateral assignments of the
agreements described in Section 9.02(e)(i), and the other instruments,
agreements and written Contractual Obligations executed or delivered pursuant to
Section 5.01(a) of this Agreement by any Credit Party or Pledged Entity, any
Currency Agreements to which the Administrative Agent, the Syndication Agent or
any Affiliate of the Administrative Agent or the Syndication Agent is a party,
any Interest Rate Contracts to which the Administrative Agent, the Syndication
Agent or any Affiliate of the Administrative Agent or the Syndication Agent is a
party, any Currency Agreements to which the Administrative Agent, the
Syndication Agent or any Affiliate of the Administrative Agent or the
Syndication Agent is a party, all other instruments, agreements and written
Contractual Obligations between any Credit Party or Pledged Entity, on the one
hand, and any of the Administrative Agent, the Lenders or the Issuing Banks, on
the other hand, in each case delivered to either the Administrative Agent, such
Lender or such Issuing Bank before, on or after the Closing Date pursuant to or
in connection with the transactions (including, without limitation, the cash
management arrangements) contemplated by this Agreement, and all other
agreements or instruments executed and delivered or to be executed and delivered
pursuant hereto or thereto or in connection herewith or therewith or any of the
transactions contemplated hereby or thereby, as any of the same may be amended,
supplemented or otherwise modified from time to time.
          “Loans” means the Revolving Loans, the Swing Loans and the Overdraft
Loans.
          “Lockboxes” means, collectively, the lockboxes established at the
Collection Account Banks for collection of payments in respect of Receivables or
other Collateral.
          “Mandatory Cost” is described in Exhibit W.
          “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
          “Material Adverse Effect” means a material adverse effect upon (a) the
condition (financial or otherwise), performance, properties or prospects of any
Borrower, or the Borrowers and their Subsidiaries taken as a whole, (b) the
ability of any of the Credit Parties to perform their respective obligations
under the Loan Documents or (c) the ability of the Lenders, the Issuing Banks or
the Administrative Agent to enforce any of the Loan Documents.
          “Material Foreign Account Debtor Jurisdiction” is defined in
Section 8.10(b).
          “Maximum Credit Amount” means, at any particular time, an amount equal
to:
     (i) with respect to the Domestic Facility, the lesser of (1) the Domestic
Commitment in effect at such time and (2) (A) the Domestic Borrowing Base, minus
(B) the amount of any Availability Reserves applicable to the Domestic Facility
in effect at such time, minus (C) the Converted Domestic Borrowing Base Excess
allocated to the Multicurrency Facility pursuant to Section 2.01(a)(ii); and

-37-



--------------------------------------------------------------------------------



 



     (ii) with respect to the Multicurrency Facility, the lesser of (1) the
Multicurrency Commitment in effect at such time and (2) (A) the Multicurrency
Borrowing Base at such time, plus (B) the Converted Domestic Borrowing Base
Excess then allocated to the Multicurrency Facility pursuant to
Section 2.01(a)(ii) (with the understanding that the addition of Converted
Domestic Borrowing Base Excess at no time shall result in the Maximum Credit
Amount for the Multicurrency Facility exceeding the Multicurrency Commitment
then in effect), minus (C) the amount of any Availability Reserves applicable to
the Multicurrency Facility in effect at such time.
          Notwithstanding the foregoing, from and after the Termination Date,
the “Maximum Credit Amount” under each Facility shall equal $0.
          “Maximum Domestic Commitment” means, in respect of any Domestic
Lender, the amount set forth opposite such Domestic Lender’s name on
Schedule 1.01.1 under the caption “Maximum Domestic Commitment” as such amount
may be reduced or modified pursuant to this Agreement (including pursuant to any
Assignment and Acceptance).
          “Maximum Multicurrency Commitment” means, in respect of any
Multicurrency Lender, the amount set forth opposite such Multicurrency Lender’s
name on Schedule 1.01.1 under the caption “Maximum Multicurrency Commitment” as
such amount may be reduced or modified pursuant to this Agreement (including
pursuant to any Assignment and Acceptance).
          “Maximum Swing Loan Amount” is defined in Section 2.01(b).
          “MB Allocable Amount” is defined in Section 13.06.
          “MB Payment” is defined in Section 13.06.
          “MIS” means computerized management information system for recording
and maintenance of information regarding purchases, sales, aging,
categorization, and locations of Inventory, creation and aging of Receivables,
and accounts payable (including agings thereof).
          “Monthly Borrowing Base Delivery Date” is defined in Section 7.05(a).
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multicurrency Borrower Guaranty” means (a) the Amended and Restated
Multicurrency Borrower Guaranty dated as of the Closing Date duly executed and
delivered to the Administrative Agent by each of the Domestic Credit Parties
with respect to the Multicurrency Obligations, substantially in the form and
substance of Exhibit G-2 attached hereto, and (b) each Multicurrency Borrower
Guaranty, substantially in the form and substance of Exhibit G-2 attached
hereto, executed and delivered by a Domestic Subsidiary to the Administrative
Agent pursuant to Section 9.07, as each of the same may be further amended,
supplemented or otherwise modified from time to time.
          “Multicurrency Borrowers” means the UK Borrower and the Netherlands
Borrowers.
          “Multicurrency Borrowing Base” means, as of any date of determination,
with respect to the Multicurrency Borrowers, an amount equal to the sum of:
          (a) up to 80.0% (or such other higher percentage as agreed to by all
Lenders in their sole discretion) of the unpaid balance all Eligible Foreign
Receivables plus

-38-



--------------------------------------------------------------------------------



 



          (b) (i) until the date following the Closing Date upon which a new
appraisal of the Foreign Inventory in form and substance reasonably acceptable
to the Administrative Agent is delivered to the Administrative Agent, the lesser
of:
     (A) $25,000,000; and
     (B) 29.0% of the lower of cost or market of Eligible Foreign Inventory; and
          (ii) at all times thereafter, the least of:
     (A) $25,000,000;
     (B) 45.0% of the lower of cost or market of Eligible Foreign Inventory, and
     (C) the sum of the products of the Inventory Advance Rate multiplied by the
Net Orderly Liquidation Value of each category of Eligible Foreign Inventory set
forth on the Multicurrency Borrowers’ Borrowing Base Certificate.
          For purposes of this definition, the value or balance, as applicable,
of Eligible Foreign Inventory and Eligible Foreign Receivables shall be
determined after deduction of all Eligibility Reserves then effective with
respect to such items.
          “Multicurrency Cash Collateral Accounts” means the Euro Cash
Collateral Account and the Sterling Cash Collateral Account.
          “Multicurrency Commitment” means the commitment of each Multicurrency
Lender to make Multicurrency Loans (including Multicurrency Loans required to be
made pursuant to Section 2.01(h) and 2.02(e)(ii) to the Multicurrency Borrowers)
and to participate in Letters of Credit Issued for the account of the
Multicurrency Borrowers in an aggregate principal amount outstanding not to
exceed the amount set forth opposite such Multicurrency Lender’s name on
Schedule 1.01.1 under the caption “Multicurrency Commitment” as such amount may
be reduced or modified pursuant to this Agreement (including pursuant to any
Assignment and Acceptance); provided, however, that at no time shall the
Multicurrency Commitment exceed $100,000,000 less any permanent reduction made
pursuant to Section 3.01. As of the Closing Date, the aggregate Multicurrency
Commitments of all Multicurrency Lenders equals $100,000,000.
          “Multicurrency Concentration Accounts” means:
          (a) with respect to deposits denominated in Dollars, that certain
account of the UK Borrower, number 10124648 maintained with Citibank in London,
England (or any account that replaces such account);
          (b) with respect to deposits denominated in Euros, that certain
account of the UK Borrower, number 10124664 maintained with Citibank in London,
England (or any account that replaces such account); and
          (c) with respect to deposits in Sterling, that certain account of the
UK Borrower, number 102456 maintained with Citibank in London, England (or any
account that replaces such account),
in each case, operated in accordance with the Multicurrency Concentration
Accounts Agreements .

-39-



--------------------------------------------------------------------------------



 



          “Multicurrency Concentration Accounts Agreements” means (a) that
certain Multicurrency Concentration Accounts Agreement dated as of May 9, 2002
among Citibank in London, England and the UK Borrower, as amended, restated,
supplemented or otherwise modified from time to time, (b) that certain
Multicurrency Concentration Accounts Acknowledgment of Charge and Agreement
dated as of May 9, 2002 among Citibank in London, England and the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time, (c) that certain Multicurrency Concentration Accounts Charge dated as of
May 9, 2002 among the UK Borrower and the Administrative Agent, as replaced,
amended, restated, supplemented or otherwise modified from time to time.
          “Multicurrency Facility” means the facility provided by (a) the
Multicurrency Lenders to make Multicurrency Loans to the Multicurrency
Borrowers, (b) the Overdraft Line Bank to make Overdraft Loans to the
Multicurrency Borrowers and (c) the Issuing Banks to Issue Letters of Credit for
the account of the Multicurrency Borrowers, in each case on and after the
Closing Date in accordance with the terms and conditions contained in this
Agreement.
          “Multicurrency Lenders” means the Lenders designated as such on
Schedule 1.01.1 under the caption “Multicurrency Commitment” and each other
institution which is party hereto as a Multicurrency Lender pursuant to an
Assignment and Acceptance.
          “Multicurrency LIBO Rate” means, with respect to any Interest Period
applicable to a Borrowing of Fixed Rate Loans under the Multicurrency Facility
denominated in a Specified Foreign Currency:
     (i) the interest rate per annum equal to (A) the offered quotations for
deposits in the Specified Foreign Currency of the relevant Borrowing for a
period comparable to the relevant Interest Period which appears on the
applicable Reuters screen page (or the service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for deposits
in the Specified Foreign Currency concerned) at or about 11:00 a.m. (London
time) on the applicable Fixed Rate Determination Date; or (B) if no such
interest rate determined under clause (A) is available, the arithmetic mean
(rounded upward to the nearest one-sixteenth of one percent (0.0625%)) of the
interest rates, as supplied to Citibank at its request, quoted by the “London
Reference Banks” to leading banks in the London interbank market at or about
11:00 a.m. (London time) on the applicable Fixed Rate Determination Date for the
offering of deposits in the Specified Foreign Currency of the relevant Borrowing
for a period comparable to the relevant Interest Period; plus
     (ii) in the case of Fixed Rate Loans denominated in Sterling, the amount
(expressed as a percentage) of “associated reserve costs” being imposed by the
Bank of England on the relevant Fixed Rate Determination Date. The Multicurrency
LIBO Rate shall be adjusted automatically on and as of the effective date of any
change in the amount of associated reserve costs so imposed.
          “Multicurrency Loan” is defined in Section 2.01(a).
          “Multicurrency Loan Notes” means one or more promissory notes payable
to the Multicurrency Lenders evidencing the Multicurrency Borrowers’ Obligations
to repay the Multicurrency Loans, substantially in the form and substance of
Exhibit Q-2 attached hereto.
          “Multicurrency Obligations” means the Obligations of the Foreign
Credit Parties under the Multicurrency Facility.

-40-



--------------------------------------------------------------------------------



 



          “Multicurrency Payment Account” means that account maintained at
Citibank in London, England, in the name of the Administrative Agent, into which
payments in respect of Obligations shall be made, as set forth in the
Multicurrency Concentration Accounts Agreements.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA, and which is,
or within the immediately preceding six (6) years was, contributed to by any
Borrower or any ERISA Affiliate.
          “NACCO Materials Handling S.R.L.” means the Italian Receivables
Seller.
          “Net Cash Proceeds of Issuance of Equity Securities or Indebtedness”
means (a) net cash proceeds (including cash, equivalents readily convertible
into cash, and such proceeds of any notes received as consideration or any other
non-cash consideration) received by any Credit Party or any direct Subsidiary of
any Borrower at any time after the Closing Date on account of the issuance of
(i) equity Securities of any Borrower or any of its Subsidiaries (other than
Capital Stock of a Subsidiary issued to any Credit Party) or (ii) Indebtedness
(other than Indebtedness permitted under Section 9.01) of any Credit Party, or
any direct Subsidiary of any Borrower, in each case net of all transaction costs
and underwriters’ discounts with respect thereto; and (b) proceeds received by
any Borrower at any time after the Closing Date as a contribution to its capital
on account of the issuance of equity Securities of such Borrower; provided,
however, that Net Cash Proceeds of Issuance of Equity Securities or Indebtedness
shall not include net proceeds of up to $25,000,000 in any four fiscal quarter
period resulting from (x) the issuance by NMHG Holding of equity Securities to
the Parent or (y) capital contributions made by the Parent (directly or
indirectly) to NMHG Holding or any of the other Borrowers.
          “Net Cash Proceeds of Sale” means, (a) proceeds received by any Credit
Party, or any direct Subsidiary of any Borrower in cash (including cash,
equivalents readily convertible into cash, and such proceeds of any notes
received as consideration of any other non-cash consideration) from the sale,
assignment or other disposition of any Property (including any Sale and
Leaseback Transaction but not the lease or license of any Property), other than
sales permitted under clauses (a), (c), (d), (e) and (f) of Section 9.02, net of
(i) the costs of sale, assignment or other disposition, (ii) any income,
franchise, transfer or other tax liability arising from such transaction and
(iii) amounts applied to the repayment of Indebtedness (other than the
Obligations) secured by a Lien permitted by Section 9.03 on the asset disposed
of, if such net proceeds arise from any individual sale, assignment or other
disposition or from any group of related sales, assignments or other
dispositions; and (b) to the extent provided in Section 8.13), proceeds of
insurance on account of the loss of or damage to any such Property or
Properties, and payments of compensation for any such Property or Properties
taken by condemnation or eminent domain.
          “Net Orderly Liquidation Value Percentage” means the orderly
liquidation value on an as-is-where-is basis (net of cost and expenses incurred
in connection with liquidation) of inventory as a percentage of the cost of such
inventory, which percentage shall be determined by reference to the most recent
third-party appraisal of such inventory received by the Administrative Agent.
          “Netherlands Borrowers” is defined in the preamble.
          “NFS” means NMHG Financial Services, Inc., a Delaware corporation in
which NMHG holds a minority interest.
          “NMHG” is defined in the preamble.
          “NMHG Holding” is defined in the preamble.

-41-



--------------------------------------------------------------------------------



 



          “NMHG Holding Company Merger” means the merger or consolidation of
NMHG Holding with and into Hyster-Yale or NMHG, in each case in accordance with
Section 9.09.
          “NMHG Mauritius Entities” means NMHG Mauritius, Shanghai Hyster
Forklift Ltd., Shanghai Hyster International Trading Co., Ltd. and Hyster (H.K.)
Limited.
          “Non-Collateral Operating Lease” is defined in Section 9.10(b).
          “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
          “Non-USD Currency” is defined in Section 14.21(a).
          “Notes” means, collectively, the Domestic Loan Notes, the
Multicurrency Loan Notes, the Swing Loan Note, and all amendments thereto,
replacements thereof and substitutions therefor.
          “Notice of Borrowing” means a notice substantially in the form of (a)
Exhibit K-1 attached hereto for Borrowings under the Domestic Facility and (b)
Exhibit K-2 attached hereto for Borrowings under the Multicurrency Facility.
          “Notice of Continuation/Conversion” means a notice substantially in
the form of Exhibit L attached hereto.
          “Notice of Letter of Credit Issuance” means a notice substantially in
the form of (a) Exhibit M-1 attached hereto for Letters of Credit Issued under
the Domestic Facility and (b) Exhibit M-2 attached hereto for Letters of Credit
Issued under the Multicurrency Facility.
          “NPL” is defined in Section 6.01(o).
          “Obligations” means, to the extent arising hereunder, under the Notes
or under any other Loan Document, all Loans, all Overdraft Loans, Protective
Advances, advances, debts, liabilities, obligations, covenants and duties owing
by any Credit Party to the Administrative Agent, any Lender, any Issuing Bank,
any Affiliate of the Administrative Agent, any Lender or any Issuing Bank, or
any Person entitled to indemnification pursuant to Section 14.03, of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising
(a) under or in connection with (i) a Currency Agreement with the Administrative
Agent, the Syndication Agent, any Lender or any Affiliate of the Administrative
Agent, the Syndication Agent or any Lender, (ii) an Interest Rate Contract with
the Administrative Agent, the Syndication Agent, any Lender or any Affiliate of
the Administrative Agent, the Syndication Agent or any Lender, (iii) a Commodity
Agreement with the Administrative Agent, the Syndication Agent, any Lender or
any Affiliate of the Administrative Agent, the Syndication Agent or any Lender
or (iv) the Concentration Accounts, the Cash Collateral Accounts or any cash
management services provided by the Administrative Agent or any Affiliate of the
Administrative Agent, including, without limitation, those described in Section
3.06(d), or (b) by reason of (i) an extension of credit, (ii) opening or
amendment of a Letter of Credit or payment of any draft drawn thereunder,
(iii) loan, (iv) guaranty or (v) indemnification or (c) in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges, foreign
exchange costs, expenses, fees, attorneys’ fees and disbursements and any other
sum chargeable to any Credit Party hereunder or under any other Loan Document
and the obligations of the Borrowers to cash collateralize the Letter of Credit
Obligations.

-42-



--------------------------------------------------------------------------------



 



          “Obligee” and “Obligees” are defined in Section 12.09(e).
          “OFAC” is defined in Section 6.01(ff).
          “OFAC Laws and Regulations” is defined in Section 6.01(ff).
          “Officer’s Certificate” means, as to a corporation, a certificate
executed on behalf of such corporation by an officer or director of such
corporation and, with respect to any Credit Party, substantially in the form of
Exhibit N attached hereto.
          “Operating Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which is not
a Capital Lease.
          “Operating Multicurrency Borrowers” means NACCO BV and the UK
Borrower.
          “Optional Currency” means (a) with respect to the Domestic Borrowers
or Domestic Lenders, Dollars, and (b) with respect to the Multicurrency
Borrowers or Multicurrency Lenders, the Specified Foreign Currency.
          “Original Currency” is defined in Section 14.21(b).
          “Other Currency” is defined in Section 14.21(b).
          “Overdraft Line Bank” means Citibank International PLC, in its
individual capacity or, in the event CNAI is not the Administrative Agent, the
Administrative Agent (or any Affiliate of the Administrative Agent designated by
the Administrative Agent and approved by the Multicurrency Borrowers), in its
individual capacity.
          “Overdraft Line Commitment” means $20,000,000.
          “Overdraft Loans” is defined in Section 2.01(c)(i).
          “Overdraft Rate” means, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate per annum shall at
all times be equal to the rate of interest designated and published in London by
(a) with respect to Overdraft Loans provided to the Sterling Overdraft Accounts,
the principal office of Bank of England in London, England as the “base rate”
applicable to Sterling, and (b) with respect to Overdraft Loans provided to the
Euro Overdraft Accounts, the principal office of the European Central Bank in
London, England, as the “base rate” applicable to Euros.
          “Overdraft Settlement Date” is defined in Section 2.01(h).
          “Paid In Full”, “Pay In Full” and “Payment In Full” means, with
respect to the Obligations of any Credit Party:
     (a) with respect to each Letter of Credit issued for the account of such
Borrower, (x) the termination and surrender for cancellation of such Letter of
Credit or (y) satisfaction and compliance with terms of Section 2.02(a)(iii)
with respect to such Letter of Credit;
     (b) with respect to (i) each Currency Agreement with the Administrative
Agent, the Syndication Agent or any Affiliate of the Administrative Agent or the
Syndication Agent to

-43-



--------------------------------------------------------------------------------



 



which such Credit Party is a counterparty, (ii) each Interest Rate Contract with
the Administrative Agent, the Syndication Agent or any Affiliate of the
Administrative Agent or the Syndication Agent to which such Credit Party is a
counterparty, and (iii) each Commodity Agreement with the Administrative Agent,
the Syndication Agent or any Affiliate of the Administrative Agent or the
Syndication Agent to which such Credit Party is a counterparty the delivery of
Cash Collateral in such form as requested by the Administrative Agent or the
Syndication Agent, as applicable, (and, in the case of Letters of Credit, the
applicable Issuing Bank) for deposit in the appropriate Cash Collateral Account,
together with such endorsements, and execution and delivery of such documents
and instruments as the Administrative Agent or the Syndication Agent, as
applicable, may request in order to perfect or protect the Administrative
Agent’s Lien with respect thereto, in an aggregate principal amount equal to the
then outstanding Currency Agreement Exposure, Interest Rate Contract Exposure
and Commodity Agreement Exposure, respectively, with respect thereto; and
     (c) with respect to all other Obligations (other than, as of any date of
payment, Obligations which are contingent and unliquidated and not then due and
owing and which pursuant to Section 14.09, survive the making and repayment of
the Loans, the issuance and discharge of Letters of Credit hereunder and the
termination of the Commitments hereunder), the indefeasible payment in full in
cash of such Obligations.
          “Parent” means NACCO Industries, Inc., a Delaware corporation.
          “Parent Company” means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
          “Parent Subordinated Indebtedness” means unsecured Indebtedness owing
by any Borrower or Borrower Subsidiary to the Parent and unsecured guaranties
thereof by any other Borrower or Borrower Subsidiary; provided that any such
Indebtedness or guaranty issued by a Credit Party shall be subordinated in right
of payment to the Obligations and otherwise on terms and conditions satisfactory
to the Administrative Agent; provided, further, that, in the event that any
Borrower Subsidiary which is not a Credit Party guaranties or becomes jointly
and severally liable for any Parent Subordinated Indebtedness issued by any
Credit Party, such Borrower Subsidiary, as a condition of issuing such guaranty
or becoming jointly and severally liable for such Indebtedness, shall become a
Guarantor with respect to (i) if such Credit Party is a Domestic Credit Party,
all Obligations guaranteed by the Domestic Guarantors, (ii) if such Credit Party
is a Multicurrency Borrower, all Obligations of such Multicurrency Borrower or
(iii) if such Credit Party is a Foreign Guarantor, all Obligations guaranteed by
such Foreign Guarantor.
          “Participant” is defined in Section 14.01(h).
          “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to the functions thereof.
          “Permits” means any permit, approval, authorization, license,
variance, exemption, no-action letter or permission required from a Governmental
Authority under an applicable Requirement of Law.
          “Permitted Existing Accommodation Obligations” means those
Accommodation Obligations of the Borrowers and their Subsidiaries identified as
such on Schedule 1.01.4.

-44-



--------------------------------------------------------------------------------



 



          “Permitted Existing Indebtedness” means the Indebtedness of the
Borrowers and their Subsidiaries identified as such on Schedule 1.01.5.
          “Permitted Existing Investments” means those Investments identified as
such on Schedule 1.01.6.
          “Permitted Existing Liens” means the Liens on assets of each Borrower
and Borrower Subsidiary identified as such on Schedule 1.01.7.
          “Permitted Holders” means, collectively, the parties to the
Stockholders’ Agreement, dated as of March 15, 1990, as amended from time to
time, by and among National City Bank, (Cleveland, Ohio), as depository, the
Participating Stockholders (as defined therein) and the Parent; provided,
however, that for purposes of this definition only, the definition of
Participating Stockholders contained in the Stockholder’s Agreement shall be
such definition in effect on the Closing Date.
          “Permitted Term B Loan Intercreditor Agreement” means (i) the
Intercreditor Agreement dated as of March 22, 2006 among the Administrative
Agent, the Borrowers and the Existing Term Loan Agent and (ii) any other
intercreditor agreement entered into by the Administrative Agent pursuant to
Section 12.02, in each case, as the same may from time to time be amended,
restated or otherwise modified from time to time, so long as such intercreditor
agreement is in form and substance reasonably acceptable to the Administrative
Agent.
          “Permitted Term B Loan Documents” means all of the documents,
instruments and agreements documenting or evidencing the Permitted Term B Loans,
as any of the foregoing may from time to time be amended, restated or otherwise
modified from time to time.
          “Permitted Term B Loans” means the Existing Term Loans, any other term
loans (including, without limitation, all institutional tranche term loans (such
as tranche B or tranche C term loans) or any high yield offering private
placement or other similar offering incurred by one or more of the Domestic
Borrowers so long as the following conditions are satisfied to the satisfaction
of the Administrative Agent prior to or concurrently with the incurrence of the
Indebtedness evidenced by such term loans, private placement, high yield
offering or any other similar offering: (i) such Indebtedness does not exceed an
aggregate principal amount equal to $250,000,000, (ii) the holders of such
Indebtedness shall be subject to the Permitted Term B Loan Intercreditor
Agreement and (iii) the Permitted Term B Loan Documents shall be reasonably
acceptable to the Administrative Agent.
          “Person” means any natural person, corporation, limited partnership,
limited liability company, general partnership, joint stock company, joint
venture, association, company, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, or any Governmental
Authority.
          “Plan” means an employee benefit plan defined in Section 3(3) of ERISA
in respect of which any Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
          “Pledge Agreements” means (a) the Pledge Agreement dated as of May 9,
2002 by and between each Domestic Credit Party and the Administrative Agent,
substantially in the form and substance of Exhibit O attached hereto, (b) the
Pledge Agreements dated as of May 9, 2002 by the Foreign Credit Parties
specified on the Closing List in favor of the Administrative Agent, (c) the
other pledge agreements described on Schedule 1.01.10 and (d) all other pledge
agreements executed by any

-45-



--------------------------------------------------------------------------------



 



Borrower or Borrower Subsidiary in accordance with Section 9.07, as each of the
same may be further amended, supplemented or otherwise modified from time to
time.
          “Pledged Entity” means any Borrower or Borrower Subsidiary all or a
portion of the Capital Stock of which has been or is required to be pledged
pursuant to a Pledge Agreement in accordance with the terms of this Agreement.
          “Potential Defaulting Lender” means, at any time, a Lender (i) as to
which the Administrative Agent has notified the Borrowers that an event of the
kind referred to in the definition of “Lender Insolvency Event” has occurred and
is continuing in respect of any Subsidiary of such Lender, (ii) as to which the
Administrative Agent, any Issuing Bank, the Overdraft Line Bank or the Swing
Loan Bank has in good faith determined and notified the Borrowers and (in the
case of any Issuing Bank, the Swing Loan Bank and Overdraft Line Bank, the
Administrative Agent) that such Lender or its Parent Company or a Subsidiary
thereof has notified the Administrative Agent, or has stated publicly, that it
will not comply with its funding obligations under any other loan agreement or
credit agreement or other similar/other financing agreement or (iii) that has,
or whose Parent Company has, a non-investment grade rating from Moody’s or S&P
or another nationally recognized rating agency. Any determination that a Lender
is a Potential Defaulting Lender under any of clauses (i) through (iii) above
will be made by the Administrative Agent or, in the case of clause (ii), any
Issuing Bank, the Swing Loan Bank or the Overdraft Line Bank, as the case may
be, in its sole discretion acting in good faith. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrowers
provided for in this definition.
          “Post-Closing Agreement” means that certain letter agreement dated the
Closing Date among the Administrative Agent and the Borrowers, as amended,
restated, supplemented or otherwise modified from time to time.
          “Previous Agreement” has the meaning set forth in the Preliminary
Statement of this Agreement.
          “Pro Forma” means the unaudited pro forma opening balance sheet of
NMHG Holding and its Subsidiaries attached hereto as Exhibit P, prepared in
accordance with GAAP, dated as of the Closing Date, and giving effect to the
extensions of credit contemplated hereby.
          “Pro Rata Share” means:
     (a) with respect to any Lender and any Credit Facility, the percentage
obtained by dividing (i) such Lender’s Commitment in respect of such Credit
Facility at such time by (ii) the aggregate amount of all Commitments in respect
of such Credit Facility at such time, and
     (b) with respect to any Lender and the Credit Facilities taken as a whole,
the percentage obtained by dividing (i) such Lender’s Commitment in respect of
all Credit Facilities at such time by (ii) the aggregate amount of all
Commitments at such time;
provided, however,
     (i) if all of the Commitments are terminated pursuant to the terms hereof,
then “Pro Rata Share” means the percentage obtained by dividing (x) the
aggregate amount of such Lender’s Credit Facility Outstandings under all Credit
Facilities by (y) the aggregate amount of all Credit Facility Outstandings; and

-46-



--------------------------------------------------------------------------------



 



          (ii) if the CAM Exchange has occurred, then “Pro Rata Share” means, in
respect of any Lender, a Percentage equal to such Lender’s CAM Percentage.
          “Process Agent” is defined in Section 14.17.
          “Property” means any Real Property or personal property, plant,
building, facility, structure, underground storage tank or unit, Equipment,
Inventory, General Intangible, Receivable, or other asset owned, leased or
operated by any Borrower or any of its Subsidiaries, as applicable (including
any surface water thereon or adjacent thereto, and soil and groundwater
thereunder).
          “Proposal Letter” means the Proposal Letter dated May 19, 2010 by and
among the Joint Lead Arrangers, CNAI, Bank of America, N.A. and the Borrowers,
as amended, restated, supplemented or otherwise modified from time to time.
          “Protective Advances” is defined in Section 12.09(a).
          “Purchase Money Liens” is defined in Section 9.01(d).
          “Qualifying Lender” means (i) a Lender (other than a Lender within
paragraph (ii) below) which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Loan Document and is: (A) a UK Bank;
(B) a UK Lender or (C) a Treaty Lender; or (ii) a building society (as defined
for the purpose of section 880 of the Income Tax Act 2007) making an advance
under a Loan Document.
          “Real Property” means, with respect to any Person, all of such
Person’s present and future right, title and interest (including, without
limitation, any leasehold estate) in real property.
          “Receivables” means, with respect to any Person, all of such Person’s
present and future (a) accounts (as defined in the Uniform Commercial Code or in
any similar statute of England and Wales, Scotland, Northern Ireland, the
Netherlands or any other relevant jurisdiction, or any political subdivision
thereof), (b) accounts receivable, (c) rights to payment for goods sold or
leased or for services rendered, whether or not earned by performance (with
respect to any Foreign Credit Party, irrespective of whether such goods were
sold by the UK Borrower or by any other Foreign Credit Party), (d) all chattel
paper, (e) all rights in any merchandise or goods which any of the same may
represent, and (f) all rights, title, security, insurance, letters of credit,
guaranties and other supporting obligations with respect to each of the
foregoing, including, without limitation, any right of stoppage in transit.
          “Receivables Sale Agreements” shall mean (a) the agreements between
the Netherlands Borrowers and the UK Borrower providing for the daily sale and
assignment of all Receivables originated by NACCO BV to the UK Borrower and
(b) the agreements, if any, between NACCO Materials Handling S.R.L. (or a
successor thereto) and the UK Borrower providing for the daily sale and
assignment of all Receivables originated by NACCO Materials Handling S.R.L. (or
such successor) to the UK Borrower, in each case, in form and substance
satisfactory to the Administrative Agent.
          “Receivables Subsidiary” means a wholly-owned Subsidiary of the UK
Borrower that is structured to be “bankruptcy remote” and that engages in no
activities other than in connection with the purchase and financing of
Receivables from one or more of the Foreign Credit Parties and execution,
delivery and performance of the Loan Documents and transactions contemplated
thereby.
          “Received Amount” is defined in Section 12.09(f).

-47-



--------------------------------------------------------------------------------



 



          “Refinanced Indebtedness” means the Indebtedness of any Borrower
(including obligations under any receivables factoring or discounting facility)
which is to be refinanced, repaid, retired or defeased out of the proceeds of
the Loans made on the Closing Date and identified as such on Schedule 1.01.8.
          “Register” is defined in Section 14.01(c).
          “Regulation A” means Regulation A of the Federal Reserve Board as in
effect from time to time.
          “Regulation D” means Regulation D of the Federal Reserve Board as in
effect from time to time.
          “Regulation U” means Regulation U of the Federal Reserve Board as in
effect from time to time.
          “Regulation X” means Regulation X of the Federal Reserve Board as in
effect from time to time.
          “Reimbursement Date” is defined in Section 2.02(d)(i)(A).
          “Reimbursement Obligations” means, as to any Borrower, the aggregate
non-contingent reimbursement or repayment obligations of such Borrower with
respect to amounts drawn under Letters of Credit Issued for the account of such
Borrower.
          “Related Business” means any business in which any Borrower or any
Borrower Subsidiary was engaged on the Closing Date and any business related,
ancillary or complementary to any business of any Borrower or any Borrower
Subsidiary in which any Borrower or any Borrower Subsidiary was engaged on the
Closing Date or a reasonable extension, development or expansion of the business
in which any Borrower or any Borrower Subsidiary was engaged as of the Closing
Date.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Release” means any active or passive release, spill, emission,
leaking, pumping, injection, deposit, disposal, pouring, dumping, abandonment,
discards of barrels, containers or other receptacles, including the active or
passive discharge, dispersal, leaching or migration of Contaminants into the
indoor or outdoor environment or into or out of any Property.
          “Relevant Person” means each of (a) NMHG, UK Borrower and the
Netherlands Borrowers, (b) until an NMHG Holding Company Merger, NMHG Holding,
(c) after an NMHG Holding Company Merger where Hyster-Yale is the surviving
entity, Hyster-Yale, and (d) prior to a Restructuring, Parent.
          “Remedial Action” means actions required to (a) clean up, remove,
treat or in any other way address Contaminants in the indoor or outdoor
environment; (b) prevent the Release or threat of Release or minimize the
further Release of Contaminants; or (c) investigate and determine if a remedial
or other response is needed and to design such a response and post-remedial
investigation, monitoring, operation and maintenance and care.

-48-



--------------------------------------------------------------------------------



 



          “Rental Equipment Operating Lease” is defined in Section 9.10(b).
          “Replacement Proceeds” means the amount of (a) proceeds of insurance
paid on account of the loss of or damage to any Property and awards of
compensation for Property taken by condemnation or eminent domain to the extent
actually used to replace, rebuild or restore the Property so lost, damaged or
taken, provided that (i) a Borrower shall have delivered written notice to the
Administrative Agent that it or its applicable Subsidiary intends to so replace,
rebuild or restore such Property and (ii) such Borrower or such applicable
Subsidiary of such Borrower replaces or commences the restoration or rebuilding
of such Property within 365 days after the Administrative Agent’s receipt of the
proceeds of such insurance payment or condemnation award and (b) insurance paid
on account of a business interruption occurrence to the extent actually used in
the restoration or conduct of the business interrupted.
          “Reportable Event” means any of the events described in Section 4043
of ERISA excluding those events for which the requirement of notice has been
waived by the PBGC.
          “Required Cross-Border Opinions” is defined in Section 8.10(b).
          “Required Evidence of Insurance” is defined in Section 8.05.
          “Requirements of Law” means, as to any Person, the charter and bylaws
or other organizational or governing documents of such Person, and any law, rule
or regulation, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
including, without limitation, the Internal Revenue Code, the Securities Act,
the Securities Exchange Act, Regulations U and X, ERISA, the Fair Labor
Standards Act and any similar statute of any foreign government or any political
subdivision thereof and any certificate of occupancy, zoning ordinance,
building, or land use requirement or Permit or labor or employment rule or
regulation, including Environmental, Health or Safety Requirements of Law.
          “Requisite Lenders” means, at any time, Lenders holding, in the
aggregate, greater than fifty-percent (50%) of the then aggregate amount of the
Commitments in effect at such time; provided, however, that, in the event any of
the Lenders is then a Defaulting Lender, “Requisite Lenders” means the Lenders
(excluding Defaulting Lenders (and their Affiliates who are Lenders)) whose Pro
Rata Shares of the Credit Facilities represent greater than fifty-percent (50%)
of the aggregate Pro Rata Shares of such Lenders; provided, however, that, in
the event that the Commitments have been terminated pursuant to the terms
hereof, “Requisite Lenders” means the Lenders (without regard to whether any
Lenders are Defaulting Lenders) whose aggregate ratable shares (stated as a
percentage) of the aggregate outstanding principal balance of all Credit
Facility Outstandings are greater than fifty-percent (50%).
          “Restricted Payment” means (a) any dividend or other distribution,
direct or indirect, on account of any shares of, or interests in, any class of
Capital Stock of any Borrower or any of their Subsidiaries now or hereafter
outstanding, except a dividend (or equivalent distribution) payable solely in
(i) shares of, or options or warrants (which do not contain put or call rights)
with respect to, that class of stock and/or (ii) shares of any class of stock
which is junior to that class of stock, provided that such shares do not
constitute Indebtedness, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of, or interests in, any class of Capital Stock of any Borrower or any of
their Subsidiaries now or hereafter outstanding, (c) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of, or interests in, any
class of Capital Stock of any Borrower or any of their Subsidiaries now or
hereafter outstanding, (d) any payment or prepayment of principal of,

-49-



--------------------------------------------------------------------------------



 



premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to any Indebtedness which by
its terms is subordinated to the Obligations, including, without limitation,
Parent Subordinated Indebtedness, and (e) any payment or prepayment of principal
of, premium, if any, or interest, fees or other charges on or with respect to,
and any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to (i) the ING Working Capital
Line or (ii) Indebtedness arising from intercompany loans between any Borrower
or Borrower Subsidiary and any other Borrower or Borrower Subsidiary.
          “Restructuring” means one or more transactions which would not cause a
Change of Control with respect to any Relevant Person other than the Parent, the
result of which is that the Parent no longer owns any Capital Stock issued by
NMHG Holding, Hyster-Yale, or any Borrower.
          “Revolving Loan” is defined in Section 2.01(a).
          “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
          “Sale and Leaseback Transaction” means, with respect to any Person,
any direct or indirect arrangement pursuant to which Property is sold or
transferred by such Person and is thereafter leased back from the purchaser
thereof by such Person.
          “Scheduled Principal Payments” means, for any period, the sum of the
amounts for such period of scheduled payments of principal on the Indebtedness
of NMHG Holding and its Subsidiaries (including the principal component of
Capital Lease obligations).
          “Securities” means any stock, shares, voting trust certificates,
bonds, debentures, notes or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or any certificates of
interest, shares, or participation in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire
any of the foregoing, but shall not include any evidence of the Obligations.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, and any successor statute.
          “Security Documents” means the Pledge Agreements, the Domestic
Security Agreement, the Trademark Security Agreements, the Collection Account
Agreements, the Foreign Security Agreements, and any other agreement, document
or instrument that creates a Lien on Property of a Credit Party in favor of any
Holder, in each case, together with all amendments, restatements, supplements or
modifications thereto.
          “Semi-Monthly Borrowing Base Delivery Date” is defined in
Section 7.05(b).
          “Solvent” means, when used with respect to any Person, that at the
time of determination:
     (i) the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including, without limitation, contingent
liabilities); and

-50-



--------------------------------------------------------------------------------



 



     (ii) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
     (iii) it is then able and expects to be able to pay its debts (including,
without limitation, contingent debts and other commitments) as they mature; and
     (iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
          “Specified Availability Block” means, as of any date:

  (i)   if any scheduled principal payment of $5,000,000 or more in respect of
any Permitted Term B Loan (x) is then due and payable, (y) is due and payable
within 90 days after such date or (z) was due and payable at any time 90 days
before such date

  (A)   $55,000,000;

      minus

  (B)   the total amount of unrestricted and available cash and cash equivalents
of the Domestic Credit Parties at such time that are in segregated pledged
deposit accounts or pledged securities accounts (but excluding any amounts on
deposit in the Collection Accounts and the Domestic Concentration Account)
subject to the Administrative Agent’s sole dominion and “control” within the
meaning of Article 8 of the UCC or Article 9 of the UCC, as applicable; and

          (ii) at all other times, $0.
          “Specified Foreign Currency” means Euros or Sterling.
          “Specified Indebtedness” has the meaning set forth in Section 10.04.
          “Spot Rate” shall mean on any day, with respect to any currency, the
rate at which such currency may be exchanged into Dollars, which shall be the
Historical Currency Exchange Rate on the immediately prior day as determined by
OANDA Corporation and made available on its website at
http://oanda.com/convert/fxhistory; provided, that if at the time of any such
determination, for any reason, no such rate is being quoted, the Administrative
Agent may use any reasonable method it deems appropriate to determine such rate,
and such determination shall be conclusive absent manifest error.
          “Standby Letter of Credit” means any Letter of Credit Issued by an
Issuing Bank pursuant to Section 2.02 for the account of a Domestic Borrower
which is not a Commercial Letter of Credit.

-51-



--------------------------------------------------------------------------------



 



          “Sterling” means the lawful currency of the United Kingdom.
          “Sterling Cash Collateral Account” means an account designated as such
with respect to the Multicurrency Borrowers and established by the
Administrative Agent maintained with Citibank in London, England, for account
funds denominated in Sterling.
          “Sterling Loans” means Multicurrency Loans denominated in Sterling and
Protective Advances denominated in Sterling, and, in each case, advanced to a
Multicurrency Borrower.
          “Sterling Overdraft Accounts” means:
          (i) account number 48526 maintained with Citibank in London, England,
in the name of NACCO BV (or any account that replaces such account); and
          (ii) account number 8022232 maintained with Citibank in London,
England, in the name of the UK Borrower (or any account that replaces such
account).
          “Subsidiary” of a Person means any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned or controlled by such
Person, one or more of the other subsidiaries of such Person or any combination
thereof.
          “Swing Loan” is defined in Section 2.01(b).
          “Swing Loan Bank” means CNAI, in its individual capacity or, in the
event CNAI is not the Administrative Agent, the Administrative Agent (or any
Affiliate of the Administrative Agent designated by the Administrative Agent),
in its individual capacity.
          “Swing Loan Note” means the promissory note payable to the Swing Loan
Bank evidencing the Domestic Borrowers’ Obligations to repay the Swing Loans
made to the Domestic Borrowers, substantially in the form and substance of
Exhibit Q-3 attached hereto.
          “Swing Loan Settlement Date” is defined in Section 2.01(g).
          “Syndication Agent” is defined in the preamble.
          “Tax Sharing Agreement” means that certain Amended Tax Sharing
Agreement, dated as of December 22, 2007, among the affiliated group of
corporations, within the meaning of Section 1504(a) of the Internal Revenue Code
of which the Parent is the common parent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
          “Taxes” is defined in Section 3.04(a).
          “Termination Date” means the earlier to occur of (x) the date of
termination of the Commitments pursuant to the terms hereof and (y) June 27,
2014.
          “Termination Event” means (a) a Reportable Event with respect to any
Benefit Plan; (b) the withdrawal of any Borrower or any ERISA Affiliate from a
Benefit Plan during a plan year in which such Borrower or such ERISA Affiliate
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA; (c) the
imposition of an obligation on any Borrower or any ERISA Affiliate under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a

-52-



--------------------------------------------------------------------------------



 



distress termination described in Section 4041(c) of ERISA or, with respect to a
Foreign Pension Plan, written notice to the trustees or fiduciaries of, or
members in, such plan, or to a foreign Governmental Authority of an intent to
terminate such Foreign Pension Plan; (d) the institution by the PBGC or any
similar foreign Governmental Authority of proceedings to terminate a Benefit
Plan or a Foreign Pension Plan; (e) any event or condition which would
reasonably constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Benefit Plan; (f) a
foreign Governmental Authority shall appoint or institute proceedings to appoint
a trustee to administer any Foreign Pension Plan; or (g) the partial or complete
withdrawal of any Borrower or any ERISA Affiliate from a Multiemployer Plan or a
Foreign Pension Plan.
          “Total Borrowing Base” means, collectively, the Domestic Borrowing
Base and the Multicurrency Borrowing Base.
          “Trademark Security Agreements” means (a) the Trademark Security
Agreement dated as of May 9, 2002 by and between the Domestic Credit Parties and
the Administrative Agent substantially in the form of Exhibit R attached hereto,
(b) each Trademark Security Agreement, if any, dated as of May 9, 2002 by and
between a Foreign Credit Party and the Administrative Agent, and (c) each
Trademark Security Agreement required to be delivered by a Borrower Subsidiary
pursuant to Section 9.07, as each of the same may be further amended,
supplemented or otherwise modified from time to time.
          “Treaty Lender” means a Lender which is treated as a resident of a
Treaty State for the purposes of the Treaty and does not carry on a business in
the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.
          “Treaty State” means a jurisdiction having a double taxation agreement
(a “Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.
          “UK Bank” means a Lender (a) which is a bank (as defined for the
purpose of Section 879 of the Income Tax Act 2007) making an advance under a
Loan Document, or (b) in respect of an advance made under a Loan Document by a
person that was a bank (as defined for the purpose of Section 879 of the Income
Tax Act 2007) at the time that the advance was made, and in each case which is
within the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance.
          “UK Borrower” is defined in the preamble.
          “UK Lender” means a Lender which is:
          (a) a company resident in the United Kingdom for United Kingdom tax
purposes; or
          (b) a partnership each member of which is:
     (i) a company so resident in the United Kingdom; or
     (ii) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

-53-



--------------------------------------------------------------------------------



 



          (c) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing its
chargeable profits (within the meaning of section 19 of the CTA).
          “UK Tax” means any tax, levy, impost, duty or other charge or
withholding of a similar nature (including any penalty or interest payable in
connection with any failure to pay or any delay in paying any of the same)
imposed by the government of the United Kingdom or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government of the United Kingdom.
          “Uniform Commercial Code” means the Uniform Commercial Code as enacted
in the State of New York, as it may be amended from time to time; provided,
however, in the event that, by reason of mandatory provisions of law, any or all
of the creation, attachment, perfection, priority or enforcement of the
Administrative Agents’ or Holder’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” shall include the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such creation, attachment, perfection,
priority or enforcement and for purposes of definitions related to such
provisions.
          “Unrestricted Cash On Hand” means, as of any date of determination, an
amount equal to (a) the amount of immediately available cash and Cash
Equivalents on deposit in Bank Accounts reported on the most recently delivered
monthly Financial Statement, minus (b) all such cash and Cash Equivalents which
is the subject of any Lien or right of setoff, whether directly, as proceeds of
other property subject to a Lien or right of setoff, or otherwise (other than a
Lien in favor of the Administrative Agent or a right of setoff with respect to
Bank Accounts with respect to which the Administrative Agent has control (as
defined in the Uniform Commercial Code)), minus (c) all such cash or Cash
Equivalents which is held in any deposit or securities account which is subject
to any Lien in favor of any Person other than the Administrative Agent.
          “Unused Commitment Fee” is defined in Section 4.03(b).
          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as amended.
          “Voting Stock” means, with respect to any Person, shares, securities,
limited liability company interests, general or limited partnership interests or
other equivalents with respect to any class or classes of Capital Stock of such
Person entitling any holder thereof (whether at all times or only so long as no
senior class of Capital Stock has voting power by reason of any contingency)
(a) in the case of a corporation (or equivalent organization), to vote in the
election of members of the board of directors (or the equivalent thereof) of
such Person, (b) in the case of a limited liability company, to vote in the
election of managers of such Person or to bind or otherwise act as agent for
such Person, (c) in the case of a limited partnership, to vote on the admission
of the general partner of such Person or to bind or otherwise act as agent for
such Person or (iv) in the case of a general partnership, to bind or otherwise
act as agent for such Person.
          “Weekly Borrowing Base Delivery Date” is defined in Section 7.05(c).
          1.02. Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and

-54-



--------------------------------------------------------------------------------



 



the words “to” and “until” each mean “to but excluding”. Periods of days
referred to in this Agreement shall be counted in calendar days unless Business
Days are expressly prescribed. Any period determined hereunder by reference to a
month or months or year or years shall end on the day in the relevant calendar
month in the relevant year, if applicable, immediately preceding the date
numerically corresponding to the first day of such period, provided that if such
period commences on the last day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month during which
such period is to end), such period shall, unless otherwise expressly required
by the other provisions of this Agreement, end on the last day of the calendar
month.
          1.03. Accounting Terms. Subject to Section 14.04, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.
          1.04. Other Definitional Provisions. References to the “preamble”,
“Articles”, “Sections”, “subsections”, “Schedules” and “Exhibits” shall be to
the preamble, Articles, Sections, subsections, Schedules and Exhibits,
respectively, of and to this Agreement unless otherwise specifically provided.
The words “hereof”, “herein”, and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
          1.05. Other Terms. All other terms contained herein shall, unless the
context indicates otherwise, have the meanings assigned to such terms by the
Uniform Commercial Code to the extent the same are defined therein.
          1.06. Payments by the Borrowers. Except as expressly set forth herein
to the contrary, (a) all payments made by the Borrowers in respect of principal
and interest on the Loans made under any Credit Facility shall be made (i) with
respect to the Domestic Facility, in Dollars and (ii) with respect to the
Multicurrency Facility, in the Specified Foreign Currency in which such Loan was
made and (b) all payments of Reimbursement Obligations shall be made in Dollars
or the Specified Foreign Currency in which the Letter of Credit under which such
Reimbursement Obligations arise is denominated.
          1.07. Accounting and Financial Computations. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrowers or any of their
Subsidiaries at “fair value”, as defined therein.
ARTICLE II
AMOUNTS AND TERMS OF LOANS AND LETTERS OF CREDIT
          2.01. The Revolving Credit Facility.
          (a) (i) Revolving Loans. Subject to the terms and conditions set forth
herein,
     (A) pursuant to the Domestic Commitments, each Domestic Lender hereby
severally and not jointly agrees to make revolving loans (each a “Domestic
Loan”) to the Domestic Borrowers from time to time on any Business Day during
the period from the Closing Date to the Termination Date, in an amount not to
exceed such Domestic Lender’s Pro Rata Share of the Availability under the
Domestic Facility at such time, provided, however, no such Loan shall be
required to be made if, after giving effect thereto:

-55-



--------------------------------------------------------------------------------



 



     (1) the aggregate Credit Facility Outstandings owed by the Domestic
Borrowers under the Domestic Facility exceed the Maximum Credit Amount for the
Domestic Facility at such time; or
     (2) the aggregate Credit Facility Outstandings owing to any Domestic Lender
(after giving effect to any obligations of such Domestic Lender under Section
2.01(g) and Section 2.02(e)(ii)) under the Domestic Facility would exceed the
Domestic Commitment of such Domestic Lender, and
     (B) pursuant to the Multicurrency Commitment, each Multicurrency Lender
hereby severally and not jointly agrees to make revolving loans (each a
“Multicurrency Loan” and, together with the Domestic Loans, the “Revolving
Loans”) to the Multicurrency Borrowers from time to time on any Business Day
during the period from the Closing Date to the Termination Date, in an amount
(converted to the Dollar Equivalent thereof) not to exceed such Multicurrency
Lender’s Pro Rata Share of the Availability under the Multicurrency Facility at
such time, provided, however, no such Loan shall be required to be made if,
after giving effect thereto:
     (1) the aggregate Credit Facility Outstandings owed by the Multicurrency
Borrowers under the Multicurrency Facility exceed the Maximum Credit Amount for
the Multicurrency Facility at such time; and
     (2) the aggregate Credit Facility Outstandings owing to any Multicurrency
Lender (after giving effect to any obligations of such Multicurrency Lender
under Section 2.01(h) and Section 2.02(e)(ii)) under the Multicurrency Facility
would exceed the Multicurrency Commitment of such Multicurrency Lender.
All Revolving Loans comprising the same Borrowing hereunder shall be made by the
Domestic Lenders or the Multicurrency Lenders, as the case may be,
simultaneously and proportionately to their then respective Pro Rata Shares of
the applicable Credit Facility. Subject to the provisions hereof, any Borrower
may repay any outstanding Revolving Loan on any day which is a Business Day and
any amounts so repaid may be reborrowed, up to the amount available under this
Section 2.01(a) at the time of such Borrowing, until the Termination Date. Each
Borrowing of Domestic Loans shall be in Dollars, and each Borrowing of
Multicurrency Loans shall be denominated in a single Specified Foreign Currency.
Each Borrowing of Revolving Loans shall be in an aggregate minimum amount of
$1,000,000 for Floating Rate Loans, $7,500,000 for Fixed Rate Loans under the
Domestic Facility, and $5,000,000 for Fixed Rate Loans under the Multicurrency
Facility.
          (ii) Application of Converted Domestic Borrowing Base Excess. Upon at
least seven days’ prior written notice to the Administrative Agent, the
Multicurrency Borrowers may elect to apply all or a portion of the excess of the
amount of (x) the Domestic Borrowing Base as in effect based upon the most
recently delivered Borrowing Base Certificate over (y) the Credit Facility
Outstandings for the Domestic Facility as of the proposed date of conversion, to
support additional Borrowings under the Multicurrency Facility. Such excess
amount shall constitute the “Converted Domestic Borrowing Base Excess”. The
Multicurrency Borrowers shall not be entitled to make such election if such
election would result in the remaining portion of the Domestic Borrowing Base
being less than the Credit Facility Outstandings for the Domestic Facility or if
an Event of Default would result therefrom or is then outstanding. Nothing
constituting Converted Domestic Borrowing Base Excess shall be available to
support Credit Facility Outstandings under the Domestic Facility. Upon at least
seven days’ prior written notice to the Administrative Agent, the Multicurrency
Borrowers may return all or a portion of the Converted Domestic Borrowing Base
Excess to the Domestic Borrowing Base in support of Credit

-56-



--------------------------------------------------------------------------------



 



Facility Outstandings under the Domestic Facility so long as such returned
amount is not required to support Credit Facility Outstandings under the
Multicurrency Facility.
          (b) Swing Loans. The Swing Loan Bank may, in its sole discretion, make
to the Domestic Borrowers to whom the Domestic Loans are available loans (each a
“Swing Loan”) from time to time on any Business Day during the period from the
Closing Date to the Termination Date, in an aggregate amount not to exceed at
any time the lesser of (i) $25,000,000 (the “Maximum Swing Loan Amount”) and
(ii) the Availability for the Domestic Facility at such time. All Swing Loans
made under the Domestic Facility shall be made as Floating Rate Loans and shall
be available in Dollars. Except as otherwise provided herein, all Swing Loans
shall be subject to all the terms and conditions applicable to Revolving Loans.
Swing Loans shall be repaid pursuant to the terms of Section 2.01(g) or as
otherwise provided in this Agreement.
          (c) Overdraft Loans.
     (i) From time to time on any Business Day during the period from the
Closing Date to the Termination Date, upon presentment to the Overdraft Line
Bank for payment of an item drawn by a Multicurrency Borrower on a Euro
Overdraft Account or Sterling Overdraft Account (each an “Account” and
collectively the “Accounts”) with the Overdraft Line Bank in an amount that,
when charged against the Account, creates an overdraft in the Account, the
Overdraft Line Bank shall pay such item to the extent not subject to the
limitations set forth in this Section 2.01(c)(i), and such payment shall be
deemed an “Overdraft Loan”. Each Overdraft Loan provided hereunder shall bear
interest at the interest rate set forth in Section 4.01(a)(ii). At no time shall
the aggregate amount of Overdraft Loans exceed the lesser of (A) the Overdraft
Line Commitment and (B) the Availability for the Multicurrency Facility at such
time. Overdraft Loans shall be repaid pursuant to the terms of Section 2.01(h)
or as otherwise provided in this Agreement.
     (ii) Notwithstanding the foregoing clause (i), the Overdraft Line Bank
shall not make any Overdraft Loan in the period commencing on the second
Business Day after it receives written notice from any Multicurrency Lender that
one or more of the conditions precedent contained in Section 5.02 shall not on
such date be satisfied, and ending when such conditions are satisfied, and the
Overdraft Line Bank shall not otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 5.02 hereof have
been satisfied in connection with the making of any Overdraft Loan.
          (d) Notice of Borrowing in Respect of Revolving Loans and Swing Loans.
When a Borrower desires to make a Borrowing under clauses (a) and (b) of this
Section 2.01, it shall deliver to the Administrative Agent in a manner specified
in Section 14.08 a signed Notice of Borrowing no later than (i) (A) 3:00 p.m.
(New York time) on the proposed Funding Date for such Borrowing, in the case of
a proposed Borrowing of Swing Loans, (B) 3:00 p.m. (New York time) at least one
(1) Business Day in advance of the proposed Funding Date for such Borrowing, in
the case of a proposed Borrowing of Floating Rate Loans that cannot be provided
as Swing Loans and (C) 12:00 p.m. (New York time) at least three (3) Business
Days in advance of the proposed Funding Date for such Borrowing, in the case of
a proposed Borrowing of Domestic Loans consisting of Fixed Rate Loans or
(ii) 3:00 p.m. (London time) at least four (4) Business Days in advance of the
proposed Funding Date for such Borrowing, in the case of a proposed Borrowing of
Multicurrency Loans. Any such Notice of Borrowing shall be irrevocable and, with
respect to any Notice of Borrowing under clause (i)(B) above made by any
Domestic Borrower, shall first constitute a request to borrow Swing Loans (other
than a request for a Fixed Rate Loan); provided, however, in the event the
Administrative Agent after consultation with the Swing Loan Bank determines that
a Borrowing of Swing Loans is not possible or feasible, such Notice of Borrowing
shall constitute a

-57-



--------------------------------------------------------------------------------



 



request, as of the time such Notice of Borrowing was originally submitted, by
such Borrower to borrow Revolving Loans under the applicable Credit Facility;
provided, further, however, all Notices of Borrowing with respect to Fixed Rate
Loans shall constitute a request by such Borrower to borrow Revolving Loans
under the Domestic Facility or the Multicurrency Facility, as the case may be.
All Domestic Loans made under this Section 2.01 on the Closing Date shall be
made initially as Floating Rate Loans and may thereafter be continued as
Floating Rate Loans or converted into Fixed Rate Loans in the manner provided in
Section 4.01(c). All Multicurrency Loans made under this Section 2.01 on the
Closing Date shall be made initially, at the discretion of the Administrative
Agent, as Overdraft Loans or as Fixed Rate Loans with an Interest Period of five
days. In the case of a Notice of Borrowing delivered in connection with a
proposed Borrowing of Multicurrency Loans, the applicable Multicurrency Borrower
shall request, within one-half hour prior to the issuance of such Notice of
Borrowing, the advice of the Administrative Agent as to the Dollar Equivalent of
the amount of such Borrowing, and such Multicurrency Borrower shall specify such
amount in such Notice of Borrowing; provided that such advice shall not be
deemed to be a prediction or guaranty of the Dollar Equivalent of such amount
after the Notice of Borrowing is submitted and shall in no way limit the
Borrowers’ Obligations under this Agreement due to fluctuations in the
applicable Specified Foreign Currency; provided, further, that if any
Multicurrency Borrower requests such advice from the Administrative Agent within
one-half hour prior to the time that a Notice of Borrowing for Multicurrency
Loans is required to be delivered hereunder and the Administrative Agent does
not provide such advice prior to such time, such required delivery time shall be
extended until the Administrative Agent provides such advice.
          (e) Making of Swing Loans. Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.01(d) with respect to the Borrowing of Floating
Rate Loans under the Domestic Facility, the Swing Loan Bank shall deposit in
immediately available funds the amount it intends to fund, if any, in respect of
the Domestic Loans requested in such Notice of Borrowing with the Administrative
Agent at its office in New York, New York not later than 4:00 p.m. (New York
time) on the Funding Date. The Swing Loan Bank shall not make any Swing Loan in
the period commencing on the first Business Day after it receives written notice
from any Domestic Lender that one or more of the conditions precedent contained
in Section 5.02 shall not on such date be satisfied, and ending when such
conditions are satisfied, and the Swing Loan Bank shall not otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 5.02 hereof have been satisfied in connection with the making
of any Swing Loan. Subject to the preceding sentence, the Administrative Agent
shall make such proceeds of each funding of a Swing Loan available to the
relevant Domestic Borrower at the Administrative Agent’s office in New York, New
York on the Funding Date of the proposed Borrowing and shall disburse such
proceeds to the Disbursement Account referred to in the applicable Notice of
Borrowing. If the Swing Loan Bank receives a Notice of Borrowing within the
applicable time limits set forth in Section 2.01(d) and does not intend to fund
such requested Borrowing as a Swing Loan, the Swing Loan Bank will promptly
notify the Administrative Agent (to the extent the Swing Loan Bank and the
Administrative Agent are not the same Person) of such intention, and no delay by
the Swing Loan Bank shall impair the applicable Domestic Borrower’s right to
borrow Revolving Loans under this Section 2.01.
          (f) Making of Revolving Loans.
     (i) In the event any portion of the Loans requested in any Notice of
Borrowing delivered to the Administrative Agent pursuant Section 2.01(d) will be
made as Revolving Loans, the Administrative Agent shall promptly notify each
Lender under the applicable Credit Facility of the amount of such Borrowing of
Revolving Loans. Each such Lender shall deposit an amount equal to its Pro Rata
Share under such Credit Facility of the amount of such Borrowing with the
Administrative Agent in the applicable Funding

-58-



--------------------------------------------------------------------------------



 



Account in immediately available funds and in the appropriate currency, not
later than 3:00 p.m. (New York time) with respect to Domestic Loans or 1:30 p.m.
(London time) with respect to Multicurrency Loans on any Funding Date applicable
thereto (or, if the Funding Date is the Closing Date, such earlier time as the
Administrative Agent shall determine). Subject to the fulfillment of the
conditions precedent set forth in Section 5.01 (solely with respect to the
making of Revolving Loans on the Closing Date) and Section 5.02, the
Administrative Agent shall make the proceeds of such amounts received by it
available to the applicable Borrower at the Administrative Agent’s office in New
York, New York, with respect to Domestic Loans, or London, England, with respect
to Multicurrency Loans, on such Funding Date and shall disburse such proceeds to
the Disbursement Account referred to in the applicable Notice of Borrowing on
such Funding Date.
     (ii) The failure of any Lender to deposit the amount described in clause
(i) above (or required to be paid pursuant to Section 2.01(g)) with the
Administrative Agent on the applicable Funding Date shall not relieve any other
Lender of its obligations hereunder to make its Revolving Loan on such Funding
Date. No Lender shall be responsible for any failure by any other Lender to
perform its obligation to make a Revolving Loan hereunder nor shall the Domestic
Commitment or Multicurrency Commitment of any Lender be increased or decreased
as a result of any such failure.
     (iii) Unless the Administrative Agent shall have been notified by any
Lender prior to 2:00 p.m. (New York time) with respect to Domestic Loans or 2:00
p.m. (London time) with respect to Multicurrency Loans, on any applicable
Funding Date in respect of any Borrowing of Revolving Loans that such Lender
does not intend to fund its Loan requested to be made on such Funding Date, the
Administrative Agent may assume that such Lender has funded its Revolving Loan
and is depositing the proceeds thereof in the applicable Funding Account on the
Funding Date, and the Administrative Agent in its sole discretion may, but shall
not be obligated to, disburse a corresponding amount to the applicable Borrower
on the Funding Date. If the Revolving Loan proceeds corresponding to that amount
are advanced to such Borrower by the Administrative Agent but are not in fact
deposited with the Administrative Agent by such Lender on or prior to the
applicable Funding Date, such Lender agrees to pay, and in addition such
Borrower agrees to repay, to the Administrative Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is disbursed to or for the benefit of such Borrower until the date
such amount is paid or repaid to the Administrative Agent at the interest rate
applicable to such Borrowing. If such Lender shall pay to the Administrative
Agent the corresponding amount, the amount so paid shall constitute such
Lender’s Revolving Loan, and if both such Lender and such Borrower shall pay and
repay such corresponding amount, the Administrative Agent shall promptly pay to
such Borrower such corresponding amount (together with any interest included in
such payment). This Section 2.01(f)(iii) does not relieve any Lender of its
obligation to make its Revolving Loan on any Funding Date.
     (iv) Anything hereinabove to the contrary notwithstanding, if any
Multicurrency Lender shall, not later than 2:00 p.m. (London time) one Business
Day before the date of any requested Borrowing of Multicurrency Loans, notify
the Administrative Agent that such Lender is not satisfied that deposits in the
relevant Specified Foreign Currency will be freely available to it in the
relevant amount and, if applicable, for the relevant Interest Period, the right
of the Multicurrency Borrowers to request Multicurrency Loans in such Specified
Foreign Currency from such Lender or any subsequent Borrowing of

-59-



--------------------------------------------------------------------------------



 



Multicurrency Loans shall be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and, at the option of any Multicurrency Borrower, the Multicurrency Loan
to be made by such Lender (and the Multicurrency Loan to be made by such Lender
as part of any subsequent Borrowing of Multicurrency Loans in respect of which
such Specified Foreign Currency shall have been requested during such period of
suspension) shall be denominated in any other Specified Foreign Currency
requested on the same Business Day which is available, and having an Interest
Period coextensive with the Interest Period in effect in respect of all other
Multicurrency Loans comprising a part of such Borrowing. The Administrative
Agent shall, upon becoming aware that the circumstances causing any such
suspension no longer apply, promptly so notify the Multicurrency Borrowers,
provided that the failure of the Administrative Agent to so notify the
Multicurrency Borrowers shall not impair the rights of the Lenders under this
Section 2.01(f)(iv) or expose the Administrative Agent to any liability.
          (g) Settlement of Swing Loans.
     (i) The Administrative Agent shall from time to time, in its sole
discretion, notify each Domestic Lender by 12:00 p.m. (New York time), of the
aggregate principal amount of Swing Loans outstanding as of the close of
business on the Business Day immediately preceding the date of such notice (each
such Business Day being a “Swing Loan Settlement Date”). Upon such notice, each
Domestic Lender shall deposit in the applicable Funding Account in Dollars an
amount equal to its Pro Rata Share under the Domestic Facility of the amount of
such principal amount of Swing Loans outstanding in immediately available funds,
not later than 3:00 p.m. (New York time) on the date of such notice. Upon such
payment, each Domestic Lender shall be deemed to have made a Revolving Loan
denominated in Dollars to the applicable Borrower or Borrowers in such amount
(irrespective of the satisfaction of the conditions in Section 5.02). Each
Domestic Lender hereby agrees that its obligations under this Section 2.01(g)
are irrevocable and unconditional (except with respect to Swing Loans made in
contravention of the second sentence of Section 2.01(e)) notwithstanding (A) the
nonconformity of the amount of the Loan with the minimum amounts (and increments
thereof) otherwise required hereunder, (B) whether any conditions specified in
Section 5.02 are then satisfied, (C) whether a Default or Event of Default has
occurred and is continuing, (D) the date of such Borrowing, (E) the amount of
the Domestic Borrowing Base, Multicurrency Borrowing Base, Total Borrowing Base
and Commitment at such time. In the event that any such Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of any Borrower), each Domestic Lender (other than the Swing
Loan Bank) hereby agrees that it shall forthwith purchase from the Swing Loan
Bank (without recourse or warranty) such assignment of the outstanding Swing
Loans as shall be necessary to cause the Domestic Lenders to share in such Swing
Loans ratably based upon their respective Pro Rata Shares of the Domestic
Facility; provided, that all interest payable on the Swing Loans shall be for
the account of the Swing Loan Bank until the date the respective assignment is
purchased and, to the extent attributable to the purchased assignment, shall be
payable to the Domestic Lender purchasing the same from and after such date of
purchase.
     (ii) If and to the extent any Domestic Lender shall not have made available
to the Administrative Agent on any Swing Loan Settlement Date with respect to
the Domestic Facility any amount payable by such Domestic Lender on such Swing
Loan Settlement

-60-



--------------------------------------------------------------------------------



 



Date pursuant to this Section 2.01(g) or Section 2.01(h), such Domestic Lender
agrees to pay to the Administrative Agent forthwith on demand such amount in
Dollars together with interest thereon, for each day from such Swing Loan
Settlement Date until the date such amount is paid to the Administrative Agent,
at the interest rate applicable to the Loans denominated in such currency
hereunder.
          (h) Settlement of Overdraft Loans.
     (i) The Administrative Agent shall from time to time, in its sole
discretion (but in no event less frequently than every five (5) Business Days),
notify each Multicurrency Lender by 3:00 p.m. (London time), of the aggregate
principal amount of Overdraft Loans outstanding as of the close of business on
the Business Day immediately preceding the date of such notice. Upon such
notice, each Multicurrency Lender shall deposit in its Funding Account in the
appropriate Specified Foreign Currency an amount equal to its Pro Rata Share
under the Multicurrency Facility of the amount of such principal amount of
Overdraft Loans outstanding in immediately available funds, not later than 4:00
p.m. (London time) on the Business Day following such notice (such Business Day
being an “Overdraft Settlement Date”). Upon such payment, each Multicurrency
Lender shall be deemed to have made a Revolving Loan denominated in the
applicable Specified Foreign Currency to the Multicurrency Borrowers in such
amount (irrespective of the satisfaction of the conditions in Section 5.02).
Each Multicurrency Lender hereby agrees that its obligations under this
Section 2.01(h) are irrevocable and unconditional (except with respect to
Overdraft Loans made in contravention of the second sentence of Section
2.01(c)(ii)) notwithstanding (A) the nonconformity of the amount of the Loan
with the minimum amounts (and increments thereof) otherwise required hereunder,
(B) whether any conditions specified in Section 5.02 are then satisfied,
(C) whether a Default or Event of Default has occurred and is continuing,
(D) the date of such Borrowing, (E) the amount of the Domestic Borrowing Base,
Multicurrency Borrowing Base, and Total Borrowing Base or Commitment at such
time. In the event that any such Borrowing cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code in respect of any
Borrower), each Multicurrency Lender (other than the Overdraft Line Bank) hereby
agrees that upon the request of the Overdraft Line Bank it shall forthwith
purchase from the Overdraft Line Bank (without recourse or warranty) all of the
outstanding Overdraft Loans in accordance with their respective Pro Rata Shares
under the Multicurrency Facility; provided, that all interest payable on the
Overdraft Loans shall be for the account of the Overdraft Line Bank until the
date the respective assignment is purchased and, to the extent attributable to
the purchased assignment, shall be payable to each Multicurrency Lender
purchasing the same from and after such date of purchase.
     (ii) If and to the extent any Multicurrency Lender shall not have made
available to the Administrative Agent on any Overdraft Settlement Date with
respect to the Multicurrency Facility any amount payable by such Multicurrency
Lender on such Overdraft Settlement Date pursuant to this Section 2.01(h), such
Multicurrency Lender agrees to pay to the Administrative Agent forthwith on
demand such amount in the applicable currency together with interest thereon,
for each day from such Overdraft Settlement Date until the date such amount is
paid to the Administrative Agent, at the interest rate applicable to the Loans
denominated in such currency hereunder.
          (i) Use of Proceeds. Proceeds of Domestic Loans and of Swing Loans
under the Domestic Facility shall be used to (i) retire the Domestic Borrowers’
Refinanced Indebtedness;

-61-



--------------------------------------------------------------------------------



 



(ii) provide for ongoing working capital needs in the ordinary course of the
business of Domestic Borrowers and their Subsidiaries; and (iii) for other
lawful general corporate purposes not prohibited hereunder (including Capital
Expenditures permitted hereunder). Proceeds of Multicurrency Loans and of
Overdraft Loans under the Multicurrency Facility shall be used to (x) retire the
Multicurrency Borrowers’ Refinanced Indebtedness; (y) provide for ongoing
working capital needs in the ordinary course of the business of each
Multicurrency Borrower and its Subsidiaries; and (z) for other lawful general
corporate purposes not prohibited hereunder (including Capital Expenditures
permitted hereunder). Proceeds of Revolving Loans, Swing Loans and Overdraft
Loans may also be used to pay for transaction expenses incurred in connection
herewith.
          (j) Termination Date. The Commitments shall terminate, and all
outstanding Obligations shall be Paid In Full, on the Termination Date.
          2.02. Letters of Credit. Subject to the terms and conditions set forth
herein, (x) each Issuing Bank hereby severally and not jointly agrees to Issue
for the account of any Domestic Borrower one or more Letters of Credit
denominated in Dollars, up to an aggregate face amount at any one time
outstanding for all Domestic Borrowers equal to the Letter of Credit Sublimit of
the Domestic Facility and (y) each Issuing Bank hereby severally and not jointly
agrees to Issue for the account of the Multicurrency Borrowers one or more
Letters of Credit denominated in a Specified Foreign Currency, up to an
aggregate face amount at any one time outstanding for the Multicurrency
Borrowers equal to the Letter of Credit Sublimit of the Multicurrency Facility,
subject, in each case, to the following provisions:
          (a) Types and Amounts. An Issuing Bank shall not have any obligation
to Issue, and shall not, except as otherwise agreed by the Requisite Lenders and
such Issuing Bank (except with respect to any notification received by an
Issuing Bank pursuant to Section 2.02(a)(ii)(A), which shall require the
agreement of all of the Lenders and such Issuing Bank), Issue any Letter of
Credit at any time:
     (i) if the aggregate Letter of Credit Obligations with respect to such
Issuing Bank, after giving effect to the Issuance of the Letter of Credit
requested hereunder, shall exceed any limit imposed by law or regulation upon
such Issuing Bank;
     (ii) if such Issuing Bank receives notice (A) from the Administrative Agent
at or before 11:00 a.m. (New York or London time, as applicable, with respect to
a Letter of Credit Issued under the Domestic Facility or the Multicurrency
Facility, respectively) on the date of the proposed Issuance of such Letter of
Credit that, immediately after giving effect to the Issuance of such Letter of
Credit, the Credit Facility Outstandings in respect of the Domestic Facility or
the Multicurrency Facility, as applicable, at such time would exceed the Maximum
Credit Amount for such Credit Facility or (B) from any of the Lenders at or
before 11:00 a.m. (New York or London time, as applicable, with respect to a
Letter of Credit Issued under the Domestic Facility or the Multicurrency
Facility, respectively) on the date of the proposed Issuance of such Letter of
Credit that one or more of the conditions precedent contained in Sections 5.01
(solely with respect to an Issuance of a Letter of Credit on the Closing Date)
and 5.02 would not on such date be satisfied (or waived pursuant to
Section 14.07), unless such conditions are thereafter satisfied or waived and
notice of such satisfaction or waiver is given to such Issuing Bank by the
Administrative Agent (and an Issuing Bank shall not otherwise be required to
determine that, or take notice whether, the conditions precedent set forth in
Sections 5.01 or 5.02, as applicable, have been satisfied or waived);
     (iii) which has an expiration date later than the earlier of (A) the date
one (1) year after the date of Issuance or (B) the Business Day next preceding
the Termination Date;

-62-



--------------------------------------------------------------------------------



 



provided, that a Letter of Credit may have an expiration date later than the
Business Day next preceding the Termination Date or any date within one year
after the Issuance date therefor so long as, with respect to any Letter of
Credit that would expire after the Termination Date, the Borrowers, at least
five Business Days prior to the Termination Date, satisfy the Letter of Credit
Cash Collateralization Conditions in respect of such Letter of Credit; provided,
further, that, with respect to any Letter of Credit which remains outstanding
following the Termination Date, no such amount posted as collateral in respect
of any such Letter of Credit shall be returned to the Borrowers until such
Letter of Credit has expired or been replaced or all Obligations with respect to
such Letter of Credit have been paid in full or terminated.
     (iv) which is in a currency other than (A) a Dollars with respect to
Letters of Credit requested by the Domestic Borrowers and (B) a Specified
Foreign Currency with respect to Letters of Credit requested by the
Multicurrency Borrowers;
     (v) the Issuance and terms of which is governed by the laws of any
jurisdiction other than the United States, England or any other jurisdiction
which is approved by the Administrative Agent and the applicable Issuing Bank;
or
     (vi) of which the date of Issuance is less than eleven (11) Business Days
before the Termination Date.
          (b) Conditions. In addition to being subject to the satisfaction of
the conditions precedent contained in Sections 5.01 (solely with respect to an
Issuance of a Letter of Credit on the Closing Date) and 5.02, the obligation of
an Issuing Bank to Issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:
     (i) if such Issuing Bank so requests, the applicable Borrower shall have
executed and delivered to such Issuing Bank and the Administrative Agent a
Letter of Credit Reimbursement Agreement and such other documents and materials
as may be required pursuant to the terms thereof; and
     (ii) the terms of the proposed Letter of Credit shall conform to the
customary terms of letters of credit issued by such Issuing Bank.
          (c) Issuance of Letters of Credit.
     (i) A Borrower shall deliver to the applicable Issuing Bank and the
Administrative Agent in a manner specified in Section 14.08 a signed Notice of
Letter of Credit Issuance not later than 11:00 a.m. (New York or London time, as
applicable with respect to a Letter of Credit issued under the Domestic Facility
or the Multicurrency Facility, respectively) on the third Business Day preceding
the requested date for Issuance of a Letter of Credit hereunder, or such shorter
notice as may be acceptable to such Issuing Bank and the Administrative Agent.
Such notice shall be irrevocable. In the case of a Notice of Letter of Credit
Issuance requesting the Issuance of a Letter of Credit denominated in any
Specified Foreign Currency, the relevant Multicurrency Borrower shall request,
within one-half hour prior to the issuance of such Notice of Letter of Credit
Issuance, the advice of the Administrative Agent as to the Dollar Equivalent of
the face amount of the requested Letter of Credit, and such Multicurrency
Borrower shall specify such amount in such Notice of Letter of Credit Issuance;
provided that such advice shall not be deemed to be a prediction or guaranty of
the Dollar Equivalent of such amount after the Notice of Letter of Credit

-63-



--------------------------------------------------------------------------------



 



Issuance is submitted and shall in no way limit the Borrowers’ Obligations under
this Agreement or, if applicable, any Letter of Credit Reimbursement Agreement
due to fluctuations in the applicable Specified Foreign Currency; provided,
further, that if the relevant Multicurrency Borrower requests such advice from
the Administrative Agent within one-half hour prior to the time that a Notice of
Letter of Credit Issuance is required to be delivered hereunder and the
Administrative Agent does not provide such advice prior to such time, such
required delivery time shall be extended until the Administrative Agent provides
such advice.
     (ii) Such Issuing Bank shall give the Administrative Agent written notice,
or telephonic notice confirmed promptly thereafter in writing, of the Issuance
of a Letter of Credit.
          (d) Reimbursement Obligations; Duties of the Issuing Banks.
     (i) Notwithstanding any provision to the contrary in any Letter of Credit
Reimbursement Agreement:
(A) each Borrower for whose account a Letter of Credit has been Issued agrees to
reimburse the applicable Issuing Bank in the applicable currency for amounts
drawn under such Letter of Credit pursuant to subsection (e)(ii) below, no later
than the date (the “Reimbursement Date”) which is one (1) Business Day after
such Borrower receives written notice from any Issuing Bank that payment has
been made under such Letter of Credit by such Issuing Bank;
(B) all Reimbursement Obligations with respect to any Letter of Credit Issued
under the Domestic Facility shall bear interest at the Floating Rate plus the
Applicable Floating Rate Margin, from the date of the relevant drawing under
such Letter of Credit until the Reimbursement Date and thereafter at the rate
applicable in accordance with Section 4.01(d); and
(C) all Reimbursement Obligations with respect to any Letter of Credit Issued
under the Multicurrency Facility shall bear interest at the Overdraft Rate plus
the Overdraft Rate Margin plus the Mandatory Cost, from the date of the relevant
drawing under such Letter of Credit until the Reimbursement Date and thereafter
at the rate applicable in accordance with Section 4.01(d).
     (ii) Each Issuing Bank shall give the Administrative Agent written notice,
or telephonic notice confirmed promptly thereafter in writing, of all drawings
under a Letter of Credit issued by such Issuing Bank and the payment (or the
failure to pay when due) by the Borrowers on account of a Reimbursement
Obligation.
     (iii) No action taken or omitted in good faith by an Issuing Bank under or
in connection with any Letter of Credit (except for any such action resulting
from the gross negligence or willful misconduct of such Issuing Bank) shall put
such Issuing Bank under any resulting liability to any Lender, any Borrower or,
so long as such Letter of Credit is not Issued in violation of Section 2.02(a),
relieve any Lender of its obligations hereunder to such Issuing Bank. In
determining whether to pay under any Letter of Credit, the respective Issuing
Bank shall have no obligation to the Lenders or any Borrower other than to
confirm that any documents required to be delivered under a respective Letter of
Credit

-64-



--------------------------------------------------------------------------------



 



appear to have been delivered by the appropriate Person and that they appear on
their face to comply with the requirements of such Letter of Credit.
          (e) Participations.
     (i) Immediately upon Issuance by an Issuing Bank of any Letter of Credit
under the Domestic Facility or the Multicurrency Facility, as applicable, for
the account of any Borrower under such Credit Facility in accordance with the
procedures set forth in this Section 2.02, each Lender holding a Commitment in
such Credit Facility shall be deemed to have irrevocably and unconditionally
purchased and received from that Issuing Bank, without recourse or warranty, an
undivided interest and participation in such Letter of Credit to the extent of
such Lender’s Pro Rata Share under the applicable Credit Facility, including,
without limitation, all obligations of such Borrower with respect thereto (other
than amounts owing to the Issuing Banks under Section 2.02(g)) and any security
therefor and guaranty pertaining thereto.
     (ii) If any Issuing Bank makes any payment under any Letter of Credit for
the account of any Borrower and such Borrower does not repay such amount to such
Issuing Bank on the Reimbursement Date, such Issuing Bank shall promptly notify
the Administrative Agent, which shall notify the Swing Loan Bank (with respect
to any Domestic Borrower) or the Overdraft Line Bank (with respect to the
Multicurrency Borrowers), and if the Swing Loan Bank or Overdraft Line Bank, as
applicable, so elects, a Swing Loan under the Domestic Facility or an Overdraft
Loan under the Multicurrency Facility, as applicable, can be made in such
amount, the proceeds of which shall be paid to the Administrative Agent for the
account of such Issuing Bank, in immediately available funds, and the
Administrative Agent shall promptly pay such proceeds to such Issuing Bank. In
the event such Issuing Bank cannot be so paid from proceeds of a Swing Loan or
an Overdraft Loan, as applicable, the Administrative Agent shall promptly notify
each Lender under such Credit Facility, and each such Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank, in immediately available funds, the amount in the relevant Optional
Currency of such Lender’s Pro Rata Share under the applicable Credit Facility of
the payment made by such Issuing Bank, and the Administrative Agent shall
promptly pay to such Issuing Bank such amounts received by it. In the event such
payments are made by such Lenders, such payments shall constitute Revolving
Loans made to the applicable Borrower under the applicable Credit Facility
pursuant to Section 2.01 (irrespective of the satisfaction of the conditions in
Section 5.02). If a Lender does not make its Pro Rata Share under the applicable
Credit Facility of the amount of any such payment available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent for
the account of such Issuing Bank, forthwith on demand, such amount together with
interest thereon, at the interest rate then applicable in accordance with
Section 4.01. The failure of any such Lender to make available to the
Administrative Agent for the account of such Issuing Bank its Pro Rata Share
under the applicable Credit Facility of any such payment shall neither relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Bank such other Lender’s
Pro Rata Share under the applicable Credit Facility of any payment on the date
such payment is to be made nor increase the obligation of any other Lender to
make such payment to the Administrative Agent. This Section does not relieve any
Borrower of its obligation to pay or repay any Lender funding its Pro Rata Share
of such payment pursuant to this Section

-65-



--------------------------------------------------------------------------------



 



interest on the amount of such payment from such date such payment is to be made
until the date on which payment is repaid in full.
     (iii) Whenever an Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, as to which the Swing
Loan Bank has made a Swing Loan, the Overdraft Line Bank has made an Overdraft
Loan or any Lender has made a Revolving Loan pursuant to Section 2.02(e)(ii),
such Issuing Bank shall promptly pay to the Administrative Agent such payment in
accordance with Section 3.02.
     (iv) Upon the request of any Lender under the applicable Credit Facility,
an Issuing Bank shall furnish such Lender copies of any Letter of Credit or
Letter of Credit Reimbursement Agreement to which such Issuing Bank is party and
such other documentation as reasonably may be requested by such Lender.
     (v) The obligations of any Lender to make payments to the Administrative
Agent for the account of any Issuing Bank with respect to a Letter of Credit
shall be irrevocable, shall not be subject to any qualification or exception
whatsoever (except the Issuance of the Letter of Credit in contravention of this
Section 2.02) and shall be made in accordance with this Agreement (irrespective
of the satisfaction of the conditions described in Sections 5.01 and 5.02) under
all circumstances, including, without limitation, any of the following
circumstances:
(A) any lack of validity or enforceability hereof or of any of the other Loan
Documents;
(B) the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of a beneficiary named in a Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, any
Issuing Bank, any Lender, or any other Person, whether in connection herewith,
with any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the account party
and beneficiary named in any Letter of Credit);
(C) any draft, certificate or any other document presented under the Letter of
Credit having been determined to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
(E) any failure by such Issuing Bank to make any reports required pursuant to
Section 2.02(h) or the inaccuracy of any such report; or
(F) the occurrence of any Event of Default or Default.
(f) Payment of Reimbursement Obligations.
     (i) Each Borrower for whose account a Letter of Credit has been Issued
unconditionally agrees to pay to each Issuing Bank the amount of all
Reimbursement Obligations, interest and other amounts payable to such Issuing
Bank under or in connection with such Letter of Credit when such amounts are due
and payable, irrespective

-66-



--------------------------------------------------------------------------------



 



of any claim, setoff, defense or other right which such Borrower may have at any
time against such Issuing Bank or any other Person.
     (ii) In the event any payment by a Borrower received by an Issuing Bank
with respect to a Letter of Credit Issued for the account of such Borrower and
distributed by the Administrative Agent to the Lenders under the applicable
Credit Facility on account of their participation is thereafter set aside,
avoided or recovered from such Issuing Bank in connection with any receivership,
liquidation or bankruptcy proceeding, each such Lender which received such
distribution shall, upon demand by such Issuing Bank, contribute such Lender’s
Pro Rata Share under such Credit Facility of the amount set aside, avoided or
recovered together with interest at the rate required to be paid by such Issuing
Bank upon the amount required to be repaid by it.
          (g) Issuing Bank Fees and Charges. Each Borrower for whose account a
Letter of Credit has been Issued agrees to pay to each Issuing Bank, solely for
its own account, (i) a fronting fee in an amount equal to one-quarter of one
percent (0.25%) on the face amount of such Letter of Credit, and (ii) the
standard charges assessed by such Issuing Bank in connection with the issuance,
administration, amendment and payment or cancellation of such Letter of Credit.
          (h) Issuing Bank Reporting Requirements. Each Issuing Bank shall, on
the day it Issues such a Letter of Credit, provide to the Administrative Agent
separate schedules for Commercial Letters of Credit and Standby Letters of
Credit Issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations
of each Borrower under the applicable Credit Facility outstanding to it as of
such date and any information requested by the Administrative Agent relating to
the date of issue, account party, amount, expiration date and reference number
of each Letter of Credit Issued by it. On each Overdraft Settlement Date (with
respect to the Multicurrency Facility) and on each Swing Loan Settlement Date
(with respect to the Domestic Facility), the Administrative Agent shall provide
to each Lender under the applicable Credit Facility copies of the most recent
schedules provided to it by each Issuing Bank under such Credit Facility.
          (i) Indemnification; Exoneration.
     (i) In addition to all other amounts payable to an Issuing Bank, each
Borrower for whose account such Issuing Bank has Issued a Letter of Credit
agrees to defend, indemnify, and save the Administrative Agent, such Issuing
Bank and each Lender under the applicable Credit Facility harmless from and
against any and all claims, demands, liabilities, penalties, damages, losses
(other than loss of profits), costs, charges and expenses (including reasonable
attorneys’ fees but excluding taxes) which the Administrative Agent, such
Issuing Bank or such Lender may incur or be subject to as a consequence, direct
or indirect, of (A) the Issuance of such Letter of Credit other than as a result
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction, or (B) the failure of such
Issuing Bank Issuing a Letter of Credit to honor a drawing under such Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority.
     (ii) As between the Domestic Borrowers on the one hand and the
Administrative Agent, the Domestic Lenders and the Issuing Banks on the other
hand, such Borrowers assume all risks of the acts and omissions of, or misuse of
Letters of Credit by, the respective beneficiaries of the Letters of Credit
Issued pursuant to the Domestic Facility. As between the Multicurrency Borrowers
on the one hand and the Administrative Agent,

-67-



--------------------------------------------------------------------------------



 



the Multicurrency Lenders and the Issuing Banks on the other hand, such
Borrowers assume all risks of the acts and omissions of, or misuse of Letters of
Credit by, the respective beneficiaries of the Letters of Credit issued pursuant
to the Multicurrency Facility. In furtherance and not in limitation of the
foregoing, subject to the provisions of the Letter of Credit Reimbursement
Agreements, the Administrative Agent, the Issuing Banks and the Lenders shall
not be responsible for: (A) the form, validity, legality, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and Issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) the validity, legality or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; (H) any litigation, proceeding or charges with respect to such
Letter of Credit; and (I) any consequences arising from causes beyond the
control of the Administrative Agent, the Issuing Banks or the Lenders; except in
the cases of clauses (A) (with respect to form only), (B), (C), (D), (E), (F),
(H) and (I) above, for the gross negligence or willful misconduct of the Issuing
Banks, as determined in a judgment by a court of competent jurisdiction.
          (j) Obligations Several. The obligations of each Issuing Bank and each
Domestic Lender under this Section 2.02 are several and not joint, and no
Issuing Bank or Domestic Lender shall be responsible for the obligation to Issue
Letters of Credit or participation obligation hereunder, respectively, of any
other Issuing Bank or Domestic Lender.
          (k) Limitations on Obligations to Issue Letters of Credit.
Notwithstanding anything herein to the contrary, neither Bank of America, N.A.
(and its Affiliates) nor Citicorp North America, Inc. (and its Affiliates) shall
have any obligation to issue Letters of Credit in an aggregate undrawn face
amount of greater than 50% of the applicable Letter of Credit Sublimit at any
time. If any Person becomes an Issuing Bank at any time after the Closing Date,
such Person shall not have any obligation to issue Letters of Credit in an
aggregate undrawn face amount greater than the amount specified in the agreement
pursuant to which such Person agree to become an Issuing Bank.
          (l) For all purposes of the Loan Documents, the letters of credit
identified on Schedule 2.02 shall be deemed to be “Letters of Credit” issued by
the respective Issuing Banks identified on such Schedule.
          2.03. Expansion Option.
          (a) The Borrowers may from time to time elect to increase the
Commitments, in each case in minimum increments of $10,000,000 so long as, after
giving effect thereto, the aggregate amount of such increases from and after the
Closing Date does not exceed $50,000,000. The Borrowers may arrange for any such
increase to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), as

-68-



--------------------------------------------------------------------------------



 



the case may be; provided that (i) each Augmenting Lender and each increase by
each Increasing Lender shall be subject to the written consent of the
Administrative Agent, each Issuing Bank and the Swing Loan Bank and (ii) (x) in
the case of an Increasing Lender, the Borrowers and such Increasing Lender
execute an agreement substantially in the form of Exhibit U hereto, and (y) in
the case of an Augmenting Lender, the Borrowers and such Augmenting Lender
execute an agreement substantially in the form of Exhibit V hereto. If the
proceeds of such increase will be used directly or indirectly to repay
obligations under any Permitted Term B Loan, any increase in the Commitments
pursuant to this Section 2.03 shall also be subject to the consent of the
Requisite Lenders, the Administrative Agent and the Syndication Agent. Each
increase in commitments shall be allocated to one or more of the Credit
Facilities. Notwithstanding anything herein to the contrary, the Multicurrency
Commitments shall not exceed $100,000,000 at any time.
          (b) Increases and new Commitments created pursuant to this
Section 2.03 shall become effective on the date agreed by the Borrowers, the
Administrative Agent, the Issuing Banks, the Swing Loan Bank, the Syndication
Agent (if applicable) and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such
increase, the conditions set forth 5.02 shall be satisfied or waived by the
Requisite Lenders, (ii) the Administrative Agent shall have received documents
(including opinions) as to the corporate power and authority of the Borrowers to
borrow hereunder after giving effect to such increase and (iii) the
Administrative Agent shall have received documents (including opinions)
reasonably requested by it to evidence the reaffirmation and continued
effectiveness of the Loan Documents.
          (c) On the effective date of any increase in the Commitments being
made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Credit Facility Outstandings under each
applicable Credit Facility to equal its Pro Rata Share of such Credit Facility
Outstandings, and (ii) the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Loans as of the date of any increase in the
Commitments. The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Fixed Rate Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 4.02(e)
if the deemed payment occurs other than on the last day of the related Interest
Periods.
          (d) In no event shall the fees, interest rates and other compensation
offered or paid in respect of additional or increased Commitments under this
Section 2.03 have higher rates, fees or compensation that amounts paid and
payable to the then existing Lenders in respect of their Commitments and Loans.
          2.04. Evidence of Indebtedness. Each Borrower hereby agrees to pay
when due the principal amount of each Loan which is made to it and other
Obligations owing by it (whether or not evidenced by a Note), and further agrees
to pay all unpaid interest accrued thereon, in accordance with the terms hereof
and, to the extent evidenced thereby, of the Notes. On the Closing Date, (a) the
Domestic Borrowers shall execute and deliver to each Domestic Lender that
requests a Domestic Loan Note, a Domestic Loan Note in a principal amount equal
to the maximum amount of such Lender’s Domestic Commitment evidencing the Loans
to such Borrowers made under the Domestic Facility, (b) the Multicurrency
Borrowers shall execute and deliver to each Multicurrency Lender that requests a
Multicurrency Loan Note, a Multicurrency Loan Note in a principal amount equal
to the maximum

-69-



--------------------------------------------------------------------------------



 



amount of such Multicurrency Lender’s Multicurrency Commitment evidencing the
Loans to such Borrowers made under the Multicurrency Facility, and (c) the
Domestic Borrowers shall execute and deliver to the Swing Loan Bank a Swing Loan
Note in a principal amount equal to the Maximum Swing Loan Amount. Thereafter
each Borrower, as applicable, shall execute and deliver such other promissory
notes substantially as are requested by any Lenders to evidence the Loans owing
to the applicable Lenders, provided that any promissory notes being replaced are
returned to such Borrower or other arrangements satisfactory to such Borrower
and the Administrative Agent are made. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrowers to such Lender under each Credit Facility in which it is a Lender
resulting from each Loan made under such Credit Facility owing to such Lender
from time to time, including the amount of principal and interest payable and
paid to such Lender from time to time hereunder and under each of the Notes.
          2.05. Authorized Officers and Administrative Agents. On the Closing
Date and from time to time thereafter, the Borrowers shall deliver to the
Administrative Agent an Officers’ Certificate setting forth the names of the
officers, employees and agents authorized to request Revolving Loans, Swing
Loans, Overdraft Loans and Letters of Credit and containing a specimen signature
of each such officer, employee or agent. The officers, employees and agents so
authorized shall also be authorized to act for the Borrowers in respect of all
other matters relating to the Loan Documents. The Administrative Agent shall be
entitled to rely conclusively on such officer’s or employee’s authority to
request such Loan or Letter of Credit until the Administrative Agent receives
written notice to the contrary. In addition, the Administrative Agent shall be
entitled to rely conclusively on any written notice sent to it by telecopy. The
Administrative Agent shall have no duty to verify the authenticity of the
signature appearing on, or any telecopy or facsimile of, any written Notice of
Borrowing or any other document, and, with respect to an oral request for such a
Loan or Letter of Credit, the Administrative Agent shall have no duty to verify
the identity of any person representing himself or herself as one of the
officers, employees or agents authorized to make such request or otherwise to
act on behalf of the Borrowers. None of the Administrative Agent, any Lender or
any Issuing Bank shall incur any liability to the Borrowers or any other Person
in acting upon any telecopy or facsimile or telephonic notice referred to above
which the Administrative Agent reasonably believes to have been given by a duly
authorized officer or other person authorized to act on behalf of the Borrowers.
          2.06. Booking of Loans and Letters of Credit. Any Lender and any
Issuing Bank may make, carry or transfer Loans or Issue Letters of Credit at, to
or for the account of its Fixed Rate Lending Office or Fixed Rate Affiliate or
its other offices or Affiliates (without complying with the requirements of
Section 13.01). No Lender shall be entitled, however, to receive any greater
amount under Sections 3.04, 3.05, 3.08, 4.01(f) or 4.02(e) as a result of the
transfer of any such Loan or Letter of Credit to any office (other than such
Fixed Rate Lending Office) or any Affiliate (other than such Fixed Rate
Affiliate) than such Lender or such Issuing Bank would have been entitled to
receive immediately prior thereto, unless, such Lender or such Issuing Bank, as
the case may be, provides reasonably satisfactory evidence to the Company that
(i) the transfer occurred at a time when circumstances giving rise to the claim
for such greater amount did not exist and (ii) such claim in the relevant amount
would have arisen even if such transfer had not occurred. No Fixed Rate
Affiliate or such other Affiliate of any Lender or any Issuing Bank shall, in
its capacity as such, be deemed a party hereto or have any liability or
obligation hereunder.
ARTICLE III
PAYMENTS AND PREPAYMENTS
          3.01. Prepayments; Reductions in and Reallocations of Commitments. All
payments in respect of the Domestic Borrowers’ Obligations shall be made to the
Domestic Concentration Account

-70-



--------------------------------------------------------------------------------



 



and all payments in respect of the Multicurrency Borrowers’ Obligations shall be
made to the Multicurrency Payment Account.
          (a) Voluntary Reductions of Commitments.
     (i) Subject to Section 3.01(e), the Domestic Borrowers, upon at least three
(3) Business Days’ prior written notice to the Administrative Agent, shall have
the right, from time to time, to terminate in whole the Domestic Commitments or
permanently reduce in part the Domestic Commitments, provided that the Domestic
Borrowers shall have made or caused to be made any payment required to be made
pursuant to Section 3.01(b)(i) after giving effect to such reduction. Subject to
Section 3.01(e), the Multicurrency Borrowers, upon at least five (5) Business
Days’ prior written notice to the Administrative Agent, shall have the right,
from time to time, to terminate in whole the Multicurrency Commitment or
permanently reduce in part the Multicurrency Commitment, provided that the
Multicurrency Borrowers shall have made or caused to be made any payment
required to be made pursuant to Section 3.01(b)(i) after giving effect to such
reduction.
     (ii) Any partial reduction of a Lender’s Commitment (A) shall be applied to
such Lender’s applicable Commitment, (B) shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount, and
(C) shall reduce the aggregate applicable Commitment of such Lender (or, where
applicable, its Affiliate) proportionately in accordance with their aggregate
Pro Rata Share of all Credit Facilities. Any notice of termination or reduction
given to the Administrative Agent under this Section 3.01(a) shall specify the
date (which shall be a Business Day) of such termination or reduction and, with
respect to a partial reduction, the aggregate principal amount thereof. When
notice of termination or reduction of any Commitment is delivered as provided
herein, the principal amount of the Revolving Loans under the Credit Facility so
reduced shall become due and payable on the date specified in such notice to the
extent the Credit Facility Outstandings under such Credit Facility would exceed
the Maximum Credit Amount for such Credit Facility after giving effect to such
reduction. The payments in respect of reductions and terminations described in
this Section 3.01(a) may be made without premium or penalty (except as provided
in Section 4.02(e)).
          (b) Mandatory Prepayments of Revolving Loans.
     (i) Immediately, if at any time the Credit Facility Outstandings under any
Credit Facility are greater than the Maximum Credit Amount for such Credit
Facility, the applicable Borrower or Borrowers shall make a mandatory repayment
of such Credit Facility Outstandings in an aggregate amount sufficient to reduce
any such excess to zero, such amounts to be applied to the Obligations of the
Borrower or Borrowers making such payments in accordance with Section 3.02. In
addition, if at any time the Maximum Credit Amount for any Credit Facility is
less than the amount of contingent Letter of Credit Obligations outstanding
under such Credit Facility at such time, the applicable Borrower or Borrowers
agree to deposit and maintain Cash Collateral in the applicable Cash Collateral
Account in a Dollar Equivalent amount equal to the amount by which such Letter
of Credit Obligations exceed such Maximum Credit Amount.
     (ii) Prior to 1:00 p.m. (New York time), with respect to payments under the
Domestic Facility, and 2:00 p.m. (London time), with respect to payments under
the Multicurrency Facility, on each Business Day, from funds on deposit in (A)
(x) the Domestic Concentration Account and (y) if necessary to repay in full all
Credit Facility

-71-



--------------------------------------------------------------------------------



 



Outstandings under the Domestic Facility, the Domestic Cash Collateral Account,
and (B) (x) the Multicurrency Concentration Accounts and (y) if necessary to
repay in full all Credit Facility Outstandings under the Multicurrency Facility,
the Multicurrency Cash Collateral Accounts, the Administrative Agent shall
transfer funds in accordance with Section 3.06 and thereby cause (1) the
Domestic Borrowers (in the case of clause (A) above) to make a mandatory
repayment of the Credit Facility Outstandings owing by such Domestic Borrowers
on such Business Day in an amount equal to: first, [RESERVED], second, any and
all outstanding Protective Advances made on behalf of such Borrowers, third, any
and all outstanding Swing Loans made to such Borrowers, fourth, any and all
outstanding Revolving Loans made to such Borrowers, and fifth, the repayment of
the Credit Facility Outstandings and other Obligations owing by such Borrowers
then outstanding, in each case in accordance with the applicable provisions of
Section 3.02, and (2) the Multicurrency Borrowers (in the case of clause (B)
above) to make a mandatory repayment of the Credit Facility Outstandings owing
by such Multicurrency Borrowers on such Business Day in an amount equal to:
first, [RESERVED], second, any and all outstanding Protective Advances made on
behalf of such Borrowers, third, [RESERVED], fourth, any and all outstanding
Overdraft Loans made to such Multicurrency Borrowers, fifth, any and all
outstanding Revolving Loans made to such Multicurrency Borrowers, and sixth, the
repayment of the Credit Facility Outstandings and other Obligations owing by
such Multicurrency Borrowers then outstanding, in each case in accordance with
the applicable provisions of Section 3.02.
     (iii) Subject to the terms and conditions of the Term B Loan Documents and
the Term B Loan Intercreditor Agreement, immediately (or, in the case of Net
Cash Proceeds of Sale under Section 8.13(b), five (5) Business Days) after any
Borrower’s or any Borrower Subsidiary’s receipt of any Net Cash Proceeds of
Sale, each Borrower receiving, or the Subsidiary of which has received, such Net
Cash Proceeds of Sale agrees to make or cause to be made a mandatory prepayment
of its Loans in an amount equal to one hundred percent (100%) of such Net Cash
Proceeds of Sale, such amounts to be applied to the Obligations of the (A) if
such Borrower is a Domestic Borrower, the Domestic Borrowers and the
Multicurrency Borrowers, and (B) if such Borrower is a Multicurrency Borrower,
the Multicurrency Borrowers, in each case, in accordance with Section 3.02. Each
mandatory prepayment required to be paid by any Borrower by this
Section 3.01(b)(iii) shall be allocated and applied first, to the repayment of
the Revolving Loans owed by the applicable Borrowers; second, to any remaining
non-contingent Obligations of the applicable Borrowers; and then, to the extent
any such Obligations are contingent, deposited in the applicable Cash Collateral
Account as Cash Collateral in respect of such contingent Obligations. Each
mandatory prepayment required to be paid by any Borrower by this
Section 3.01(b)(iii) shall be followed by a corresponding permanent reduction of
the Commitments under the Credit Facility applicable to such Borrower in an
amount equal to the related Net Cash Proceeds of Sale which have not been
reinvested in Additional Assets on or before the one-year anniversary of the
receipt of such Net Cash Proceeds of Sale, with such reduction taking effect on
the one year anniversary after such receipt; provided, however, that such
reduction shall take effect prior to such date if the applicable Borrower
notifies the Administrative Agent that it does not intend to reinvest such Net
Cash Proceeds of Sale in Additional Assets (all such reductions shall reduce the
aggregate Commitments of each Lender (and where applicable, its Affiliate)
proportionately in accordance with its (or their, where applicable) aggregate
Pro Rata Share of all Credit Facilities).

-72-



--------------------------------------------------------------------------------



 



     (iv) Subject to the terms and conditions of the Term B Loan Documents and
the Term B Loan Intercreditor Agreement, immediately after any Borrower’s or any
of the Borrower Subsidiaries receipt of any Net Cash Proceeds of Issuance of
Equity Securities or Indebtedness, each Borrower receiving, or the Subsidiary of
which has received, such Net Cash Proceeds of Issuance of Equity Securities or
Indebtedness agrees to make or cause to be made a mandatory prepayment of its
Loans in an amount equal to one hundred percent (100%) of such Net Cash Proceeds
of Issuance of Equity Securities or Indebtedness. Each mandatory prepayment
required to be paid by any Borrower by this Section 3.01(b)(iv) shall be
allocated and applied first, to the repayment of the Revolving Loans owed by
such Borrower; second, to any remaining non-contingent Obligations of such
Borrower; and then, to the extent any such Obligations are contingent, deposited
in the applicable Cash Collateral Account as Cash Collateral in respect of such
contingent Obligations, in each case in accordance with the applicable
provisions of Section 3.02. Each mandatory prepayment required to be paid by any
Borrower by this Section 3.01(b)(iv) shall be accompanied by a corresponding
permanent reduction of the Commitments under the Credit Facility applicable to
such Borrower in an amount equal to fifty percent (50.0%) of such Net Cash
Proceeds of Issuance of Equity Securities or Indebtedness (all such reductions
shall reduce the aggregate Commitments of each Lender (and where applicable, its
Affiliate) proportionately in accordance with its (or where applicable, their)
aggregate Pro Rata Share of all Credit Facilities.
     (v) Notwithstanding anything herein to the contrary, if, on any Business
Day, (x) aggregate Availability under both Credit Facilities is less than
$30,000,000 or (y) Availability in respect of the Domestic Facility is less than
$22,500,000:
(i) all amounts on deposit in the Domestic Concentration Account shall be
applied on such Business Day to reduce (and/or Cash-Collateralize, as
applicable) the Obligations under the Domestic Facility in the order of priority
set forth in Section 3.02(b)(ii);
(ii) all amounts on deposit in the Multicurrency Concentration Account shall be
applied on such Business Day to reduce (and/or Cash-Collateralize, as
applicable) the Obligations under the Multicurrency Facility in the order of
priority set forth in 3.02(b)(ii); and
(iii) if there are no outstanding Obligations under the Domestic Facility (or
all amounts thereunder have been Cash-Collateralized), all amounts on deposit in
the Domestic Concentration Accounts shall be applied to reduce (and/or
Cash-Collateralize, as applicable) the Obligations under the Multicurrency
Facility in the order of priority set forth in 3.02(b)(ii); provided, that the
Administrative Agent shall have no obligation to apply any amounts on deposit in
the Domestic Concentration Accounts to reduce the Obligations under the
Multicurrency Facility and/or Cash Collateralize any Letters of Credit Issued
under the Multicurrency Facility pursuant to this clause (iii) more than once
per calendar week (it being understood that any amounts from time to time on
deposit in any Domestic Concentration Account shall be held by the
Administrative Agent as Cash Collateral for the Obligations).
        (vi) Nothing in this Section 3.01(b) shall be construed to constitute
the Lenders’ consent to any transaction which is not expressly permitted by
Article IX.

-73-



--------------------------------------------------------------------------------



 



          (c) [RESERVED].
          (d) Reallocations of Commitments. The Domestic Borrowers or the
Multicurrency Borrowers, upon five (5) Business Days’ written notice to the
Administrative Agent, may request (a “Commitment Reallocation Request”), no more
than two (2) times in any Fiscal Year, that a Lender that is both a Domestic
Lender and a Multicurrency Lender (or that has an Affiliate which is a Lender
under the other Credit Facility) to reduce its Commitment under one Credit
Facility by an amount equal to not less than $1,000,000 (such amount, the
“Commitment Reduction Amount”), and that the Commitment, if any, of such Lender
under the other Credit Facility (or its Affiliate which is a Lender under such
Credit Facility), as selected by such Borrowers in the Commitment Reallocation
Request, be correspondingly increased by the Commitment Reduction Amount;
provided that a Commitment Reallocation Request may not be made if, after giving
effect to the proposed reallocation:
     (i) the aggregate amount of the Multicurrency Commitments would (x) exceed
$100,000,000 or (y) be less than $50,000,000, or
     (ii) the aggregate amount of the Domestic Commitments would exceed the
maximum amount of the aggregate Domestic Commitments in effect at such time
(determined in accordance with the definitions of “Commitments” and “Domestic
Commitments”.
     After receiving a Commitment Reallocation Request, the Administrative Agent
shall notify each affected Lender of such Commitment Reallocation Request, and
such Commitments shall be adjusted as contemplated thereby on the date set forth
in such Commitment Reallocation Request. Notwithstanding anything to the
contrary in the foregoing, (i) a Commitment Reallocation Request may not be made
with respect to any Lender under any Credit Facility that is not a Lender under
both Credit Facilities or does not have an Affiliate that is a Lender under the
other Credit Facility and (ii) no Lender shall have an obligation to reallocate
its commitments if such reallocation would cause such Lender’s “Multicurrency
Commitment” or “Domestic Commitment” to exceed such Lender’s “Maximum
Multicurrency Commitment” or “Maximum Domestic Commitment” set forth on
Schedule 1.01.1 hereof or on any applicable Assignment and Acceptance. For the
avoidance of doubt, any Lender that has a “Maximum Multicurrency Commitment” or
a “Maximum Domestic Commitment” equal to zero shall have no obligation to
participate in any commitment reallocation.
          (e) Additional Conditions to Commitment Reallocations and Reductions.
In connection with any reallocation of Commitments under Section 3.01(d) or
reduction of Commitments under Section 3.01(a) or Section 3.01(b), the aggregate
Pro Rata Share under all Credit Facilities of a Lender shall not change. In the
case of a reallocation of Commitments under Section 3.01(d), neither the
aggregate Commitment of a Lender and its Affiliated Lenders nor the amount of
the aggregate Commitments of all Lenders, in each case, before and after such
reallocation shall change.
          3.02. Payments.
          (a) Manner and Time of Payment; Payment of Foreign Exchange Costs.
     (i) All payments of principal of and interest on the Loans and
Reimbursement Obligations and other Obligations (including, without limitation,
fees and expenses) which are payable to the Administrative Agent, the Lenders or
such Issuing Bank shall be made without condition or reservation of right, in
immediately available funds, delivered to the Administrative Agent (or, in the
case of Reimbursement Obligations, to the pertinent Issuing Bank) not later than
1:00 p.m. (New York time) to the Domestic Concentration

-74-



--------------------------------------------------------------------------------



 



Account (or, in the case of Reimbursement Obligations, such account of the
pertinent Issuing Bank as it may designate), with respect to payments under the
Domestic Facility, and 2:00 p.m. (London time) to the Multicurrency
Concentration Account for the relevant Specified Foreign Currency (or, in the
case of Reimbursement Obligations, such account of the pertinent Issuing Bank as
it may designate), with respect to payments under the Multicurrency Facility, on
the date due. Thereafter, payments in respect of any Swing Loans received by the
Administrative Agent shall be distributed to the Swing Loan Bank, payments in
respect of any Overdraft Loans received by the Administrative Agent shall be
distributed to the Overdraft Line Bank, and payments in respect of any Revolving
Loan received by the Administrative Agent shall be distributed to each Lender
under the applicable Credit Facility in accordance with its Pro Rata Share of
such Credit Facility (without giving effect to any adjustment of such Pro Rata
Share in connection with a substantially simultaneous reallocation or reduction
of the Commitment under the Domestic Facility, in the case of payments to the
Domestic Lenders) in accordance with the provisions of Section 3.02(b) on the
date received, if received prior to 1:00 p.m. (New York time) with respect to
Domestic Obligations and prior to 2:00 p.m. (London time) with respect to
Multicurrency Obligations, and (except in the case of repayment of Swing Loans
and Overdraft Loans) on the next succeeding Business Day if received thereafter,
by the Administrative Agent.
          (b) Apportionment of Payments.
     (i) Subject to the provisions of Section 3.02(b)(ii) and (iv), except as
otherwise provided herein (A) all payments of principal and interest in respect
of outstanding Revolving Loans under any Credit Facility, and all payments in
respect of Reimbursement Obligations under any Credit Facility, shall be
allocated among such of the Lenders and Issuing Banks as are entitled thereto,
in proportion to their respective Pro Rata Shares of such Credit Facility and
(B) all payments of fees and all other payments in respect of any other
Obligation shall be allocated among such of the Lenders and Issuing Banks as are
entitled thereto, in proportion to their respective Pro Rata Shares of the
applicable Credit Facility (if such Obligation relates to such Credit Facility)
or otherwise in proportion to their respective Pro Rata Shares of all the Credit
Facilities.
     (ii) All such payments and any other proceeds of Collateral or other
amounts received by the Administrative Agent from or for the benefit of a
Borrower shall be applied first, to pay principal of and interest on any portion
of the Loans made to such Borrower which the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender other than the Lender then acting as Administrative Agent, for which the
Administrative Agent has not then been reimbursed by such Lender or such
Borrower, second, to pay principal of and interest on any Protective Advance
made to such Borrower for which the Administrative Agent has not then been paid
by such Borrower or reimbursed by the Lenders, third, to pay Loans of such
Borrower as set forth below and to pay all other Obligations of such Borrower
then due and payable and fourth, to such Borrower’s Concentration Account, or if
demand under Section 11.03(b) has been made, such Borrower’s Cash Collateral
Account, in each case, for the currency in which such payment is denominated, to
be held as Cash Collateral in accordance with this Agreement, or if the
Administrative Agent consents in its sole discretion, to a Disbursement Account
designated by the applicable Borrower. Except as set forth in Sections 3.01(a)
and (b) and unless otherwise designated by the Domestic Borrowers, all principal
payments made by any Domestic Borrower in respect of

-75-



--------------------------------------------------------------------------------



 



outstanding Swing Loans or Revolving Loans of such Domestic Borrower, as the
case may be, shall be applied first, to the outstanding Swing Loans and second,
to the outstanding Revolving Loans of such Domestic Borrower, in each case,
first, to repay outstanding Floating Rate Loans, and then to repay outstanding
Fixed Rate Loans with Interest Periods then expiring. Except as set forth in
Sections 3.01(a) and (b) and unless otherwise designated by the Multicurrency
Borrowers, all principal payments made by any Multicurrency Borrower in respect
of outstanding Overdraft Loans or Revolving Loans of such Multicurrency
Borrower, as the case may be, shall be applied first, to the Revolving Loans
with Interest Periods then expiring and second to the outstanding Overdraft
Loans, in each case, denominated in the Specified Foreign Currency of such
payment.
     (iii) After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and shall upon the acceleration of the
Obligations pursuant to Section 11.02(a), apply all payments in respect of any
Domestic Obligations to the payment of the Domestic Facility, all payments in
respect of any Multicurrency Obligations to the payment of the Multicurrency
Facility, all proceeds of Foreign Collateral to the payment of Multicurrency
Obligations, and all proceeds of Domestic Collateral to the payment of Domestic
Obligations (and, after all Domestic Obligations are paid in full or Cash
Collateralized, to the payment of the Multicurrency Obligations), in the
following order (it being understood that the Administrative Agent shall have
the right to convert, at a rate of exchange equal to the Spot Rate as of such
conversion date and at the Borrowers’ expense, any of such payments or proceeds
of Collateral into the currency in which such Obligations are denominated):
(A) first, to pay interest on, and the principal of, any portion of the
Revolving Loans which the Administrative Agent may have advanced on behalf of
any Lender for which the Administrative Agent has not then been reimbursed by
such Lender or a Borrower;
(B) second, to pay interest on, and then principal of, first any outstanding
Protective Advance;
(C) third, to pay interest on, and the principal of, any Swing Loan or Overdraft
Loan, to pay to the Lenders any foreign exchange costs arising in connection
with a Lender’s funding of a Multicurrency Loan that is not reimbursed by the
applicable Borrowers as required under Section 3.02(a);
(D) fourth, to pay Obligations in respect of (1) any expense reimbursements or
indemnities then due to the Administrative Agent and (2) fees and expenses in
respect of cash management services provided to Borrowers and their Subsidiaries
by the Administrative Agent or any Affiliates of the Administrative Agent,
including, without limitation, those described in Section 3.06(d);
(E) fifth, to pay Obligations in respect of any fees then due to the
Administrative Agent, the Lenders or the Issuing Banks;
(F) sixth, to pay interest due in respect of the Revolving Loans, Reimbursement
Obligations and in respect of the Obligations arising under the Foreign Working
Capital Guaranty;

-76-



--------------------------------------------------------------------------------



 



(G) seventh, to pay or prepay (or, to the extent such obligations are
contingent, provide Cash Collateral (pursuant to Section 11.03(b), if
applicable) in respect of) all outstanding Letter of Credit Obligations;
(H) eighth, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders and the Issuing Banks;
(I) ninth, to pay or prepay principal outstanding on Revolving Loans and all
outstanding Obligations (other than in respect of interest) arising under the
Foreign Working Capital Guaranty;
(J) tenth, to the ratable payment of (or, to the extent such obligations are
contingent, provide Cash Collateral in respect of) (1) Interest Rate Exposure or
other obligations under Interest Rate Contracts, (2) Commodity Agreement
Exposure or other obligations under Commodity Agreement Contracts and
(3) Currency Agreement Exposure or other obligations under Currency Agreement,
in each case, solely to the extent such amounts constitute Obligations;
(K) eleventh, to the ratable payment of all other Obligations; and
(L) twelfth, as the applicable Borrower so designates;
provided, however, if sufficient funds are not available to fund all payments to
be made in respect of any of the Obligations described in any of the foregoing
clauses (A) through (K), the available funds being applied with respect to any
such Obligations referred to in any one of such clauses (unless otherwise
specified in such clause) shall be allocated to the payment of such Obligations
ratably, based on the proportion of the Administrative Agent’s and each Lender’s
interest in the aggregate outstanding Obligations described in such clauses. The
order of priority set forth in this Section 3.02(b)(iii) and the related
provisions hereof are set forth solely to determine the rights and priorities of
the Administrative Agent, the Lenders, the Issuing Banks and other Holders as
among themselves. The order of priority set forth in clauses (A) through (K) of
this Section 3.02(b)(iii) may at any time and from time to time be changed by
the agreement of all Lenders without necessity of notice to or consent of or
approval by any Borrower, any Holder which is not a Lender or an Issuing Bank,
or any other Person; provided, however, the order of priority set forth in
clauses (A) through (D) of this Section 3.02(b)(iii) may not be changed without
the prior written consent of the Administrative Agent.
     (iv) The Administrative Agent, in its sole discretion subject only to the
terms of this Section 3.02(b)(iv), may pay from the proceeds of Revolving Loans
made under the applicable Credit Facility (which Loans may not have been
requested by a Borrower pursuant to a Notice of Borrowing) made to a Borrower
hereunder, whether made following a request by such Borrower pursuant to
Section 2.01 or 2.02 or a deemed request as provided in this
Section 3.02(b)(iv), all amounts then due and payable by any Borrower hereunder,
including, without limitation, amounts payable with respect to payments of
principal, interest, Reimbursement Obligations and fees and all reimbursements
for expenses pursuant to Section 14.02. Each Borrower hereby irrevocably
authorizes the Swing Loan Bank (with respect to the Domestic Borrowers only),
the Overdraft Line Bank (with respect to the Multicurrency Borrowers only) and
the Lenders to make Swing Loans, Overdraft Loans or Revolving Loans in the
appropriate Optional Currency, which Loans other than the Overdraft Loans shall
be Floating Rate Loans upon notice from the Administrative Agent as described in
the following sentence for the purpose of paying

-77-



--------------------------------------------------------------------------------



 



principal, interest, Reimbursement Obligations and fees due from any Borrower,
reimbursing expenses pursuant to Section 14.02 or any other Loan Document and
paying any and all other amounts due and payable by any Borrower hereunder or
under the Notes, and agrees that all such Loans so made shall be deemed to have
been requested by it pursuant to Section 2.01 and 2.02 as of the date of the
aforementioned notice. The Administrative Agent shall request Swing Loans,
Overdraft Loans or Revolving Loans on behalf of a Borrower as described in the
preceding sentence by notifying the Lenders under the applicable Credit Facility
by telex, telecopy, telegram or other similar form of transmission (which notice
the Administrative Agent shall thereafter promptly transmit to such Borrower),
of the amount and Funding Date of the proposed Borrowing and that such Borrowing
is being requested on such Borrower’s behalf pursuant to this
Section 3.02(b)(iv). On the proposed Funding Date, the Swing Loan Bank,
Overdraft Line Bank or Lenders under the relevant Credit Facility, as the case
may be, shall make the requested Loans in accordance with the procedures and
subject to the conditions specified in Section 2.01 or 2.02 (irrespective of the
satisfaction of the conditions described in Section 5.02 or the requirement to
deliver a Notice of Borrowing in Section 2.01(d), which conditions and
requirements, for the purposes of the payment of Swing Loans, Overdraft Loans
and Revolving Loans at the request of the Administrative Agent as described in
the preceding sentence, the Lenders irrevocably waive). Notwithstanding the
foregoing, Overdraft Loans shall also be made at the direct request of the
Multicurrency Borrowers by notice to the Overdraft Line Bank in accordance with
Section 2.01(c)(i).
     (v) Notwithstanding anything herein to the contrary, the Administrative
Agent, the Lenders and the Issuing Banks further agree and acknowledge that
(x) in no event shall proceeds of any Foreign Collateral, more than sixty-five
percent (65.0%) of the Capital Stock of any Foreign Subsidiary or amounts
received from any Foreign Credit Party as described herein be applied on any of
the Domestic Obligations, and (y) no application of Domestic Collateral shall be
made to Obligations under the Multicurrency Facility until such time as the
aggregate outstanding Obligations under the Domestic Facility are reduced to
zero.
          (c) Payments on Non-Business Days. Whenever any payment to be made by
a Borrower hereunder or under the Notes is stated to be due on a day which is
not a Business Day, the payment shall instead be due on the next succeeding
Business Day (or, as set forth in Section 4.02(a)(iv), the next preceding
Business Day), and any such extension of time shall be included in the
computation of the payment of interest and fees hereunder.
          3.03. Pro Rata Shares Adjustment. In the event the Pro Rata Shares of
the Lenders under a Credit Facility are altered after giving effect to any
Commitment Reallocation Request, after giving effect to any partial reduction of
the Commitments made pursuant to Section 3.01(a), after giving effect to any
mandatory reduction of the Commitments made pursuant to Section 3.02(b), the
Lenders whose Pro Rata Shares have increased as a result shall effect such
purchases of Loans from the other Domestic Lenders or the Multicurrency Lenders,
as applicable, on the next Swing Loan Settlement Date (with respect to the
Domestic Lenders) and on the next Overdraft Loan Settlement Date (with respect
to the Multicurrency Lenders) such that after giving effect to such purchases
each Lender is owed Loans in an amount equal to its adjusted Pro Rata Share of
the Credit Facility Outstandings outstanding in respect of the applicable Credit
Facility.

-78-



--------------------------------------------------------------------------------



 



          3.04. Taxes.
          (a) Payment of Taxes. Any and all payments by the Borrowers hereunder
or under any Note or other document evidencing any Obligations shall be made
free and clear of and without reduction for any and all taxes, levies, imposts,
deductions, charges, withholdings, and all stamp or documentary taxes, excise
taxes, ad valorem taxes and other taxes imposed on the value of the Property,
charges or levies which arise from the execution, delivery or registration, or
from payment or performance under, or otherwise with respect to, any of the Loan
Documents or the Commitments and all other liabilities with respect thereto
excluding, in the case of each Lender, each Issuing Bank and the Administrative
Agent, taxes imposed on its net income and franchise taxes imposed on it by
(i) the United States, except certain withholding taxes contemplated pursuant to
Section 3.04(d)(ii)(C), (ii) the Governmental Authority of any jurisdiction (or
any political subdivision thereof) in which any Applicable Lending Office of
such Lender is located, (iii) the Governmental Authority of the jurisdiction in
which such Lender is organized, managed and controlled or any political
subdivision thereof or (iv) any political subdivision of the United States,
unless such taxes are imposed solely as a result of such Lender’s performance of
any of the Loan Documents in such political subdivision and such Lender would
not otherwise be subject to tax by such political subdivision (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities (other than UK Taxes which are governed exclusively by Section 3.08)
being hereinafter referred to as “Taxes”); provided, however, that the
withholding taxes contemplated pursuant to Section 3.04(d)(ii)(C) shall not be
excluded from Taxes by reason of the application of clause (ii) or clause (iii)
of this sentence to any Applicable Lending Office of a Lender or to any Lender,
respectively. If a Borrower shall be required by law to withhold or deduct any
Taxes from or in respect of any sum payable hereunder or under any Note or other
document evidencing any Obligations to any Lender, any Issuing Bank or the
Administrative Agent, (x) the sum payable to such Lender, such Issuing Bank or
the Administrative Agent shall be increased as may be necessary so that after
making all required withholding or deductions (including withholding or
deductions applicable to additional sums payable under this Section 3.04) such
Lender, such Issuing Bank or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (y) such Borrower shall make such
withholding or deductions, and (z) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with applicable law.
          (b) Indemnification. (i) The Domestic Borrowers jointly and severally
agree to indemnify each Domestic Lender, each Issuing Bank and the
Administrative Agent, and (ii) the Multicurrency Borrowers jointly and severally
agree to indemnify the Multicurrency Lenders, each Issuing Bank and the
Administrative Agent, against, and reimburse each on demand for, the full amount
of all Taxes (including, without limitation, any Taxes imposed by any
Governmental Authority on amounts payable under this Section 3.04 and any
additional income or franchise taxes resulting therefrom) incurred or paid by
such Lender, such Issuing Bank or the Administrative Agent (as the case may be
but only to the extent relating to the applicable Credit Facility) or any of
their respective Affiliates and any liability (including penalties, interest,
and out-of-pocket expenses paid to third parties) arising therefrom or with
respect thereto (other than any liability that results from the gross negligence
or willful misconduct of the Lenders and the Administrative Agent), and whether
or not such Taxes were correctly or legally asserted by the relevant taxing
authority or other Governmental Authority. A certificate as to any additional
amount payable to any Person under this Section 3.04 submitted by it to any
Borrower shall, absent manifest error, be final, conclusive and binding upon all
parties hereto. Each Lender, the Administrative Agent and each Issuing Bank
agrees (i) within a reasonable time after receiving a written request from any
Borrower, to provide such Borrower and the Administrative Agent with such
certificates as are reasonably required, and (ii) take such other actions as are
reasonably necessary to claim such exemptions as such Lender, the Administrative
Agent or such Issuing Bank or Affiliate may be entitled to

-79-



--------------------------------------------------------------------------------



 



claim in respect of all or a portion of any Taxes which are otherwise required
to be paid or deducted or withheld pursuant to this Section 3.04 in respect of
any payments under this Agreement or under the Notes. If any Lender or the
Administrative Agent receives a refund in respect of any Taxes for which such
Lender or the Administrative Agent has received payment from a Borrower
hereunder, it shall promptly apply such refund (including any interest received
by such Lender or the Administrative Agent from the taxing authority with
respect to the refund with respect to such Taxes) to the Obligations of such
Borrower, net of all out-of-pocket expenses of such Lender or the Administrative
Agent; provided that such Borrower, upon the request of such Lender or the
Administrative Agent, agrees to reimburse such refund (plus penalties, interest
or other charges) to such Lender or the Administrative Agent in the event such
Lender or the Administrative Agent is required to repay such refund. Each
Multicurrency Borrower jointly and severally agrees to pay and indemnify each
Multicurrency Lender, each Issuing Bank and the Administrative Agent against any
cost, loss or liability that such Person incurs in relation to all stamp duty,
registration and other similar taxes payable in respect of any Loan Document.
Each Domestic Borrower jointly and severally agrees to pay and indemnify each
Domestic Lender, each Issuing Bank and the Administrative Agent against any
cost, loss or liability that such Person incurs in relation to all stamp duty,
registration and other similar taxes payable in respect of any Loan Document.
Each Domestic Borrower jointly and severally agrees, and each Multicurrency
Borrower jointly and severally agrees, to pay promptly any stamp duty (and any
interest or penalty in connection therewith) which is payable on any Receivables
Sale Agreement (or any document executed in connection therewith) if it becomes
reasonably necessary that the UK Borrower prove its entitlement to Receivables
which are the subject of the relevant Receivables Sale Agreement and the payment
of such stamp duty is reasonably necessary in order to do so.
          (c) Receipts. Within sixty (60) days after the date of any payment of
Taxes pursuant to this Section 3.04 by any Borrower or any of the Borrowers’
Subsidiaries, the Borrowers will furnish to the Administrative Agent at its
request, at its notice address in effect under Section 14.08, a copy of a
receipt, if any, or other documentation reasonably satisfactory to the
Administrative Agent, evidencing payment thereof. The Borrowers shall furnish to
the Administrative Agent, within sixty (60) days after the request of the
Administrative Agent from time to time, a certificate of a Financial Officer
stating that all Taxes of which they have Knowledge are due have been paid.
          (d) Non-Domestic Bank Certifications.
     (i) Each Lender or each Issuing Bank that is not created or organized under
the laws of the United States or a political subdivision thereof shall deliver
to the Borrowers and the Administrative Agent on the date such Lender becomes a
Lender or such Issuing Bank becomes an Issuing Bank, (A) a true and accurate
certificate executed in duplicate by a duly authorized officer of such Lender or
such Issuing Bank to the effect that such Lender or such Issuing Bank is
eligible to receive all payments hereunder and under the Notes without deduction
or withholding of United States federal income tax and (B) a properly completed
and executed IRS Form W-8 (or any successor forms, including IRS Form W-8 BEN,
W-8IMY or W-8ECI) claiming a complete exemption from withholding of United
States federal income tax on all payments hereunder and under the Notes. If a
Lender or an Issuing Bank is unable to deliver the certificate and forms
described in, and on the dates required by, the preceding sentence, then the
applicable Borrower shall withhold the applicable tax and shall have no
indemnification obligation with respect to such withholding tax.
     (ii) Each Lender and each Issuing Bank further agrees to promptly deliver
to the Borrowers and the Administrative Agent from time to time, subsequent to
delivery of the certification referred to in Section 3.04(d)(i), a true and
accurate certificate executed in

-80-



--------------------------------------------------------------------------------



 



duplicate by a duly authorized officer of such Lender or such Issuing Bank
before or promptly upon the occurrence of any event requiring a change in the
most recent certificate previously delivered by it to the Borrowers and the
Administrative Agent pursuant to this Section 3.04(d) (including, but not
limited to, a change in such Lender’s or such Issuing Bank’s Applicable Lending
Office). Each certificate required to be delivered pursuant to this Section
3.04(d)(ii) shall certify as to one of the following:
(A) that such Lender or such Issuing Bank can continue to receive payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax;
(B) that such Lender or such Issuing Bank cannot continue to receive payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax as specified therein but does not require additional payments
pursuant to Section 3.04(a) because it is entitled to recover the full amount of
any such deduction or withholding from a source other than the Borrowers;
(C) that such Lender or Issuing Bank is no longer capable of receiving payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax as specified therein solely by reason of a change in law
(including the Internal Revenue Code or applicable tax treaty) after the later
of the Closing Date or the date on which such Lender became a Lender or such
Issuing Bank became an Issuing Bank and that it is not capable of recovering the
full amount of the same from a source other than the Borrowers; or
(D) that such Lender or such Issuing Bank is no longer capable of receiving
payments hereunder without deduction or withholding of United States federal
income tax as specified therein other than by reason of a change in law
(including the Internal Revenue Code or applicable tax treaty) after the later
of the Closing Date or the date on which such Lender became a Lender or such
Issuing Bank became an Issuing Bank.
Each Lender and each Issuing Bank agrees to deliver to the Borrowers under the
applicable Credit Facility and the Administrative Agent further duly completed
copies of the above-mentioned IRS forms on or before the earlier of (x) the date
that any such form expires or becomes obsolete or otherwise is required to be
resubmitted as a condition to obtaining an exemption from withholding from
United States federal income tax and (y) fifteen (15) days after the occurrence
of any event requiring a change in the most recent form previously delivered by
such Lender or such Issuing Bank to the Borrowers and the Administrative Agent,
unless any change in treaty, law, regulation or official interpretation thereof
which would render such form inapplicable or which would prevent the Lender from
duly completing and delivering such form has occurred prior to the date on which
any such delivery would otherwise be required and such Lender or the Issuing
Bank promptly advises the Borrowers that it is not capable of receiving payments
hereunder or under the Notes without any deduction or withholding of United
States federal income tax.
          (e) This Section 3.04 shall not apply to UK Tax, which shall be
governed exclusively by Section 3.08.
          3.05. Increased Capital. If after the Closing Date any Lender or
Issuing Bank determines that (i) the adoption or implementation of or any change
in or in the interpretation or administration of any law or regulation or any
guideline or request from any central bank or other

-81-



--------------------------------------------------------------------------------



 



Governmental Authority or quasi-governmental authority exercising jurisdiction,
power or control over any Lender, Issuing Bank or banks or financial
institutions generally (whether or not having the force of law), compliance with
which affects or would affect the amount of capital required or expected to be
maintained by such Lender or Issuing Bank or any corporation controlling such
Lender or Issuing Bank and (ii) the amount of such capital is increased by or
based upon (A) the making or maintenance by any Lender of its Loans, any
Lender’s participation in or obligation to participate in the Loans, Letters of
Credit or other advances made hereunder or the existence of any Lender’s
obligation to make Loans or (B) the issuance or maintenance by any Issuing Bank
of, or the existence of such Issuing Bank’s obligation to Issue, Letters of
Credit, then, in any such case, upon written demand by (x) such Domestic Lender
or Issuing Bank (with a copy of such demand to the Administrative Agent), the
Domestic Borrowers, or (y) such Multicurrency Lender or such Issuing Bank (with
a copy of such demand to the Administrative Agent), the Multicurrency Borrowers
jointly and severally agree immediately to pay to the Administrative Agent for
the account of such Lender or such Issuing Bank, from time to time as specified
by such Lender or such Issuing Bank, additional amounts sufficient to compensate
such Lender or such Issuing Bank or such corporation therefor; provided that the
Borrowers shall not be required to compensate any Lender or any Issuing Bank
pursuant to this Section 3.05 for any increased capital costs incurred more than
180 days prior to the date such Issuing Bank or Lender notifies the applicable
Borrower of the event giving rise to such increased capital cost and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further, however, that such 180-day limitation shall not apply to any cost that
is applicable retroactively so long as the applicable Lender notifies the
Borrowers of such cost within 180 days of a responsible officer of such Lender
receiving actual knowledge thereof. Such demand shall be accompanied by a
statement as to the amount of such compensation and include a summary of the
basis for such demand with detailed calculations. Such statement shall be
conclusive and binding for all purposes, in the absence of manifest error.
          3.06. Cash Management and Concentration Accounts.
          (a) Establishment of Accounts. On or before the Closing Date, the
Credit Parties shall have established the Bank Accounts identified on
Schedule 6.01-Z. After the Closing Date, the Borrowers agree to establish, and
cause the Credit Parties or such other Subsidiaries who are agreed to by the
Administrative Agent and the Borrowers, to establish, such other Bank Accounts
as the Administrative Agent may reasonably request, and Schedule 6.01-Z shall be
updated accordingly. After any such Bank Account is established, the Borrowers
or such Subsidiaries may change the Bank Accounts or add to the Bank Accounts
listed on Schedule 6.01-Z as their needs may require and agree to notify the
Administrative Agent in writing of any such changes (such schedule being deemed
to be amended by any such notice); provided, however, no Credit Party shall:
     (i) change any Bank Account other than a Disbursement Account (except as
contemplated above) or establish any new Bank Account other than a Disbursement
Account with any bank which is not acceptable to the Administrative Agent and
which, in the case of a Collection Account to be maintained at such bank, has
not executed a Collection Account Agreement with respect to such Collection
Account, or
     (ii) establish any other Bank Account other than a Disbursement Account, or
modify any arrangement with respect to any other existing Bank Account other
than a Disbursement Account, without the prior consent of the Administrative
Agent, which consent may be granted or withheld in the reasonable discretion of
the Administrative Agent.

-82-



--------------------------------------------------------------------------------



 



          (b) Collections. Each Credit Party, (i) has directed, and in the
future will direct, all of its account debtors to remit all monies, checks,
notes, drafts or funds received by it, including, without limitation, all
payments in respect of Receivables, all other proceeds of Collateral, and all
Net Cash Proceeds (the “Collections”) directly to a Lockbox or Collection
Account (or in accordance with other arrangements approved by the Administrative
Agent), or (ii) to the extent that the account debtors of such Credit Party,
notwithstanding the instructions described in clause (i) above, remit such
Collections directly to such Credit Party, each Borrower agrees, and agrees to
cause each Credit Party to, deposit all such Collections into a Collection
Account promptly upon such Person’s receipt thereof. The Borrowers agree to
cause all Collections now or hereafter received directly or indirectly by any
Borrower or any such Credit Party or any agent thereof or in the possession of
any Borrower or any Credit Party or any agent thereof to be held in trust for,
or, in the case of Collections received by any Foreign Credit Party, on trust
for (or as otherwise provided in the relevant Foreign Security Agreements
relating thereto) the Administrative Agent and, promptly upon receipt thereof,
to be deposited into a Collection Account. The contents of each Lockbox shall
automatically be deposited into a Collection Account or be emptied and deposited
into a Collection Account by a representative of the Collection Account Bank at
which the applicable Collection Account has been established. Only the
Administrative Agent and the applicable Collection Account Bank, if any, shall
have power of withdrawal from each Lockbox and the related Collection Account.
          (c) Concentration Accounts; Cash Collateral Accounts. All immediately
available funds, or as otherwise provided in any Collection Account Agreement
with respect to low volume Collection Accounts, in any Collection Account (w) of
any Domestic Borrower shall be automatically transferred (either directly or
indirectly) into the Domestic Concentration Account, (x) of the Multicurrency
Borrowers shall be transferred (either directly or indirectly) automatically or
as otherwise provided pursuant to the applicable Collection Account Agreement
and/or Multicurrency Concentration Accounts Agreements into (A) with respect to
funds denominated in Sterling, the applicable Sterling Concentration Account,
(B) with respect to funds denominated in Euros, the applicable Euro
Concentration Account, and (C) with respect to funds denominated in Dollars, the
applicable Dollars Concentration Account. Funds shall be directed in accordance
with the instructions of the Administrative Agent to the applicable Cash
Collateral Account upon a demand made pursuant to Section 11.03(b). The Domestic
Concentration Account and each Domestic Cash Collateral Account shall be in the
name of and owned by the Administrative Agent. The Multicurrency Concentration
Account and each Multicurrency Cash Collateral Account shall be under the sole
dominion and control and subject to the first priority security interest of the
Administrative Agent. The following procedures shall apply to the Domestic
Concentration Account, the Multicurrency Concentration Accounts and the Cash
Collateral Accounts:
     (i) Generally. Each Bank Account shall be denominated in a single currency.
The Administrative Agent alone shall have power of withdrawal from the
Concentration Accounts and the Cash Collateral Accounts. Subject to Sections
3.01(b)(ii), 3.01(b)(iii), 3.02(b)(ii), 3.02(b)(iii) and 11.03, (A) the Domestic
Borrowers hereby authorize the Administrative Agent to apply all immediately
available funds on deposit in the Domestic Concentration Account and, if
necessary, Domestic Cash Collateral Account to the Domestic Obligations, and
(B) the Multicurrency Borrowers hereby authorize the Administrative Agent to
apply all immediately available funds on deposit in each Multicurrency
Concentration Account and, if necessary, each Multicurrency Cash Collateral
Account, to the Multicurrency Obligations denominated in the Specified Foreign
Currency maintained in such Multicurrency Concentration Account and
Multicurrency Cash Collateral Account. Solely with respect to the Domestic
Concentration Account, to the extent any such funds remain after such
application or disbursement to a Domestic Borrower pursuant to Section 3.02(b)
and no Default or Event of Default has occurred and

-83-



--------------------------------------------------------------------------------



 



is continuing, each Domestic Borrower hereby authorizes the Administrative Agent
to invest such funds in accordance with Section 3.06(c)(ii). Solely with respect
to the Multicurrency Concentration Accounts, to the extent any such funds remain
after such application or disbursement to a Multicurrency Borrower pursuant to
Section 3.02(b) and no Default or Event of Default has occurred and is
continuing, any Multicurrency Borrower may, upon notice to the Administrative
Agent not later than 10:30 a.m. (London time), convert any funds on deposit in a
Multicurrency Concentration Account into another Optional Currency and transfer
such funds (less any reasonable foreign exchange costs) to another Multicurrency
Concentration Account in which such other Optional Currency is maintained.
     (ii) Investments. Subject to the right of the Administrative Agent to apply
and/or withdraw funds from the Domestic Concentration Account and the Domestic
Cash Collateral Account as provided in this Agreement, the Administrative Agent
shall, so long as no Default or Event of Default shall have occurred and be
continuing, from time to time invest funds (or procure the investment of such
funds) on deposit in such accounts and accrued interest thereon, procure the
reinvestment of proceeds of any such investments which may mature or be sold,
and invest interest or other income received from any such investments, in each
case in an overnight investment selected by the Administrative Agent. None of
the Administrative Agent, any Lender or any Issuing Bank shall be liable to any
Borrower for, or with respect to, any decline in value of amounts on deposit in
the Domestic Concentration Account or Domestic Cash Collateral Account which
shall have been invested pursuant to this Section 3.06(c)(ii) pursuant to such
overnight investments selected by the Administrative Agent. All funds on deposit
in the Multicurrency Concentration Accounts and Multicurrency Cash Collateral
Accounts shall bear interest in accordance with the applicable account
agreement.
     (iii) Additional Payments. If at any time the Administrative Agent
determines that any funds held in any Concentration Account or Cash Collateral
Account are subject to any interest, right, claim or Lien (other than Liens
arising in the ordinary course of business for amounts which are not yet due and
payable) of any Person other than the Administrative Agent or the applicable
Borrower, the Domestic Borrowers jointly and severally (with respect to funds
deposited by the Domestic Borrowers) and the Multicurrency Borrowers jointly and
severally (with respect to funds deposited by the Multicurrency Borrowers) agree
that (i) forthwith upon demand by the Administrative Agent, to pay to the
Administrative Agent, as additional funds to be deposited and held in the
applicable Concentration Account or Cash Collateral Account, as the case may be,
an amount equal to the amount of funds subject to such interest, right, claim or
Lien or (ii) if no such payment is made, the Administrative Agent shall
immediately and without requirement of notice as set forth in the definitions of
Multicurrency Borrowing Base and Domestic Borrowing Base, as applicable, impose
an Eligibility Reserve in the amount of such funds (unless such interest, right,
claim or Lien has then been included in any Eligibility Reserve with respect to
such funds or has been factored into a decreased advance rate with respect to
Cash Collateral).
     (iv) Custody of Cash Collateral. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the
Concentration Accounts and the Cash Collateral Accounts and shall be deemed to
have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords its own like property,
it being understood that the

-84-



--------------------------------------------------------------------------------



 



Administrative Agent shall not be required to preserve rights of the Borrowers
in such accounts or any amounts on deposit therein or any Investments subject
thereto against third parties but may do so at its option. All expenses incurred
in connection therewith shall be for the joint and several account of the
Multicurrency Borrowers with respect to any funds deposited by the Multicurrency
Borrowers or the joint and several account of the Domestic Borrowers with
respect to any funds deposited by the Domestic Borrowers, and, in each case,
shall constitute Obligations hereunder.
Notwithstanding anything to the contrary contained in this Agreement, except as
set forth in this clause (c), none of the Borrowers or any Person or entity
claiming on behalf of or through a Borrower shall have any right to withdraw any
of the funds held in the Domestic Concentration Account or any Cash Collateral
Account. Upon the Payment In Full of the Obligations and termination of the
Commitments, any funds remaining in the Domestic Concentration Account or the
Domestic Cash Collateral Account shall be returned by the Administrative Agent
to the relevant Borrower or paid by the Administrative Agent to whomever may be
legally entitled thereto, and in relation to funds in the Multicurrency
Concentration Accounts and the Multicurrency Cash Collateral Accounts, the
Administrative Agent shall release the security over such accounts and terminate
any associated control rights it may have.
          (d) Fees and Expenses. With respect to fees, costs and expenses
incurred (i) in respect of the Domestic Facility, the Domestic Borrowers jointly
and severally agree, and (ii) in respect of the Multicurrency Facility, the
Multicurrency Borrowers jointly and severally agree, in each case, to pay to the
Administrative Agent any and all reasonable fees, costs and expenses which the
Administrative Agent incurs in connection with opening and maintaining the
Collection Accounts, Concentration Accounts and Cash Collateral Accounts,
lockbox or other similar payment collection mechanisms for such Borrowers and
depositing for collection any check or item of payment received by and/or
delivered to the Collection Account Banks or the Administrative Agent on account
of the Obligations. With respect to the Collection Account Banks (x) for the
Domestic Borrowers, the Domestic Borrowers jointly and severally agree, (y) for
the Multicurrency Borrowers, the Multicurrency Borrowers jointly and severally
agree, in each case, to reimburse the Administrative Agent for any amounts paid
to any Collection Account Bank arising out of any required indemnification by
the Administrative Agent of such Collection Account Bank against damages
incurred by the Collection Account Bank in the operation of a Collection
Account.
          3.07. Defaulting Lenders.
          (a) If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding settlement and/or participation obligations of such Defaulting
Lender in respect of Letters of Credit, Swing Loans and Overdraft Loans, as
applicable:
     (i) the Letter of Credit, Swing Loan and Overdraft Loan settlement and/or
participation obligations, as applicable, of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments under each Credit Facility; provided that (a) the sum of each
Non-Defaulting Lender’s total Loans and settlement and/or participation
obligations in respect of Letters of Credit, Swing Loans and Overdraft Loans, as
applicable, under any Credit Facility may not in any event exceed the Commitment
of such Non-Defaulting Lender as in effect at the time of such reallocation
under any applicable Credit Facility and (b) neither such reallocation nor any
payment by a Non-

-85-



--------------------------------------------------------------------------------



 



Defaulting Lender pursuant thereto will constitute a waiver or release of any
claim any Borrower, the Administrative Agent, any Issuing Bank, the Swing Loan
Bank, Overdraft Line Bank or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
     (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s settlement and/or participation obligations in respect of
Letters of Credit, Swing Loans and Overdraft Loans cannot be so reallocated,
whether by reason of the first proviso in clause (1) above or otherwise, each
applicable Borrower will, not later than five (5) Business Days after demand by
the Administrative Agent (at the direction of each Issuing Bank, the Swing Loan
Bank and/or the Overdraft Line Bank, as the case may be), (a) Cash Collateralize
the obligations of such Borrower to the Issuing Banks, the Swing Loan Bank
and/or the Overdraft Loan Bank, as applicable, in respect of the all outstanding
Letters of Credit, Swing Loans and Overdraft Loans, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such settlement and/or participation obligations in respect of Letters of
Credit, Swing Loans and Overdraft Loans, or (b) in the case of such Swing Loans
or Overdraft Loans, prepay (subject to clause (iii) below) and/or Cash
Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, and to the Issuing Bank,
the Swing Loan Bank and the Overdraft Loan Bank, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and
     (iii) any amount paid by any Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until (subject to Section 3.07(b)) the
termination of the Commitments and payment in full of all Obligations and will
be applied by the Administrative Agent, to the fullest extent permitted by law,
to the making of payments from time to time in the following order of priority:
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Banks, the Swing Loan Bank and
the Overdraft Loan Bank (pro rata as to the respective amounts owing to each of
them) under this Agreement, third to the payment of post-default interest and
then current interest due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed Reimbursement Obligations then due and payable to
the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh after
the termination of the Commitments and payment in full of all obligations of the
Borrowers hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

-86-



--------------------------------------------------------------------------------



 



          (b) If the Borrower, the Administrative Agent, the Issuing Bank and
the Swing Loan Bank agree in writing in their discretion that a Lender that is a
Defaulting Lender or a Potential Defaulting Lender should no longer be deemed to
be a Defaulting Lender or Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 3.07(a)(iii)), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Credit Facility Outstandings (including
any settlement and/or participation obligations in respect of Letters of Credit,
Swing Loans and/or Overdraft Loans) of the Lenders in each applicable Credit
Facility to be on a pro rata basis in accordance with their respective
Commitments under such Credit Facility, whereupon such Lender will cease to be a
Defaulting Lender or Potential Defaulting Lender and will be a Non-Defaulting
Lender (and such Credit Facility Outstandings (including any settlement and/or
participation obligations in respect of Letters of Credit, Swing Loans and/or
Overdraft Loans) of each Lender will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.
          (c) In furtherance of the foregoing, if any Lender becomes, and during
the period it remains, a Defaulting Lender or a Potential Defaulting Lender,
each Issuing Bank and the Swing Loan Bank is hereby authorized by the Borrowers
(which authorization is irrevocable and coupled with an interest) to give, in
its discretion, through the Administrative Agent, Notices of Borrowing pursuant
to Section 2.01 in such amounts and in such times as may be required to
(i) reimburse outstanding Reimbursement Obligations, (ii) repay an outstanding
Swing Loan, and/or (iii) Cash Collateralize the obligations of the Borrowers in
respect of outstanding Letters of Credit or Swing Loans in an amount at least
equal to the aggregate amount of the obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit or Swing Loan.
          (d) If any Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, if any Letter of Credit,
Swing Loan or Overdraft Loan is at the time outstanding, the Issuing Bank, the
Swing Loan Bank and the Overdraft Line Bank, as the case may be, may (except, in
the case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 3.07(a)(iii)) by notice to each Borrower and
such Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrowers to Cash Collateralize the obligations of such
Borrower to each Issuing Bank, the Swing Loan Bank and the Overdraft Line Bank
in respect of such Letter of Credit, Swing Loan and the Overdraft Line Bank, as
applicable, amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent, and to the Issuing Bank, Swing Loan
Bank and Overdraft Line Bank, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender or
Potential Defaulting Lender.
          (e) The Borrowers may terminate the unused amount of the Commitment of
a Defaulting Lender upon not less than five (5) Business Days’ prior notice to
the Administrative Agent

-87-



--------------------------------------------------------------------------------



 



(which will promptly notify the Lenders thereof), and in such event the
provisions of Section 3.07(a)(iii) will apply to all amounts thereafter paid by
the Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrowers, the Administrative Agent, any Issuing Bank, the Swing
Loan Bank, the Overdraft Loan Bank or any Lender may have against such
Defaulting Lender.
          3.08. UK Tax.
          (a) Definitions:
          “Protected Party” means a Lender which is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under a Loan Document.
          “Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (ii)   a partnership each member of which is:

  (a)   a company so resident in the United Kingdom for United Kingdom tax
purposes; or     (b)   a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or

  (iii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing its
chargeable profits (within the meaning of section 19 of the CTA).

          “Tax Credit” means a credit against, relief or remission for, or
repayment of any UK Tax.
          “Tax Deduction” means a deduction or withholding for or on account of
UK Tax from a payment under a Loan Document.
          “Tax Payment” means either an increased payment made by a Borrower or
Guarantor to a Lender under Section 3.08(e) or a payment under Section 3.08(l).
          “VAT” means value added tax as provided for in the Value Added Tax Act
1994 and any other tax of a similar nature.

  (b)   Unless a contrary indication appears, in this Section 3.08 a reference
to “determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

-88-



--------------------------------------------------------------------------------



 



  (c)   Each Borrower and Guarantor shall make all payments to be made by it
without any Tax Deduction, unless a Tax Deduction is required by law.     (d)  
Each Borrower and Guarantor shall promptly upon becoming aware that it must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify that Borrower or Guarantor.     (e)  
If a Tax Deduction is required by law to be made by a Borrower or Guarantor, the
amount of the payment due from that Borrower or Guarantor shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.     (f)
  A payment shall not be increased under paragraph (e) above by reason of a Tax
Deduction if on the date on which the payment falls due:

  (i)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or any published practice or
concession of any relevant taxing authority; or     (ii)   the relevant Lender
is a Qualifying Lender solely by virtue of paragraph (i) B of the definition of
Qualifying Lender; and:

  (x)   an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the Income Tax Act 2007 which
relates to the payment and that Lender has received from the Borrower or
Guarantor making the payment a certified copy of that Direction; and     (y)  
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

  (iii)   the relevant Lender is a Treaty Lender and the Borrower or Guarantor
making the payment is able to demonstrate that the payment could have been made
to the Lender without the Tax Deduction had that Lender complied with its
obligations under paragraph (v) below.

  (g)   If a Borrower or Guarantor is required to make a Tax Deduction, that
Borrower or Guarantor shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.     (h)   Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Borrower or Guarantor making that Tax Deduction shall deliver to the
Administrative Agent for the Lender entitled to the

-89-



--------------------------------------------------------------------------------



 



      payment evidence reasonably satisfactory to the Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

  (i)   A UK Lender which becomes a party to this Agreement on the day on which
this Agreement is entered into gives a Tax Confirmation to the Borrowers by
entering into this Agreement.     (j)   A UK Lender which becomes a party to
this Agreement by transfer or assignment under Section 14.01 after the day on
which this Agreement is entered into is deemed to give a Tax Confirmation to the
Borrowers on the date of that transfer or assignment.     (k)   A UK Lender
shall promptly notify the Borrower and the Administrative Agent if there is any
change in the position from that set out in the Tax Confirmation.     (l)   Each
Borrower or Guarantor shall (within 10 Business Days following written demand by
the Administrative Agent), pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of UK Tax by that Protected
Party in respect of a Loan Document.     (m)   Paragraph (l) above shall not
apply with respect to any UK Tax assessed on a Lender:

  (A)   under the law of the jurisdiction in which that Lender is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for tax purposes; or     (B)   under the law of the
jurisdiction in which that Lender’s Applicable Lending Office is located in
respect of amounts received or receivable in that jurisdiction,

      if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender.     (n)   Furthermore, paragraph (l) above shall not apply to the
extent a loss, liability or cost:

  (A)   is compensated for by an increased payment under paragraph (e) above; or
    (B)   would have been compensated for by an increased payment under
paragraph (e) above but was not so compensated solely because the exclusion in
paragraph (f) applied.

  (o)   A Protected Party making, or intending to make a claim under paragraph
(l) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrower.

-90-



--------------------------------------------------------------------------------



 



  (p)   A Protected Party shall, on receiving a payment from a Borrower or
Guarantor under paragraph (l), notify the Administrative Agent.     (q)   If a
Borrower or Guarantor makes a Tax Payment and the relevant Lender determines
that:

  (A)   a Tax Credit is attributable to that Tax Payment; and     (B)   that
Lender has obtained, utilized and retained that Tax Credit,

      the relevant Lender shall pay an amount to such Borrower or Guarantor
which that Lender determines will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been made by
such Borrower or Guarantor.     (r)   Each Borrower or Guarantor shall pay and,
within 10 Business Days following written demand (accompanied by reasonable
backup documentation therefor), indemnify each Lender against any cost, loss or
liability that Lender incurs in relation to all stamp duty, registration and
other similar UK Taxes payable in respect of any Loan Document.     (s)   All
amounts set out, or expressed in a Loan Document to be payable by any party to a
Lender which (in whole or part) constitute the consideration for a supply or
supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to paragraph
(t) below, if VAT is or becomes chargeable on any supply made by any Lender to
any party under a Loan Document, that party shall pay to the Lender (in addition
to and at the same time as paying the consideration for such supply) an amount
equal to the amount of the VAT (and such Lender shall promptly provide an
appropriate VAT invoice to such party).     (t)   Where a Loan Document requires
any party to reimburse or indemnify a Lender for any costs or expenses, that
party shall reimburse or indemnify such Lender for the full amount of such costs
or expenses, including such part thereof as represents VAT, save to the extent
that the Lender reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.     (u)   The UK
Borrower shall take all steps as may be reasonably requested by the
Administrative Agent on behalf of any Lender or any Issuing Bank to enable the
relevant Lender or Issuing Bank to comply with certification or other procedures
requisite to obtaining any available benefits under a relevant Treaty with
respect to any payment hereunder or under any Note or other document evidencing
any Obligations, including (without limitation) providing information to the UK
Borrower’s local tax office and shall take such steps as soon as reasonably
possible (having regard to the consequences of any delay).     (v)   A Treaty
Lender and the UK Borrower (when making a payment to which that Treaty Lender is
entitled) shall cooperate in completing any procedural formalities necessary for
the UK Borrower to obtain authorization to make that payment without a Tax
Deduction.

-91-



--------------------------------------------------------------------------------



 



ARTICLE IV
INTEREST AND FEES
          4.01. Interest on the Loans and Other Obligations.
          (a) Rate of Interest. All Loans and the outstanding principal balance
of all other Obligations shall bear interest on the unpaid principal amount
thereof from the date such Loans are made and such other Obligations are due and
payable until paid in full, except as otherwise provided in Section 4.01(d), as
follows:
     (i) If a Floating Rate Loan or such other Obligation, at a rate per annum
equal to the sum of the Floating Rate in effect from time to time as interest
accrues, plus the Applicable Floating Rate Margin in effect from time to time;
     (ii) If an Overdraft Loan, at a rate per annum equal to the sum of the
Overdraft Rate in effect from time to time as interest accrues, plus the
Applicable Overdraft Rate Margin in effect from time to time; and
     (iii) If a Fixed Rate Loan, at a rate per annum equal to the sum of the
Fixed Rate determined for the applicable Interest Period and the applicable
currency, plus the Applicable Fixed Rate Margin in effect from time to time
during such Interest Period, plus, if such Fixed Rate Loan was made under the
Multicurrency Facility, the Mandatory Cost.
The applicable basis for determining the rate of interest on any Loan shall be
initially determined in accordance with Section 2.01(d). The applicable basis
for determining the rate of interest on such Loan shall be selected thereafter
by the relevant Borrower at the time a Notice of Conversion/Continuation is
delivered by such Borrower to the Administrative Agent. Notwithstanding the
foregoing, such Borrower may not select the Fixed Rate as the applicable basis
for determining the rate of interest on such a Loan if at the time of such
selection an Event of Default or Default would occur or has occurred and is
continuing. If on any day any Loan is outstanding with respect to which notice
has not been timely delivered to the Administrative Agent in accordance with the
terms hereof specifying the basis for determining the rate of interest on that
day, then for that day interest on that Loan shall be determined by reference to
the applicable Floating Rate.
          (b) Interest Payments.
     (i) Interest accrued on each Floating Rate Loan shall be payable in arrears
in the currency in which such Loan is denominated (A) on the first Business Day
of each calendar month for the preceding calendar month, commencing on the first
such day following the making of such Floating Rate Loan and (B) if not
theretofore paid in full, at maturity (whether by acceleration or otherwise) of
such Floating Rate Loan.
     (ii) Interest accrued on each Fixed Rate Loan shall be payable in arrears
in the currency in which such Loan is denominated on the last day of each Fixed
Rate Interest Payment Date with respect to such Loan and (B) if not theretofore
paid in full, at maturity (whether by acceleration or otherwise) of such Fixed
Rate Loan.
     (iii) Interest accrued on the principal balance of all other Obligations
shall be payable in arrears in the currency in which such Obligation is
denominated (A) on the first Business Day of each month, commencing on the first
such day following the incurrence of

-92-



--------------------------------------------------------------------------------



 



such Obligation and (B) if not theretofore paid in full, at the time such other
Obligation becomes due and payable (whether by acceleration or otherwise).
     (c) Conversion or Continuation.
     (i) Each Domestic Borrower shall have the option (A) to convert at any time
all or any part of its outstanding Floating Rate Loans (other than Swing Loans)
to Fixed Rate Loans or (B) to convert all or any part of its outstanding Fixed
Rate Loans having Interest Periods which expire on the same date to Floating
Rate Loans on such expiration date; and each Borrower shall have the option to
continue all or any part of its outstanding Fixed Rate Loans having Interest
Periods which expire on the same date as Fixed Rate Loans denominated in the
same currency, and the succeeding Interest Period of such continued Loans shall
commence on such expiration date; provided, however, in each case, no such
outstanding Loan may be continued as, or be converted into, a Fixed Rate Loan
(i) if the continuation of, or the conversion into, such Fixed Rate Loan would
violate any of the provisions of Section 4.02 or (ii) if an Event of Default or
Default would occur or has occurred and is continuing. Any conversion into or
continuation of Fixed Rate Loans under this Section 4.01(c) shall be in a
minimum amount of the Dollar Equivalent of $7,500,000 for Domestic Loans and
$5,000,000 for Multicurrency Loans and in integral Dollar Equivalent multiples
of $1,000,000 in excess of that amount (or, in the case of continuations of
Multicurrency Loans, in such greater or lesser amounts as are as near to
$5,000,000 or a multiple of $1,000,000, as applicable, as reasonably practicable
in light of any change in the Spot Rate between the date of such continuation
and the date of the Borrowing or any previous continuation thereof, as the case
may be). Such minimum levels may be achieved under the Domestic Facility by
combining the Loans of more than one Borrower being continued as or converted
into Fixed Rate Loans with the same Interest Period so long as the minimum
amount of any single Borrowing is the Dollar Equivalent of $1,000,000; and such
minimum levels may be achieved under the Multicurrency Facility by combining the
Loans of the same currency of more than one Borrower being continued as or
converted into Fixed Rate Loans with the same Interest Period so long as the
minimum amount of any single Borrowing is the Dollar Equivalent of $1,000,000.
     (ii) To convert or continue a Loan under Section 4.01(c)(i), the applicable
Borrower shall deliver a Notice of Conversion/Continuation to the Administrative
Agent no later than 12:00 p.m. (New York time) at least three Business Days in
advance of the proposed conversion/continuation date with respect to Domestic
Loans and 3:00 p.m. (London time) at least four Business Days in advance of the
proposed conversion/continuation date with respect to Multicurrency Loans.
Promptly after receipt of a Notice of Conversion/Continuation under this Section
4.01(c)(ii), the Administrative Agent shall notify each Lender under the
applicable Credit Facility by telex or telecopy, or other similar form of
transmission, of the proposed conversion/continuation. Any Notice of
Conversion/Continuation for conversion to, or continuation of, a Loan shall be
irrevocable, and the applicable Borrower shall be bound to convert or continue
in accordance therewith.
     (d) Default Interest. Notwithstanding the rates of interest specified in
Section 4.01(a) or elsewhere herein, and to the extent permitted by applicable
law, effective immediately upon the occurrence of any Event of Default and for
as long thereafter as such Event of Default shall be continuing, the principal
balance of all Loans and of all other Obligations shall bear interest at a rate
which is two percent (2.0%) per annum in excess of the rate of interest
applicable to such Loans and Obligations from time to time.

-93-



--------------------------------------------------------------------------------



 



          (e) Computation of Interest. Interest on all Obligations shall be
computed on the basis of the actual number of days elapsed in the period during
which interest accrues and (i) with respect to Obligations for Sterling Loans
and Overdraft Loans denominated in Sterling, a year of 365 days, and (ii) with
respect to all other Obligations, a year of 360 days. In computing interest on
any Loan, the date of the making of the Loan shall be included and the date of
payment shall be excluded.
          (f) Changes; Legal Restrictions. If after the Closing Date any Lender
or any Issuing Bank determines that the adoption or implementation of or any
change in or in the interpretation or administration of any law or regulation or
any guideline or request from any central bank or other Governmental Authority
or quasi-governmental authority exercising jurisdiction, power or control over
any Lender, any Issuing Bank or over banks or financial institutions generally
(whether or not having the force of law), compliance with which, in each case
after the Closing Date:
     (i) subject to the provisions of Section 3.04 (which will be conclusive as
to matters covered thereby), does or will subject a Lender or an Issuing Bank
(or its Applicable Lending Office or Fixed Rate Affiliate) to charges (other
than Taxes) of any kind which such Lender or Issuing Bank reasonably determines
to be applicable to the Commitments of the Lenders and/or the Issuing Banks to
make Fixed Rate Loans or Issue and/or participate in Letters of Credit or change
the basis of taxation of payments to that Lender or Issuing Bank of principal,
fees, interest, or any other amount payable hereunder with respect to Fixed Rate
Loans or Letters of Credit; or
     (ii) does or will impose, modify, or hold applicable, in the determination
of a Lender or an Issuing Bank, any reserve (other than reserves taken into
account in calculating the Fixed Rate), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities (including those pertaining to Letters of Credit) in or for the
account of, advances or loans by, commitments made, or other credit extended by,
or any other acquisition of funds by, a Lender or an Issuing Bank or any
Applicable Lending Office or Fixed Rate Affiliate of that Lender or Issuing
Bank;
and the result of any of the foregoing is to increase the cost to that Lender or
Issuing Bank of making, renewing or maintaining any Loans or its Commitments or
issuing or participating in the Letters of Credit or to reduce any amount
receivable thereunder; then, in any such case, upon written demand by such
Lender or Issuing Bank (with a copy of such demand to the Administrative Agent),
(x) the Domestic Borrowers jointly and severally agree promptly to pay to the
Administrative Agent for the account of such Domestic Lender or Issuing Bank,
from time to time as specified by such Domestic Lender or Issuing Bank, such
amount or amounts as may be necessary to compensate such Domestic Lender or
Issuing Bank or its Fixed Rate Affiliate for any such additional cost incurred
or reduced amount received in connection with the Domestic Facility and (y) the
Multicurrency Borrowers jointly and severally agree promptly to pay to the
Administrative Agent for the account of such Multicurrency Lender or Issuing
Bank, from time to time as specified by such Multicurrency Lender or Issuing
Bank, such amount or amounts as may be necessary to compensate such
Multicurrency Lender or Issuing Bank or its Fixed Rate Affiliate for any such
additional cost incurred or reduced amount received in connection with the
Multicurrency Facility; provided that the Borrowers shall not be required to
compensate any Lender or Issuing Bank pursuant to this Section 4.01(f) for any
increased costs or reductions incurred more than 180 days prior to the date such
Issuing Bank or Lender notifies the applicable Borrower of the event giving rise
to such increased cost or reduction and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further, however, that such
180-day limitation shall not apply to any cost or reduction that is applicable
retroactively to periods prior to the effective date of the applicable event so
long as the applicable Lender notifies the Borrowers of such event within 180
days of a responsible

-94-



--------------------------------------------------------------------------------



 



officer of the Administrative Agent receiving actual knowledge thereof. Such
demand shall be accompanied by a statement as to the amount of such
compensation. Such statement shall be conclusive and binding for all purposes,
absent manifest error.
          (g) Confirmation of Fixed Rate. Upon the reasonable request of any
Borrower from time to time, the Administrative Agent shall promptly provide to
such Borrower such information with respect to the applicable Fixed Rate as may
be so requested.
          (h) Maximum Lawful Rate. Notwithstanding any other provision of this
Agreement, if and to the extent that the laws of the Netherlands, the United
Kingdom or any other jurisdiction in which a Borrower is organized or from which
Loans are made are applicable to interest payable under this Agreement, no
interest on the credit advanced will be payable in excess of that permitted by
such laws.
          4.02. Special Provisions Governing Fixed Rate Loans. With respect to
Fixed Rate Loans:
          (a) Determination of Interest Period. By giving notice as set forth in
Section 2.01(d) (with respect to a new Borrowing of Domestic Loans or
Multicurrency Loans) or Section 4.01(c) (with respect to a conversion into or
continuation of a Fixed Rate Loan), the applicable Borrower shall have the
option, subject to the other provisions of this Section 4.02, to select an
interest period (each, an “Interest Period”) to apply to the Loans described in
such notice, subject to the following provisions:
     (i) (A) Such Domestic Borrower may only select, as to a particular
Borrowing of Fixed Rate Loans, an Interest Period of either one (1), two (2),
three (3) or six (6) months in duration and (B) such Multicurrency Borrower may
only select, as to a particular Borrowing of Fixed Rate Loans, an Interest
Period of either seven (7) days, fourteen (14) days, one (1) month, two
(2) months, three (3) months or six (6) months in duration;
     (ii) In the case of immediately successive Interest Periods applicable to a
Borrowing of Fixed Rate Loans, each successive Interest Period shall commence on
the day on which the next preceding Interest Period expires;
     (iii) If any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall be extended to expire on the next
succeeding Business Day if the next succeeding Business Day occurs in the same
calendar month, and if there shall be no succeeding Business Day in such
calendar month, such Interest Period shall expire on the immediately preceding
Business Day;
     (iv) Such Borrower may not select an Interest Period as to any Loan if such
Interest Period terminates later than the Termination Date; and
     (v) There shall be no more than ten (10) Interest Periods in effect at any
one time.
          (b) Determination of Interest Rate. As soon as practicable on the
applicable Fixed Rate Determination Date, the Administrative Agent shall
determine (pursuant to the procedures set forth in the definition of “Fixed
Rate”) the interest rate which shall apply to Fixed Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
currency and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the applicable Borrowers and to each Lender. The
Administrative Agent’s determination shall be presumed to be correct, absent
manifest error, and shall be binding upon such Borrowers.

-95-



--------------------------------------------------------------------------------



 



          (c) Interest Rate Unascertainable, Inadequate or Unfair. In the event
that (x) in the case of Domestic Loans, at least one (1) Business Day before and
(y) in the case of Multicurrency Loans, on the Fixed Rate Determination Date
with respect to any Fixed Rate Loan in the relevant currency:
     (i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
applicable Fixed Rate for the applicable Optional Currency then being determined
is to be fixed;
     (ii) the Administrative Agent determines that deposits in such currency and
in the principal amounts of the Fixed Rate Loans comprising such Borrowing are
not generally available in the London interbank market for a period equal to
such Interest Period; or
     (iii) the Requisite Lenders in the applicable Credit Facility advise the
Administrative Agent that the applicable Fixed Rate for the applicable Optional
Currency, as determined by the Administrative Agent, after taking into account
the adjustments for reserves and increased costs provided for in
Section 4.01(f), will not adequately and fairly reflect the cost to such Lenders
of funding the relevant Fixed Rate Loans in the currency in which such Loans are
denominated;
then the Administrative Agent shall forthwith give notice thereof to the
Borrowers under the applicable Credit Facility, whereupon (until the
Administrative Agent notifies such Borrowers that the circumstances giving rise
to such suspension no longer exist) the right of such Borrowers to elect to have
Loans bear interest based upon the Fixed Rate in such currency shall be
suspended and each outstanding Fixed Rate Loan which is denominated in the
affected currency shall be converted into a Floating Rate Loan denominated in
such currency on the last day of the then current Interest Period therefor, and
any Notice of Borrowing with respect to Loans denominated in such currency for
which Revolving Loans have not then been made shall be deemed to be a request
for Floating Rate Loans in such currency, notwithstanding any prior election by
any such Borrower to the contrary.
          (d) Illegality.
     (i) If at any time any Lender determines (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties) that the
making or continuation of any Fixed Rate Loan in any currency has become
unlawful or impermissible by compliance by that Lender with any law,
governmental rule, regulation or order of any Governmental Authority (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful or would result in costs or penalties), then, and in any such event,
such Lender may give notice of that determination, in writing, to the Borrowers
under the applicable Credit Facility and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.
     (ii) When notice is given by a Lender under Section 4.02(d)(i), (A) such
Borrowers’ right to request from such Lender and such Lender’s obligation, if
any, to make Fixed Rate Loans in such currency shall be immediately suspended,
and such Lender shall make a Floating Rate Loan as part of any requested
Borrowing of Fixed Rate Loans in such currency and (B) if the affected Fixed
Rate Loan or Loans are then outstanding, the applicable Borrower shall, on the
last day of the applicable Interests Period(s), or if such postponement is not
permitted by applicable law, then by no later than the date it is required to do
so in accordance with applicable law, upon at least one (1) Business Day’s prior
written notice to the Administrative Agent and the affected Lender, convert each
such Loan into a Floating Rate Loan.

-96-



--------------------------------------------------------------------------------



 



     (iii) If at any time after a Lender gives notice under Section 4.02(d)(i)
in respect of a Fixed Rate Loan in any currency such Lender determines that it
may lawfully make Fixed Rate Loans in such currency, such Lender shall promptly
give notice of that determination, in writing, to the Borrowers under the
applicable Credit Facility and the Administrative Agent, and the Administrative
Agent shall promptly transmit the notice to each other Lender. Such Borrowers’
right to request, and such Lender’s obligation, if any, to make Fixed Rate Loans
shall thereupon be restored.
          (e) Compensation. In addition to all amounts required to be paid by
the Borrowers pursuant to Section 4.01, each Domestic Borrower agrees to
compensate each Domestic Lender and each Multicurrency Borrower agrees to
compensate each Multicurrency Lender, upon demand, for all losses, expenses and
similar liabilities (including, without limitation, any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain such Lender’s Fixed Rate Loans made to such
Borrower but excluding any loss of the Applicable Fixed Rate Margin on the
relevant Loans) which that Lender may sustain (i) if for any reason a Borrowing
of, conversion into or continuation of such Fixed Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of
Conversion/Continuation given by such Borrower or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 4.01(c),
including, without limitation, pursuant to Section 4.02(c), (ii) if for any
reason any Fixed Rate Loan made to such Borrower is prepaid (including, without
limitation, mandatorily pursuant to Section 3.01) on a date which is not the
last day of the applicable Interest Period (it being understood and agreed that,
notwithstanding anything contained in this Agreement to the contrary, so long as
no Default or Event of Default shall have occurred and be continuing, such
Borrower may, in lieu of making a mandatory prepayment of a Fixed Rate Loan
which would otherwise be required to be made under this Agreement on a date
which is not the last day of the applicable Interest Period, deposit an amount
equal to the amount which would otherwise be required to be so prepaid (plus
interest accrued thereon for the appropriate number of days at the rate
applicable to such Loan) into the Domestic Cash Collateral Account (or, in the
case of Fixed Rate Loans denominated in an Optional Currency, an appropriate
Cash Collateral Account) as Cash Collateral for application by the
Administrative Agent to such Loan on the last day of such Interest Period),
(iii) as a consequence of a required conversion of such Fixed Rate Loan to a
Floating Rate Loan as a result of any of the events indicated in Section 4.02(c)
or (d), (iv) as a consequence of any failure by such Borrower to repay Fixed
Rate Loans when required by the terms hereof or (v) as a consequence of a
reallocation of the Commitments pursuant to Section 3.01 hereof. The Lender
making demand for such compensation shall deliver to the applicable Borrower
concurrently with such demand a written statement as to such losses, expenses
and similar liabilities, and such statement shall be conclusive as to the amount
of compensation due to that Lender, absent manifest error.
          4.03. Fees.
          (a) Letter of Credit Fee. In addition to any charges paid pursuant to
Section 2.02(g), each Borrower agrees to pay to the Administrative Agent for the
account of the Lenders under the applicable Credit Facility as provided in the
following sentence with respect to any Letter of Credit Issued by any Issuing
Bank for the account of such Borrower, a fee per annum (the “Letter of Credit
Fee”) equal to the Applicable Letter of Credit Fee Rate in effect as of the date
of each such payment on the undrawn face amount of such Letter of Credit,
payable in arrears on the first Business Day of each calendar month for the
preceding calendar month and on the date on which such Letter of Credit expires
in accordance with its terms; provided, however, effective immediately upon the
occurrence of any Event of Default and for so long thereafter as such Event of
Default shall be continuing, the rate at which the Letter of Credit Fees shall
accrue and be payable shall be equal to two percent (2.0%) per annum in excess
of the Applicable Letter of Credit Fee Rate in effect from time to time. The
Administrative Agent shall pay

-97-



--------------------------------------------------------------------------------



 



each Letter of Credit Fee to the Lenders in accordance with their respective Pro
Rata Shares of the Credit Facility under which such Letter of Credit has been
issued.
          (b) Unused Commitment Fee. The Domestic Borrowers jointly and
severally agree to pay to the Administrative Agent, for the account of the
Domestic Lenders, and the Multicurrency Borrowers jointly and severally agree to
pay to the Administrative Agent, for the account of the Multicurrency Lenders,
in accordance with each Lender’s respective Pro Rata Shares of the applicable
Credit Facility, a fee (the “Unused Commitment Fee”), in each case accruing from
the Closing Date at a per annum rate equal to the Applicable Unused Commitment
Fee Rate in effect as of the payment date set forth below, on the average amount
by which (i) the Commitment under the applicable Credit Facility exceeds (ii) an
amount equal to the Credit Facility Outstandings under such Credit Facility less
the Letter of Credit Obligations set forth in clause (c) of the definition
thereof to the extent included in the determination of Credit Facility
Outstandings, for the period commencing on the Closing Date and ending on the
Termination Date, the accrued portion of such fee being payable (A) monthly, in
arrears, on the first Business Day of the immediately succeeding calendar month,
commencing on the first such day after the Closing Date and (B) on the
Termination Date.
          (c) Amendment and Restatement Fee; Other Fees. The Borrowers jointly
and severally agree to pay to the Administrative Agent, for the ratable benefit
of (x) the Domestic Lenders, an amendment and restatement fee in immediately
available funds equal to 0.75% of the Domestic Commitments in effect as of the
Closing Date and (y) the Multicurrency Lenders, an amendment and restatement fee
in immediately available funds equal to 1.00% of the Multicurrency Commitments
in effect as of the Closing Date. Such fee shall be paid on the Closing Date. In
addition to the foregoing, (i) the Borrowers agree to pay to the Joint Lead
Arrangers solely for their own accounts such other fees as are set forth in the
“Fee Letter” described in the Proposal Letter and (ii) the Borrowers agree to
pay to the Administrative Agent solely for its own account such other fees as
are set forth in the Administrative Agent Fee Letter.
          (d) Calculation and Payment of Fees. All of the above fees that are
based on a per annum rate shall be calculated on the basis of the actual number
of days elapsed in a 360-day year. All such fees shall be payable in addition
to, and not in lieu of, interest, expense reimbursements, indemnification and
other Obligations. Fees shall be payable by the Domestic Borrowers to the
Domestic Concentration Account and by the Multicurrency Borrowers to the
Multicurrency Payment Account in accordance with Section 3.02. All fees payable
hereunder shall be fully earned and, subject only to Section 14.01(c),
nonrefundable when paid. All fees specified or referred to herein due to the
Administrative Agent, any Issuing Bank or any Lender, including, without
limitation, those referred to in this Section 4.03, shall bear interest, if not
paid when due, at the interest rate for Loans in accordance with Section
4.01(d), shall constitute Obligations and shall be secured by the Collateral.
          (e) Defaulting Lenders. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 4.02(a) and (b) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees), provided that
(a) to the extent that a portion of the settlement and/or participation
obligations in respect of Letters of Credit, Swing Loans and/or Overdraft Loans
of such Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant
to Section 3.07(a), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (b) to the extent any portion of such settlement and/or
participation obligations in respect of Letters of Credit, Swing Loans and/or
Overdraft Loans cannot be so reallocated, such fees will instead accrue for the
benefit of and be payable to the Issuing Banks, the Swing

-98-



--------------------------------------------------------------------------------



 



Loan Bank the Overdraft Loan Bank as their interests appear (and the pro rata
payment provisions of this Agreement will automatically be deemed adjusted to
reflect the provisions of this Section).
ARTICLE V
CONDITIONS TO EFFECTIVENESS;
CONDITIONS TO LOANS AND LETTERS OF CREDIT
          5.01. Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date (the “Closing Date”) when all of the following
conditions precedent shall have been satisfied or waived in writing by the
Administrative Agent:
          (a) Documents. The Administrative Agent (on behalf of itself and the
Lenders) shall have received on or before the Closing Date all of the following:
     (i) this Agreement, the Notes and all other agreements, documents and
instruments (other than any items designated as “post-closing” items in the
Post-Closing Agreement) relating to the loan and other credit transactions
contemplated by this Agreement and described in the List of Closing Documents
attached hereto and made a part hereof as Exhibit S (the “Closing List”), each
duly executed where appropriate and in form and substance satisfactory to the
Administrative Agent and in sufficient copies for each of the Lenders; without
limiting the foregoing, the Borrowers hereby direct their counsel, (A) Jones Day
and (B) each of its other counsel listed in the Closing List to prepare and
deliver to the Administrative Agent, the Lenders, the Issuing Banks and Sidley
Austin LLP, the opinions referred to in the Closing List with respect to such
counsel;
     (ii) the Pro Forma accompanied by the Initial Projections;
     (iii) a solvency certificate for each Borrower, Foreign Credit Party and
for the Borrowers and their Subsidiaries on a combined basis, duly executed by a
Financial Officer of each Borrower, dated the Closing Date and giving effect to
the financing transactions contemplated under this Agreement;
     (iv) a Notice of Borrowing executed by each Borrower which desires to
borrow Loans on the Closing Date, dated the Closing Date, with respect to such
Loans;
     (v) a certificate of a Financial Officer of each Borrower executed and
delivered on behalf of such Borrower certifying that (A) no Material Adverse
Effect has occurred since December 31, 2009, (B) all conditions precedent set
forth in this Section 5.01 and Section 5.02 have been satisfied and (C) after
giving effect to the financing transactions contemplated under this Agreement,
all representations and warranties in this Agreement and the other Loan
Documents are true and correct in all respects, no Default or Event of Default
has occurred and is continuing and no event that is reasonably likely to have a
Material Adverse Effect has occurred and is continuing;
     (vi) a Borrowing Base Certificate for the Domestic Borrowers and a
Borrowing Base Certificate for the Multicurrency Borrowers, dated on or about
the Closing Date and giving effect to the financing transactions contemplated
under this Agreement, adequately supporting the Loans requested to be made and
the Letters of Credit requested to be Issued and showing aggregate Liquidity
equal to or in excess of $100,000,000 after giving effect to such Loans or
Letters of Credit;

-99-



--------------------------------------------------------------------------------



 



     (vii) evidence reasonably satisfactory to it that the Borrowers have paid
all fees payable on the date hereof pursuant to the Loan Documents;
     (viii) an updated field examination report of Domestic Collateral in form
and scope reasonably satisfactory to the Joint Lead Arrangers;
     (ix) payment of all accrued fees and interest outstanding under the
Previous Agreement; and
     (x) such additional documentation as the Administrative Agent and the
Lenders may reasonably request.
          (b) Collateral Information; Perfection of Liens. The Administrative
Agent shall have received complete and accurate information from each Borrower
with respect to the name and the location of the principal place of business and
chief executive office for each Borrower and each Borrower Subsidiary; all
Uniform Commercial Code and other filing and recording fees and taxes shall have
been paid or duly provided for; and the Administrative Agent shall have received
evidence to its satisfaction that all Liens granted to the Administrative Agent
with respect to all Collateral are valid, effective, perfected and of first
priority, except as otherwise permitted under this Agreement, including, without
limitation, all affirmations of collateral documents and guarantees and
amendments to federal intellectual property filings requested by the
Administrative Agent. All certificates representing Capital Stock included in
the Collateral shall have been delivered to the Administrative Agent (with duly
executed stock powers, as appropriate) and all instruments included in the
Collateral shall have been delivered to the Administrative Agent (duly endorsed
to the Administrative Agent).
          (c) No Legal Impediments. No law, regulation, order, judgment or
decree of any Governmental Authority shall exist, which, in the sole discretion
of the Administrative Agent, imposes adverse conditions on the Borrowers, the
Borrower Subsidiaries or the consummation of the transactions contemplated
hereunder; and the Administrative Agent shall not have received any notice that
any action, suit, investigation, litigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority which
is likely to (i) enjoin, prohibit or restrain the making of Loans and/or the
Issuance of Letters of Credit on the Closing Date, or (ii) have a Material
Adverse Effect.
          (d) No Change in Condition. Nothing contained in any disclosure made
by NMHG Holding or any of its Subsidiaries after the date of the Proposal Letter
or in any information disclosed to any Lender by NMHG Holding or any of its
Subsidiaries after such date shall constitute, and the Administrative Agent
shall not become aware of any fact or condition not disclosed to it prior to the
date of the Proposal Letter which constitutes, in each case in the
Administrative Agent’s reasonable opinion, a material adverse change in the
condition (financial or otherwise), business, performance, operations, prospects
or properties of any Borrower or the Borrowers and the Borrower Subsidiaries
taken as a whole from that disclosed in the information provided to the
Administrative Agent on or before the date of the Proposal Letter.
          (e) No Default. No Event of Default or Default shall have occurred and
be continuing or would result from the making of the Loans requested to be made
or the Issuance of the Letters of Credit requested to be Issued on the Closing
Date.
          (f) Representations and Warranties. All of the representations and
warranties contained in this Agreement and in any of the other Loan Documents
shall be true and correct on and as of the Closing Date, both before and
immediately after giving effect to the making of the Loans and the Issuance of
any Letters of Credit, if any, on such date.

-100-



--------------------------------------------------------------------------------



 



          (g) Fees and Expenses Paid. There shall have been paid to the
Administrative Agent, for the account of the Lenders and the Administrative
Agent or other Persons entitled thereto, for their respective individual
accounts, all fees (including, without limitation, the reasonable legal fees of
counsel to the Administrative Agent and local and foreign counsel to the
Administrative Agent) due and payable on or before the Closing Date (including,
without limitation, all such fees described in the Proposal Letter (and the “Fee
Letter” referenced therein) and the Administrative Agent Fee Letter), and all
expenses (including, without limitation, legal expenses) due and payable on or
before the Closing Date.
          (h) Consents, Etc. Each Borrower and each Borrower Subsidiary shall
have received all consents and authorizations required pursuant to any
Contractual Obligation with any other Person and shall have obtained all Permits
of, and effected all notices to and filings with, any Governmental Authority as
may be necessary to allow each Borrower and each Borrower Subsidiary lawfully
(A) to execute, deliver and perform, in all respects, their respective
obligations hereunder, under the other Loan Documents to which each of them is,
or shall be, a party and each other agreement or instrument to be executed and
delivered by each of them pursuant thereto or in connection therewith and (B) to
create and perfect the Liens on the Collateral to be owned by each of them in
the manner and for the purpose contemplated by the Loan Documents. No such
consent or authorization shall impose any conditions upon any Borrower or any
Borrower Subsidiary that are not acceptable to the Administrative Agent.
          (i) Cash Management Systems. The Administrative Agent shall have
received satisfactory evidence that on and after the Closing Date it will have
control of the Bank Accounts and deposit accounts (other than any Disbursement
Accounts), and securities accounts of the Credit Parties.
          5.02. Conditions Precedent to Revolving Loans, Swing Loans, Overdraft
Loans and Letters of Credit. The obligation of each Lender to make any Revolving
Loan, of the Overdraft Line Bank to make any Overdraft Loan and of the Swing
Loan Bank to make any Swing Loan, requested to be made by it on any date, and
the agreement of each Issuing Bank to Issue any Letter of Credit on any date is
subject to the following conditions precedent as of each such date:
          (a) Representations and Warranties. As of such date, both before and
after giving effect to the Loans to be made or the Letter of Credit to be Issued
on such date, all of the representations and warranties of the Borrowers and the
Borrower Subsidiaries in this Agreement and in any other Loan Document (other
than representations and warranties which expressly speak as of a different
date, which representations shall be only made on such date) shall be true and
correct in all material respects.
          (b) No Default. No Event of Default or Default shall have occurred and
be continuing or would result from the making of the requested Loan or the
Issuance of the requested Letter of Credit.
          (c) No Legal Impediments. No law, regulation, order, judgment or
decree of any Governmental Authority shall, and the Administrative Agent shall
not have received from the Requisite Lenders, the Swing Loan Bank, the Overdraft
Line Bank or Issuing Banks, as the case may be, notice that, in the judgment of
such Person, any action, suit, investigation, litigation or proceeding is
pending or threatened in any court or before any arbitrator or Governmental
Authority which is likely to enjoin, prohibit or restrain, or impose or result
in the imposition of any material adverse condition upon, (i) such Lender’s
making of the requested Loan or participation in the requested Letter of Credit,
(ii) the Swing Loan Bank’s making of the requested Swing Loan, (iii) the
Overdraft Line Bank’s making of the requested Overdraft Loan or (iv) such
Issuing Bank’s issuance of the requested Letter of Credit.

-101-



--------------------------------------------------------------------------------



 



          (d) Defaulting Lenders. In addition to the other conditions precedent
herein set forth, if any Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, no Issuing Bank will be
required to issue any Letter of Credit or to amend any outstanding Letter of
Credit, the Swing Loan Bank will not be required to make any Swing Loan and the
Overdraft Line Bank will not be required to make any Overdraft Loan, unless such
Issuing Bank, the Swing Loan Bank or the Overdraft Loan Bank, as the case may
be, is satisfied that any exposure that would result therefrom is eliminated or
fully covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the Issuing Bank,
Swing Loan Bank or Overdraft Line Bank.
          Each submission by a Borrower to the Administrative Agent of a Notice
of Borrowing with respect to a Revolving Loan or Swing Loan, each acceptance by
a Borrower of the proceeds of each such Revolving Loan and Swing Loan and any
Overdraft Loan, each submission by a Borrower to an Issuing Bank of a Notice of
a Letter of Credit Issuance and the Issuance of such Letter of Credit, shall
constitute a representation and warranty by such Borrower as of the Funding Date
in respect of such Revolving Loan, as of the Swing Loan Funding Date in respect
of such Swing Loan, as of the funding date in respect of any Overdraft Loan and
as of the date of issuance of such Letter of Credit, that all the conditions
contained in subsections (a), (b) and (c) of this Section 5.02 have been
satisfied or waived in accordance with Section 14.07.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          6.01. Representations and Warranties of the Borrowers. In order to
induce the Lenders and the Issuing Bank to enter into this Agreement and to make
the Loans and the other financial accommodations to the Borrowers and to Issue
the Letters of Credit described herein, each of the Borrowers (other than the
Multicurrency Borrowers, which so represent and warrant in favor of the
Multicurrency Lenders, only with respect to themselves and their unconsolidated
liabilities, assets, business and operations) hereby represents and warrants to
each Lender, each Issuing Bank and the Administrative Agent as of the Closing
Date and thereafter on each date as required by Section 5.02(a) that the
following statements are true, correct and complete:
          (a) Organization; Corporate and Limited Liability Company Powers.
     (i) Each of the Borrowers and Borrower Subsidiaries (A) is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (B) is duly qualified to
do business as a foreign corporation or limited liability company and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing is reasonably likely to have a Material Adverse Effect, and
(C) has all requisite corporate or limited liability company power and authority
to own, operate and encumber its Property and to conduct its business as
presently conducted and as proposed to be conducted in connection with and
following the consummation of the transactions contemplated by this Agreement.
NMHG has filed and maintained effective (unless exempt from the requirements for
filing) a current Business Activity Report with the appropriate Governmental
Authority in the states of New Jersey and Minnesota to the extent such states
require such filings in order to enforce rights in or against Collateral or
obligors of Collateral located in such states.
     (ii) True, correct and complete copies of the Constituent Documents
identified on Schedule 6.01-A attached hereto have been delivered to the
Administrative Agent, each of which is in full force and effect, has not been
modified or amended except to the extent

-102-



--------------------------------------------------------------------------------



 



indicated therein and, to the best of each Borrower’s knowledge, there are no
defaults under such Constituent Documents and no events which, with the passage
of time or giving of notice or both, would constitute a default under such
Constituent Documents.
          (b) Authority; Enforceability.
     (i) Each Borrower and Borrower Subsidiary has the requisite corporate or
limited liability company power and authority to execute, deliver and perform
each of the Loan Documents to which it is a party.
     (ii) The execution, delivery and performance of each of the Loan Documents
which have been executed and to which any Borrower or Borrower Subsidiary is a
party and the consummation of the transactions contemplated thereby, have been
duly approved by the boards of directors (or boards of managers or members, as
applicable) and (to the extent required by law) the shareholders or
equityholders of such Borrower or Borrower Subsidiary, respectively, and such
approvals have not been rescinded, revoked or modified in any respect. No other
corporate or limited liability company action or proceedings on the part of any
Borrower or any Borrower Subsidiary are necessary to consummate such
transactions.
     (iii) Each of the Loan Documents to which any Borrower or any Borrower
Subsidiary is a party has been duly executed and delivered on behalf of such
Person and constitutes its legal, valid and binding obligation, enforceable
against such Person in accordance with its terms and is in full force and effect
and no material term or condition thereof has been amended, modified or waived
from the terms and conditions contained therein as delivered to the
Administrative Agent pursuant to Section 5.01(a) without the prior written
consent of the Requisite Lenders.
     (iv) Each of the Loan Documents to which any Borrower or any Borrower
Subsidiary is a party, where applicable, creates valid and perfected first
priority Liens (subject only to Customary Permitted Liens specified in clauses
(a) and (b) of the definition thereof) in the Collateral covered thereby
securing the payment of all of the Obligations purported to be secured thereby.
     (v) Each Borrower and Borrower Subsidiary has performed and complied with
all the terms, provisions, agreements and conditions set forth in each Loan
Document to which it is a party and required to be performed or complied with by
such parties on or before the Closing Date, all filings and recordings and other
actions which are necessary or desirable to perfect and protect the Liens
granted pursuant to the Loan Documents and preserve their required priority have
been duly taken, and no Default, Event of Default or breach of any covenant by
any such party exists thereunder.
          (c) Subsidiaries; Ownership of Capital Stock. Schedule 6.01-C
(i) contains a diagram indicating the corporate or limited liability company
structure of each Borrower, Borrower Subsidiary and any other Affiliate thereof
in which such Person holds a direct or indirect partnership, joint venture or
other equity interest; and (ii) accurately sets forth (A) the correct legal
name, the jurisdiction of organization, the organizational identification number
issued by the state of organization of and the federal employer identification
number of (in each case, if applicable) each Borrower and Borrower Subsidiary,
and the jurisdictions in which each Borrower and Borrower Subsidiary is
qualified to transact business as a foreign organization, (B) the authorized,
issued and outstanding shares of each class of Capital Stock of such Person and
the owners of such shares, and (C) a summary of the direct and

-103-



--------------------------------------------------------------------------------



 



indirect partnership, joint venture, or other equity interests, if any, of each
such Person in any Person that is not a corporation. None of the issued and
outstanding Capital Stock of any Borrower and Borrower Subsidiary is subject to
any vesting, redemption, or repurchase agreement, and there are no warrants or
options outstanding with respect to such Capital Stock. The outstanding Capital
Stock of each Borrower and Borrower Subsidiary is duly authorized, validly
issued, fully paid and nonassessable and is not Margin Stock.
          (d) No Conflict. The execution, delivery and performance of each of
the Loan Documents to which any Borrower or Borrower Subsidiary is a party do
not and will not (i) conflict with the Constituent Documents of any Borrower or
Borrower Subsidiary, (ii) constitute a tortious interference with any
Contractual Obligation of any Person, (iii) conflict with, result in a breach of
or constitute (with or without notice or lapse of time or both) a default under
any Requirement of Law or other Contractual Obligation of any Borrower or
Borrower Subsidiary, or require the termination of any other Contractual
Obligation, (iv) result in or require the creation or imposition of any Lien
whatsoever upon any of the Property or assets of any Borrower or Borrower
Subsidiary, other than Liens contemplated by the Loan Documents, or (v) require
any approval of any Borrower or Borrower Subsidiary shareholders that has not
been obtained.
          (e) Governmental Consents, etc. The execution, delivery and
performance of each of the Loan Documents to which each Borrower and Borrower
Subsidiary is a party do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by any Governmental
Authority, except (i) filings, consents or notices which have been made,
obtained or given, or, in a timely manner, will be made, obtained, or given; and
(ii) filings necessary to create or perfect security interests in the
Collateral. None of the Borrowers and Borrower Subsidiaries is subject to
regulation under the Federal Power Act, the Interstate Commerce Act, or the
Investment Company Act of 1940, or any other federal or state statute or
regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated in the Loan Documents.
          (f) Accommodation Obligations; Contingencies. Except as set forth on
Schedule 1.01.4, no Borrower or any Borrower Subsidiary has any Accommodation
Obligation, contingent liability or liability for any Taxes, UK Taxes long-term
lease or commitment, not reflected in its Financial Statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in the other Schedules hereto.
          (g) Restricted Payments. Since the date of the Proposal Letter, no
Borrower or any Borrower Subsidiary has directly or indirectly declared,
ordered, paid or made or set apart any sum or Property for any Restricted
Payment or agreed to do so, except as permitted pursuant to Section 9.06 hereof.
          (h) Financial Position. The Initial Projections and each of the
business plans and all other financial projections and related materials and
documents delivered to the Lenders pursuant hereto (including, but not limited
to, each Borrowing Base Certificate delivered hereunder) were prepared in good
faith and are based upon facts and assumptions that management of the Borrowers
believe to be reasonable in light of the then current and foreseeable business
conditions and prospects of NMHG Holding and its Subsidiaries and represent
management’s opinion of the projected financial performance based on the
information available at the time so furnished. All Financial Statements
included in such materials were prepared in all material respects in conformity
with GAAP, except as otherwise noted therein, and fairly present in all material
respects the respective consolidated financial positions, and the consolidated
results of operations and cash flows for each of the periods covered thereby of
NMHG Holding and its Subsidiaries as at the respective dates thereof. The Pro
Forma, copies of which have been furnished to the Lenders, fairly presents on a
pro forma basis the financial condition of NMHG Holding

-104-



--------------------------------------------------------------------------------



 



and its Subsidiaries as of the Closing Date, and reflects on a pro forma basis
those liabilities reflected in the notes thereto and resulting from consummation
of the transactions contemplated by the Loan Documents, and the payment or
accrual of all transaction costs payable with respect to any of the foregoing.
The Borrowers believe that the Initial Projections and the assumptions expressed
in the Pro Forma are reasonable based on the information available to the
Borrowers at the time so furnished.
          (i) Litigation; Adverse Effects. Except as set forth in
Schedule 6.01-I, there is no action, suit, audit, proceeding, claim, allegation
of defective pricing, investigation or arbitration (or series of related
actions, suits, proceedings, allegations, investigations or arbitrations) before
or by any Governmental Authority or private arbitrator pending or, to the
Knowledge of any Borrower or any Borrower Subsidiary, threatened against any
Borrower or any Borrower Subsidiary or any Property of any of them
(i) challenging the validity or the enforceability of any of the Loan Documents,
(ii) which has or is reasonably likely to have a Material Adverse Effect, or
(iii) under the Racketeering Influenced and Corrupt Organizations Act or any
similar federal or state statute where such Person is a defendant in a criminal
indictment that provides for the forfeiture of assets to any Governmental
Authority as a criminal penalty. There is no material loss contingency within
the meaning of GAAP which has not been reflected in the consolidated Financial
Statements of NMHG Holding and its Subsidiaries. No Borrower nor any Borrower
Subsidiary is (A) in violation of any applicable Requirements of Law which
violation has had or is reasonably likely to have a Material Adverse Effect, or
(B) subject to or in default with respect to any final judgment, writ,
injunction, restraining order or order of any nature, decree, rule or regulation
of any court or Governmental Authority which has had or is reasonably likely to
have a Material Adverse Effect.
          (j) No Material Adverse Change. Since December 31, 2009, there has
occurred no event which has resulted or is reasonably likely to have a Material
Adverse Effect.
          (k) Payment of Taxes and UK Taxes. All tax returns and reports of each
Borrower and Borrower Subsidiary required to be filed have been timely filed,
and all taxes, assessments, fees and other governmental charges thereupon and
upon their respective Property, assets, income and franchises which are shown in
such returns or reports to be due and payable have been paid other than such
taxes, assessments, fees and other governmental charges (i) which are being
contested in good faith by a Borrower or Borrower Subsidiary, as the case may
be, by appropriate proceedings diligently instituted and conducted as permitted
by the terms of Section 8.04 and (ii) non-payment of the amounts thereof would
not, individually or in the aggregate, result in a Material Adverse Effect. No
Borrower or Borrower Subsidiary has any knowledge of any proposed tax assessment
against any Borrower or Borrower Subsidiary that shall have or is reasonably
likely to have a Material Adverse Effect.
          (l) Performance. None of the Borrowers or Borrower Subsidiaries has
received notice or has actual Knowledge that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation applicable to it; (ii) any
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default with respect to any such Contractual Obligation; or
(iii) any of its Property is in violation of any Requirement of Law and which in
the case of any of the foregoing has had or is reasonably likely to have a
Material Adverse Effect.
          (m) Disclosure. The representations and warranties of each Borrower
and Borrower Subsidiary contained in the Loan Documents and all certificates and
documents delivered to the Administrative Agent and the Lenders pursuant to the
terms hereof and the other Loan Documents, do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which and the time at which they were made, not misleading. No Borrower nor
Borrower Subsidiary has intentionally withheld

-105-



--------------------------------------------------------------------------------



 



any fact from the Administrative Agent, any Issuing Bank or any Lender in regard
to any matter which has had or is reasonably likely to have a Material Adverse
Effect.
          (n) Requirements of Law. Each of the Borrowers and Borrower
Subsidiaries is in compliance with all Requirements of Law applicable to it and
its business, in each case where the failure to so comply individually or in the
aggregate shall have or is reasonably likely to have a Material Adverse Effect.
          (o) Environmental Matters. Except as set forth in Schedule 6.01-O and
except as is not reasonably likely to have a Material Adverse Effect:
     (i) the operations of the Borrowers and Borrower Subsidiaries comply in all
respects with all applicable Environmental, Health or Safety Requirements of
Law;
     (ii) each Borrower and Borrower Subsidiary has obtained all environmental,
health and safety Permits necessary for its respective operations as currently
conducted and Properties as currently used, and all such Permits are in good
standing, and each Borrower and each Borrower Subsidiary is currently in
compliance with all terms and conditions of such Permits;
     (iii) none of the Borrowers and Borrower Subsidiaries nor any of their
respective present or past Property or operations, are subject to or the subject
of any currently effective or ongoing judicial or administrative proceeding,
order, judgment, decree, dispute, negotiations, agreement, or settlement
respecting (I) any violation of or liability under any Environmental, Health or
Safety Requirements of Law, (II) any Remedial Action, or (III) any Claims or
Liabilities and Costs arising from the Release or threatened Release of a
Contaminant into the environment;
     (iv) no Borrower nor any Borrower Subsidiary has filed any notice under any
applicable Requirement of Law: (A) reporting to any Person or Governmental
Authority a Release of a Contaminant within the past three years; (B) reporting
under Section 103(c) of CERCLA, indicating past or present treatment, storage or
disposal of a hazardous waste, as that term is defined under 40 C.F.R. Part 261
or any state equivalent; or (C) reporting a violation of any applicable
Environmental, Health or Safety Requirement of Law or condition in any Permit
under an Environmental, Health or Safety Requirement of Law within the past
three years;
     (v) none of the present or, to any Borrower’s Knowledge, past Property of
any Borrower or Borrower Subsidiary is listed or proposed for listing on the
National Priorities List (“NPL”) pursuant to CERCLA or on the Comprehensive
Environmental Response Compensation Liability Information System List
(“CERCLIS”) or any similar state list of sites requiring Remedial Action;
     (vi) no Borrower nor any Borrower Subsidiary has, to its Knowledge, sent or
directly arranged for the transport of any product, material or waste, to any
current or proposed NPL site, or any site on any similar state list of sites
requiring Remedial Action;
     (vii) there is not now in connection with or resulting from any Borrower’s
or any of Borrower Subsidiary’s operations, nor, to any Borrower’s knowledge,
has there ever been on or in any of the current or former Property (A) any
treatment, recycling, storage or disposal of any hazardous waste requiring a
permit under 40 C.F.R. Parts 264 and 265 or

-106-



--------------------------------------------------------------------------------



 



any state equivalent, (B) any solid waste landfill, waste pile, petroleum or
hazardous waste, swamp, pit, pond, underground storage tank or surface
impoundment, or (C) a reportable or non-permitted Release to the environment of
any Contaminant involving any polychlorinated biphenyls used in hydraulic oils,
electrical transformers or other Equipment;
     (viii) to each Borrower’s and Borrower Subsidiary’s Knowledge, there have
been no Releases of any Contaminants to the environment from any Property except
(A) in compliance with Environmental, Health or Safety Requirements of Law, or
(B) which have been addressed to the satisfaction of the appropriate
Governmental Authorities;
     (ix) no Environmental Lien has attached to any Property;
     (x) within the last year each Borrower and Borrower Subsidiary has
inspected its respective Property and such Property does not contain any
asbestos-containing material or visible evidence of mold growth;
     (xi) none of the Property presently is subject to any Environmental
Property Transfer Act, or the extent such acts are presently applicable to any
such Property, the Borrowers and the Borrower Subsidiaries have fully complied
with the requirements of such acts; and
     (xii) the Borrowers and their Subsidiaries, taken as a whole, are not, and
to their Knowledge will not be, subject to Liabilities and Costs arising out of
or relating to environmental, health or safety matters that have resulted or are
reasonably likely to result in cash expenditures by the Borrowers and their
Subsidiaries in excess of $2,500,000 in the aggregate for any calendar year
ending after the Closing Date.
          (p) ERISA Matters. No Borrower nor any ERISA Affiliate maintains or
contributes to any Benefit Plan, Multiemployer Plan or Foreign Pension Plan
other than those listed on Schedule 6.01-P attached hereto. Each Plan which is
intended to be qualified under Section 401(a) of the Internal Revenue Code as
currently in effect either (i) has received a favorable determination letter
from the IRS that the Plan is so qualified or (ii) an application for
determination of such tax-qualified status will be made to the IRS prior to the
end of the applicable remedial amendment period under Section 401(b) of the
Internal Revenue Code as currently in effect, and a Borrower or an ERISA
Affiliate shall diligently seek to obtain a determination letter with respect to
such application. Except as identified on Schedule 6.01-P, no Borrower nor any
Borrower Subsidiary maintains or contributes to any employee welfare benefit
plan that provides group health or life insurance benefits within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA. Except as would
reasonably be expected to result in a Material Adverse Effect, each Borrower and
each Borrower Subsidiary is in compliance in all respects with the
responsibilities, obligations and duties imposed on it by ERISA and the Internal
Revenue Code with respect to all Plans. Except as would reasonably be expected
to result in a Material Adverse Effect, (i) no Benefit Plan has failed to
satisfy the minimum funding standard (as defined in Sections 302(a)(2) of ERISA
and 412(a)(2) of the Internal Revenue Code) for a plan year without the need of
any funding waiver under Section 412(c) of the Code; (ii) no Borrower or any
ERISA Affiliate nor any fiduciary of any Plan which is not a Multiemployer Plan
(a) has engaged in a nonexempt prohibited transaction described in Sections 406
of ERISA or 4975 of the Internal Revenue Code or (b) has taken or failed to take
any action which would constitute or result in a Termination Event, other than a
merger permitted under Section 9.09(b); (iii) no Borrower nor any ERISA
Affiliate has any potential liability under Sections 4063, 4064, 4069, 4204 or
4212(c) of ERISA; and (iv) no Borrower nor any ERISA Affiliate has incurred any
liability to the PBGC which remains

-107-



--------------------------------------------------------------------------------



 



outstanding other than the payment of premiums, and there are no premium
payments which have become due which are unpaid. Except as would not reasonably
be expected to result in a Material Adverse Effect, (i) Schedule S to the most
recent annual report filed with the IRS with respect to each Benefit Plan and
furnished to the Administrative Agent is complete and accurate; and (ii) except
as identified on Schedule 6.01-P, since the date of each such Schedule S, there
has been no adverse change in the funding status or financial condition of the
Benefit Plan relating to such Schedule S. Except as would not reasonably be
expected to result in a Material Adverse Effect, (i) no Borrower nor any ERISA
Affiliate has (a) failed to make a required contribution or payment to a
Multiemployer Plan; (b) made a complete or partial withdrawal under
Sections 4203 or 4205 of ERISA from a Multiemployer Plan or (c) failed to make a
required installment or any other required payment under Section 430 of the
Internal Revenue Code on or before the due date for such installment or other
payment; and (ii) no Benefit Plan has failed to satisfy the requirements of
under Section 401(a)(29) of the Internal Revenue Code. Except as would not
reasonably be expected to result in a Material Adverse Effect, except as
disclosed on Schedule 6.01-P, no Borrower nor any Borrower Subsidiary has, by
reason of the transactions contemplated hereby, any obligation to make any
payment to any employee pursuant to any Plan or existing contract or
arrangement. Each Borrower has given to the Administrative Agent copies of all
of the following: each Benefit Plan and related trust agreement (including all
amendments to such Plan and trust) in existence or committed to as of the date
hereof and in respect of which any Borrower or any ERISA Affiliate is currently
an “employer” as defined in section 3(5) of ERISA, and the most recent actuarial
report, determination letter issued by the IRS and Form 5500 filed in respect of
each such Benefit Plan in existence; a listing of all of the Multiemployer Plans
currently contributed to by any Borrower or any ERISA Affiliate with the
aggregate amount of the most recent annual contributions required to be made by
the Borrowers and all ERISA Affiliates to each such Multiemployer Plan, any
information which has been provided to any Borrower or an ERISA Affiliate
regarding withdrawal liability under any Multiemployer Plan and the collective
bargaining agreement pursuant to which such contribution is required to be made;
and as to each employee welfare benefit plan within the meaning of Section 3(1)
of ERISA which provides benefits to employees of any Borrower or any Borrower
Subsidiary after termination of employment other than as required by Section 601
of ERISA, the plan document (or, if no plan document is available, a written
description of the benefits provided under such plan), the actuarial report for
such plan (if any), the aggregate amount of the most recent annual payments made
to, or on behalf of, terminated employees under each such plan, and any
information about funding to provide for such welfare benefits.
          (q) Foreign Employee Benefit Matters. Each Foreign Employee Benefit
Plan is in compliance in all material respects with all laws, regulations and
rules applicable thereto and the respective requirements of the governing
documents for such Plan. Each Foreign Employee Benefit Plan intended to qualify
for the most favorable tax and accounting treatment available in respect of it
is so qualified. With respect to any Foreign Pension Plan with a defined benefit
element not wholly covered by insurance maintained or contributed to by any
Borrower or Borrower Subsidiary, the most recent valuation for such plan has
been disclosed. Contributions to such Foreign Pension Plan are being made at the
rate recommended by actuarial advice to eliminate any funding deficits disclosed
in such valuation over no more than a 14 year period. No Borrower or Borrower
Subsidiary, or trustee has taken nor will take any action which would materially
increase any such deficit, unless compelled to do so in compliance with
applicable legislation. With respect to any Foreign Employee Benefit Plan
maintained or contributed to by any Borrower or any Borrower Subsidiary (other
than a Foreign Pension Plan), reasonable reserves have been established in
accordance with prudent business practice or where required by best accounting
practices in the jurisdiction in which such Plan is maintained having regard to
tax legislation. The aggregate unfunded liabilities, after giving effect to any
reserves for such liabilities, with respect to such Plans will not result in a
material liability. There are no actions, suits or claims (other than routine
claims for benefits) pending or, to the best knowledge of the Borrowers,
threatened against any

-108-



--------------------------------------------------------------------------------



 



Borrower, any Borrower Subsidiary or any ERISA Affiliate with respect to any
Foreign Employee Benefit Plan.
          (r) Labor Matters.
     (i) Except as set forth in Schedule 6.01-R, there is no collective
bargaining agreement covering any of the employees of any Borrower or Borrower
Subsidiary. To each Borrower’s Knowledge, except as set forth on Schedule
6.01-R, no attempt to organize the employees of any Borrower or Borrower
Subsidiary is pending, threatened or planned.
     (ii) Set forth in Schedule 6.01-R or Schedule 6.01-P, as the case may be,
is a list, of all material consulting agreements, material executive employment
agreements, executive compensation plans, deferred compensation agreements,
employee pension plans or retirement plans, employee profit sharing plans,
employee stock purchase and stock option plans, and severance plans of NMHG
Holding and its Subsidiaries providing for benefits for employees of NMHG
Holding and its Subsidiaries.
          (s) Securities Activities. None of the Borrowers or Borrower
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
          (t) Solvency.
     (i) After giving effect to (A) the issuance of any Indebtedness on any
date, (B) the making of any Restricted Payment or payment on any Permitted Term
B Loan on any date, (C) the sale of assets on any date and (D) the transactions
contemplated by the Loan Documents and the Loans to be made on any date that
Loans are requested hereunder and the disbursement of the proceeds of such Loans
pursuant to the applicable Borrower’s instructions, each Borrower and NMHG
Holding together with its Subsidiaries is Solvent.
     (ii) To the best knowledge of the UK Borrower, on each date on which
Receivables will be assigned by the Italian Receivables Seller to the UK
Borrower under the terms of the Receivables Sale Agreement between the Italian
Receivables Seller and the UK Borrower, the Italian Receivables Seller is
generally able to pay its liabilities and has sufficient assets to continue to
carry on its business as conducted or proposed to be conducted and the Italian
Receivables Seller has not been declared bankrupt nor is the subject of any
other insolvency proceedings nor has any application for the commencement of any
such proceedings been filed against it. Notwithstanding Section 14.14, this
Section 6.01(t)(ii) will be construed in accordance with the laws of the
Republic of Italy.
          (u) Patents, Trademarks, Permits, Etc.; Government Approvals.
     (i) Each Borrower and Borrower Subsidiary owns, is licensed or otherwise
has the lawful right to use, or have all permits and other governmental
approvals, patents, trademarks, trade names, industrial designs, copyrights,
technology, know-how and processes used in or necessary for the conduct of its
respective business as currently conducted except where the failure to do so
would not have or be reasonably likely to have a Material Adverse Effect. Except
as set forth on Schedule 6.01-U, no claims are pending or, to the best of each
Borrower’s Knowledge following inquiry, threatened that any Borrower or any
Borrower Subsidiary is infringing upon the rights of any Person with respect to
such permits and other governmental approvals, patents, trademarks, trade

-109-



--------------------------------------------------------------------------------



 



names, industrial designs, copyrights, technology, know-how and processes,
except for such claims and infringements that do not, in the aggregate, give
rise to any liability on the part of any Borrower or any Borrower Subsidiary
which has, or is reasonably likely to, have a Material Adverse Effect.
     (ii) Except for Liens granted to the Administrative Agent for the benefit
of the Administrative Agent, the Issuing Banks and the Lenders, the transactions
contemplated by the Loan Documents will not impair the ownership of or rights
under (or the license or other right to use, as the case may be) any permits and
governmental approvals, patents, trademarks, trade names, industrial designs,
copyrights, technology, know-how or processes by any Borrower or Borrower
Subsidiary in any manner which shall have or is reasonably likely to have a
Material Adverse Effect.
          (v) Assets and Properties. Each Borrower and each Borrower Subsidiary
has good and marketable title to all of the Collateral and all other material
assets and Property (tangible and intangible) owned by it (except insofar as
marketability may be limited by any laws or regulations of any Governmental
Authority affecting such assets or by the existence of any Liens permitted under
Section 9.03), and all such assets and Property are free and clear of all Liens
except Liens securing the Obligations and Liens permitted under Section 9.03.
Substantially all of the material assets and Property owned by, leased to, or
used by each Borrower and/or each Borrower Subsidiary is in adequate operating
condition and repair, ordinary wear and tear excepted, is free and clear of any
known defects except such defects as do not substantially interfere with the
continued use thereof in the conduct of normal operations, and is able to serve
the function for which they are currently being used, except in each case where
the failure of such asset to meet such requirements has not, or is not
reasonably likely to have a Material Adverse Effect. Neither this Agreement nor
any other Loan Document, nor any transaction contemplated under any such
agreement, will affect any right, title or interest of any Borrower or any
Borrower Subsidiary in and to any of such assets in a manner that has, or is
reasonably likely to have, a Material Adverse Effect. Schedule 6.01-V contains a
true and complete list of (i) all of the Real Property owned in fee simple by
each Credit Party, (ii) a true and complete list of all Leases with annual
rental payments which exceed $100,000 or with Inventory at any time with a Fair
Market Value of $1,000,000 or more, and (iii) a true and complete list of all
bailees at which there is, or is reasonably expected to be, (A) for a period of
30 days or more during any twelve-month period, Inventory with a Fair Market
Value of $250,000 or more or (B) at any time, Inventory with a Fair Market Value
of $1,000,000 or more.
          (w) Insurance. Schedule 6.01-W attached hereto accurately sets forth
all insurance policies and programs currently in effect with respect to the
respective Property and assets and business of the Borrowers and the Borrower
Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, (v) the expiration date thereof, (vi) the annual premium with
respect thereto, and (vii) a list of claims in excess of $500,000 made
thereunder during the immediately preceding three (3) calendar years. Each
Borrower has delivered to the Administrative Agent copies of all such insurance
policies. Such insurance policies and programs are currently in full force and
effect, in compliance with the requirements of Section 8.05 and are in amounts
sufficient to cover the replacement value of the respective Property and assets
of the Borrowers and the Borrower Subsidiaries.
          (x) Pledge of Collateral. The grant and perfection of the security
interests in the Capital Stock pledged pursuant to any Pledge Agreement, is not
made in violation of the registration provisions of the Securities Act, any
applicable provisions of other federal securities laws, state securities or
“Blue Sky” law, foreign securities law, or applicable general corporation law or
in violation of any other Requirement of Law.

-110-



--------------------------------------------------------------------------------



 



          (y) Transactions with Affiliates. Schedule 6.01-Y lists each and every
existing material agreement (other than the Loan Documents) and arrangement that
any Credit Party has entered into with any of their respective Affiliates which
are not Credit Parties.
          (z) Bank Accounts. Schedule 6.01-Z sets forth all of (i) the
Collection Account Banks and other bank accounts of the Credit Parties where
proceeds of Collateral are from time to time deposited by the Credit Parties,
including the Lockboxes, the Collection Accounts and the Disbursement Accounts,
their addresses and the relevant account numbers, and (ii) the Cash Collateral
Accounts, and each Borrower has disclosed all additions, subtractions and
modifications to such Schedule to the Administrative Agent and the Lenders as
required by Section 3.06.
          (aa) Indebtedness; Refinanced Indebtedness. Schedule 1.01.5 sets forth
all Indebtedness for borrowed money of each Borrower and Borrower Subsidiary,
and there are no defaults in the payment of principal or interest on any such
Indebtedness and no payments thereunder have been deferred or extended beyond
their stated maturity (except as disclosed on such Schedule). The Refinanced
Indebtedness and all accrued and unpaid interest thereon has been paid in full
or provision for payment has been made such that, in accordance with the express
provisions of the instruments governing such Indebtedness, the Borrowers and all
Borrower Subsidiaries have been or will be upon payment in full of the
Refinanced Indebtedness irrevocably released from all liability and Contractual
Obligations with respect thereto. All Liens, if any, securing the Refinanced
Indebtedness have been released.
          (bb) Tax Examinations. The IRS has examined (or is foreclosed from
examining by applicable statutes) the Parent’s consolidated federal income tax
returns for all tax periods prior to and including the taxable year ending
December 31, 2006. All deficiencies which have been asserted against or with
respect to any Borrower or any Borrower Subsidiary as a result of any federal,
state, local or foreign tax examination for each taxable year in respect of
which an examination has been conducted have been fully paid or finally settled
or are being contested in good faith, and no issue has been raised in any such
examination which, by application of similar principles, reasonably can be
expected to result in assertion of a material deficiency for any other year not
so examined which has not been reserved for in NMHG Holding’s consolidated
Financial Statements to the extent, if any, required by GAAP. No Borrower nor
any Borrower Subsidiary has taken any reporting positions for which it does not
have a reasonable basis and does not anticipate any further material tax
liability with respect to the years which have not been closed pursuant to
applicable law.
          (cc) Compensation. Except (i) as disclosed in documents filed with the
Securities and Exchange Commission, (ii) as set forth on Schedule 6.01-CC
attached hereto, and (iii) for increases in the ordinary course of business and
in accordance with past practices, no Borrower nor any Borrower Subsidiary has
increased or agreed to increase the aggregate compensation or benefits
(including severance benefits) payable or accruing to any past or present
officer of any of such Persons or Person having management responsibilities.
          (dd) Receivables Sale Agreements. Each of the Receivables Sale
Agreements constitutes a legal, valid and binding obligation of the parties
thereto, enforceable against such parties in accordance with its terms and is in
full force and effect. All Receivables originated by the Netherlands Borrowers
have been sold and assigned to the UK Borrower and will be sold and assigned to
the UK Borrower on a daily basis. Since the effective date of the Receivables
Sale Agreement between the Italian Receivables Seller and the UK Borrower, all
Receivables originated by the Italian Receivables Seller have been sold and
assigned to the UK Borrower and will be sold and assigned to the UK Borrower on
a daily basis. With respect to Receivables originated by the Italian Receivables
Seller, at any time that such Receivables are included as Eligible Foreign
Receivables, and, with respect to Receivables originated by the Netherlands
Borrowers, at all times, (A) all steps necessary to ensure that the UK Borrower
can

-111-



--------------------------------------------------------------------------------



 



exercise all of its rights under the Receivables transferred under the
applicable Receivables Sale Agreement directly against the relevant account
debtors have been taken and (B) to the extent required, the applicable
Receivables Sale Agreement enables the UK Borrower and the Administrative Agent
to effect transfers of the bare legal title of any Receivables to the UK
Borrower at agreed times in the future.
          (ee) Certain Borrower Subsidiaries. None of the following Persons
have, as of any date of determination, total assets in excess of $5,000,000:
Hyster Canada Limited, Hyster France S.A.R.L., Hyster Germany GmbH, Hyster
Italia S.R.L., Yale Fordertechnik Handelgesellschaft mbH, and Yale France
Manutention S.A.R.L. except to the extent the Capital Stock of such Borrower
Subsidiary has been pledged for the benefit of the Administrative Agent in
accordance with Section 9.07(c) and such Borrower Subsidiary has provided the
guarantees and security required under Section 9.07(c).
          (ff) Anti-Terrorism Laws and Anti-Money Laundering Laws. None of the
Borrowers and Borrower Subsidiaries are, and after making due inquiry no Person
who owns a controlling interest in or otherwise controls any Borrower or
Borrower Subsidiary is or shall be, (i) listed on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or on any other similar list
(collectively, the “Lists”) maintained by the OFAC pursuant to any authorizing
statute, Executive Order or regulation (collectively, “OFAC Laws and
Regulations”); or (ii) a Person (a “Designated Person”) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the “Executive
Orders”). None of the Borrowers and Borrower Subsidiaries (x) is a Person or
entity with which any Lender is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law or (y) is a Person or entity that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Orders or (z) is affiliated or associated with a Person or entity
listed in the preceding clause (x) or clause (y). To the Knowledge of the
Borrowers, no Borrower, Borrower Subsidiary, any of their Affiliates, nor any
brokers or other agents acting in any capacity in connection with the Loans
hereunder (I) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Orders or
(II) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
          (gg) No Violation of Anti-Money Laundering Laws. To each Borrower’s
Knowledge no Borrower, Borrower Subsidiary nor any holder of a direct or
indirect interest in any Borrower or Borrower Subsidiary (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the BSA, (ii) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (iii) has had any of its funds seized
or forfeited in an action under any Anti-Money Laundering Laws.
ARTICLE VII
REPORTING COVENANTS
          Each Borrower (other than the Multicurrency Borrowers which so
covenant in favor of the Multicurrency Lenders only with respect to themselves
and their consolidated liabilities, assets, business and operations) covenants
and agrees that so long as any Commitment is outstanding and thereafter until
Payment In Full of all of the Obligations, unless the Requisite Lenders shall
otherwise give prior written consent thereto:

-112-



--------------------------------------------------------------------------------



 



          7.01. Financial Statements. Each Borrower shall maintain, and shall
cause each Borrower Subsidiary to maintain, a system of accounting established
and administered in accordance with sound business practices to permit
preparation of consolidated and consolidating Financial Statements in conformity
with GAAP, and except with respect to Section 7.01(d), each of the Financial
Statements described below shall be prepared from such system and records. The
Borrowers shall deliver or cause to be delivered to the Administrative Agent and
the Lenders:
          (a) Monthly Reports. Within thirty (30) days after the end of each
fiscal month in each Fiscal Year (other than each fiscal month which is the last
month of any fiscal quarter or of the Fiscal Year), the consolidated balance
sheets of NMHG Holding and its Subsidiaries as at the end of such period and the
related consolidated statements of income and cash flow of NMHG Holding and its
Subsidiaries for such fiscal month and for the period from the beginning of the
then current Fiscal Year to the end of such fiscal month, and for the
corresponding period during the previous Fiscal Year, and a comparison of the
statement of the year to date earnings and cash flow to the corresponding
statement for the corresponding period from the previous Fiscal Year, and the
forecasted consolidated balance sheet and consolidated statement of earnings and
cash flow most recently provided pursuant to Section 7.01(f), and a comparison
of the statement of year to date earnings and cash flow to the annual operating
plan, certified by a Financial Officer of NMHG Holding as fairly presenting in
all material respects the consolidated financial position of NMHG Holding and
its Subsidiaries as at the dates indicated and the results of their operations
and cash flow for the periods indicated in accordance with GAAP, subject to
normal year end adjustments.
          (b) Quarterly Reports. As soon as practicable, and in any event within
forty-five (45) days after the end of the first three fiscal quarters in each
Fiscal Year:
     (i) the consolidated balance sheets of NMHG Holding and its Subsidiaries as
at the end of such period and the related consolidated statements of income, and
cash flow of NMHG Holding and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
fiscal quarter, setting forth in each case in comparative form, on a
consolidated basis only, the corresponding figures for the corresponding periods
of the previous Fiscal Year and the corresponding figures from the consolidated
financial forecast for the current Fiscal Year delivered on the Closing Date or
pursuant to Section 7.01(f), as applicable;
     (ii) the consolidating balance sheets of NMHG Holding, which includes the
wholesale and retail divisions of NMHG Holding and eliminations as at the end of
such period and the related consolidating statements of income and cash flow of
NMHG Holding, which includes the wholesale and retail divisions of NMHG Holding
and eliminations for such fiscal quarter and for the period from the beginning
of the then current Fiscal Year to the end of such fiscal quarter;
     (iii) the consolidated balance sheets of the UK Borrower as at the end of
such period and the related consolidated statements of income and cash flow of
the UK Borrower for such fiscal quarter and for the period from the beginning of
the then current Fiscal Year to the end of such fiscal quarter; and
     (iv) the consolidated balance sheets of each Netherlands Borrower and its
Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flow of such Netherlands Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current Fiscal Year to the end of such fiscal quarter;

-113-



--------------------------------------------------------------------------------



 



in each case, certified by a Financial Officer of (x) with respect to clause (i)
or (ii) above, NMHG Holding, (y) with respect to clause (iii) above, NMHG
Holding or the UK Borrower, and (z) with respect to clause (iv) above, NMHG
Holding or any Netherlands Borrower, as fairly presenting the consolidated and
consolidating (where applicable) financial position of the reporting Persons as
at the dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (with respect to the UK Borrower, any
Netherlands Borrower and/or their Subsidiaries, GAAP in the United Kingdom and
the Netherlands, respectively), subject to normal year end adjustments.
          (c) Annual Reports.
     (i) Within ninety (90) days after the end of each Fiscal Year:
(A) audited consolidated Financial Statements of NMHG Holding and its
Subsidiaries reported on by the Accounting Firm, which report shall be
unqualified (or, if qualified, only as to non-material matters) and shall state
that such Financial Statements fairly present the consolidated financial
position of NMHG Holding and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes with which such Accounting Firm shall concur and which shall have been
disclosed in the notes to the Financial Statements) and that the examination by
such Accounting Firm in connection with such consolidated Financial Statements
has been made in accordance with generally accepted auditing standards, and
(B) the consolidating balance sheets of NMHG Holding, which includes the
wholesale and retail divisions of NMHG Holding and eliminations as at the end of
such period and the related consolidating statements of income and cash flow of
NMHG Holding, which includes the wholesale and retail divisions of NMHG Holding
and eliminations of NMHG Holding for such Fiscal Year;
     (ii) Within one hundred thirty-five (135) days after the end of each Fiscal
Year, the consolidated audited (by an Accounting Firm) balance sheets of the UK
Borrower as at the end of such period and the related audited (by an Accounting
Firm) consolidated statements of income and cash flow of the UK Borrower for
such Fiscal Year, which balance sheets and statements of income constitute the
local statutory reports;
     (iii) Within one hundred eighty (180) days after the end of each Fiscal
Year, the consolidated audited balance sheets of each Netherlands Borrower and
its Subsidiaries as at the end of such period and the related audited (by an
Accounting Firm) consolidated statements of income and cash flow of such
Netherlands Borrower and its Subsidiaries for such Fiscal Year, which balance
sheets and statements of income constitute the local statutory reports;
in each case, certified by a Financial Officer of NMHG Holding as fairly
presenting the consolidated and consolidating (where applicable) financial
position of the reporting Persons as at the dates indicated and the results of
their operations and cash flow for the periods indicated in accordance with GAAP
(with respect to the UK Borrower, such Netherlands Borrower and/or their
Subsidiaries, GAAP in the United Kingdom and the Netherlands, respectively).
          (d) Parent Reports. The Parent’s annual report on Form 10-K and annual
report to shareholders (including audited financial statements).

-114-



--------------------------------------------------------------------------------



 



          (e) Officer’s Certificate. Together with each delivery of any
Financial Statement pursuant to (i) paragraphs (a), (b) and (c) of this
Section 7.01, an Officer’s Certificate of NMHG Holding, stating that the
Financial Officer signatory thereto has reviewed the terms of the Loan
Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated and
consolidating financial condition of NMHG Holding and its Subsidiaries during
the accounting period covered by such Financial Statements, that such review has
not disclosed the existence during or at the end of such accounting period, and
that such Person does not have knowledge of the existence as at the date of such
Officer’s Certificate, of any condition or event which constitutes an Event of
Default or Default, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action any
Borrower or any Borrower Subsidiary has taken, is taking and proposes to take
with respect thereto; and (ii) paragraphs (b) and (c) of this Section 7.01, a
certificate (the “Compliance Certificate”), which shall be substantially in the
form of Exhibit T attached hereto, signed by a Financial Officer of NMHG
Holding, setting forth calculations (with such specificity as the Administrative
Agent may reasonably request) for the period then ended which demonstrate
compliance, when applicable, with the provisions of Article X and, when
applicable, demonstrate (i) whether the Applicable Fixed Rate Margin, the
Applicable Floating Rate Margin, the Applicable Letter of Credit Fee Rate, the
Applicable Overdraft Rate Margin, and the Applicable Unused Commitment Fee Rate
are to be adjusted due to a change in the Average Quarterly Availability,
(ii) Liquidity as of the date of the Financial Statements delivered in
connection with such Compliance certificate, (ii) the Unrestricted Cash on Hand
of all Borrowers and all Borrower Subsidiaries as of the date of such Financial
Statement, (iii) the Unrestricted Cash on Hand of all Domestic Credit Parties as
of the date of such Financial Statement and (iv) the Unrestricted Cash on Hand
of all Multicurrency Credit Parties as of the date of such Financial Statement.
          (f) Business Plans; Financial Projections. (i) Not later than
March 31st of each Fiscal Year, and containing substantially the same types of
financial information contained in the Initial Projections, the annual business
plan for NMHG Holding and its Subsidiaries for such Fiscal Year and for each
month in such Fiscal Year, and (ii) not later than June 30th of each Fiscal
Year, the annual long-range business forecast of NMHG Holding and its
Subsidiaries for each succeeding Fiscal Year, up to and including the Fiscal
Year during which it is anticipated that the Obligations shall be Paid In Full,
containing a consolidated balance sheet, income statement and statement of cash
flow.
          (g) Management Letter. Together with each delivery of the Financial
Statements referred to in Section 7.01(c), a copy of any management letter or
any similar report delivered to any Borrower by the Accountant in connection
with such Financial Statements. The Administrative Agent and each Lender may,
with the written consent of any Borrower (which consent shall not be
unreasonably withheld or delayed), communicate directly with such accountants in
the presence of, or with the consent of, a Financial Officer of such Borrower or
of NMHG Holding.
          7.02. Events of Default. Promptly upon any Borrower obtaining
Knowledge (a) of any condition or event which constitutes an Event of Default or
Default, or becoming aware that any Lender, any Issuing Bank or the
Administrative Agent has given any written notice with respect to a claimed
Event of Default or Default, (b) that any Person has given any notice to any
Borrower or any Borrower Subsidiary or taken any other action with respect to a
claimed default or event or condition of the type referred to in
Section 11.01(e), or (c) of any condition or event which has or is reasonably
likely to result in a Material Adverse Effect or affect the value of, or the
Administrative Agent’s interest in, the Collateral in any material respect, such
Borrower shall deliver to the Administrative Agent and the Lenders an Officer’s
Certificate specifying (A) the nature and period of existence of any such
claimed default, Event of Default, Default, condition or event, (B) the notice
given or action taken by such Person

-115-



--------------------------------------------------------------------------------



 



in connection therewith, and (C) the remedial action any Borrower or Borrower
Subsidiary, as the case may be, has taken, is taking and proposes to take with
respect thereto.
          7.03. Lawsuits. Promptly upon (and, in any event, within ten
(10) Business Days of) any Borrower obtaining Knowledge of the institution of,
or written threat of, any Claim, action, suit, proceeding, governmental
investigation, any allegation of defective pricing, or any arbitration against
or affecting any Borrower or any Borrower Subsidiary or any Property of any
Borrower or Borrower Subsidiary not previously disclosed pursuant to
Section 6.01(i), which action, suit, proceeding, governmental investigation or
arbitration exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances which expose, in such Borrower’s reasonable
judgment, any Borrower or Borrower Subsidiary (or the Borrowers and the Borrower
Subsidiaries as a whole) to liability which has or is reasonably likely to have
a Material Adverse Effect, such Borrower shall give written notice thereof to
the Administrative Agent and the Lenders and provide such other information as
may be reasonably available to enable each Lender and the Administrative Agent
and its counsel to evaluate such matters. On the first Business Day of each
fiscal quarter, the Borrowers shall provide the Administrative Agent with a
schedule identifying (a) any written threat of, any Claim, action, suit,
proceeding, governmental investigation, any allegation of defective pricing, or
any arbitration against or affecting any Borrower or any Borrower Subsidiary or
any Property of any Borrower or Borrower Subsidiary not previously disclosed
pursuant to Section 6.01(i) or notified to the Administrative Agent in
accordance with this Section 7.03, which action, suit, proceeding, governmental
investigation or arbitration exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same
general allegations or circumstances which expose any Borrower or Borrower
Subsidiary (or the Borrowers and the Borrower Subsidiaries as a whole) to a
liability in an amount aggregating $3,000,000 or more (exclusive of claims
covered by insurance policies of any Borrower or Borrower Subsidiary unless the
insurers of such claims have disclaimed coverage or reserved the right to
disclaim coverage on such claims) and (b) any commercial tort claim filed by any
Domestic Credit Party stating a claim of $1,000,000 or more, together with an
addendum granting a security interest in such claim as required by the Domestic
Security Agreement.
          7.04. Insurance. The Borrowers shall deliver to the Administrative
Agent as soon as practicable and in any event (a) no later than April 1 in each
calendar year, a report in the form of Schedule 6.01-W or otherwise in form and
substance reasonably satisfactory to the Administrative Agent outlining all
material insurance coverage (including any self insurance provided by any
Borrower, Parent or Borrower Subsidiary but excluding health, medical, dental
and life insurance (other than key man life insurance)) maintained as of the
date of such report by any Person on their behalf or on behalf of any Borrower
Subsidiary and the duration of such coverage, (b) no later than 10 Business Days
after the renewal date of each policy (or the effective date of any policy not
in effect on the Closing Date) for which Required Evidence of Insurance is
required under Section 8.05, evidence satisfactory to the Administrative Agent
that such policies are in effect and showing the insurable interests of the
Administrative Agent required by Section 8.05 and (c) no later than 60 days
after the renewal date of each policy for which Required Evidence of Insurance
is required under Section 8.05, the Required Evidence of Insurance for such
policy. The Borrowers shall notify the Administrative Agent of, and shall give
the Administrative Agent and its representatives access to copies of, any new,
updated, renewed or otherwise modified material insurance policies (excluding
health, medical, dental and life insurance (other than key man life insurance)).
The Borrowers shall promptly notify the Administrative Agent of the nonpayment
of any premiums of any policy, cancellation of any policy or alterations of any
policy that are adverse to the interests of the Holders, in each case, with
respect to policies of insurance for which Required Evidence of Insurance is
required hereunder.

-116-



--------------------------------------------------------------------------------



 



          7.05. Borrowing Base Certificate.
          (a) Monthly Delivery. At all times that (x) Excess Borrowing Base
Capacity is greater than an amount equal to forty percent (40%) of the
Commitments then in effect (as determined by the Administrative Agent based on
the then most recent set of Borrowing Base Certificates delivered by the
Borrowers or, during the period from June 30 to October 31 in any Fiscal Year,
based on the better of the two most recent sets of Borrowing Base Certificates
delivered by the Borrowers and (y) addenda to Schedules 7.05-A and 7.05-B for
the then current calendar year are in effect pursuant to this Section 7.05(a),
on each Business Day set forth on Schedule 7.05-A with respect to the Domestic
Borrowers and Schedule 7.05-B with respect to the Multicurrency Borrowers (each,
a “Monthly Borrowing Base Delivery Date”), the Domestic Borrowers and the
Multicurrency Borrowers shall each provide the Administrative Agent with a
Borrowing Base Certificate (which the Administrative Agent shall promptly
deliver to each Domestic Lender and each Multicurrency Lender, respectively),
reporting Eligible Receivables and Eligible Inventory as of the Business Day set
forth on Schedule 7.05-A or Schedule 7.05-B, as applicable, for such Collateral
and corresponding to the applicable Monthly Borrowing Base Delivery Date, or, in
each case, as of any other date requested by the Administrative Agent in its
sole discretion, together with such supporting documents as the Administrative
Agent requests, all with respect to the Domestic Facility certified as being
true, accurate and complete by a Financial Officer of the Domestic Borrowers,
and all with respect to the Multicurrency Facility certified as being true,
accurate and complete by a Financial Officer of the Multicurrency Borrowers. Not
later than December 10 (or if such day is not a Business Day, on the next
succeeding Business Day) in each calendar year, the Borrowers shall deliver to
the Administrative Agent an addendum to each of Schedule 7.05-A and
Schedule 7.05-B showing the Monthly Borrowing Base Delivery Dates and reporting
dates as to Eligible Receivables and Eligible Inventory for the immediately
following calendar year which addenda shall become effective for such following
calendar year upon the Administrative Agent’s approval thereof. Upon approval of
any such addenda the Administrative Agent shall promptly deliver such addenda to
each Lender.
          (b) Semi-Monthly Delivery. At all times that (x) Excess Borrowing Base
Capacity is greater than or equal to an amount equal to twenty percent (20%) of
the Commitments then in effect (as determined by the Administrative Agent based
on the then most recent set of Borrowing Base Certificates delivered by the
Borrowers or, during the period from June 30 to October 31 in any Fiscal Year,
based on the better of the two most recent sets of Borrowing Base Certificates
delivered by the Borrowers), (y) addenda to Schedules 7.05-C and 7.05-D for the
then current calendar year are in effect pursuant to this Section 7.05(b) and
(z) the conditions for monthly reporting in Section 7.05(a) are not satisfied at
such time, on each Business Day set forth on Schedule 7.05-C with respect to the
Domestic Borrowers and Schedule 7.05-D with respect to the Multicurrency
Borrowers (each, a “Semi-Monthly Borrowing Base Delivery Date”), the Domestic
Borrowers and the Multicurrency Borrowers shall each provide the Administrative
Agent with a Borrowing Base Certificate (which the Administrative Agent shall
promptly deliver to each Domestic Lender and each Multicurrency Lender,
respectively), reporting Eligible Receivables and Eligible Inventory as of the
Business Day set forth on Schedule 7.05-C or Schedule 7.05-D, as applicable, for
such Collateral and corresponding to the applicable Semi-Monthly Borrowing Base
Delivery Date, or, in each case, as of any other date requested by the
Administrative Agent in its sole discretion, together with such supporting
documents as the Administrative Agent requests, all with respect to the Domestic
Facility certified as being true, accurate and complete by a Financial Officer
of the Domestic Borrowers, and all with respect to the Multicurrency Facility
certified as being true, accurate and complete by a Financial Officer of the
Multicurrency Borrowers. Not later than December 10 (or if such day is not a
Business Day, on the next succeeding Business Day) in each calendar year, the
Borrowers shall deliver to the Administrative Agent an addendum to each of
Schedule 7.05-C and Schedule 7.05-D showing the Semi-Monthly Borrowing Base
Delivery Dates and reporting dates as to Eligible Receivables and Eligible
Inventory for the immediately following calendar year which addenda shall become
effective for such following calendar year upon the Administrative Agent’s
approval

-117-



--------------------------------------------------------------------------------



 



thereof. Upon approval of any such addenda the Administrative Agent shall
promptly deliver such addenda to each Lender.
          (c) Weekly Delivery. At all times that (x) Excess Borrowing Base
Capacity is less than an amount equal to twenty percent (20%) of the Commitments
then in effect (as determined by the Administrative Agent based on the then most
recent set of Borrowing Base Certificates delivered by the Borrowers or, during
the period from June 30 to October 31 in any Fiscal Year, based on the better of
the two most recent sets of Borrowing Base Certificates delivered by the
Borrowers) or (y) the conditions for monthly and semi-monthly reporting in
Sections 7.05(a) and 7.05(b), respectively, are not satisfied at such time, on
each Wednesday (or if such day is not a Business Day, on the next succeeding
Business Day) or more frequently if requested by the Administrative Agent in its
sole discretion (each, a “Weekly Borrowing Base Delivery Date”), the Domestic
Borrowers and the Multicurrency Borrowers shall each provide the Administrative
Agent with a Borrowing Base Certificate (which the Administrative Agent shall
promptly deliver to each Domestic Lender and each Multicurrency Lender,
respectively) reporting (i) Eligible Receivables as of the last Business Day of
the immediately preceding calendar week and (ii) Eligible Inventory as of
(A) the last Business Day of the second preceding calendar month on any Weekly
Borrowing Base Delivery Date on or prior to the fifteenth day of the calendar
month and (B) as of the last Business Day of the immediately preceding calendar
month on any Weekly Borrowing Base Delivery Date after the fifteenth day of the
calendar month, or, in any case of clauses (i) or (ii) above, as of any other
date requested by the Administrative Agent in its sole discretion, together with
such supporting documents as the Administrative Agent requests, all with respect
to the Domestic Facility certified as being true, accurate and complete by a
Financial Officer of the Domestic Borrowers, and all with respect to the
Multicurrency Facility certified as being true, accurate and complete by a
Financial Officer of the Multicurrency Borrowers.
          7.06. ERISA and Analogous Notices. Each Borrower shall deliver or
cause to be delivered to the Administrative Agent and the Lenders, at such
Borrower’s expense, the following information and notices as soon as reasonably
possible, and in any event:
          (a) within ten (10) Business Days after any Borrower or any ERISA
Affiliate knows or has reason to know that a Termination Event has occurred, a
written statement of a Financial Officer of such Borrower describing such
Termination Event and the action, if any, which such Borrower or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto, and
when known, any action taken or threatened by the IRS, DOL, PBGC or any
analogous foreign Governmental Authority in relation to Foreign Pension Benefit
Plans with respect thereto;
          (b) within ten (10) Business Days after any Borrower or any Borrower
Subsidiary knows or has reason to know that a prohibited transaction defined in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code has occurred
with respect to any Plan, a statement of a Financial Officer of such Borrower
describing such transaction and the action which such Borrower or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto;
          (c) within ten (10) days after the filing of the same with the DOL,
IRS or PBGC, copies of each annual report (form 5500 series), including
Schedule B thereto, filed with respect to each Benefit Plan;
          (d) within ten (10) days after receipt by any Borrower or any ERISA
Affiliate of each actuarial report for any Benefit Plan or Multiemployer Plan
and each annual report for any Multiemployer Plan, copies of each such report;

-118-



--------------------------------------------------------------------------------



 



          (e) within ten (10) days after the filing of the same with the IRS, a
copy of each funding waiver request filed with respect to any Benefit Plan and
all communications received by any Borrower or any ERISA Affiliate with respect
to such request;
          (f) within ten (10) days after the occurrence any material increase in
the benefits of any existing Benefit Plan or the establishment of any new
Benefit Plan or the commencement of contributions to any Benefit Plan to which
any Borrower or any ERISA Affiliate was not previously contributing,
notification of such increase, establishment or commencement;
          (g) within ten (10) days after any Borrower or any ERISA Affiliate
receives notice of the PBGC’s intention to terminate a Benefit Plan or to have a
trustee appointed to administer a Benefit Plan, copies of each such notice;
          (h) within ten (10) days after any Borrower or any Borrower Subsidiary
receives notice of any unfavorable determination letter from the IRS regarding
the qualification of a Plan under Section 401(a) of the Internal Revenue Code,
copies of each such notice and letter;
          (i) within ten (10) days after any Borrower or any ERISA Affiliate
receives notice from a Multiemployer Plan regarding the imposition of withdrawal
liability, copies of each such notice;
          (j) within ten (10) days after any Borrower or any ERISA Affiliate
fails to make a required installment or any other required payment under
Section 412 or Section 430 of the Internal Revenue Code on or before the due
date for such installment or payment, a notification of such failure or with
respect to a Foreign Pension Plan, within three (3) Business Days after any
Borrower or Borrower Subsidiary fails to make a required installment or other
payment in accordance with a schedule of contributions, the terms of such
Foreign Pension Plan or as otherwise required by a foreign Governmental
Authority;
          (k) within ten (10) days after any Borrower or any ERISA Affiliate
knows (A) a Multiemployer Plan has been terminated, (B) the administrator or
plan sponsor of a Multiemployer Plan intends to terminate a Multiemployer Plan,
or (C) the PBGC has instituted or will institute proceedings under Section 4042
of ERISA to terminate a Multiemployer Plan;
          (l) within ten (10) Business Days after any Borrower receives written
notice from the Administrative Agent requesting the same, copies of any Foreign
Employee Benefit Plan and related documents, reports and correspondence
specified in such notice;
          (m) within ten (10) Business Days after any Borrower or any Borrower
Subsidiary knows or has reason to know of the adoption of any new employee
welfare benefit plan within the meaning of Section 3(1) of ERISA that provides
group health or life insurance benefits, and which provides benefits to
employees after termination of employment other than as required by Section 601
of ERISA, a copy of such plan and a description of the projected benefit
obligations thereunder;
          (n) within ten (10) days Business Days after receipt by any Borrower
or Borrower Subsidiary of any valuation report for any Foreign Pension Plan with
a defined benefit element not wholly covered by insurance maintained or
contributed to by any Borrower or Borrower Subsidiary, a copy of such report;
          (o) within ten (10) days Business Days after the adoption of a new
collective bargaining agreement covering any employees of any Borrower or
Borrower Subsidiary, a copy thereof; and

-119-



--------------------------------------------------------------------------------



 



          (p) within ten (10) days Business Days after any Borrower or any
Borrower Subsidiary knows or has reason to know of the adoption of any new
agreement listed in Section 6.01(r)(ii), a copy thereof and a description of the
projected liabilities thereunder.
For purposes of this Section 7.06, each Borrower and any ERISA Affiliate shall
be deemed to know all facts known by the Administrator of any Plan of which any
Borrower or any ERISA Affiliate is the plan sponsor.
          7.07. Environmental Notices.
          (a) Each Borrower shall notify the Administrative Agent and the
Lenders in writing, promptly upon such Borrower’s learning thereof, of any:
     (i) notice or Claim to the effect that any Borrower or any Borrower
Subsidiary is or may be liable to any Person as a result of exposure to or the
Release or threatened Release of any Contaminant, which liability is reasonably
likely to result in an expenditure by any Borrower or Borrower Subsidiary of
over $1,000,000 in any Fiscal Year;
     (ii) notice that any Borrower or any Borrower Subsidiary is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment which investigation is reasonably likely to
result in an expenditure by any Borrower or Borrower Subsidiary of over
$1,000,000 in any Fiscal Year;
     (iii) notice that any Property is subject to an Environmental Lien;
     (iv) notice to any Borrower or any Borrower Subsidiary of any violation of
any Environmental, Health or Safety Requirement of Law, except for such
violations or Claims as are not reasonably likely to result in a Material
Adverse Effect;
     (v) condition, practice or circumstance reasonably likely to result in a
violation of any Environmental, Health or Safety Requirement of Law or a Claim
by any Person under any Environmental, Health or Safety Requirement of Law,
except for such violations as are not reasonably likely to result in a Material
Adverse Effect;
     (vi) commencement or threat of any judicial or administrative proceeding
alleging a violation by any Borrower or any Borrower Subsidiary of any
Environmental, Health or Safety Requirement of Law, except for such violations
as are not reasonably likely to result in a Material Adverse Effect;
     (vii) new or proposed changes to any existing Environmental, Health or
Safety Requirement of Law that are reasonably likely to result in a Material
Adverse Effect;
     (viii) any proposed acquisition of stock, assets, real estate, or leasing
of property, or any other similar action by any Borrower or any Borrower
Subsidiary that is reasonably likely to subject any Borrower or any Borrower
Subsidiary to additional environmental, health or safety Liabilities and Costs
of over $1,000,000 in any Fiscal Year; or
     (ix) any filing or report made by any Borrower or any Borrower Subsidiary
with any Person or Governmental Authority with respect to any unpermitted
Release or

-120-



--------------------------------------------------------------------------------



 



threatened Release of a Contaminant, which Release or threatened Release is
reasonably likely to result in an expenditure of over $1,000,000 in any Fiscal
Year.
          (b) Within forty-five (45) days after the end of each Fiscal Year,
each Borrower shall submit to the Administrative Agent and the Lenders a report
summarizing the status of environmental, health or safety compliance, hazard or
liability issues identified in notices required pursuant to Section 7.07(a),
disclosed on Schedule 6.01-O or identified in any notice or report required
herein.
          7.08. Labor Matters. A Borrower shall notify the Administrative Agent
and the Lenders in writing, promptly after any Borrower has Knowledge thereof,
of (i) any material labor dispute to which any Borrower or Borrower Subsidiary
is or may become a party, including, without limitation, any strikes, lockouts
or other disputes relating to such Persons’ plants and other facilities and
(ii) any liability in excess of $3,000,000 (arising pursuant to the Worker
Adjustment and Retraining Notification Act or otherwise) incurred with respect
to the closing of any plant or other facility of such Persons.
          7.09. Public Filings and Reports. Promptly upon the filing thereof
with the Securities and Exchange Commission, NMHG shall deliver to the
Administrative Agent and the Lenders copies of all filings or reports made in
connection with outstanding Indebtedness and Capital Stock of any Borrower or of
the Parent provided that to the extent the items listed above are published to
the website of the Borrower or of the Parent or to the website of the Securities
and Exchange Commission (in any case, free of charge and without any password
protection), such items shall be deemed delivered.
          7.10. Bank Account Information. Promptly upon receipt of a request
therefor from the Administrative Agent, the Credit Parties shall provide to the
Administrative Agent and the Lenders copies of bank statements (covering the
period of time requested by the Administrative Agent) with respect to any bank
accounts then maintained by any Borrower or any Borrower Subsidiary.
          7.11. Permitted Term B Loans; Debt. NMHG Holding shall deliver a copy
to the Administrative Agent and the Lenders of (a) any material notice or other
material communication delivered by or on behalf of any Borrower to any Person
in connection with any material agreement or other document relating to the
Permitted Term B Loans at the same time and by the same means as such notice or
other communication is delivered to such Person, (b) any notice or other
material communication received by any Borrower from any Person alleging the
occurrence in connection with any Indebtedness described in Section 11.01(e) of
an event described in such Section, promptly after such notice or other
communication is received by the Borrower and (c) if the Existing Term Loans are
repaid, a copy of any payoff or termination letter executed in connection
therewith.
          7.12. Other Reports. The Borrowers shall deliver or cause to be
delivered to the Administrative Agent and the Lenders copies of all Financial
Statements, material reports and material notices (such as Form 10-Q’s,
Form 10-K’s and other material filings), if any, sent or made available
generally by any Borrower or the Parent to its Securities holders or filed with
the Securities and Exchange Commission and all press releases made available
generally by any Borrower, the Parent or any Borrower Subsidiary to the public
concerning material developments in the business of any Borrower, the Parent or
any Borrower Subsidiary, and all notifications received by any Borrower, the
Parent or any Borrower Subsidiary pursuant to the Securities Exchange Act and
the rules promulgated thereunder.
          7.13. Other Information. Promptly upon receipt of a request therefor
from the Administrative Agent, the Borrowers shall prepare and deliver to the
Administrative Agent and the Lenders such other information with respect to any
Borrower, the Parent or any Borrower Subsidiary or the Collateral including,
without limitation, schedules identifying and describing the Collateral and any
dispositions thereof and copies of each existing written agreement or
arrangement set forth on Schedule 6.01-Y, as from time to time may be reasonably
requested by the Administrative Agent.

-121-



--------------------------------------------------------------------------------



 



          7.14. Solvency of Italian Receivables Seller. Each Borrower shall
notify the Administrative Agent and the Lenders in writing promptly upon such
Borrower’s learning that any representation and warranty given by the UK
Borrower in Section 6.01(t)(ii) is false or misleading in any respect.
          7.15. Anti-Terrorism and Anti-Money Laundering Law Notices. Each
Borrower shall immediately notify the Administrative Agent if such Person
obtains Knowledge that any holder of a direct or indirect interest in any
Borrower or Borrower Subsidiary, or any director, manager or officer of any of
such holder, (a) has been listed on any of the Lists, (b) has become a
Designated Person, (c) is under investigation by any governmental authority for,
or has been charged with or convicted of, money laundering drug trafficking,
terrorist-related activities or other money laundering predicate crimes, or any
violation of the BSA, (d) has been assessed civil penalties under any Anti-Money
Laundering Laws, or (e) has had funds seized or forfeited in an action under any
Anti-Money Laundering Laws.
          7.16. Update of Certain Schedules. If any of the information or
disclosures provided on any of Schedules 6.01-A, 6.01-C, 6.01-P, 6.01-R, 6.01-V,
6.01-W, 6.01-Y, 6.01-Z or 6.01-CC, attached hereto as of the Closing Date become
outdated or incorrect in any material respect, the Borrowers shall deliver to
the Administrative Agent and the Lenders as part of the Compliance Certificate
required pursuant to Section 7.01(e)(ii) (or more frequently in the Borrowers’
reasonable judgment or upon the request of the Administrative Agent) such
revision or updates to such Schedule(s) as may be necessary or appropriate to
update or correct such Schedule(s), which revisions shall be effective from the
date accepted in writing by the Administrative Agent, such acceptance not to be
unreasonably withheld; provided, that (i) no such revisions or updates to any
such Schedule(s) shall be deemed to have cured any breach of warranty or
misrepresentation occurring prior to the delivery of such revision or update by
reason of the inaccuracy or incompleteness of any such Schedule(s) at the time
such warranty or representation previously was made or deemed to be made and
(ii) such Schedule(s) may only be updated to the extent that such related
actions disclosed are otherwise not prohibited by the Credit Agreement and other
Loan Documents prior to such Schedule being revised or updated (for example,
without limitation, Schedule 6.01-A may only be modified to reflect events not
prohibited by Section 9.13, Schedule 6.01-Z may only be modified as permitted by
Section 3.06).
ARTICLE VIII
AFFIRMATIVE COVENANTS
          Each of the Borrowers (other than the Multicurrency Borrowers which so
covenant in favor of the Multicurrency Lenders only with respect to themselves
and their consolidated liabilities, assets, business and operations) covenants
and agrees that so long as any Commitment is outstanding and thereafter until
Payment In Full of all of the Obligations, unless the Requisite Lenders shall
otherwise give prior written consent.
          8.01. Organizational Existence, Etc. Except as permitted under
Section 9.09 each Borrower shall, and shall cause each Borrower Subsidiary to,
at all times maintain its respective organizational existence and preserve and
keep, or cause to be preserved and kept, in full force and effect its rights and
franchises material to its business except where the failure to so maintain or
preserve would not have or be reasonably be likely to have a Material Adverse
Effect.
          8.02. Organizational Powers; Conduct of Business, Etc. Each Borrower
shall, and shall cause each Borrower Subsidiary to, qualify and remain qualified
to do business and maintain its good standing in each jurisdiction in which the
nature of its business and the ownership of its Property requires it to be so
qualified and in good standing except where the failure to qualify or remain
qualified would not have or be reasonably be likely to have a Material Adverse
Effect.

-122-



--------------------------------------------------------------------------------



 



          8.03. Compliance with Laws, Etc. Each Borrower shall and shall cause
each Borrower Subsidiary to, (a) comply with all Requirements of Law and all
restrictive covenants affecting such Person or the business, Property, assets or
operations of such Person, and (b) obtain as needed all Permits necessary for
such Person’s operations and maintain such Permits in good standing, except, in
each case, where the failure to do is not reasonably likely to result in a
Material Adverse Effect.
          8.04. Payment of Taxes and Claims; Tax Consolidation. Each Borrower
shall, and shall cause each Borrower Subsidiary to, pay (a) all taxes,
assessments and other governmental charges less than or equal to $2,000,000
imposed upon it or on any of its Property or assets or in respect of any of its
franchises, business, income or Property within five days upon Knowledge that a
penalty or interest has accrued thereon, and (b) all Claims (including, without
limitation, claims for labor, services, materials and supplies) for sums less
than or equal to $2,000,000 which have become due and payable and which by law
have or may become a Lien (other than a Lien permitted by Section 9.03) upon any
of any Borrower’s or Borrower Subsidiary’s Property or assets, within fifteen
days upon Knowledge that any penalty or fine has accrued with respect thereto.
Each Borrower shall, and shall cause each Borrower Subsidiary to, pay (a) on the
day when due, all taxes, assessments and other governmental charges greater than
$2,000,000 imposed upon it or on any of its Property or assets or in respect of
any of its franchises, business, income or Property, and (b) all Claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums greater than $2,000,000 which have become due and payable and
which by law have or may become a Lien (other than a Lien permitted by
Section 9.03) upon any of any Borrower’s or Borrower Subsidiary’s Property or
assets. Notwithstanding the preceding sentences, any Borrower or Borrower
Subsidiary shall have the right to contest in good faith the validity or amount
of any such taxes or claims by proper proceedings timely instituted, and may
permit the taxes or claims to be contested to remain unpaid during the period of
such contest if (i) it diligently prosecutes such contest, (ii) it makes
adequate provision in conformity with GAAP with respect to the contested items,
and (iii) during the period of such contest, the enforcement and ability of any
taxing authority to force payment of any contested item or to impose a Lien
(other than any Customary Permitted Lien as defined in clause (a) of the
definition thereof) with respect thereto is effectively stayed.
          8.05. Insurance. Each Borrower shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect the insurance policies and programs listed on Schedule 6.01-W or
substantially similar policies and programs or other policies and programs as
are acceptable to the Administrative Agent; provided, that at any time but no
more than once in any Fiscal Year unless an Event of Default has occurred and is
continuing, the Administrative Agent may engage (at the Borrowers’ expense) a
third-party insurance consultant to examine, review and appraise the insurance
policies and programs maintained by the Borrowers and their Subsidiaries, and to
the extent deemed reasonably necessary by the Administrative Agent (taking into
account, among other things, the cost of such additional coverage and the risks
insured against by such additional coverage), require the Borrowers to modify
the insurance policies and programs currently in place or, in the event that any
insurer is rated less than A-, VII by A.M. Best (or an equivalent rating by
another insurance rating company reasonably satisfactory to the Administrative
Agent), replace the insurance policies and programs provided by such insurer.
Each policy relating to (a) the Collateral and/or business interruption coverage
for any Credit Party shall be properly endorsed to the Administrative Agent, in
form and substance acceptable to the Administrative Agent, showing loss payable
to the Administrative Agent, for the benefit of the Holders and (b) subject to
the terms and conditions of the Term B Loan Documents and the Term B Loan
Intercreditor Agreement, coverage for any Credit Party other than the foregoing,
unless otherwise permitted by the Administrative Agent, shall contain an
endorsement naming the Administrative Agent as an additional insured under such
policy, in each case in form and substance acceptable to the Administrative
Agent (collectively, the “Required Evidence of Insurance”) and delivered to the
Administrative Agent in accordance with Section 7.04. Such Required Evidence of

-123-



--------------------------------------------------------------------------------



 



Insurance furnished to the Administrative Agent shall provide, unless otherwise
permitted by the Administrative Agent in its sole discretion, that the insurance
companies will give the Administrative Agent at least ten (10) days’ prior
written notice of any cancellation due to nonpayment of premiums thereunder and
at least thirty (30) days’ prior written notice before any such policy or
policies of insurance shall be altered adversely to the interests of the Holders
or otherwise cancelled and that no act, whether willful or negligent, or default
of any Borrower, Borrower Subsidiary or other Person shall affect the right of
the Administrative Agent to recover under such policy or policies of insurance
in case of loss or damage. In the event any Borrower or Borrower Subsidiary, at
any time or times hereafter shall fail to obtain or maintain any of the policies
or insurance required herein or to pay any premium in whole or in part relating
thereto, then the Administrative Agent, without waiving or releasing any
obligations or resulting Event of Default hereunder, may at any time or times
thereafter (but shall be under no obligation to do so) obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute Protective Advances
hereunder and be part of the Obligations, payable as provided in this Agreement.
          8.06. Inspection of Property; Books and Records; Discussions.
          (a) Each Borrower shall, and shall cause each of its Subsidiaries to,
permit any authorized representative(s) designated by the Administrative Agent
to visit and inspect, whether by access to such Borrower’s and its Subsidiaries’
MIS or otherwise, any of the Property, to examine, audit, check and make copies
of its respective financial and accounting records, books, journals, orders,
receipts and any correspondence (other than privileged correspondence with legal
counsel) and other data relating to their respective businesses or the
transactions contemplated hereby or referenced herein (including, without
limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their officers,
management personnel, and independent certified public accountants (in the
presence, or with the consent of, a Financial Officer of such Borrower or NMHG),
all upon reasonable written notice and at such reasonable times during normal
business hours, as often as may be reasonably requested. Each such visitation
and inspection shall be at such Borrower’s expense provided, however, that
Collateral field examinations at the Borrowers’ expense may be conducted no more
frequently than (i) quarterly, if Excess Borrowing Base Capacity is less than an
amount equal to twenty percent (20%) of the Commitments then in effect (as
determined by the Administrative Agent based on the then most recent set of
Borrowing Base Certificates delivered by the Borrowers or, during the period
from June 30 to October 31 in any Fiscal Year, based on the better of the two
most recent sets of Borrowing Base Certificates delivered by the Borrowers);
(ii) semi-annually, if Excess Borrowing Base Capacity is greater than or equal
to an amount equal to twenty percent (20%), but less than or equal to forty
percent (40%), of the Commitments then in effect (as determined by the
Administrative Agent based on the then most recent set of Borrowing Base
Certificates delivered by the Borrowers or, during the period from June 30 to
October 31 in any Fiscal Year, based on the better of the two most recent sets
of Borrowing Base Certificates delivered by the Borrowers); (iii) annually, if
Excess Borrowing Base Capacity is greater than an amount equal to forty percent
(40%) of the Commitments then in effect (as determined by the Administrative
Agent based on the then most recent set of Borrowing Base Certificates delivered
by the Borrowers or, during the period from June 30 to October 31 in any Fiscal
Year, based on the better of the two most recent sets of Borrowing Base
Certificates delivered by the Borrowers); or (iv) at any time an Event of
Default has occurred and is continuing.
          (b) Each Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects on its MIS and
otherwise proper books of record and account in which entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its
respective businesses and activities, including, without limitation,
transactions and other dealings with

-124-



--------------------------------------------------------------------------------



 



respect to the Collateral. If an Event of Default has occurred and is
continuing, each Borrower, upon the Administrative Agent’s request, shall, and
shall cause each of its Subsidiaries to, turn over any such records to the
Administrative Agent or its representatives; provided, however, that each
Borrower may, in its discretion, retain copies of such records.
          (c) Each Borrower will, at all times, mark the original copy of all
chattel paper with a legend describing the Administrative Agent’s security
interest therein and shall take all other actions required by the applicable
Security Agreements with respect to chattel paper, and each Borrower will hold
in trust and safely keep such chattel paper so legended at locations which are
either (i) owned by a Borrower or (ii) leased by a Borrower and with respect to
which a Collateral Access Agreement has been executed.
          8.07. ERISA Compliance. Each Borrower shall, and shall cause each of
its Subsidiaries to, and shall use its best efforts to cause its ERISA
Affiliates who are not Borrower Subsidiaries to, establish, maintain and operate
all Plans to comply in all material respects with the provisions of ERISA, the
Internal Revenue Code, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans.
          8.08. Foreign Employee Benefit Plan Compliance. Each Borrower shall,
and shall cause each of its Subsidiaries to, establish, maintain and operate all
Foreign Employee Benefit Plans to comply in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Plans.
          8.09. Maintenance of Property. Each Borrower shall, and shall cause
each of its Subsidiaries to, maintain in all material respects all of its
respective owned and leased Property in good, safe and insurable condition and
repair, ordinary wear and tear excepted, and not permit, commit or suffer any
waste or abandonment of any such Property and from time to time shall make or
cause to be made all material repairs, renewal and replacements thereof,
including, without limitation, any capital improvements which may be required;
provided, however, that such Property may be altered or renovated in the
ordinary course of such Borrower’s or its Subsidiaries’ business.
          8.10. Further Assurances; Additional Collateral.
          (a) Each Borrower shall execute and deliver, and cause the Borrower
Subsidiaries to execute and deliver, within the time periods set forth with
respect to such items on the Closing List, all agreements, documents and
instruments designated as “post-closing items” on the Closing List. In the event
that any such agreement, document or instrument is not delivered within such
time periods, in addition to any other remedies provided hereunder or under the
Loan Documents, the value of Collateral subject to such agreement, document or
instrument, if any, shall be deemed to be zero or, if such Collateral does not
otherwise have value for purposes of calculating the Domestic Borrowing Base or
the Multicurrency Borrowing Base, the Administrative Agent shall have the right
to establish appropriate Availability Reserves based on the value of such
Collateral, until such agreements, documents and instruments with respect
thereto are executed and delivered.
          (b) In addition to and not in lieu of the rights and obligations of
the parties under clause (a) above, in the event that any jurisdiction where
account debtors of the UK Borrower are located (each, a “Foreign Account
Debtor”) becomes a jurisdiction where the aggregate amount owing by Foreign
Account Debtors in such jurisdiction is in excess of $1,000,000 and with respect
to which Receivables would be given eligibility pursuant to clauses (i) and (ii)
of the defined term “Eligible Foreign Receivable” (each, a “Material Foreign
Account Debtor Jurisdiction”), the UK Borrower shall cause to be issued, within
45 days after the date on which a jurisdiction becomes a Material Foreign
Account Debtor

-125-



--------------------------------------------------------------------------------



 



Jurisdiction, an opinion of counsel, addressed to the Administrative Agent, the
Lenders and the Issuing Banks, in form and substance reasonably satisfactory to
the Administrative Agent and, without limiting the generality of the foregoing,
concluding that, under the laws of the Material Foreign Account Debtor
Jurisdiction, (i) the courts of the Material Foreign Account Debtor Jurisdiction
would recognize the stated choice of law governing the Receivables (being
Netherlands law, English law, and, if Receivables governed by Italian law are
then included, Italian law) owing from the Foreign Account Debtors in such
Material Foreign Account Debtor Jurisdiction; (ii) a judgment under or in
respect of such Receivables obtained in the courts of the jurisdiction whose law
governs the Receivables would be enforced in the Material Foreign Account Debtor
Jurisdiction; (iii) if such Receivables have been sold to the UK Borrower by the
Netherlands Borrowers, and, if applicable, by NACCO Materials Handling S.R.L.
pursuant to a Receivables Sale Agreement, such sale, and the stated choice of
Dutch law under a Receivables Sale Agreement, or, in the case of sales by NACCO
Materials Handling S.R.L., Italian law, would be recognized under the laws of
the Material Foreign Account Debtor Jurisdiction (assuming that the same
constituted a valid sale under Dutch, or, as the case may be, Italian, law and
assuming that the notice of the sale required by the Receivables Sale Agreement
had been given to the Foreign Account Debtor); and (iv) if the Administrative
Agent so requires legal opinions of counsel in the relevant Material Foreign
Account Debtor Jurisdiction as enables the Administrative Agent to assess the
level of risk of the Liens granted over the Receivables (under English, Dutch,
or as applicable, the Dutch law governed Foreign Security Agreement granted by
the UK Borrower or, if applicable, any Italian law governed Foreign Security
Agreement granted by the UK Borrower): (A) not being recognized or upheld under
the laws of the relevant Material Foreign Account Debtor Jurisdiction; and
(B) in consequence thereof being successfully challenged by a trustee in
bankruptcy, liquidator or similar officer of the UK Borrower under the laws of
the relevant Foreign Debtor Jurisdiction, the Administrative Agent has concluded
that the level or risk is acceptable to it (collectively, the “Required
Cross-Border Opinions”). In addition, within 90 days after the date on which a
jurisdiction becomes a Material Foreign Account Debtor Jurisdiction, (x) the UK
Borrower shall form a Receivables Subsidiary, and the Multicurrency Borrowers
(and any other Borrower Subsidiary party to a Receivables Sale Agreement) shall
thereafter transfer all Receivables owing from account debtors located in such
Material Foreign Account Debtor Jurisdiction to the Receivables Subsidiary and
(y) the Receivables Subsidiary shall become a Multicurrency Borrower, and the
Receivables Subsidiary, the UK Borrower, the Netherlands Borrowers, the other
Credit Parties and such other Borrower Subsidiary shall enter into amendments to
this Agreement and the other Loan Documents, or other agreements, documents and
instruments, in each case as the Administrative Agent may reasonably request, to
permit the transactions among the Receivables Subsidiary, the UK Borrower the
Netherlands Borrowers and such other Borrower Subsidiary, to reflect the
Receivables Subsidiary as a Multicurrency Borrower hereunder and to grant to the
Administrative Agent a Lien on all Property (other than Equipment, fixtures and
Real Property) of the Receivables Subsidiary.
          (c) In addition to and not in lieu of the rights and obligations of
the parties under clauses (a) and (b) above, at any time and from time to time,
(i) promptly following the Administrative Agent’s written request and at the
expense of the applicable Person, each Borrower agrees to duly execute and
deliver, and to cause its Subsidiaries to duly execute and deliver, any and all
such further instruments and documents and take such further action as the
Administrative Agent may reasonably deem desirable in order to perfect and
protect any Lien granted or purported to be granted pursuant to the Loan
Documents or to enable the Administrative Agent, in accordance with the terms of
the applicable Loan Documents, to exercise and enforce its rights and remedies
under the Loan Documents with respect to such Collateral and (ii) promptly upon
the request of the Administrative Agent, assign to the Administrative Agent,
pursuant to an assignment in form and substance satisfactory to the
Administrative Agent, the right to receive proceeds (for application to the
Obligations in accordance with this Agreement) of any Interest Rate Contracts,
Currency Agreement or Commodity Agreements to which any Credit Party is a party.
Notwithstanding the foregoing, the granting of such further assurances or
security

-126-



--------------------------------------------------------------------------------



 



interest under this Section 8.10 shall not be required if it would (A) be
prohibited by other Contractual Obligations to which such Borrower or such
Subsidiary is a party, (B) be prohibited by applicable law, or (C) result in
material adverse tax consequences to any Borrower.
          (d) In addition to and not in lieu of the rights and obligations of
the parties under clauses (a), (b) and (c) above, promptly, but in any event
within 90 days, following the Administrative Agent’s written request (or such
later date as is agreed to in writing by the Administrative Agent), and at the
expense of the applicable Borrower or Subsidiary thereof, each Borrower agrees
to duly execute and deliver, and to cause its Subsidiaries to duly execute and
deliver, in form and substance reasonably satisfactory to the Administrative
Agent, any and all such further instruments and documents, including, without
limitation, all amendments, modifications, supplements, restatements or
reaffirmations of any existing instruments or documents, in each case as are
reasonably requested by the Administrative Agent in order to create and/or
maintain a valid and perfected security interest of the Administrative Agent in
any Foreign Collateral.
          8.11. Landlord and Bailee Waivers.
          (a) The Borrowers shall provide the Administrative Agent with written
supplements to Schedule 6.01-V as necessary to give a true representation and
warranty in Section 6.01(v), and the Borrowers shall obtain and deliver, and
cause the Credit Parties to obtain and deliver, to the Administrative Agent
Collateral Access Agreements relating to each location so listed from time to
time on Schedule 6.01-V. With respect to any location not listed on
Schedule 6.01-V in which there is, or is reasonably expected to be, during any
period of thirty days or more, Inventory with a Fair Market Value of $250,000 or
more, each Borrower shall use, and shall cause the Credit Parties to use, its
best efforts to obtain and deliver to the Administrative Agent Collateral Access
Agreements.
          (b) Each Borrower shall use, and shall cause the Credit Parties to
use, its best efforts to obtain and deliver to the Administrative Agent
Collateral Access Agreements with respect to all leased Properties in which
there is, or is reasonably expect to be, Inventory with a Fair Market Value of
$1,000,000 or more.
          8.12. Environmental Compliance.
          (a) Each Borrower and each Borrower Subsidiary shall comply with all
Environmental, Health or Safety Requirements of Law in all material respects.
          (b) Each Borrower shall obtain as needed all material Permits
necessary for their operations, and shall maintain such Permits in good
standing.
          8.13. Insurance and Condemnation Proceeds.
          (a) Direction to Insurers. Subject to terms and conditions of the Term
B Loan Documents and the Term B Loan Intercreditor Agreement, each Borrower
hereby directs (and, if applicable, shall cause its Subsidiaries to direct) all
insurers under policies of Property damage, boiler and machinery and business
interruption insurance and payors of any condemnation claim or award relating to
the Property to pay all proceeds payable under such policies or with respect to
such claim or award directly to the Administrative Agent for deposit in the
Domestic Concentration Account or applicable Cash Collateral Account, as
appropriate.
          (b) Application of Proceeds. In the event proceeds of insurance
received by the Administrative Agent under property damage, boiler and machinery
policies, business interruption

-127-



--------------------------------------------------------------------------------



 



insurance policies, or with respect to a condemnation claim or award exceed
$500,000 and do not constitute Replacement Proceeds, the Administrative Agent
shall, upon receipt of such proceeds, apply all of the proceeds so received in
repayment of the Obligations in the manner set forth in Section 3.01(b)(iii).
Notwithstanding the foregoing, in the event proceeds of insurance received by
the Administrative Agent under property damage, boiler and machinery policies or
business interruption insurance policies (i) is less than $500,000 or
(ii) constitutes Replacement Proceeds, Administrative Agent shall, upon receipt
of such proceeds, remit the amount so received to the applicable Borrower or
Borrower Subsidiary; provided, however, in the case of proceeds of insurance
received by the Administrative Agent under property damage, boiler and machinery
policies or business interruption insurance policies in an amount greater than
$500,000, if (i) the Administrative Agent receives notice from the applicable
Borrower that it or its Subsidiary, as applicable, does not intend to restore,
rebuild or replace the Property subject to such insurance payment or
condemnation award, (ii) the applicable Borrower or its applicable Subsidiary
fails to replace or commence the restoration or rebuilding of such Property
within one year after the Administrative Agent’s receipt of the proceeds of such
insurance payment or condemnation award, or (iii) upon completion of the
restoration, rebuilding or replacement of such Property, the unused proceeds
from such insurance payment or condemnation award exceed $500,000, then (x) upon
the occurrence of either of the events described in clauses (i) or (ii) above,
all such proceeds, and (y) upon the occurrence of the event described in clauses
(iii) above, such excess, shall constitute Net Cash Proceeds of Sale received by
a Borrower or a Subsidiary of a Borrower and shall be applied to the Obligations
pursuant to the terms of Section 3.01(b)(iii).
          8.14. Compliance with Anti-Money Laundering Laws and Anti-Terrorism
Laws. Each Borrower and Borrower Subsidiary has taken, and agrees that it shall
continue to take, reasonable measures (including, without limitation, the
adoption of adequate policies, procedures and internal controls) appropriate to
the circumstances (in any event as required by applicable Requirements of Law),
to ensure that such Person is and shall be in compliance with all current and
future Anti-Money Laundering Laws and Anti-Terrorism Laws and applicable
Requirements of Law and governmental guidance for the prevention of terrorism,
terrorist financing and drug trafficking.
          8.15. Appraisals. Upon the Administrative Agent’s request from time to
time, the Borrowers shall permit and enable the Administrative Agent to obtain
appraisals in form and substance and from appraisers reasonably satisfactory to
Administrative Agent stating the then net orderly liquidation value, or such
other value as determined by the Administrative Agent, of all or any portion of
the Inventory of the Credit Parties; provided, that notwithstanding any
provision herein to the contrary, the Borrowers shall only be obligated to
reimburse the Administrative Agent for the expenses of such appraisals occurring
once every twelve months (or more frequently so long as an Event of Default has
occurred and is continuing).
ARTICLE IX
NEGATIVE COVENANTS
          Each of the Borrowers (other than the Multicurrency Borrowers which so
covenant in favor of the Multicurrency Lenders only with respect to themselves
and their consolidated liabilities, assets, business and operations) covenants
and agrees that it shall comply with the following covenants so long as any
Commitment is outstanding and thereafter until Payment In Full of all of the
Obligations, unless (except as otherwise provided below) the Requisite Lenders
shall otherwise give prior written consent thereto:

-128-



--------------------------------------------------------------------------------



 



          9.01. Indebtedness. No Borrower shall, or shall permit any Borrower
Subsidiary to, directly or indirectly create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
          (a) the Obligations;
          (b) Indebtedness for trade payables, wages and other accrued expenses
incurred in the ordinary course of business;
          (c) Permitted Existing Indebtedness and any extensions, renewals,
refundings or replacements of such Indebtedness, provided that any such
extension, renewal, refunding or replacement is in an aggregate principal amount
not greater than the principal amount of, and, taken as a whole is on terms no
less favorable to such Borrower or such Subsidiary than the terms of, such
Permitted Existing Indebtedness so extended, renewed, refunded or replaced;
          (d) (i) Indebtedness under Capital Leases and Indebtedness secured by
purchase money Liens (including the interest of a lessor under a Capital Lease
and Liens to which any Property is subject at the time of such Borrower’s or
Borrower Subsidiary’s purchase thereof) (“Purchase Money Liens”) securing a
principal amount not to exceed, together with the amounts permitted under clause
(ii) below, $35,000,000 in the aggregate at any time or from time to time
outstanding so long as each Purchase Money Lien shall attach only to the
Property to be acquired or constructed and any sale or insurance proceeds
thereof (but excluding rental contracts covering such property or any proceeds
thereof), (ii) Capital Leases and purchase money Indebtedness incurred to
finance the acquisition of fixed assets, the outstanding principal amount of
which in the aggregate and when aggregated with the amount of Indebtedness
permitted under clause (i) above does not exceed $35,000,000 at any time,
(iii) Indebtedness under Capital Leases entered into pursuant to a Lease Finance
Transaction or with respect to rental equipment, whether or not reflected on the
balance sheet of the applicable Borrower or Borrower Subsidiary as Inventory,
collectively securing an aggregate principal amount not to exceed $45,000,000 at
any time; and (iv) any refinancing of such Indebtedness so long as (A) any Liens
granted in connection with such Indebtedness shall only attach to the same
Property formerly subject to the Purchase Money Lien and any sale or insurance
proceeds thereof (but excluding rental contracts covering such Property or any
proceeds thereof), (B) the aggregate principal amount of the Indebtedness so
refinanced shall not be increased, (C) the Indebtedness is incurred for the same
purpose as the Indebtedness so refinanced and (D) the refinancing shall be on
terms and conditions no more restrictive than the terms and conditions of the
Indebtedness so refinanced; provided, however, the aggregate outstanding
principal amount of Indebtedness permitted under this clause (d) shall at no
time exceed $70,000,000.
          (e) Indebtedness in respect of taxes, assessments, governmental
charges and Claims for labor, materials or supplies, to the extent that payment
thereof is not required pursuant to Section 8.04;
          (f) Indebtedness constituting Investments permitted by Section 9.04 or
Accommodation Obligations permitted by Section 9.05;
          (g) Indebtedness arising from unsecured intercompany loans (i) from
any Credit Party to any other Credit Party, (ii) from any Borrower Subsidiary
not a Credit Party to any Credit Party or Pledged Entity, (iii) among Borrower
Subsidiaries that are not Credit Parties or Pledged Entities, (iv) among Pledged
Entities, or (v) from any Credit Party or Pledged Entity to any Borrower
Subsidiary that is not a Credit Party or Pledged Entity not to exceed, with
Investments permitted under Sections 9.04(e)(v) and Accommodation Obligations
permitted under Section 9.05(f)(v) but without duplication, $60,500,000 in
principal amount outstanding at any time; provided, that all such loans
specified in clauses (i) and (v) (with respect to loans by a Credit Party only)
shall be evidenced by promissory notes and pledged to the

-129-



--------------------------------------------------------------------------------



 



Administrative Agent pursuant to a Pledge Agreement; provided, further that no
additional loans described in clauses (i) through (v) shall be permitted after
the occurrence and during the continuance of an Event of Default;
          (h) Indebtedness of any Borrower arising pursuant to Interest Rate
Contracts entered into in the ordinary course of business for non-speculative
purposes or otherwise reasonably acceptable to the Administrative Agent;
          (i) Indebtedness of any Borrower arising pursuant to Currency
Agreements entered into in the ordinary course of business for non-speculative
purposes or otherwise reasonably acceptable to the Administrative Agent;
          (j) Indebtedness of any Borrower arising pursuant to Commodity
Agreements entered into in the ordinary course of business for non-speculative
purposes or otherwise reasonably acceptable to the Administrative Agent;
          (k) Indebtedness with respect to customary warranties and indemnities
made under (i) any agreements for asset sales permitted under Section 9.02,
(ii) Contractual Obligations of any Borrower or any Borrower Subsidiary entered
into in the ordinary course of its business, or (iii) the payment of the
Refinanced Indebtedness owing to Bank of Scotland;
          (l) (i) Indebtedness with respect to the Australian Credit Facility,
and (ii) Indebtedness with respect to any working capital facility guaranteed
pursuant to the Foreign Working Capital Guaranty;
          (m) [Intentionally Omitted];
          (n) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of its incurrence;
          (o) unsecured Indebtedness in respect of obligations owed to an
Affiliate of the Parent (other than a Borrower or Borrower Subsidiary) approved
by the Administrative Agent and created in connection with the transfer of
accrued liabilities of the Borrowers and the Borrower Subsidiaries in respect of
transferred self-insured risk to the extent such self-insurance is permitted
under Section 8.05;
          (p) unsecured Indebtedness pursuant to the ING Working Capital Line;
          (q) Parent Subordinated Indebtedness;
          (r) Indebtedness evidenced by Permitted Term B Loans;
          (s) Indebtedness arising from unsecured Indebtedness arising from
unsecured intercompany loans borrowed for the use in any Credit Party or
Borrower Subsidiary’s business and operations in the People’s Republic of China
not to exceed, with Investments permitted under Section 9.04(j), $12,000,000 in
principal amount outstanding at any time; and
          (t) Indebtedness arising under any receivables factoring, discounting
facility or receivables assignment facility by any Foreign Subsidiary that is
not a Borrower in an aggregate amount not to exceed $10,000,000 outstanding at
any time; and

-130-



--------------------------------------------------------------------------------



 



          (u) in addition to the Indebtedness permitted by clauses (a) through
(t) above, other unsecured Indebtedness, in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding;
provided, however, that further incurrences of the Indebtedness described in
clauses (d), (g) and (q) above shall be prohibited if either (A) a Default or an
Event of Default shall have occurred and be continuing at the time of such
incurrence or would result therefrom or (B) such Indebtedness is prohibited
under the terms of any Indebtedness of any Borrower or Borrower Subsidiary.
          9.02. Sales of Assets. No Borrower shall, or shall permit any Borrower
Subsidiary to, sell, assign, transfer, lease, convey or otherwise dispose of any
Property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so, except:
          (a) the sale of Inventory in the ordinary course of business
(including sales of such Property among any of the Borrowers and the Borrower
Subsidiaries);
          (b) the sale of Property for consideration not less than the Fair
Market Value thereof and (i) with respect to sales not covered by clauses (ii)
through (v) below, having an aggregate Fair Market Value not in excess of
$15,000,000 in any twelve consecutive month period; (ii) in connection with the
closure or relocation of any facilities; (iii) such sale is of the assets or the
Capital Stock of the Australian Subsidiaries or the NMHG Mauritius Entities;
(iv) such sale is of the assets or Capital Stock of any Distribution Subsidiary;
or (v) plants and/or Property described on Schedule 9.02-B; provided, however,
that (w) none of the Property subject to sales permitted by clauses (i), (ii) or
(v) above shall constitute Collateral, (x) any non-cash consideration resulting
from such sale (which shall be limited to not more than twenty-five percent
(25.0%) of the total consideration for such sale) shall, to the extent received
by a Credit Party, be pledged or assigned to the Administrative Agent pursuant
to the applicable Security Documents to which it is a party, (y) such Borrower
complies with the mandatory prepayment provisions set forth in Section 3.01(b)
and the conditions to the release of Collateral described in Section 12.09(c)
and (z) before and after giving effect to such sale, no Default or Event of
Default shall have occurred and be continuing;
          (c) the transfer of Property from any Borrower Subsidiary to any
Credit Party, among any of the Credit Parties, or among any Borrower
Subsidiaries not constituting Credit Parties, in each case, otherwise in
accordance with the Loan Documents;
          (d) the sale of Investments in Cash Equivalents permitted pursuant to
Section 9.04(a);
          (e) (i) sales of Inventory by the Italian Receivables Seller to the UK
Borrower pursuant to any agreement in form and substance satisfactory to the
Administrative Agent, and sales of Receivables by the Italian Receivables Seller
to the UK Borrower pursuant to the applicable Receivables Sale Agreement and
(ii) sales and assignments of Receivables by the Netherlands Borrowers to the UK
Borrower pursuant to the applicable Receivables Sale Agreement; provided, that,
with respect to Receivables or Inventory originated by the Italian Receivables
Seller, at any time that such Receivables or Inventory, as applicable, are
included as Eligible Foreign Receivables or Eligible Foreign Inventory, as
applicable, and, with respect to Receivables originated by the Netherlands
Borrowers, at all times, all actions under all applicable Requirements of Law
required to perfect the UK Borrower’s ownership of such Receivables and
Inventory, as applicable, shall have been taken; and (ii) sales and assignments
of Receivables by the Netherlands Borrowers to the UK Borrower pursuant to the
Receivables Sale Agreements, provided, that all actions under the applicable
Requirements of Law required to perfect the UK Borrower’s ownership of such
Receivables and Inventory, if applicable, shall have been taken;

-131-



--------------------------------------------------------------------------------



 



          (f) the sale of Property permitted pursuant to Section 9.10 or in
connection with transactions permitted in Section 9.09;
          (g) the sale of accounts receivable and related assets under any
receivables factoring, discounting facility or receivables assignment facility
by any Foreign Subsidiary that is not a borrower in an aggregate amount not to
exceed $10,000,000 outstanding at any time; and
          (h) additional dispositions of Property other than Inventory and
Receivables of the Credit Parties which may be approved by the Administrative
Agent in its sole discretion and which result in Net Cash Proceeds of Sale of
not more than $5,000,000 in the aggregate and $2,000,000 in any Fiscal Year.
          9.03. Liens. No Borrower shall, or shall permit any Borrower
Subsidiary to, directly or indirectly create, incur, assume or permit to exist
any Lien on or with respect to any of their respective Property or assets
(including the Capital Stock of each Borrower Subsidiary) except:
          (a) Liens created by the Loan Documents;
          (b) Permitted Existing Liens;
          (c) Customary Permitted Liens;
          (d) Purchase Money Liens and Liens securing Indebtedness permitted by
Section 9.01(d), provided, that such Purchase Money Liens and other Liens are
created within 90 days after the incurrence of the related Indebtedness;
          (e) extensions, renewals, refundings and replacements of Liens
referred to in clauses (a) and (b) of this Section 9.03; provided that any such
extension, renewal, refunding or replacement of a Lien referred to in clause (b)
shall be limited to the Property covered by the Lien extended, renewed, refunded
or replaced and that the obligations secured by any such extension, renewal,
refunding or replacement Lien shall be in an amount not greater than the amount
of the obligations then secured by the Lien extended, renewed, refunded or
replaced;
          (f) certain statutory and contractual rights of retention on the
Inventory of the Multicurrency Borrowers and their Subsidiaries located outside
of the United States which are subordinate to the Administrative Agent’s
security interest therein;
          (g) Liens arising from judgments, decrees or attachments under
circumstances that do not otherwise result in an Event of Default;
          (h) Liens arising from precautionary UCC-1 financing statement filings
regarding Operating Leases covering only the Property subject thereto;
          (i) any Lien approved by the Administrative Agent in connection with
an Acquisition permitted under Section 9.04(f) on or affecting any Property
(other than Capital Stock) acquired by a Borrower or a Borrower Subsidiary or
Property of any acquired Borrower Subsidiary or Person which becomes a Borrower
Subsidiary after the date of this Agreement; provided, that (i) such Lien is
created prior to the date on which such Person becomes a Borrower Subsidiary,
(ii) the Lien was not created in contemplation of such Acquisition, (iii) such
Lien secures Indebtedness permitted hereunder and the principal amount thereof
has not increased in contemplation of or since such

-132-



--------------------------------------------------------------------------------



 



Acquisition and (iv) such Lien is removed or discharged within ninety (90) days
of such Property being acquired or such Person becoming a Borrower Subsidiary,
as the case may be;
          (j) Liens upon cash or Cash Equivalents securing obligations owing by
a Borrower or a Borrower Subsidiary to the Administrative Agent, a Lender or an
Affiliate thereof that arise as a result of the termination of an Interest Rate
Contract permitted hereunder to which a Borrower or a Borrower Subsidiary, as
applicable, and the Administrative Agent, a Lender, or an Affiliate thereof, as
applicable, were subject; provided, that the Administrative Agent, the Lender or
the Affiliate thereof, as applicable, that is the counterparty under such
Interest Rate Contract shall determine in its reasonable judgment such
termination amount; provided, further, that such Lien shall run solely for the
benefit of the Administrative Agent, the Lender or the Affiliate thereof, as
applicable; and
          (k) Liens securing Indebtedness evidenced by Permitted Term B Loans;
provided that (i) the holders of such Permitted Term B Loans shall only be
permitted hereunder to have a first priority Lien on that portion of the
Borrower’s and the Borrower’s Subsidiaries’ assets constituting real estate
located in the United States of America, fixtures, improvements thereon, and
equipment and the proceeds of any of the foregoing that do not constitute and
are not required to constitute Collateral under the terms of the Loan Documents,
and (ii) the holders of such Permitted Term B Loans shall only be permitted
hereunder to have a second priority Lien on that portion of the Borrower’s and
the Borrower’s Subsidiaries’ assets constituting Collateral or required to
constitute Collateral under the terms of the Loan Documents if such holders and
such Lien are subject to an intercreditor agreement, at the time such Lien is
granted, with the Administrative Agent for the benefit of the Lenders that is in
form and substance acceptable to the Administrative Agent.
          9.04. Investments. No Borrower shall, or shall permit any Borrower
Subsidiary to, purchase, hold or acquire (including pursuant to any merger with
any Person that was not a wholly-owned Borrower Subsidiary prior to such merger)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit (any
of the foregoing, an “Investment”), except:
          (a) Investments in cash and Cash Equivalents (including, without
limitation, Cash Collateral):
     (i) pledged to the Administrative Agent or deposited in the Lockboxes, the
Collection Accounts and the Cash Collateral Accounts in accordance with the
provisions of this Agreement and the other Loan Documents; and
     (ii) on deposit in the Disbursement Accounts or other operating or payroll
accounts of the Borrower; provided, that the aggregate amount in the
Disbursement Accounts identified on Schedule 9.04 on an overnight basis shall
not exceed for any consecutive two Business Days, $20,000,000; provided further,
that the aggregate amount in such other disbursement or other accounts
(excluding payroll accounts and bank errors) on an overnight basis shall not
exceed at any time $25,000,000;
          (b) Permitted Existing Investments;

-133-



--------------------------------------------------------------------------------



 



          (c) Investments received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
          (d) Investments in the form of advances to employees in the ordinary
course of business for moving, relocation and travel expenses; and other loans
to employees for any lawful purpose, provided that (i) each loan permitted under
this clause (d) shall be evidenced by a promissory note and (ii) the aggregate
principal amount of all such advances and loans at any time outstanding shall
not exceed $1,500,000 and (iii) no such advances or loans outstanding at any
time to any one Person shall exceed $500,000;
          (e) (i) Investments by Credit Parties in other Credit Parties,
(ii) Investments by Borrower Subsidiaries that are not Credit Parties in Pledged
Entities or Credit Parties, (iii) Investments by Pledged Entities in other
Pledged Entities, (iv) Investments among Borrower Subsidiaries that are not
Credit Parties or Pledged Entities, (v) Investments by Credit Parties and
Pledged Entities in Borrower Subsidiaries that are not Credit Parties or Pledged
Entities which, with Indebtedness permitted pursuant to Section 9.01(g)(v) and
Accommodation Obligations permitted pursuant to Section 9.05(f)(v) but without
duplication, does not exceed $60,500,000, (vi) Investments by Credit Parties or
Pledged Entities in Borrower Subsidiaries or Pledged Entities that are not
Credit Parties so long as: (A) each of (x) the Liquidity Condition and (y) the
Credit Party Liquidity Condition is satisfied both immediately before and after
giving pro forma effect to such transaction; or (B) the aggregate amount of such
Investments from and after the Closing Date does not exceed $20,000,000; and
(vii) Investments in entities that are not a Borrower or Borrower Subsidiaries
so long as (A) the Liquidity Condition is satisfied both immediately before and
after giving pro forma effect to such transaction; and (B) the aggregate amount
of such Investments from and after the Closing Date does not exceed $30,000,000;
          (f) Investments in connection with the merger with, consolidation
with, or acquisition of all or substantially all of the assets or Capital Stock
of, or any other combination with or acquisition of any other Person (each a
“Acquisition”) so long as at the time and after giving effect to the
Acquisition:
     (i) the Administrative Agent has received at least thirty (30) Business
Days’ prior written notice of such Acquisition;
     (ii) unless the assets or Person to be acquired (x) is in a similar line of
business to that of any Borrower or (y) is vertically integrated in a line of
business of any Borrower, the Administrative Agent shall have consented to such
Acquisition prior to the consummation thereof;
     (iii) unless the Liquidity Condition is satisfied both immediately before
and after giving pro forma effect to such Acquisition, the purchase price
payable in cash and non-cash consideration does not exceed $5,000,000 in any one
Acquisition or $15,000,000 in the aggregate in any Fiscal Year;
     (iv) unless the Liquidity Condition is satisfied both immediately before
and after giving pro forma effect to such Acquisition, both before and after
giving effect to such Acquisition, aggregate Availability under the Credit
Facilities will be in excess of $35,000,000;

-134-



--------------------------------------------------------------------------------



 



     (v) no Default or Event of Default has occurred and is continuing or would
result after giving effect to such Acquisition, (v) to the extent applicable,
the requirements of Section 9.07 and Section 9.09 have been satisfied;
     (vi) to the extent any Lien is required pursuant to Section 9.07, the
Administrative Agent has been granted such a first priority secured Lien
(subject only to Customary Permitted Liens and Liens permitted pursuant to
Section 9.03(i)) in all Property (other than Property excluded from the
definition of Collateral) acquired in such Acquisition, and the Borrowers and
the target of such Acquisition shall have executed all documents and taken all
actions as may be required by the Administrative Agent in connection therewith;
     (vii) the board of directors of the target of such Acquisition shall have
approved such Acquisition and such Acquisition shall otherwise be consensual;
     (viii) the Indebtedness acquired in connection with such Acquisition, if
any, is otherwise permitted pursuant to Section 9.01; and
     (ix) the Borrowers shall have delivered all financial reports and other
documents requested by the Administrative Agent in connection with such
Acquisition;
provided, that any Inventory or Receivables acquired in connection with such
Acquisition shall not constitute Eligible Inventory or Eligible Receivables
until the Administrative Agent has received an audit (and, if requested by the
Administrative Agent in its sole discretion, an appraisal) reasonably
satisfactory to the Administrative Agent and has otherwise approved such
Property for inclusion in Eligible Inventory or Eligible Receivables, as
applicable;
          (g) Investments permitted in connection with Accommodation Obligations
permitted under Section 9.05(e);
          (h) Investments in Securities received as consideration in a sale of
Property pursuant to Section 9.02(b), subject to the limitation on the amount of
non-cash consideration that may be received in connection with such sale as set
forth in clause (x) of the proviso to such Section 9.02(b); and
          (i) [Intentionally Omitted];
          (j) Investments in the business and operations of the Credit Parties
and Borrower Subsidiaries in the People’s Republic of China not to exceed, with
Indebtedness permitted under Section 9.01(s), $12,000,000.
          9.05. Accommodation Obligations. No Borrower shall or shall permit any
of its Subsidiaries to directly or indirectly create or become or be liable with
respect to any Accommodation Obligation, except:
          (a) recourse obligations resulting from endorsement of negotiable
instruments for collection in the ordinary course of its business;
          (b) (i) Permitted Existing Accommodation Obligations and any
extensions, renewals or replacements thereof, provided that the aggregate
Indebtedness under any such extension, renewal or replacement is not greater
than the Indebtedness under, and shall be on terms no less favorable to the
Borrowers or such Subsidiary than the terms of, the Permitted Existing
Accommodation Obligation so extended, renewed or replaced; and
(ii) Accommodation Obligations evidenced by Financing Agreements

-135-



--------------------------------------------------------------------------------



 



of the type described in clause (c) of the definition thereof, and any renewal,
amendment, restatement or replacement thereof permitted by the definition
thereof;
          (c) Accommodation Obligations (i) arising under the Loan Documents,
(ii) with respect to the Indebtedness permitted under Sections 9.01(d) so long
as such Accommodation Obligations are unsecured and the remedies thereunder only
arise after a default has occurred or is continuing under such related
Indebtedness or (iii) otherwise in respect of the Indebtedness permitted under
Section 9.01(a), (h), (i) or (q);
          (d) [Intentionally Omitted];
          (e) Accommodation Obligations of the Credit Parties with respect to
Lift Truck Financing Guarantees;
          (f) Accommodation Obligations (i) of Credit Parties with respect to
Indebtedness of Credit Parties; (ii) of Borrower Subsidiaries not constituting
Credit Parties with respect to Indebtedness of Credit Parties or Pledged
Entities; (iii) of Pledged Entities with respect to Indebtedness of Pledged
Entities; (iv) of Borrower Subsidiaries not constituting Credit Parties with
respect to Indebtedness of Borrower Subsidiaries not constituting Credit
Parties; and (v) of Credit Parties with respect to Indebtedness of Borrower
Subsidiaries not constituting Credit Parties in an aggregate amount, together
with Indebtedness permitted pursuant to Section 9.01(g)(v) and Investments
permitted pursuant to Sections 9.04(e)(v) but without duplication, not to exceed
$60,500,000;
          (g) Parent Subordinated Indebtedness;
          (h) Accommodation Obligations of the Borrower or any Subsidiary
thereof in respect of Permitted Term B Loans; and
          (i) in addition to the Accommodation Obligations permitted by clauses
(a) through (h) above, other unsecured Accommodation Obligations in an aggregate
amount not to exceed $16,500,000 at any time outstanding.
          9.06. Restricted Payments.
          (a) Restriction on Dividends. Neither NMHG Holding, Hyster-Yale nor
NMHG may make any cash dividend or other distribution, direct or indirect, on
account of any shares of, or interests in, any class of Capital Stock of such
Person (a “Dividend”), except NMHG Holding, Hyster-Yale and NMHG may make
Dividends in any Fiscal Year in an aggregate amount (without duplicating
Dividends made by NMHG to Hyster-Yale and subsequently made by Hyster-Yale to
NMHG Holding) not to exceed (i) $5,000,000 in respect of any Fiscal Year (other
than during the time period from the Closing Date until the end of the 2010
Fiscal Year in which no additional Dividends are permitted), so long as after
giving effect to such Dividend, aggregate Availability will be in excess of
$50,000,000, and prior to a Restructuring, no Bankruptcy Event with respect to
the Parent has occurred and is continuing plus (ii) fifty percent (50%) of an
amount equal to (x) Consolidated Net Income for the immediately preceding Fiscal
Year less (y) $10,000,000, so long as after giving effect to such Dividend, the
outstanding principal amount of Loans is equal to or less than Unrestricted Cash
On Hand; provided, that no Dividend shall be permitted in each case of clause
(i) and (ii), if (A) a Default or Event of Default has occurred or is
continuing, or after giving effect to such Dividend, a Default or Event of
Default would occur or be continuing, or (B) as of the end of the most recent
fiscal quarter, the Leverage Ratio is greater than 3.0 to 1.0.

-136-



--------------------------------------------------------------------------------



 



          (b) Other Restricted Payments. Except as set forth in Section 9.06(a)
above, no Borrower shall or shall permit any Borrower Subsidiary to otherwise
declare or make any Restricted Payment, except:
     (i) prepayments, redemptions and/or purchases, as applicable, of all or any
portion of the Permitted Term B Loans, so long as after giving effect to any
such prepayment, redemption or purchase, Availability under all Credit
Facilities is greater than or equal to $40,000,000;
     (ii) cash dividends on the Capital Stock of any Borrower to any other
Borrower paid and declared in any Fiscal Year;
     (iii) dividends or distributions to the Parent consistent with past
practices (A) to pay franchise taxes and other amounts allocable to such
Borrower or Borrower Subsidiary required by the Parent to maintain its
organizational existence, (B) to pay for all operating and overhead expenses of
the Parent allocable to such Borrower or Borrower Subsidiary (including, without
limitation, salaries and other compensation of employees, and directors’ fees
and expenses) incurred by the Parent in the ordinary course of its business,
(C) to pay the Parent fees for services provided by the Parent to such Borrower
or Borrower Subsidiary that would otherwise have been performed by third parties
and (D) to reimburse the Parent for the payment of amounts relating to travel
and entertainment expenses and legal, consulting, software, accounting and other
similar services provided by third parties on any Borrower or Borrower
Subsidiary’s behalf; provided, however, that such aggregate dividends or other
distributions by all Borrowers and Borrower Subsidiaries pursuant to clause (B)
of this Section 9.06(b)(iii) shall not exceed in any Fiscal Year an aggregate of
$5,000,000;
     (iv) payments or repayments of advances to the Parent pursuant to the Tax
Sharing Agreement to the extent consistent with past practices;
     (v) cash dividends (or other distributions) paid solely to a Borrower or
Borrower Subsidiary by any of such Person’s Subsidiaries;
     (vi) payments of intercompany Indebtedness (A) by any Borrower Subsidiary
(other than a Borrower) to any Credit Party, (B) by any Borrower Subsidiary
(other than a Credit Party) to any other Borrower Subsidiary, and (C) by any
Credit Party to any Borrower Subsidiary, in each case, to the extent such
Indebtedness is permitted by Section 9.01(g) and 9.01(o);
     (vii) payments of Indebtedness permitted by Section 9.01(p); and
     (viii) payments of principal and interest by the Borrowers and Borrower
Subsidiaries with respect to Parent Subordinated Indebtedness so long as after
giving effect to any such payment, Liquidity is greater than or equal to
$30,000,000;
provided, however, that the Restricted Payments described in clauses (i)(B),
(iii)(B), (vi)(C), and (vii) above shall not be permitted if either (A) a
Default or an Event of Default shall have occurred and be continuing at the date
of declaration or payment thereof or would result therefrom or (B) such
Restricted Payment is prohibited under the terms of any Indebtedness or Capital
Stock of any Borrower or Borrower Subsidiary.

-137-



--------------------------------------------------------------------------------



 



          9.07. Conduct of Business; Subsidiaries; Acquisitions.
          (a) No Borrower shall, or shall permit any Borrower Subsidiary to,
engage in any business other than the businesses engaged in by it on the date
hereof and any business or activities which are substantially similar, related
or incidental thereto.
          (b) No Borrower shall, or shall permit any Borrower Subsidiary to,
create, capitalize or acquire any Subsidiary after the date hereof except with
the prior written consent of the Administrative Agent and so long as:
     (i) with respect to any Domestic Subsidiary created, capitalized or
acquired after the Closing Date, (A) the Capital Stock of such Subsidiary has
been pledged to the Administrative Agent as security for the Obligations
pursuant a Pledge Agreement, (B) such Subsidiary has guaranteed the Obligations
pursuant to a Multicurrency Borrower Guaranty and a Domestic Borrower Guaranty,
and (C) such Subsidiary has granted to the Administrative Agent as security for
the Obligations a security interest in all of its assets pursuant to a Domestic
Security Agreement (and a Trademark Security Agreement, if applicable);
     (ii) with respect to any First Tier Foreign Subsidiary of any Domestic
Borrower created, capitalized or acquired after the Closing Date, (A) sixty-five
percent (65.0%) of the Capital Stock of such Subsidiary has been pledged to the
Administrative Agent as security for the Obligations pursuant to a Pledge
Agreement and (B) and if such Subsidiary owns directly, or indirectly, Capital
Stock of a Multicurrency Borrower, (1) such Subsidiary has granted to the
Administrative Agent as security for the Multicurrency Obligations a security
interest in all of its assets pursuant to a Foreign Security Agreement, (2) such
Subsidiary has guaranteed the Multicurrency Obligations pursuant to a Foreign
Guaranty and (3) such Subsidiary has pledged the Capital Stock of each of its
Foreign Subsidiaries as security for the Multicurrency Obligations pursuant to a
Pledge Agreement, except that if, as of any date of determination, (x) the total
assets of such First Tier Foreign Subsidiary do not exceed $5,000,000 and
(y) the total assets of all First Tier Foreign Subsidiaries that have not been
pledged as described above do not exceed $20,000,000, the foregoing clause (ii)
shall not apply with respect to such First Tier Foreign Subsidiary until such
time as (i) such First Tier Foreign Subsidiary’s assets exceed $5,000,000 or
(ii) the total assets of all First Tier Foreign Subsidiaries that have not been
pledged as described above are in excess of $20,000,000;
     (iii) with respect to any Subsidiary of any Foreign Credit Party created,
capitalized or acquired after the Closing Date, (A) the Capital Stock of such
Subsidiary has been pledged to the Administrative Agent as security for the
Multicurrency Obligations pursuant to a Pledge Agreement, (B) such Subsidiary
has guaranteed the Multicurrency Obligations pursuant to a Foreign Guaranty, and
(C) such Subsidiary has granted to the Administrative Agent as security for the
Multicurrency Obligations a security interest in all of its assets pursuant to a
Foreign Security Agreement (and a Trademark Security Agreement, if applicable)
and (D) such Subsidiary has pledged the Capital Stock of each of its Foreign
Subsidiaries as security for the Multicurrency Obligations, except that if the
total assets of such Subsidiary do not exceed $5,000,000, the foregoing clause
(iii) shall not apply until such time as such Subsidiary’s total assets are in
excess of such amount; and
     (iv) with respect to an Acquisition, such Acquisition is otherwise
permitted pursuant to Section 9.04(f).

-138-



--------------------------------------------------------------------------------



 



          (c) No Borrower shall permit any Domestic Subsidiary, First Tier
Foreign Subsidiary of a Domestic Borrower, or Subsidiary of a Foreign Credit
Party to have total assets in excess of $5,000,000 unless:
     (i) all of (or if subject to the following paragraph, sixty-five percent
(65.0%) of) the Capital Stock of such Subsidiary has been pledged to the
Administrative Agent as security for the Obligations (or, with respect to a
Subsidiary of a Multicurrency Borrower, for the Multicurrency Obligations only)
pursuant to a Pledge Agreement;
     (ii) with respect to any Domestic Subsidiary, such Subsidiary has
guaranteed the Obligations pursuant to a Multicurrency Borrower Guaranty and a
Domestic Borrower Guaranty and has granted to the Administrative Agent as
security for the Obligations a security interest in all of its assets pursuant
to a Domestic Security Agreement (and a Trademark Security Agreement, if
applicable);
     (iii) with respect to any Subsidiary of a Foreign Credit Party, such
Subsidiary has guaranteed the Multicurrency Obligations pursuant to a Foreign
Guaranty and has granted to the Administrative Agent as security for the
Obligations a security interest in all of its assets pursuant to a Foreign
Security Agreement (and a Trademark Security Agreement, if applicable);
provided, that the Borrowers shall not be required to deliver (or cause the
delivery of) any such guaranties or pledges if the Administrative Agent
determines in its sole discretion that the cost of obtaining and/or perfecting,
as applicable, any such guaranties or pledges is excessive in light of the value
of obtaining and/or perfecting guaranties or pledges; provided, further, that,
notwithstanding any prior determination by the Administrative Agent of the
relative “value” of any pledge or guaranty relative to the cost of such pledge
or guaranty, the Borrowers shall promptly pledge or guaranty (or cause the
delivery of any such pledge or guaranty) at any later date upon the
Administrative Agent’s direction to do so.
Notwithstanding anything to the contrary in the foregoing paragraphs (b) and
(c), if any Borrower Subsidiary is a controlled foreign corporation within the
meaning of United States Treasury Regulations Section 1.956-2(c)(1), then no
more than 65.0% of the Capital Stock of such Subsidiary shall be required to be
pledged to the Administrative Agent as security for the Domestic Obligations.
          9.08. Transactions with Shareholders and Affiliates. No Borrower
shall, or shall permit any Borrower Subsidiary to, directly or indirectly enter
into or permit to exist any transaction (including, without limitation, the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder or holders of more than five percent (5%) of any class
of equity Securities of any Borrower, or with any other Affiliate of any
Borrower which is not its Subsidiary:
          (a) on terms that are less favorable to such Borrower or such Borrower
Subsidiary, as applicable, than those that might be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate;
          (b) if such Affiliate transaction involves an amount in excess of
$10,000,000, unless the terms of which are set forth in writing and a majority
of the members of such Borrower or Borrower Subsidiary’s board of directors
disinterested with respect to such Affiliate transaction have determined in good
faith that the criteria set forth in clause (a) are satisfied and have approved
the relevant Affiliate transaction as evidenced by a resolution of such board of
directors; provided, that for purposes of this paragraph only, in the event of
any Affiliate transaction involving the Parent, those members of the board

-139-



--------------------------------------------------------------------------------



 



of directors of the applicable Borrower or Borrower Subsidiary who are not
Permitted Holders and are members of the board of directors of the Parent shall
be deemed disinterested; or
          (c) if such Affiliate transaction involves an amount in excess of (i)
$10,000,000 in the case of any Affiliate transaction between the Parent, on the
one hand, and any Borrower or any Borrower Subsidiary, on the other hand, or
(ii) $20,000,000 in the case of any other Affiliate transaction, unless the
board of directors of the applicable Borrower or Borrower Subsidiary shall also
have received a written opinion from an Independent Qualified Party to the
effect that such Affiliate transaction is fair, from a financial standpoint, to
NMHG Holding and its Subsidiaries and the applicable Borrower or Borrower
Subsidiary or not less favorable to NMHG Holding and its Subsidiaries and the
applicable Borrower or Borrower Subsidiary than could reasonably be expected to
be obtained at the time in an arm’s-length transaction with a Person who was not
an Affiliate.
Nothing contained in this Section 9.08 shall prohibit (w) any transaction
expressly permitted by Sections 9.01, 9.02, 9.04, 9.05 and 9.06; (x) increases
in compensation and benefits for officers and employees of any Borrower or any
Borrower Subsidiary which are customary in the industry or consistent with the
past business practice of such Borrower or such Subsidiary, provided that no
Event of Default or Default has occurred and is continuing; (y) payment of
customary directors’ fees and indemnities; or (z) performance of any obligations
arising under the Loan Documents.
          9.09. Restriction on Fundamental Changes. No Borrower shall, or shall
permit any Borrower Subsidiary to, enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of such Person’s business or
Property, whether now or hereafter acquired, except:
          (a) in connection with transactions permitted under Section 9.02;
          (b) for a merger of (i) a Domestic Credit Party into a Domestic
Borrower or a Foreign Credit Party into a Multicurrency Borrower, (ii) a
Guarantor into another Guarantor, or (iii) any other Borrower Subsidiary into
another Borrower Subsidiary, provided that if the non-surviving entity was a
Pledged Entity, the Capital Stock of such surviving entity shall be pledged to
the Administrative Agent in accordance with Section 9.07 as if such surviving
entity is a newly acquired entity; (it being agreed and understood that after
giving effect to any merger, involving NMHG Holding or Hyster-Yale, all of the
Capital Stock of NMHG shall have been pledged to the Administrative Agent
pursuant to the Pledge Agreement); provided further, if the non-surviving entity
had pledged the Capital Stock of a Pledged Entity, the Person owning such
Capital Stock of such Pledged Entity following such merger shall execute and
deliver a Pledge Agreement pledging such Capital Stock of the Pledged Entity to
the Administrative Agent; provided that the documents governing such merger are
satisfactory to the Administrative Agent; and
          (c) any of the following:
     (i) any dissolution or liquidation of the assets and liabilities of a
Domestic Credit Party (that is not a Borrower) into another Domestic Credit
Party;
     (ii) any dissolution or liquidation of the assets and liabilities of a
Foreign Credit Party (that is not a Borrower) into another Foreign Credit Party;
     (iii) any dissolution or liquidation of the assets and liabilities of a
Foreign Credit Party into a Domestic Credit Party; or

-140-



--------------------------------------------------------------------------------



 



     (iv) any dissolution or liquidation of the assets and liabilities of any
Borrower Subsidiary that is not a Credit Party into another Borrower Subsidiary
or a Credit Party,
so long as, in any case of clauses (i) through (iv) above:

  (x)   if the dissolved or liquidated entity was a Pledged Entity, the Capital
Stock of the entity into which such entity is liquidated or dissolved shall be
pledged to the Administrative Agent in accordance with Section 9.07 as if such
entity acquiring the assets of such dissolved or liquidated entity is a newly
acquired entity; and     (y)   if the liquidated or dissolved entity had pledged
the Capital Stock of a Pledged Entity, the Person owning such Capital Stock of
such Pledged Entity following such dissolution or liquidation shall execute and
deliver a Pledge Agreement pledging such Capital Stock of the Pledged Entity to
the Administrative Agent.

          9.10. Sale and Leaseback Transactions; Operating Leases. Except with
respect to the Property identified on Schedule 9.10 attached hereto, no Borrower
shall, or shall permit any Borrower Subsidiary to, become liable, directly, by
assumption or by Accommodation Obligation, with respect to any lease, whether an
Operating Lease or a Capital Lease, of any Property (whether real or personal or
mixed) which it or any of its Subsidiaries (i) sold or transferred or is to sell
or transfer to any other Person, or (ii) intends to use for substantially the
same purposes as any other Property which has been or is to be sold or
transferred by it or one of its Subsidiaries to any other Person, in either
instance, in connection with such lease, other than liabilities in respect of
such transactions that do not exceed $10,000,000 in the aggregate during any in
any twelve consecutive month period.
          9.11. Margin Regulations; Securities Laws. No Borrower shall, or shall
permit any Borrower Subsidiary to, use all or any portion of the proceeds of any
credit extended hereunder to purchase or carry Margin Stock or to violate the
Securities Exchange Act or the Securities Act, provided, however, that proceeds
of any credit extended hereunder that are distributed to Parent in accordance
with Section 9.06 may be used by the Parent to purchase and retire its own
Capital Stock; provided, further, however, that none of the Borrower or any
Borrower Subsidiary shall at any time own any Margin Stock.
          9.12. ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect, no Borrower shall, or shall permit any Borrower
Subsidiary to:(a) engage, or permit any of its Subsidiaries to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code for which a statutory or class exemption is not available
or a private exemption has not been previously obtained from the DOL;
          (b) permit any Benefit Plan to fail to satisfy the minimum funding
standard (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code) for a plan year without the need of any funding waiver under Section
412(c) of the Code;
          (c) fail, or permit any ERISA Affiliate who is a Borrower or a
Borrower Subsidiary to fail, to pay timely required contributions or annual
installments due with respect to any waived funding deficiency to any Benefit
Plan;

-141-



--------------------------------------------------------------------------------



 



          (d) terminate, or permit any ERISA Affiliate who is a Borrower or
Borrower Subsidiary to terminate, any Benefit Plan which would result in any
liability of Borrower or any ERISA Affiliate under Title IV of ERISA;
          (e) fail to make any contribution or payment to any Multiemployer Plan
which Borrower or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto;
          (f) fail, or permit any ERISA Affiliate who is a Borrower or Borrower
Subsidiary to fail, to pay any required installment or any other payment
required under Section 412 or Section 430 of the Internal Revenue Code on or
before the due date for such installment or other payment;
          (g) permit any Benefit Plan to fail to satisfy the requirements of
Section 401(a)(29) of the Internal Revenue Code;
          (h) permit any further unfunded liabilities with respect to any
Foreign Pension Plan which would trigger a requirement to make a material
increase in contributions to fund any such liabilities; or
          (i) fail, or permit any of its Subsidiaries to fail, to pay any
required contributions or payments to a Foreign Pension Plan on or before the
due date for such required installment or payment.
          9.13. Constituent Documents. Other than in connection with a
transaction permitted pursuant to Section 9.09, no Borrower shall, nor shall
permit any Credit Party or Borrower Subsidiary to, amend, modify or otherwise
change any of the terms or provisions in any of their respective Constituent
Documents as in effect on the Closing Date, except to the extent doing so will
not materially and adversely effect the rights of the Lenders, provided, that no
Credit Party may change its name other than in accordance with the applicable
Security Agreement.
          9.14. Fiscal Year. No Borrower or Borrower Subsidiary shall change its
Fiscal Year for accounting or tax purposes from a period consisting of the
12-month period ending on December 31 of each calendar year.
          9.15. Cancellation of Debt; Prepayment of Indebtedness; Certain
Amendments. No Borrower shall, or shall permit any Borrower Subsidiary to,
(i) cancel any material claim or debt or amend or modify the terms thereof,
except in the ordinary course of its business or pursuant to the exercise of
reasonable business judgment; (ii) prepay, redeem, purchase, repurchase, defease
or retire any Indebtedness or the Permitted Term B Loans except for
(1) regularly scheduled payments as expressly permitted pursuant to the terms of
the Loan Documents, (2) regularly scheduled payments of principal of and
interest on the Permitted Term B Loans and any mandatory prepayment required to
be made with respect thereto, in accordance with, and to the extent permitted
by, the Permitted Term B Loan Intercreditor Agreement, (3) the prepayment of the
Existing Permitted Term B Loans with proceeds of Indebtedness that constitutes
Permitted Term B Loans and/or cash and (4) subject to the terms of Section 2.03,
the prepayment of the Permitted Term B Loans with Loans made hereunder after the
Commitments hereunder are increased pursuant to Section 2.03; provided, that
cash may only be used to repay Permitted Term B Loans if used together with
proceeds of new Permitted Term B Loans, an Event of Default is not outstanding
and would not result therefrom; provided, further, that the Administrative
Agent’s Lien in such cash shall automatically terminate if applied in accordance
with the foregoing and in accordance with the other terms and conditions of the
Loan Documents; or (iii) permit the Constituent Documents of any Borrower
Subsidiary which is a limited liability company, or any document or instrument
evidencing a membership interest in such limited liability company, to provide
that membership interests in such

-142-



--------------------------------------------------------------------------------



 



Subsidiary are securities governed by Article 8 of the Uniform Commercial Code
as in effect in any applicable jurisdiction.
          9.16. Environmental Matters. Neither NMHG Holding, nor NMHG, nor any
of NMHG’s Subsidiaries shall become subject to any Liabilities and Costs which
would have a Material Adverse Effect and which arise out of or relate to
(a) exposure to or the Release or threatened Release to, from or at any location
of any Contaminant, or any Remedial Action in response thereto, or (b) any
violation of any Environmental, Health and Safety Requirements of Law.
          9.17. Cash Management. No Borrower shall, or shall permit any Borrower
Subsidiary to, (a) open any deposit or payroll account or securities account
except in accordance with Section 3.06 or (b) authorize or direct any Person to
take any action with respect to amounts deposited in the Lockboxes, the
Collection Accounts, the Cash Collateral Accounts, or the Domestic Concentration
Account in contravention of the provisions hereof.
          9.18. No Restrictions on Subsidiary Dividends. Except to the extent
that any such agreement may be contained in the Loan Documents or the Permitted
Term B Loan Documents, no Borrower will agree, or permit any Borrower Subsidiary
to agree, to create or otherwise permit to exist any consensual encumbrance or
restriction of any kind on the ability of any Borrower Subsidiary to pay
dividends or make any other distribution or transfer of funds or assets or make
loans or advances to or other Investments in, or pay any Indebtedness owing to,
any Borrower or any other Borrower Subsidiary.
          9.19. No Violation of Anti-Terrorism Laws. The Borrowers and Borrower
Subsidiaries shall not: (a) violate any of the prohibitions set forth in the
Anti-Terrorism Laws applicable to any of them or the business that they conduct,
or (b) require the Administrative Agent, the Issuing Banks or the Lenders to
take any action that would cause the Administrative Agent or the Lenders to be
in violation of the prohibitions set forth in the Anti-Terrorism Laws, it being
understood that the Administrative Agent, any Issuing Bank or any Lender can
refuse to honor any such request or demand otherwise validly made by any
Borrower under this Agreement or any Loan Document. The Borrowers also shall
not, and shall not permit any Borrower Subsidiary to, directly or indirectly,
(a) Knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Designated
Person or any other Person identified in any List, (b) Knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Terrorism Law, (c) repay the Loans with
any funds derived from any unlawful activity with the result that the making of
the Loans would be in violation of law, or (d) Knowingly engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law (and the Borrowers shall deliver to the Administrative
Agent any certification or other evidence requested from time to time by the
Administrative Agent in its reasonable discretion, confirming compliance with
this Section 9.20).
ARTICLE X
FINANCIAL COVENANTS
          Each of the Borrowers covenants and agrees that so long as any
Commitment is outstanding and thereafter until Payment In Full of all of the
Obligations, unless the Requisite Lenders (or, with respect to Section 10.01,
all Lenders) shall otherwise give prior written consent thereto:
          10.01. Excess Availability. The Borrowers shall at all times maintain
aggregate Availability of $10,000,000 under the Credit Facilities.

-143-



--------------------------------------------------------------------------------



 



          10.02. Maximum Leverage Ratio.
          (a) NMHG Holding and its Subsidiaries shall maintain a Leverage Ratio,
as determined as of the last day of each fiscal quarter of NMHG Holding, of not
more than 3.625 to 1.00.
          (b) The Leverage Ratio covenant set forth in Section 10.02(a) will be
tested only while any obligations (other than contingent unliquidated
indemnification obligations) remain outstanding under the Existing Term Loan B
Credit Agreement.
          10.03. Minimum Fixed Charge Coverage Ratio.
          (a) NMHG Holding and its Subsidiaries shall maintain a Fixed Charge
Coverage Ratio on a consolidated basis, as of the last day of each fiscal
quarter of NMHG Holding for the four-fiscal-quarter period then ending of at
least 1.10 to 1.00.
          (b) The Fixed Charge Coverage Ratio covenant set forth in
Section 10.03(a) will be tested only if (x) aggregate Availability under both
Credit Facilities at any point during the immediately preceding fiscal quarter
is less than $30,000,000 or (y) aggregate Availability at any point during the
immediately preceding fiscal quarter in respect of the Domestic Facility is less
than $22,500,000.
          10.04. Other Financial Covenants. If, at any time:
          (a) any Borrower shall (A) add any financial performance maintenance
covenants or tests to any documents in respect of Indebtedness in a principal
amount of $50,000,000 or more (“Specified Indebtedness”) or (B) amend or modify
any financial performance maintenance covenants or tests set forth in any
agreement in respect of any Specified Indebtedness in a manner to make any such
financial covenant or financial test more onerous on such Borrower, restrictive
on such Borrower or easily triggered by such Borrower than any comparable
provisions set forth herein;
          then
          (b) this Article X shall be deemed to be automatically amended
(without action or consent by any Person) to include such new or more onerous,
restrictive or easily triggered, as applicable, financial performance
maintenance covenants or tests in this Article X. If requested by the
Administrative Agent, the Borrowers will deliver written agreements to the
Administrative Agent and the Lenders evidencing any such amendment.
ARTICLE XI
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
          11.01. Events of Default. Each of the following occurrences shall
constitute an Event of Default hereunder:
          (a) Failure to Make Payments When Due. Any Borrower shall fail to pay
when due any of the Obligations. Any Borrower shall fail to make any payment
when required under Section 3.07.
          (b) Breach of Certain Covenants. Any Borrower shall fail to perform or
observe duly and punctually any agreement, covenant or obligation binding on
such Person under (i) 7.02, 7.03, 7.07, 7.11 (solely with respect to notices of
defaults and nonpayments required pursuant to such section), 8.01, 8.02, 8.03,
8.04, 8.05 (solely with respect to the failure to pay insurance premiums which
has the effect of terminating any insurance policy required to be maintained
pursuant to such section), 8.06 or 8.12 or (ii) Article IX or Article X.

-144-



--------------------------------------------------------------------------------



 



          (c) Breach of Representation or Warranty. Any representation or
warranty made or deemed made by any Borrower or any Borrower Subsidiary to the
Administrative Agent, any Lender or Issuing Bank herein or in any other Loan
Document or in any certificate at any time given by any such Person pursuant to
any Loan Document shall be false or misleading in any material respect on the
date made (or deemed made).
          (d) Other Defaults. Other than as covered by paragraphs (a), (b) or
(c) of this Section 11.01, any Borrower or any Borrower Subsidiary (where
applicable) shall fail to perform or observe duly and punctually any agreement,
covenant or obligation binding on such Person under (i) Section 7.05 and such
default shall continue for two (2) Business Days after the occurrence thereof,
(ii) Section 7.06, 7.08 or 8.13(b), and such default shall continue for five
(5) Business Days after the occurrence thereof, (iii) Section 7.01, 7.04, 7.09,
7.11, 8.05, 8.07, 8.08, 8.09, 8.10 or 8.13(a), and such default shall continue
for ten (10) Business Days after the occurrence thereof, (iv) Section 7.10,
7.12, 7.13, or the non-monetary provisions of the Proposal Letter, and such
default shall continue for fifteen (15) Business Days after the occurrence
thereof, or (v) any other term contained herein (other than under Section 8.11)
or in any other Loan Document, and such default shall continue for thirty
(30) calendar days.
          (e) Default as to Other Indebtedness. Any Borrower or Borrower
Subsidiary shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) after any
grace period applicable thereto with respect to the Permitted Term B Loans, or
any other Indebtedness (other than an Obligation) in excess of $10,000,000 and,
if aggregate Availability under the Credit Facilities is greater than
$30,000,000, such default shall continue for three Business Days; or any breach,
default or event of default shall occur, or any other condition shall exist
under any instrument, agreement or indenture pertaining to any such
Indebtedness, if the effect thereof is (or, with the giving of notice or lapse
of time or both, would be) to cause an acceleration, mandatory redemption or
other required repurchase of any such Indebtedness, or permit the holders of any
such Indebtedness to accelerate the maturity of such Indebtedness or require the
redemption or other repurchase of such Indebtedness; or any such Indebtedness
shall be otherwise declared to be due and payable (by acceleration or otherwise)
or required to be prepaid, redeemed or otherwise repurchased by any Borrower or
any Borrower Subsidiary (other than by a regularly scheduled required
prepayment, mandatory redemption or required repurchase) prior to the stated
maturity thereof.
          (f) Involuntary Bankruptcy; Appointment of Receiver, Etc.
     (i) An involuntary case, proceeding or other action shall be commenced
against any Borrower or any Borrower Subsidiary under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have any order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or seeking appointment of a receiver, administrative receiver, trustee,
receiver-manager, liquidator, sequestrator, administrator, custodian or similar
official for it or for all or any substantial part of its assets, which case,
proceeding or other action results in entry of an order for relief or any such
adjudication or appointment or remains undismissed, undischarged or unbonded for
period of thirty (30) days; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of any Borrower or any Borrower
Subsidiary in an involuntary case, under any applicable bankruptcy, insolvency
or other similar law now or hereinafter in effect; or any other similar relief
shall be granted under any applicable federal, state, local or foreign law.

-145-



--------------------------------------------------------------------------------



 



     (ii) A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, receiver-manager, liquidator, administrative
receiver, sequestrator, trustee, custodian or other officer having similar
powers over any Borrower or any Borrower Subsidiary or over all or a substantial
part of the Property of any Borrower or any Borrower Subsidiary shall be
entered; or an interim receiver, trustee or other custodian of any Borrower or
any Borrower Subsidiary or of all or a substantial part of the property of any
Borrower or any Borrower Subsidiary shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
Property of any Borrower or any Borrower Subsidiary shall be issued and any such
event shall not be stayed, dismissed, bonded or discharged within thirty
(30) days after entry, appointment or issuance or, with respect to any
Netherlands Borrower, such proceeding can no longer be dismissed (in kracht van
gewijsde).
          (g) Voluntary Bankruptcy; Appointment of Receiver, Etc. Any Borrower
or any Borrower Subsidiary shall (i) commence any voluntary case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have any order for relief entered with respect to it, or
seeking to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, wind-up, liquidation, dissolution, composition or other
relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, receiver-manager, administrative receiver, liquidator,
sequestrator, administrator, custodian or similar official for it or for all or
any substantial part of its assets or (ii) consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, (iii) consent to the appointment of or
taking possession by a receiver, receiver-manager, liquidator, sequestrator,
trustee or other custodian or other officer for all or a substantial part of its
property, (iv) generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make any
general assignment for the benefit of creditors or shall otherwise become
insolvent under any relevant law, (v) take any other action to authorize any of
the actions set forth in this paragraph (g), or (vi) any petition is presented
by any Person for the appointment of an administrator of any Borrower or any
Borrower Subsidiary.
          (h) Judgments and Attachments.
     (i) Any money judgment (other than a money judgment covered by insurance as
to which the insurance company has acknowledged coverage), writ or warrant of
attachment, distress or similar process against any Borrower or any Borrower
Subsidiary or any of their respective assets involving in any case an amount in
excess of $2,000,000 is entered and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days or in any event later than
five (5) days prior to the date of any proposed sale thereunder; provided,
however, if any such judgment, writ or warrant of attachment or similar process
is in excess of $5,000,000, the entry thereof shall immediately constitute an
Event of Default hereunder.
     (ii) A federal tax Lien is filed against any Borrower, any Borrower
Subsidiary or any Property of any Borrower or any Borrower Subsidiary which is
not discharged of record, bonded over or otherwise secured to the satisfaction
of the Administrative Agent within forty (40) days after the filing thereof or
the date upon which the Administrative Agent receives actual knowledge of the
filing thereof for an amount which equals or exceeds $2,000,000.

-146-



--------------------------------------------------------------------------------



 



     (iii) An Environmental Lien is filed against any Property of any Borrower
or any Borrower Subsidiary with respect to Claims in an amount which equals or
exceeds $2,000,000.
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Borrower or any Borrower Subsidiary, decreeing its involuntary
dissolution, split up or other similar proceeding, and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days; or any
Borrower or any Borrower Subsidiary shall otherwise dissolve or cease to exist
except as specifically permitted hereby; or any corporate action or other steps
shall be taken to wind-up, liquidate or dissolve NACCO Materials Handling S.R.L.
          (j) Loan Documents; Failure of Security. At any time, for any reason,
(i) any Loan Document ceases to be in full force and effect (except in
accordance with its terms) or any Borrower or any Borrower Subsidiary party
thereto seeks to repudiate its obligations thereunder and the Liens intended to
be created thereby are, or any Borrower or any Borrower Subsidiary seeks to
render such Liens, invalid or unperfected, or (ii) Liens in favor of the
Administrative Agent, the Issuing Banks and/or the Lenders contemplated by the
Loan Documents shall, at any time, for any reason, be invalidated or otherwise
cease to be in full force and effect, or such Liens shall be subordinated or
shall not have the priority contemplated hereby or by the other Loan Documents.
          (k) Termination Event. Any Termination Event occurs which would be
reasonably likely to subject any Borrower to a liability in excess of
$20,000,000.
          (l) Waiver of Minimum Funding Standard. If the plan administrator of
any Plan applies under Section 412(c) of the Internal Revenue Code for a waiver
of the minimum funding standards of Section 412(a) of the Internal Revenue Code
and the Administrative Agent believes that the substantial business hardship
upon which the application for the waiver is based could subject any Borrower or
any ERISA Affiliate to liability in excess of $2,000,000.
          (m) Material Adverse Change. An event shall exist or occur which has a
Material Adverse Effect.
          (n) Change of Control. A Change of Control shall have occurred.
          (o) Australian Credit Facility Sublimit. The outstanding obligations
of any Borrower or Borrower Subsidiary under the Australian Credit Facility
shall exceed the Australian Credit Facility Sublimit for more than three
Business Days after the Administrative Agent sends notice thereof to any
Borrower or Borrower Subsidiary or any Borrower or Borrower Subsidiary otherwise
has Knowledge thereof.
An Event of Default shall be deemed “continuing” until cured or waived in
accordance with Section 14.07.
     11.02. Rights and Remedies.
     (a) Acceleration and Termination. Upon the occurrence of any Event of
Default described in Sections 11.01(f) or 11.01(g), the Commitments shall
automatically and immediately terminate and the unpaid principal amount of, and
any and all accrued interest on, the Obligations and all accrued fees shall
automatically become immediately due and payable, without presentment, demand,
or protest or other requirements of any kind (including, without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and of acceleration), all of which are

-147-



--------------------------------------------------------------------------------



 



hereby expressly waived by the Borrowers; and upon the occurrence and during the
continuance of any other Event of Default, the Administrative Agent shall at the
request, or may with the consent, of the Requisite Lenders, by written notice to
the Borrowers, (i) declare that all or any portion of the Commitments are
terminated, whereupon the Commitments and the obligation of each Lender to make
any Loan hereunder and of each Lender or Issuing Bank to Issue or participate in
any Letter of Credit not then Issued shall immediately terminate, and/or
(ii) declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Obligations to be, and the same shall thereupon be, immediately
due and payable, without presentment, demand, or protest or other requirements
of any kind (including, without limitation, valuation and appraisement,
diligence, presentment, notice of intent to demand or accelerate and of
acceleration), all of which are hereby expressly waived by the Borrowers.
          (b) Deposit for Letters of Credit. In addition, after the occurrence
and during the continuance of an Event of Default, (i) with respect to Letter of
Credit Obligations under the Domestic Facility, the Domestic Borrowers jointly
and severally agree, and (ii) with respect to Letter of Credit Obligations under
the Multicurrency Facility, the Multicurrency Borrowers jointly and severally
agree, promptly upon demand by the Administrative Agent (given upon the written
instructions of the Requisite Lenders or, in the absence of such instructions,
in its sole discretion), to deliver to the Administrative Agent, Cash Collateral
in such form as requested by the Administrative Agent for deposit in the
applicable Cash Collateral Account, together with such endorsements, and
execution and delivery of such documents and instruments as the Administrative
Agent may reasonably request in order to perfect or protect the Administrative
Agent’s Lien with respect thereto, in an aggregate principal amount equal to
(x) 105% of the face amount of each Letter of Credit Issued under the Domestic
Facility or (y) 110% of the face amount of each Letter of Credit Issued under
the Multicurrency Facility.
          (c) Rescission. If at any time after termination of the Commitments
and/or acceleration of the maturity of the Loans, the Borrowers shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations under the applicable Credit Facility which shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified herein)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 14.07, then upon
the written consent of the Requisite Lenders and written notice to the
Borrowers, the termination of the Commitments and/or the acceleration and the
consequences of such termination and/or acceleration may be rescinded and
annulled; but such action shall not affect any subsequent Event of Default or
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the Lenders and the Issuing Banks
to a decision which may be made at the election of the Requisite Lenders; they
are not intended to benefit the Borrowers and do not give any Borrower the right
to require the Lenders to rescind or annul any termination of the aforesaid
obligations of the Lenders or the Issuing Banks or any termination of the
aforesaid obligations of the Lenders or the Issuing Banks or any acceleration
hereunder, even if the conditions set forth herein are met.
          (d) Enforcement. The Borrowers acknowledge that in the event any
Borrower or any Borrower Subsidiary fails to perform, observe or discharge any
of its respective obligations or liabilities hereunder or under any other Loan
Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent, the Issuing Banks and the Lenders; therefore, each
Borrower agrees that the Administrative Agent, the Issuing Banks and the Lenders
shall be entitled after the occurrence and during the continuance of an Event of
Default to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.
          11.03. Cash Collateral. The Administrative Agent may, at any time
after an Event of Default has occurred and is continuing, and otherwise
consistent with the Uniform Commercial Code (or

-148-



--------------------------------------------------------------------------------



 



any applicable Requirements of Law in any other relevant jurisdiction), sell or
cause to be sold any Cash Equivalents being held by the Administrative Agent as
Cash Collateral (in any Cash Collateral Account, or otherwise) at any broker’s
board or at public or private sale, in one or more sales or lots, at such price
as the Administrative Agent may deem best, without assumption of any credit
risk, and the purchaser of any or all such Cash Equivalents so sold shall
thereafter own the same, absolutely free from any claim, encumbrance or right of
any kind whatsoever. The Administrative Agent, any of the Lenders and the
Issuing Banks may, in its own name or in the name of a designee or nominee, buy
such Cash Equivalents at any public sale and, if permitted by applicable law,
buy such Cash Equivalents at any private sale. The Administrative Agent shall
apply the proceeds of any such sale, net of any expenses incurred in connection
therewith, and any other funds deposited in (x) the Domestic Cash Collateral
Accounts, to the payment of the Domestic Obligations in accordance with this
Agreement and (y) the Multicurrency Cash Collateral Account to the payment of
the Multicurrency Obligations in accordance with this Agreement. Each Borrower
agrees that (a) each sale of Cash Equivalents shall be conducted in conformity
with reasonable commercial practices of banks, commercial finance companies,
insurance companies or other financial institutions disposing of property
similar to such Cash Equivalents and shall be deemed to be commercially
reasonable and (b) any requirement of reasonable notice shall be met if such
notice is received by NMHG at its notice address on the signature pages hereto
at least ten (10) Business Days before the time of the sale or disposition. Any
other requirement of notice, demand or advertisement for sale is waived to the
extent permitted by law. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
          11.04. License for Use of Software and Other Intellectual Property.
Unless expressly prohibited by the licensor thereof, if any, the Administrative
Agent is hereby granted a license to use, without charge, the computer programs,
software, printouts and other computer materials, technical knowledge or
processes, data bases, materials, trademarks, registered trademarks, trademark
applications, service marks, registered service marks, service mark
applications, patents, patent applications, trade names, industrial designs,
rights of use of any name, labels, fictitious names, inventions, designs, trade
secrets, goodwill, registrations, copyrights, copyright applications, Permits,
licenses, franchises, customer lists, credit files, correspondence, and
advertising materials or any Property of a similar nature of any Credit Party or
Borrower Subsidiary, in each case, as it pertains to the Collateral owned by
such Person, or any rights to any of the foregoing, in completing production of,
advertising for sale, and selling any of such Collateral, and such Person’s
rights under all licenses and franchise agreements shall inure to the benefit of
the Administrative Agent. The Administrative Agent agrees not to use any such
license prior to the occurrence of an Event of Default without giving prior
notice to the applicable Credit Party or Subsidiary thereof.
ARTICLE XII
THE ADMINISTRATIVE AGENT
          12.01. Appointment.
          (a) Each Domestic Lender, each Issuing Bank, and each Multicurrency
Lender hereby designates and appoints CNAI as the Administrative Agent hereunder
(and as security trustee or security agent under each Foreign Security
Agreement, in each case on and subject to the terms thereunder), and each such
Person hereby irrevocably authorizes the Administrative Agent to execute such
documents (including, without limitation, the Loan Documents to which the
Administrative Agent is a party) and to take such other action on such Person’s
behalf under the provisions hereof and of the other Loan Documents and to
exercise such powers as are set forth herein or therein together with such other
powers as are reasonably incidental thereto. As to any matters not expressly
provided for hereby (including, without limitation, enforcement or collection of
the Notes or any amount payable under any

-149-



--------------------------------------------------------------------------------



 



provision of Article III when due) or the other Loan Documents, the
Administrative Agent shall not be required to exercise any discretion or take
any action. Notwithstanding the foregoing, the Administrative Agent shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or, where required by the express terms hereof, a different proportion of the
Lenders) and such instructions shall be binding upon all Lenders, Issuing Banks
and Holders; provided, however, the Administrative Agent shall not be required
to take any action which (i) the Administrative Agent reasonably believes shall
expose it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (ii) is contrary hereto, to the other Loan Documents or applicable law. The
Administrative Agent agrees to act as such on the express conditions contained
in this Article XII.
          (b) The provisions of this Article XII are solely for the benefit of
the Administrative Agent, the Lenders and Issuing Banks, and no Borrower nor any
Affiliate of any Borrower shall have any rights to rely on or enforce any of the
provisions hereof (other than as expressly set forth in Sections 12.07 and
12.09). In performing its functions and duties hereunder, the Administrative
Agent shall act solely as agent of the Lenders and the Issuing Banks and does
not assume and shall not be deemed to have assumed any obligation or
relationship of agency, trustee or fiduciary with or for any Borrower or any
Affiliate of any Borrower. The Administrative Agent may perform any of its
duties hereunder, or under the Loan Documents, by or through its respective
agents or employees.
          12.02. Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth herein or in the
Loan Documents. The duties of the Administrative Agent shall be mechanical and
administrative in nature. The Administrative Agent shall not have by reason
hereof a fiduciary relationship in respect of any Holder. Nothing herein or in
any of the Loan Documents, expressed or implied, is intended to or shall be
construed to impose upon the Administrative Agent any obligations in respect
hereof or any of the Loan Documents except as expressly set forth herein or
therein. Each Lender and each Issuing Bank shall make its own independent
investigation of the financial condition and affairs of the Borrowers and their
Subsidiaries in connection with the making and the continuance of the Loans
hereunder and with the issuance of the Letters of Credit and shall make its own
appraisal of the creditworthiness of the Borrowers and their Subsidiaries
initially and on a continuing basis, and the Administrative Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to
provide any Holder with any credit or other information with respect thereto
(except for reports required to be delivered by the Administrative Agent under
the terms hereof). If the Administrative Agent seeks the consent or approval of
any of the Lenders to the taking or refraining from taking of any action
hereunder, the Administrative Agent shall send notice thereof to each Lender.
The Administrative Agent shall promptly notify each Lender at any time that the
Lenders so required hereunder have instructed the Administrative Agent to act or
refrain from acting pursuant hereto Each Lender hereby consents to the
Administrative Agent’s negotiation of and entry into an intercreditor agreement
on such Lender’s behalf in connection with Permitted Term B Loans, including,
without limitation, any intercreditor agreement governing Permitted Term B Loans
arranged, agented or held by Citibank, CNAI or any CNAI Affiliate. Such
intercreditor agreement shall constitute the intercreditor agreement described
in the definition of “Permitted Term B Loans” and is the intercreditor agreement
to which Indebtedness obligations are required to be subject in order to qualify
as Permitted Term B Loans. Each Lender further authorizes the Administrative
Agent to take actions under such intercreditor agreement on its behalf and
agrees to be bound by the terms and conditions of such intercreditor agreement.
          12.03. Rights, Exculpation, Etc.
          (a) Liabilities; Responsibilities. None of the Administrative Agent,
any Affiliate of the Administrative Agent, nor any of their respective officers,
directors, employees or agents shall be

-150-



--------------------------------------------------------------------------------



 



liable to any Holder for any action taken or omitted by them hereunder or under
any of the Loan Documents, or in connection therewith, except for damages caused
by such Person’s gross negligence or willful misconduct, as determined in a
judgment by a court of competent jurisdiction. The Administrative Agent shall
not be liable for any apportionment or distribution of payments made by it in
good faith pursuant to Section 3.02(b), and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Holder to whom payment was due, but not made, shall be to
recover from other Holders any payment in excess of the amount to which they are
determined to have been entitled. The Administrative Agent shall not be
responsible to any Holder for any recitals, statements, representations or
warranties herein or for the execution, effectiveness, genuineness, validity,
legality, enforceability, collectibility, or sufficiency hereof or of any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of any Borrower or any Borrower’s Affiliates. The
Administrative Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions
hereof or of any of the Loan Documents or the financial condition of any
Borrower or any Affiliate of any Borrower, or the existence or possible
existence of any Default or Event of Default.
          (b) Right to Request Instructions. The Administrative Agent may at any
time request instructions from the applicable Lenders with respect to any
actions or approvals which, by the terms of any of the Loan Documents, the
Administrative Agent is permitted or required to take or to grant, and the
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from those Lenders from whom the Administrative Agent is required
to obtain such instructions for the pertinent matter in accordance with the Loan
Documents. Without limiting the generality of the foregoing, no Holder shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under the Loan
Documents in accordance with the instructions of the Requisite Lenders or, where
required by the express terms hereof, a greater proportion of the Lenders.
          (c) Information. Neither the Administrative Agent nor any member of
the Agent’s Group shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement, any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created by the Loan Documents or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than (but subject to
the foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          12.04. Reliance. The Administrative Agent shall be entitled to rely
upon any written notices, statements, certificates, orders or other documents or
any telephone message believed by it in good faith to be genuine and correct and
to have been signed, sent or made by the proper Person, and with respect to all
matters pertaining hereto or to any of the Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel (including counsel for any
Borrower), independent public accountants and other experts selected by it. The
Administrative Agent may consult with legal counsel (who may be counsel for any
Borrower or any other Credit Party), independent accountants and other

-151-



--------------------------------------------------------------------------------



 



experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
          12.05. Indemnification. To the extent that the Administrative Agent is
not reimbursed and indemnified by the Borrowers, the Lenders shall reimburse and
indemnify the Administrative Agent for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents, in proportion to such
Lender’s Pro Rata Share of all Credit Facilities; provided, however, such
Lenders shall have no obligation to the Administrative Agent with respect to the
matters indemnified pursuant to this Section 12.05 resulting from the willful
misconduct or gross negligence of the Administrative Agent, as determined in a
judgment by a court of competent jurisdiction. The obligations of such Lenders
under this Section 12.05 shall survive the Payment In Full of the Loans, the
Reimbursement Obligations and all other Obligations and the termination hereof.
          12.06. CNAI Individually.
          (a) With respect to their respective Pro Rata Shares of the
Commitments hereunder, if any, and the Loans made by it, if any, CNAI shall have
and may exercise the same rights and powers hereunder and are subject to the
same obligations and liabilities as and to the extent set forth herein for any
other Lender under the applicable Credit Facility. The terms “Lenders”,
“Domestic Lenders” or “Requisite Lenders” or any similar terms shall, unless the
context clearly otherwise indicates, include CNAI in its individual capacity as
a Lender, a Domestic Lender or as one of the Requisite Lenders. CNAI and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with NMHG or any of its Subsidiaries as
if CNAI were not acting as Administrative Agent pursuant hereto.
          (b) Each Lender, each Issuing Bank, the Swing Loan Bank and the
Overdraft Loan Bank understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 12.06(b) as “Activities”) and may
engage in the Activities with or on behalf of one or more of the Credit Parties
or their respective Affiliates. Furthermore, the Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Credit Parties and their Affiliates and including holding, for
its own account or on behalf of others, equity, debt and similar positions in
one Borrower, another Credit Parties or their respective Affiliates), including
trading in or holding long, short or derivative positions in securities, loans
or other financial products of one or more of the Credit Parties or their
Affiliates. Each Lender, each Issuing Bank, the Swing Loan Bank and the
Overdraft Loan Bank understands and agrees that in engaging in the Activities,
the Agent’s Group may receive or otherwise obtain information concerning the
Credit Parties or their Affiliates (including information concerning the ability
of the Credit Parties to perform their respective Obligations hereunder and
under the other Loan Documents) which information may not be available to any of
the Lenders, the Issuing Banks, the Swing Loan Bank and/or the Overdraft Loan
Bank that are not members of the Agent’s Group. None of the Administrative Agent
nor any member of the Agent’s Group shall have any duty to disclose to any
Lender, any Issuing Bank, the Swing Loan Bank or the Overdraft Loan Bank or use
on behalf of any Lender, any Issuing Bank, the Swing Loan Bank or the Overdraft
Loan Bank, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness

-152-



--------------------------------------------------------------------------------



 



of any Credit Party or any Affiliate of any Credit Party) or to account for any
revenue or profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender,
each Issuing Bank, the Swing Loan Bank and the Overdraft Loan Bank such
documents as are expressly required by any Loan Document to be transmitted by
the Administrative Agent to any Lender, any Issuing Bank, the Swing Loan Bank or
the Overdraft Loan Bank.
          (c) Each Lender, each Issuing Bank, the Swing Loan Bank and the
Overdraft Loan Bank further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Credit
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders, Issuing Banks, the Swing Loan Bank and the Overdraft Loan
Bank (including the interests of the Lenders hereunder and under the other Loan
Documents). Each Lender, each Issuing Bank, the Swing Loan Bank and the
Overdraft Loan Bank agrees that no member of the Agent’s Group is or shall be
required to restrict its activities as a result of the Person serving as
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification to any Lender, any Issuing Bank, the Swing Loan Bank or the
Overdraft Loan Bank. None of (i) this Agreement nor any other Loan Document,
(ii) the receipt by the Agent’s Group of information concerning the Credit
Parties or their Affiliates (including information concerning the ability of the
Credit Parties to perform their respective Obligations hereunder and under the
other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including without limitation any
duty of trust or confidence) owing by the Administrative Agent or any member of
the Agent’s Group to any Lender, any Issuing Bank, the Swing Loan Bank or the
Overdraft Loan Bank including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Credit Parties
or their Affiliates) or for its own account.
          12.07. Successor Administrative Agents; Resignation of Administrative
Agents.
          (a) The Administrative Agent may at any time give notice of its
resignation to the parties hereto. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank with an office in New York,
New York. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Party Appointment Period”), then the retiring Administrative
Agent may on behalf of the Lenders, the Issuing Banks, the Swing Loan Bank and
the Overdraft Loan Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above. In addition and without any obligation on the
part of the retiring Administrative Agent to appoint, on behalf of the Lenders,
the Issuing Banks, the Swing Loan Bank and the Overdraft Loan Bank, a successor
Administrative Agent, the retiring Administrative Agent may at any time upon or
after the end of the Lender Party Appointment Period notify the Borrower, the
Lenders, the Issuing Banks, the Swing Loan Bank and the Overdraft Loan Bank that
no qualifying Person has accepted appointment as successor Administrative Agent
and the effective date of such retiring Administrative Agent’s resignation. Upon
the resignation effective date established in such notice and regardless of
whether a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Loan Documents and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender, each Issuing Bank, the Swing Loan Bank and the
Overdraft Loan Bank directly, until such time as the Requisite Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as

-153-



--------------------------------------------------------------------------------



 



Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 14.02 and 14.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
          (b) Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the other parties
hereto otherwise, also act to relieve such Person and its Affiliates of any
obligation to advance or issue new, or extend existing, Swing Loans, Overdraft
Loans or Letters of Credit where such advance, issuance or extension is to occur
on or after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, Overdraft Loan Bank and/or Swing Loan
Bank, (ii) the retiring Issuing Bank, Overdraft Loan Bank and/or Swing Loan Bank
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, (iii) the successor Swing Loan Bank
shall enter into an Assignment and Acceptance and acquire from the retiring
Swing Loan Bank each outstanding Swing Loan of such retiring Swing Loan Bank for
a purchase price equal to par plus accrued interest and (iv) the successor
Overdraft Loan Bank shall enter into an Assignment and Acceptance and acquire
from the retiring Overdraft Loan Bank each outstanding Overdraft Loan of such
retiring Swing Loan Bank for a purchase price equal to par plus accrued
interest.
          (c) In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, each
Issuing Bank, the Swing Loan Bank and/or the Overdraft Loan Bank may, upon prior
written notice to the Borrowers and the Administrative Agent, resign as an
Issuing Bank, Swing Loan Bank or Overdraft Loan Bank, respectively, effective at
the close of business New York time on a date specified in such notice (which
date may not be less than ten 10 Business Days after the date of such notice);
provided that:
     (i) such resignation by such Issuing Bank will have no effect on the
validity or enforceability of any Letter of Credit then outstanding that was
issued by it or on its behalf or on the obligations of any Borrower or any
Lender under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to such Issuing Bank;
     (ii) such resignation by the Swing Loan Bank will have no effect on its
rights in respect of any outstanding Swing Loans or on the obligations of any
Borrower or any Lender under this Agreement with respect to any such outstanding
Swing Loan; and
     (iii) such resignation by the Overdraft Loan Bank will have no effect on
its rights in respect of any outstanding Overdraft Loans or on the obligations
of any Borrower or any Lender under this Agreement with respect to any such
outstanding Overdraft Loan.
          12.08. Relations Among Lenders. Each Lender and each Issuing Bank
agrees that it shall not take any legal action, nor institute any actions or
proceedings, against any Borrower or any other obligor hereunder or with respect
to any Collateral without the prior written consent of the Requisite Lenders.
Without limiting the generality of the foregoing, no Lender may accelerate or
otherwise enforce

-154-



--------------------------------------------------------------------------------



 



its portion of the Obligations, or terminate its Commitments except in
accordance with Section 11.02(a) or a setoff permitted under Section 14.05.
          12.09. Concerning the Collateral and the Loan Documents.
          (a) Protective Advances. The Administrative Agent may from time to
time, from and after the occurrence and during the continuance of a Default or
an Event of Default, make such disbursements and advances to or for the account
of any Borrower pursuant to the Loan Documents which the Administrative Agent in
its sole discretion, deems necessary or desirable to preserve or protect the
Collateral under the applicable Credit Facility or any portion thereof or to
enhance the likelihood or maximize the amount of repayment of the Loans and
other Obligations up to an amount not in excess of the lesser of (i) an amount
equal to (A) the aggregate Commitments under all Credit Facilities less (B) the
sum of the aggregate Credit Facility Outstandings and (ii) $5,000,000 in the
aggregate for all Credit Facilities with respect to advances made by the
Administrative Agent (“Protective Advances”). The Administrative Agent shall
notify the Borrowers and each Lender in writing of each such Protective Advance,
which notice shall include a description of the purpose of such Protective
Advance. The Domestic Borrowers jointly and severally agree and the
Multicurrency Borrowers jointly and severally agree to pay the Administrative
Agent, upon demand, the principal amount of all outstanding Protective Advances
under the applicable Credit Facility, together with interest thereon at the rate
from time to time applicable to Floating Rate Loans under such Credit Facility
from the date of such Protective Advance until the outstanding principal balance
thereof is paid in full. If the applicable Borrower(s) fail to make payment in
respect of any Protective Advance within one (1) Business Day after the date
such Borrower receives written demand therefor from the Administrative Agent,
the Administrative Agent shall promptly notify each Lender under the applicable
Credit Facility and such Lender agrees that it shall thereupon make available to
the Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share under the applicable Credit Facility of
such Protective Advance. If such funds are not made available to the
Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent shall be
entitled to recover any such amount from such Lender together with interest
thereon at the interest rate applicable to the Loans for each day during the
period commencing on the date of such demand and ending on the date such amount
is received. The failure of any Lender to make available to the Administrative
Agent such Pro Rata Share of any such Protective Advance shall neither relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent such other Lender’s Pro Rata Share under the applicable
Credit Facility of such Protective Advance on the date such payment is to be
made nor increase the obligation of any other Lender to make such payment to the
Administrative Agent. All outstanding principal of, and interest on, Protective
Advances shall constitute Obligations secured by the Collateral until paid in
full by the applicable Borrower(s).
          (b) Authority. Each Lender and each Issuing Bank authorizes and
directs the Administrative Agent to enter into the Loan Documents relating to
the Collateral for the benefit of the Lenders and the Issuing Banks. Each Lender
and each Issuing Bank agrees that any action taken by the Administrative Agent
or the Requisite Lenders (or, where required by the express terms hereof, a
different proportion of the Lenders) in accordance with the provisions hereof or
of the other Loan Documents, and the exercise by the Administrative Agent or the
Requisite Lenders (or, where so required, such different proportion) of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders and Issuing Banks. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to
(i) act as the disbursing and collecting agent for the Lenders and the Issuing
Banks under the Credit Facilities with respect to all payments and collections
arising in connection herewith and with the Loan Documents relating to the
Collateral; (ii) execute and deliver each

-155-



--------------------------------------------------------------------------------



 



Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by any Credit Party; (iii) act as collateral agent for the
Lenders and the Issuing Banks for purposes of the perfection of all security
interests and Liens created by such agreements and all other purposes stated
therein, provided, however, the Administrative Agent hereby appoints, authorizes
and directs each Lender and each Issuing Bank to act as collateral sub-agent for
the Administrative Agent, the Lenders and the Issuing Banks for purposes of the
perfection of all security interests and Liens with respect to the Property at
any time in the possession of such Lender or such Issuing Bank, including,
without limitation, the Credit Parties’ respective deposit accounts maintained
with, and cash and Cash Equivalents held by, such Lender or such Issuing Bank;
(iv) manage, supervise and otherwise deal with the Collateral; (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the Loan
Documents; and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all remedies given to the
Administrative Agent, the Lenders or the Issuing Banks with respect to the
Collateral under the Loan Documents relating thereto, applicable law or
otherwise.
          (c) Release of Collateral.
     (i) Each of the Lenders and the Issuing Banks hereby directs the
Administrative Agent to release any Lien held by the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, the Issuing Banks and the
other Holders:
(A) against all of the Collateral, upon final Payment In Full of the Obligations
and termination of the Commitments and this Agreement;
(B) against any part of the Collateral sold or disposed of by any Borrower or
any Borrower Subsidiary, if such sale or disposition is permitted by Section
3.06, 9.02 or 9.06 and certified to the Administrative Agent by such Borrower in
an officer’s certificate (or permitted pursuant to a waiver or consent of a
transaction otherwise prohibited by such Section) or, if not pursuant to such
sale or disposition, against any part of the Collateral, if such release is
consented to by Lenders whose aggregate Pro Rata Shares under all Credit
Facilities, in the aggregate, are equal to 100%;
(C) against the Foreign Collateral if the Multicurrency Commitment has been
terminated and permanently reduced to zero and the Multicurrency Obligations
have been Paid in Full; and
(D) against Holding BV’s 65% pledge of the Capital Stock of NMH International
securing the Obligations under Domestic Facility at any time that the following
conditions are satisfied:
(i) no Default or Event of Default is continuing at the time of such release;
(ii) no Capital Stock of NMH International is pledged to secure the obligations
under the Permitted Term B Loans at the time of such release; and
(iii) NMH International is not a First Tier Foreign Subsidiary at the time of
such release.
     (ii) Each of the Lenders and the Issuing Banks hereby directs the
Administrative Agent to execute and deliver or file such termination and partial
release statements and do

-156-



--------------------------------------------------------------------------------



 



such other things as are necessary to release Liens to be released pursuant to
this Section 12.09(c) promptly upon the effectiveness of any such release.
          (d) No Obligation. Without limiting the generality of Section 12.03,
the Administrative Agent shall not have any obligation whatsoever to any Lender
or to any other Person to assure that the Collateral exists, is owned by any
Credit Party, is cared for, protected or insured or has been encumbered or that
the Liens granted to the Administrative Agent herein or pursuant to the Loan
Documents have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Administrative Agent in this Section 12.09 or in any
of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interests in the Collateral as one of the
Lenders and that the Administrative Agent shall not have any duty or liability
whatsoever to any Lender, any Issuing Bank or any other Holder; provided,
however, that the Administrative Agent shall not be relieved of any liability
imposed by law for gross negligence or willful misconduct.
          (e) Dutch Pledges. For the purpose of the Dutch Pledges only:
     (i) In connection with the Obligations of each Borrower towards any Lender,
any Issuing Bank or any Holder (each an “Obligee” and collectively the
“Obligees”), each of the parties to this Agreement agrees that CNAI shall, to
the extent CNAI is not a creditor itself in respect of such Obligations, be a
“joint and several co-creditor” with such Obligee in respect of such
Obligations. Accordingly, CNAI shall be entitled to demand as a creditor
performance in full of such Obligations by the relevant Borrower owing the same,
whereby satisfaction of such Obligations owed to one creditor (either CNAI or
the relevant Obligee) shall release such Borrower from its obligations to the
other creditor.
     (ii) If and to the extent that, notwithstanding Section 14.14, Dutch law
applies to this Section 12.09(e), this Agreement constitutes a management
agreement (beheersregeling) within the meaning of Section 3:168 of the Dutch
Civil Code among CNAI and the Obligees; CNAI and the Obligees exclude among them
to the greatest extent possible, the applicability of title 7 of book 3 of the
Dutch Civil Code with respect to the Obligations.
     (iii) The rights of pledge created or to be created by the Dutch Pledges
are granted by the applicable Credit Parties to CNAI, as Administrative Agent.
Such rights of pledge are therefore not held among the Obligees and CNAI in a
community of property (gemeenschap) within the meaning of Section 3:166 of the
Dutch Civil Code.
          (f) Italian Pledges. For the purpose of the Italian Pledges only, in
connection with the Obligations of each Borrower towards any Obligee, each of
the parties to this Agreement agrees that CNAI shall, to the extent CNAI is not
a creditor itself in respect of such Obligations, be a “joint and several
co-creditor” with such Obligee in respect of such Obligations. Accordingly, CNAI
shall be entitled to demand as a creditor performance in full of such
Obligations by the relevant Borrower owing the same, whereby satisfaction of
such Obligations owed to one creditor (either CNAI or the relevant Obligee)
shall release such Borrower from its obligations to the other creditor.
          12.10. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or

-157-



--------------------------------------------------------------------------------



 



assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 C.F.R. 103.121 (as hereafter amended
or replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including
any programs involving any of the following items relating to or in connection
with any of the Borrowers, Borrower Subsidiaries, their Affiliates or their
agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(a) any identity verification procedures, (b) any recordkeeping, (c) comparisons
with government lists, (d) customer notices or (e) other procedures required
under the CIP Regulations or such other Anti-Terrorism Laws.
          12.11. USA Patriot Act. On the Closing Date and at such other times as
are required under the USA Patriot Act, each Lender and each of its assignees
and participants that is not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (a) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country, and (b) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the
Administrative Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations.
          12.12. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article XII and Sections 14.02 and 14.03
(as though such sub-agents were the “Administrative Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
          12.13. Non-Reliance on Administrative Agent and other Lenders.
          (a) Each Lender, each Issuing Bank, the Overdraft Loan Bank and the
Swing Loan Bank confirms to the Administrative Agent, each Lender, each Issuing
Bank, the Swing Loan Bank and the Overdraft Loan Bank and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any Lender,
any Issuing Bank, the Swing Loan Bank, the Overdraft Loan Bank or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Loan Documents and (z) in taking or not
taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.
          (b) Each Lender, each Issuing Bank, the Swing Loan Bank and the
Overdraft Loan Bank acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any Lender,
any Issuing Bank, the Swing Loan Bank, the Overdraft Loan Bank or any of their
respective Related Parties, made its own appraisal and investigation of all
risks associated with, and its own credit analysis and decision to enter into,
this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Administrative Agent, any Lender, any Issuing Bank, the Swing Loan Bank, the
Overdraft Loan Bank or any of their respective

-158-



--------------------------------------------------------------------------------



 



Related Parties, continue to be solely responsible for making its own appraisal
and investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:
     (i) the financial condition, status and capitalization of the Credit
Parties;
     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
     (iv) the adequacy, accuracy and/or completeness of any information
delivered by the Administrative Agent, any Lender, any Issuing Bank, the Swing
Loan Bank, the Overdraft Loan Bank or by any of their respective Related Parties
under or in connection with this Agreement or any other Loan Document, the
transactions contemplated hereby and thereby or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document.
ARTICLE XIII
CO-BORROWER PROVISIONS
               13.01. Domestic Borrowers. Each of the Domestic Borrowers hereby
irrevocably designates, appoints and authorizes each other Domestic Borrower as
its agent and attorney-in-fact to take actions under this Agreement and the
other Loan Documents, together with such powers as are reasonably incidental
thereto. The Administrative Agent, the Issuing Banks and the Lenders shall be
entitled to rely, and shall be fully protected in relying, upon any
communication from or to any Domestic Borrower as having been delivered by or to
all Domestic Borrowers. Any action taken by one Domestic Borrower under this
Agreement and the other Loan Documents shall be binding upon the other Domestic
Borrowers. Each Domestic Borrower agrees that it is jointly and severally liable
to the Administrative Agent, the Issuing Banks and the Lenders for the payment
of the Domestic Obligations and that such liability is independent of the
Obligations of the other Borrowers and whether such Obligations become
unenforceable against any other Borrower.
               13.02. Multicurrency Borrowers. Each of the Multicurrency
Borrowers hereby irrevocably designates, appoints and authorizes each other
Multicurrency Borrower as its agent and attorney-in-fact to take actions under
this Agreement and the other Loan Documents, together with such powers as are
reasonably incidental thereto. The Administrative Agent, the Issuing Banks and
the Lenders shall be entitled to rely, and shall be fully protected in relying,
upon any communication from or to any Multicurrency Borrower as having been
delivered by or to all Multicurrency Borrowers. Any action taken by one
Multicurrency Borrower under this Agreement and the other Loan Documents shall
be binding on the other Multicurrency Borrowers. Each Multicurrency Borrower
agrees that it is jointly and severally liable to the Administrative Agent, the
Issuing Banks and the Lenders for the payment of the Multicurrency Obligations
and that such liability is independent of the Multicurrency Obligations of the
other Multicurrency Borrowers and whether such Multicurrency Obligations become
unenforceable against the other Multicurrency Borrowers.

-159-



--------------------------------------------------------------------------------



 



          13.03. Separate Actions. A separate action or actions may be brought
and prosecuted against any Borrower whether such action is brought against any
other Borrower or whether any other Borrower is joined in such action or
actions. Each Borrower authorizes the Administrative Agent and the Lenders to
release the other Borrowers without in any manner or to any extent affecting the
liability of such Borrower hereunder or under the Loan Documents. Each Borrower
waives any defense arising by reason of any disability or other defense of any
other Borrower, or the cessation for any reason whatsoever of the liability of
any other Borrower with respect to any of the Obligations, or any claim that any
Borrower’s liability hereunder exceeds or is more burdensome than the liability
of any other Borrower or Borrowers.
          13.04. Obligations Absolute and Unconditional. Each Borrower hereby
agrees that its Obligations hereunder and under the Loan Documents shall be
unconditional, irrespective of:
          (a) the validity, enforceability, avoidance or subordination of any of
the Obligations or any of the Loan Documents as to any other Borrower;
          (b) the absence of any attempt by, or on behalf of, the Administrative
Agent, the Issuing Banks or any of the Lenders to collect, or to take any other
action to enforce, all or any part of the Obligations whether from or against
any Borrower or any other Person liable for such Obligations;
          (c) the election of any remedy available under the Loan Documents or
applicable Requirements of Law by, or on behalf of, the Administrative Agent,
the Issuing Banks or any of the Lenders with respect to all or any part of the
Obligations;
          (d) the waiver, consent, extension, forbearance or granting of any
indulgence by, or on behalf of, the Administrative Agent, the Issuing Banks or
any of the Lenders with respect to any provision of any of the Loan Documents;
          (e) the failure of the Administrative Agent, the Issuing Banks or any
of the Lenders to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security or collateral for the
Obligations;
          (f) the election by, or on behalf of, the Administrative Agent, the
Issuing Banks or any of the Lenders, in any proceeding which constitutes a
Bankruptcy Event, involving any other Borrower of any right which is comparable
to the rights set forth in Section 1111(b)(2) of the Bankruptcy Code;
          (g) any borrowing or grant of a security interest by any other
Borrower, or any receiver or assignee following the occurrence of a Bankruptcy
Event, pursuant to any provision of applicable law comparable to Section 364 of
the Bankruptcy Code;
          (h) the disallowance, under any provision of applicable law comparable
to Section 502 of the Bankruptcy Code, of all or any portion of the claims
against any Borrower held by any of the Lenders, the Issuing Banks or the
Administrative Agent, for repayment of all or any part of the Obligations;
          (i) the insolvency of any other Borrower; and
          (j) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of any Borrower (other than Payment In Full of
the Obligations).

-160-



--------------------------------------------------------------------------------



 



          13.05. Waivers and Acknowledgements.
          (a) Except as otherwise expressly provided under any provision of the
Loan Documents or as required by any mandatory provision of applicable
Requirements of Law, each Borrower hereby waives diligence, presentment, demand
of payment, filing of claims with a court in the event of receivership,
insolvency or bankruptcy of any Borrower or any other Person, protest or notice
with respect to the Obligations, all setoffs and counterclaims and all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance of this
Agreement and the other Loan Documents, the benefits of all statutes of
limitation, and all other demands whatsoever (and shall not require that the
same be made on any other Borrower as a condition precedent to such other
Borrower’s Obligations hereunder), and covenants that this Agreement (and the
joint and several liability of each Domestic Borrower under Section 13.01 and
the joint and several liability of each Multicurrency Borrower under
Section 13.02) will not be discharged, except by Payment In Full of the
Obligations. Each Borrower further waives all notices of the existence, creation
or incurring of new or additional Indebtedness, arising either from additional
loans extended to any other Borrower or otherwise, and also waives all notices
that the principal amount, or any portion thereof, and/or any interest on any
instrument or document evidencing all or any part of the Obligations is due,
notices of any and all proceedings to collect from the maker, any endorser or
any other Guarantor of all or any part of the Obligations, or from any other
Person, and, to the extent permitted by law, notices of exchange, sale,
surrender or other handling of any security or Collateral given to the
Administrative Agent, the Issuing Banks or any of the Lenders to secure payment
of all or any part of the Obligations.
          (b) The Administrative Agent, the Issuing Banks and/or the Lenders are
hereby authorized, without notice or demand and without affecting the liability
of the Borrowers hereunder, from time to time, (i) to accept partial payments on
all or any part of the Obligations; (ii) to take and hold security or Collateral
for the payment of all or any part of the Obligations, this Agreement, or any
other guaranties of all or any part of the Obligations or other liabilities of
the Borrowers, and (iii) to settle, release, exchange, enforce, waive,
compromise or collect or otherwise liquidate all or any part of the Obligations,
this Agreement, any guaranty of all or any part of the Obligations, and, subject
to the terms of the relevant Security Documents, any security or Collateral for
the Obligations or for any such guaranty, irrespective of the effect on the
contribution or subrogation rights of the Borrowers. Any of the foregoing may be
done in any manner, without affecting or impairing the obligations of each
Borrower hereunder.
          13.06. Contribution Among Borrowers.
          (a) To the extent that any Domestic Borrower shall make a payment
under this Agreement (a “DB Payment”) which, taking into account all other DB
Payments then previously or concurrently made by any other Domestic Borrower,
exceeds the amount which otherwise would have been paid by or attributable to
such Domestic Borrower if each Domestic Borrower had paid the aggregate
Obligations satisfied by such Domestic Borrower in the same proportion as such
Domestic Borrower’s “DB Allocable Amount” (as defined below) (as determined
immediately prior to such DB Payment) bore to the aggregate DB Allocable Amounts
of each of the Domestic Borrowers as determined immediately prior to the making
of such DB Payment, then, following indefeasible payment in full in cash of the
DB Payment and the Obligations, the termination or expiry of all Commitments and
Letters of Credit, such Domestic Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Domestic Borrower for the amount of such excess, pro rata based upon their
respective DB Allocable Amounts in effect immediately prior to such DB Payment.
          (b) To the extent that any Multicurrency Borrower shall make a payment
under this Agreement (a “MB Payment”) which, taking into account all other MB
Payments then previously or

-161-



--------------------------------------------------------------------------------



 



concurrently made by any other Multicurrency Borrower, exceeds the amount which
otherwise would have been paid by or attributable to such Multicurrency Borrower
if each Multicurrency Borrower had paid the aggregate Obligations satisfied by
such Multicurrency Borrower in the same proportion as such Multicurrency
Borrower’s “MB Allocable Amount” (as defined below) (as determined immediately
prior to such MB Payment) bore to the aggregate MB Allocable Amounts of each of
the Multicurrency Borrowers as determined immediately prior to the making of
such MB Payment, then, following indefeasible payment in full in cash of the MB
Payment and the Obligations, the termination or expiry of all Commitments and
Letters of Credit, such Multicurrency Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Multicurrency Borrower for the amount of such excess, pro rata based upon their
respective MB Allocable Amounts in effect immediately prior to such MB Payment.
          (c) As of any date of determination, the “DB Allocable Amount” of any
Domestic Borrower shall be equal to the excess of the fair saleable value of the
property of such Domestic over the total liabilities of such Domestic Borrower
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Domestic Borrower that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Domestic
Borrowers as of such date in a manner to maximize the amount of such
contributions.
          (d) As of any date of determination, the “MB Allocable Amount” of any
Multicurrency Borrower shall be equal to the excess of the fair saleable value
of the property of such Multicurrency Borrower over the total liabilities of
such Multicurrency Borrower (including the maximum amount reasonably expected to
become due in respect of contingent liabilities, calculated, without
duplication, assuming each other Multicurrency Borrower that is also liable for
such contingent liability pays its ratable share thereof), giving effect to all
payments made by other Multicurrency Borrowers as of such date in a manner to
maximize the amount of such contributions.
          (e) Notwithstanding any other provision of this Agreement, the amount
guaranteed by each Borrower hereunder shall be limited to the extent, if any,
required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. In determining the limitations, if any, on the amount of any
Borrower’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation or contribution
which such Borrower may have under this Agreement, any other agreement or
applicable law shall be taken into account.
          (f) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower or Borrowers
to which such contribution and indemnification is owing.
          (g) The rights of the indemnifying Borrowers against other Borrowers
under this Section 13.06 shall be exercisable upon the full and indefeasible
payment of the Obligations in cash, the termination or expiry of the Commitments
and all Letters of Credit (or in the case of all Letters of Credit, full
collateralization (by cash or letters of credit) on terms reasonably acceptable
to the Administrative Agent) and the termination of this Agreement
          (h) This Section 13.06(c) is intended only to define the relative
rights of the Borrowers, and nothing set forth in this Section 13.06(c) is
intended to or shall impair the obligations of the Borrowers, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Borrowers.

-162-



--------------------------------------------------------------------------------



 



          13.07. Subrogation. Until the Obligations shall have been Paid In
Full, each Borrower hereby agrees that it (i) shall have no right of subrogation
with respect to such Obligations (under contract, Section 509 of the Bankruptcy
Code or any comparable provision of any other applicable law, or otherwise) or
any other right of indemnity, reimbursement or contribution, and (ii) hereby
waives any right to enforce any remedy which the Administrative Agent, any of
the Lenders or the Issuing Banks now have or may hereafter have against the
other Borrowers, any endorser or any other Guarantor of all or any part of the
Obligations or any other Person, and each Borrower hereby waives any benefit of,
and any right to participate in, any security or Collateral given to the
Administrative Agent, the Lenders and the Issuing Banks to secure the payment or
performance of all or any part of the Obligations or any other liability of the
other Borrowers to the Administrative Agent, the Lenders and the Issuing Banks.
          13.08. Subordination. Each Borrower agrees that any and all claims of
such Borrower against the other Borrowers, any Guarantors or any endorser or
other guarantor of all or any part of the Obligations, or against any of their
respective properties, shall be subordinated to all of the Obligations.
Notwithstanding any right of any Borrower to ask for, demand, sue for, take or
receive any payment from the other Borrowers, all rights and Liens of such
Borrower, whether now or hereafter arising and howsoever existing, in any assets
of the other Borrowers (whether constituting part of the Collateral or
otherwise) shall be and hereby are subordinated to the rights of the
Administrative Agent, the Issuing Banks or the Lenders in those assets. Such
Borrower shall have no right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
all of the Obligations shall have been Paid In Full and any Commitments of the
Lenders and the Issuing Banks under, or in respect of, the Credit Facilities
have terminated. If all or any part of the assets of any Borrower, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Borrower, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any Borrower is dissolved or if substantially
all of the assets of any Borrower are sold, then, and in any such event, any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Borrower to any other Borrower (“Inter-Borrower
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application to the applicable Obligations, due or to become due, until such
Obligations shall have first been Paid In Full and all Commitments of the
Lenders and the Issuing Banks under, or in respect of, each Credit Facility,
have terminated. Each Borrower irrevocably authorizes and empowers the
Administrative Agent, and each of the Lenders and the Issuing Banks to demand,
sue for, collect and receive every such payment or distribution and give
acquittance therefor and to make and present for and on behalf of such Borrower
such proofs of claim and take such other action, in the Administrative Agent’s,
such Lender’s or such Issuing Bank’s own name or in the name of such Borrower or
otherwise, as the Administrative Agent, any Lender or any Issuing Bank may deem
reasonably necessary or reasonably advisable for the enforcement of this
Agreement. After the occurrence and during the continuance of an Event of
Default, each Lender and each Issuing Bank may vote, with respect to the
Obligations owed to it, such proofs of claim in any such proceeding, receive and
collect any and all dividends or other payments or disbursements made thereon in
whatever form the same may be paid or issued and apply the same on account of
any of the Obligations. Except as permitted under Section 9.06(b), should any
payment, distribution, security or instrument or proceeds thereof be received by
any Borrower upon or with respect to the Inter-Borrower Indebtedness prior to
the Payment In Full of all of the Obligations and the termination of all
Commitments, such Borrower shall receive and hold the same in trust, as trustee,
for the benefit of the Administrative Agent, the Issuing Banks and the Lenders
and shall forthwith deliver the same to the Administrative Agent in precisely
the form received (accompanied by the endorsement or assignment of such Borrower
where necessary), for application to the Obligations, due or not due, and, until
so delivered, the same shall be held in trust by such Borrower as the property
of the Administrative Agent, the Issuing Banks and the Multicurrency Lenders.
After the

-163-



--------------------------------------------------------------------------------



 



occurrence and during the continuance of an Event of Default, if any Borrower
fails to make any such endorsement or assignment to the Administrative Agent,
the Issuing Banks or the Lenders, the Administrative Agent, the Issuing Banks or
the Lenders (or any of their respective officers or employees) are hereby
irrevocably authorized to make the same. Each Borrower agrees that until the
Obligations have been Paid In Full and all Commitments of the Lenders and the
Issuing Banks under or in respect of each Credit Facility have terminated, such
Borrower will not assign or transfer to any Person any claim such Borrower has
or may have against any other Borrower (other than in favor of the
Administrative Agent pursuant to the Loan Documents).
ARTICLE XIV
MISCELLANEOUS
          14.01. Lender Assignments and Participations.
          (a) General. No assignments or participations of any Lender’s rights
or obligations hereunder shall be made except in accordance with this
Section 14.01.
          (b) Limitations on Assignments. Each Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Revolving Loans
and the Letters of Credit) in accordance with the provisions of this
Section 14.01. Each assignment by a Lender shall be subject to the following
conditions: (i) each assignment (other than to a Lender, an Affiliate of a
Lender or an Approved Fund) shall be approved by the Administrative Agent and
the Borrowers, which approval shall not be unreasonably withheld or delayed;
provided that the Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; (ii) each such assignment shall be to an Eligible Assignee (for the
sake of clarity, no Person shall be considered an Eligible Assignee under any
Credit Facility solely because of its Affiliation with any other Person to whom
an assignment is concurrently being made with respect to the other Credit
Facility) and in the case of an assignment of a Lender’s Multicurrency
Commitment, the Administrative Agent shall be satisfied with such assignee’s (or
its Affiliates’) ability to fund in the Specified Foreign Currencies; (iii) each
assignment of a Lender’s Commitment shall be an assignment of the assigning
Lender’s (and, where applicable, its Affiliates’) Commitments in each Credit
Facility in which such Lender (and, if applicable, its Affiliates) then hold
Commitments and shall be allocated to such Credit Facilities as determined by
such Lender (and, if applicable, its Affiliates) and consented to by the
Administrative Agent; (iv) each assignment shall be in an amount such that,
after giving effect to such assignment, the Eligible Assignee (and, if
applicable, its Affiliates) shall hold aggregate Commitments in an amount at
least equal to $5,000,000 (provided, that more than one Lender (and, if
applicable, its Affiliates) may be the assigning Lender under any such
assignment) except if the Eligible Assignee is a Lender, an Affiliate of a
Lender, or an Approved Fund or if such assignment shall constitute all the
assigning Lender’s interest hereunder; and (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, and, if such Eligible Assignee is not then a Lender, an
Administrative Questionnaire, for its acceptance and recording in the Register.
Upon such execution, delivery, acceptance and recording in the Register, from
and after the effective date specified in each Assignment and Acceptance and
agreed to by the Administrative Agent and NMHG, (x) the assignee thereunder
shall, in addition to any rights and obligations hereunder held by it
immediately prior to such effective date, if any, have the rights and
obligations hereunder that have been assigned to it pursuant to such Assignment
and Acceptance and shall, to the fullest extent permitted by law, have the same
rights and benefits hereunder as if it were an original Lender hereunder and
(y) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations hereunder (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of such assigning

-164-



--------------------------------------------------------------------------------



 



Lender’s rights and obligations hereunder, the assigning Lender shall cease to
be a party hereto). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (h) of
this Section 14.01. Any assignment by a Lender hereunder (including any
assignment of a Commitment) shall at least include an assignment or transfer of
a part of Loan of a principal amount outstanding at that time of an amount in
Dollars at least equivalent to EUR 50,000, unless it is made to any person which
qualifies as a professional market party (professionele marktpartij) under the
Dutch Financial Markets Supervision Act (Wet op het financieel toezicht).
          (c) The Register. The Administrative Agent, acting solely for this
purpose as an agent for the Borrowers, shall maintain at its address in effect
pursuant to Section 14.08 a copy of each Assignment and Acceptance delivered to
and accepted by it and a register (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitments of the Lenders under each
Credit Facility, the principal amount of the Loans under each Credit Facility
owing to each Lender from time to time and whether such Lender is an original
Lender or the assignee of another Lender pursuant to an Assignment and
Acceptance. The Register shall include an account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, (ii) the effective date and amount of each Assignment
and Acceptance delivered to and accepted by it and the parties thereto,
(iii) the amount of any principal or interest or fees due and payable or to
become due and payable from each Borrower to each Lender hereunder or under the
Notes, and (iv) the amount of any sum received by the Administrative Agent from
NMHG Holding, NMHG or any Guarantor hereunder and each Lender’s share thereof.
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and NMHG and each of its Subsidiaries, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes hereof. The Register shall be
available for inspection by NMHG or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
          (d) Fee. Upon its receipt of an Assignment and Acceptance executed by
the assigning Lender and an Eligible Assignee and (unless waived by the
Administrative Agent) a processing and recordation fee of $3,500 (payable by the
assigning Lender or the assignee, as shall be agreed between them), the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in compliance herewith and in substantially the form of Exhibit B hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to NMHG and the
other Lenders.
          (e) Information Regarding NMHG. Any Lender may, in connection with any
assignment or proposed assignment pursuant to this Section 14.01, disclose to
the assignee or proposed assignee any information relating to NMHG Holding, NMHG
or any of NMHG’s Subsidiaries furnished to such Lender by the Administrative
Agent or by or on behalf of any Borrower; provided that, prior to any such
disclosure, such assignee or proposed assignee shall agree (for the Borrowers’
benefit) to preserve in accordance with Section 14.20 the confidentiality of any
confidential information described therein.
          (f) Lenders’ Creation of Security Interests. Notwithstanding any other
provision set forth herein, any Lender may at any time create a security
interest in all or any portion of its rights hereunder to secure obligations of
such Lender, including without limitation, in favor of any Federal Reserve bank;
provided, however, such creation of a security interest shall not release such
assigning Lender from any of its obligations hereunder or substitute such holder
of a security interest for such Lender as a party hereto.

-165-



--------------------------------------------------------------------------------



 



          (g) Assignments by an Issuing Banks. If any Issuing Bank (or its
Affiliate) ceases to be a Lender hereunder by virtue of any assignment made
pursuant to this Section 14.01 and another Issuing Bank is obligated to Issue
Letters of Credit or will become so obligated after such assignment becomes
effective, then, as of the effective date of such cessation, such Issuing Bank’s
obligations to Issue Letters of Credit pursuant to Section 2.02 shall terminate
and such Issuing Bank shall be an Issuing Bank hereunder only with respect to
outstanding Letters of Credit Issued by it prior to such date.
          (h) Participations. Each Lender may sell participations to one or more
other financial institutions in or to all or a portion of its rights and
obligations under and in respect of any and all facilities hereunder (including,
without limitation, all or a portion of any or all of its Commitments hereunder
and the Loans owing to it and its undivided interest in the Letters of Credit)
to any Person (the “Participant”); provided, however, that any assignment or
transfer made to a Participant (including any assignment of a Commitment) shall
at least include an assignment or transfer of a part of Loan of a principal
amount outstanding at that time of an amount in Dollars at least equivalent to
EUR 50,000, unless it is made to any person which qualifies as a professional
market party (professionele marktpartij) under the Dutch Financial Markets
Supervision Act (Wet op het financieel toezicht); (i) such Lender’s obligations
hereunder (including, without limitation, its Commitments hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) NMHG Holding, the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (iv) such Participant’s rights to agree or to restrict
such Lender’s ability to agree to the modification, waiver or release of any of
the terms of the Loan Documents or to the release of any Collateral covered by
the Loan Documents, to consent to any action or failure to act by any party to
any of the Loan Documents or any of their respective Subsidiaries or Affiliates,
or to exercise or refrain from exercising any powers or rights which any Lender
may have under or in respect of the Loan Documents or any Collateral, shall be
limited to the right to consent to (A) reduction of the principal of, or rate or
amount of interest on the Loans(s) subject to such participation (other than by
the payment or prepayment thereof), (B) postponement of any scheduled date for
any payment of principal of, or interest on, the Loan(s) subject to such
participation (except with respect to any modifications of the applicable
provisions relating to the prepayments of Loans and other Obligations) and
(C) release of any guarantor of the Obligations or all or any substantial
portion of the Collateral except for any such release provided in
Section 12.09(c). No holder of a participation in all or any part of the Loans
shall be a “Lender” or a “Holder” for any purposes hereunder by reason of such
participation; provided, however, that each holder of a participation shall have
the rights and obligations of a Lender (including any right to receive payment)
under Sections 3.04, 3.05, Sections 3.08, 4.01(f), 4.02(c), 4.02(e), 12.05,
14.02 and 14.05; provided, however, that all requests for any payments pursuant
to such Sections shall be made by a Participant through the Lender granting such
participation. The right of each holder of a participation to receive payment
under Sections 3.04, 3.05, 3.08, 4.01(f), 4.02(c), 4.02(e), 12.05, 14.02 and,
provided such Participant agrees to be subject to Section 14.06 as though it
were a Lender, 14.05 shall be limited to the lesser of (i) the amounts actually
incurred by such holder for which payment is provided under said Sections and
(ii) the amounts that would have been payable under said Sections by the
Borrowers to the Lender granting the participation in respect of the
participated interest to such holder had such participation not been granted.
Each Lender shall promptly notify the Administrative Agent of the identity of
any holder of a participation.
          (i) Payment to Participants. Anything herein to the contrary
notwithstanding, in the case of any participation, all amounts payable by the
Borrowers under the Loan Documents shall be calculated and made in the manner
and to the parties required hereby as if no such participation had been sold.

-166-



--------------------------------------------------------------------------------



 



          14.02. Expenses.
          (a) Generally. The Borrowers jointly and severally agree upon demand
to pay, or reimburse the Administrative Agent for, all of the Administrative
Agent’s reasonable internal and external audit, legal, appraisal, valuation,
filing, document duplication and reproduction and investigation expenses and for
all other reasonable out-of-pocket costs and expenses of every type and nature
(including, without limitation, the reasonable fees, expenses and disbursements
of the Administrative Agent’s counsel, Sidley, Austin LLP, local legal counsel,
auditors, accountants, appraisers, printers, insurance and environmental
advisers, and other consultants and agents), incurred by the Administrative
Agent in connection with (i) the Administrative Agent’s audit and investigation
of the Borrowers and their Subsidiaries in connection with the preparation,
negotiation, and execution of the Loan Documents and the Administrative Agent’s
periodic audits of the Borrowers and their Subsidiaries; (ii) the preparation,
negotiation, execution and interpretation hereof (including, without limitation,
the satisfaction or attempted satisfaction of any of the conditions set forth in
Article V), the other Loan Documents and any proposal letter or commitment
letter issued in connection therewith and the making of the Loans hereunder;
(iii) the creation, perfection or protection of the Liens under the Loan
Documents (including, without limitation, any reasonable fees and expenses for
local counsel in various jurisdictions); (iv) the ongoing administration hereof
and of the Loans, including consultation with attorneys in connection therewith
and with respect to the Administrative Agent’s rights and responsibilities
hereunder and under the other Loan Documents; (v) the protection, collection or
enforcement of any of the Obligations or the enforcement of any of the Loan
Documents; (vi) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, the Property, any Borrower or
any Borrower’s Subsidiaries, this Agreement or any of the other Loan Documents;
(vii) the response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, the Property, any Borrower or any
Borrower’s Subsidiaries, this Agreement or any of the other Loan Documents; and
(H) any amendments, consents, waivers, assignments, restatements, or supplements
to any of the Loan Documents and the preparation, negotiation, and execution of
the same.
          (b) After Default. The Borrowers further jointly and severally agree
to pay or reimburse the Administrative Agent, the Issuing Banks and the Lenders
upon demand for all out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees (including allocated costs of internal
counsel and costs of settlement), incurred by the Administrative Agent, any
Issuing Bank or any Lender (i) in enforcing any Loan Document or Obligation or
any security therefor or exercising or enforcing any other right or remedy
available by reason of any Event of Default; (ii) in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding;
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, the Property, any Borrower or any Borrower’s
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any of the other Loan Documents; and (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clauses (i) through (iii) above.
          14.03. Indemnity. Each Domestic Borrower further jointly and severally
agrees, and each Multicurrency Borrower further jointly and severally agrees, to
defend, protect, indemnify, and hold harmless the Administrative Agent, each and
all of the Domestic Lenders (in the case of the Domestic Borrowers only), each
and all of the Multicurrency Lenders (in the case of the Multicurrency Borrowers
only) and the Issuing Banks and each of their respective Affiliates, and each of
such Administrative Agent’s, Lender’s, Issuing Bank’s or Affiliate’s respective
officers, directors, employees, attorneys,

-167-



--------------------------------------------------------------------------------



 



advisors, representatives, consultants and agents (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article V) (collectively, the
“Indemnitees”), in each case from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the fees and disbursements of counsel for such
Indemnitees)(including in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of or in connection with (a) this Agreement,
the Proposal Letter, the other Loan Documents, or any act, event or transaction
related or attendant thereto, whether or not any such Indemnitee is a party
thereto and whether or not such transactions are consummated, the making of the
Loans, the issuance of and participation in Letters of Credit hereunder, the
management of such Loans or Letters of Credit, the use or intended use of the
proceeds of the Loans or Letters of Credit hereunder, the execution, delivery
and/or performance of Currency Agreements, Commodity Agreements or Interest Rate
Contracts, or any of the other transactions contemplated by the Loan Documents,
or (b) any Liabilities and Costs under Environmental, Health or Safety
Requirements of Law arising from or in connection with this Agreement, the
Proposal Letter, the other Loan Documents, or an act, event or transaction
attendant thereto, the past, present or future operations of any Credit Party or
any Borrower Subsidiary or any of their respective predecessors in interest, or,
the past, present or future environmental, health or safety condition of any
respective Property of any Credit Party or any Borrower Subsidiary, the Release
or exposure to or presence or suspected Release, exposure to, or presence of any
Contaminant at, on or from any respective current or former Property of any
Credit Party or any Borrower Subsidiary, or other property of third parties
(collectively, the “Indemnified Matters”); provided, however, the Borrowers
shall have no obligation to an Indemnitee hereunder with respect to Indemnified
Matters to the extent resulting from the willful misconduct or gross negligence
of such Indemnitee as determined in a final, non-appealable judgment of a court
of competent jurisdiction. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, each applicable Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees. Each Domestic Borrower jointly and severally
agrees, and each Multicurrency Borrower jointly and severally agrees, not to
assert any claim against any Indemnitee on any theory of liability for special,
indirect, consequential or punitive damages arising out of, or in any way in
connection with, the Commitments, the Obligations or any other matters governed
by this Agreement and/or the other Loan Documents.
          14.04. Change in Accounting Principles. If any change in the
accounting principles used in the preparation of the most recent Financial
Statements is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or successors thereto or
agencies with similar functions) and are adopted by NMHG Holding with the
agreement of its independent certified public accountants and such change
results in a change in the method of calculation of any of the covenants,
standards or terms found in Article IX and Article X, the parties hereto agree
to enter into negotiations in order to amend such provisions so as to equitably
reflect such change with the desired result that the criteria for evaluating
compliance with such covenants, standards and terms by NMHG Holding shall be the
same after such change as if such change had not been made; provided, however,
no change in GAAP that would affect the method of calculation of any of the
covenants, standards or terms shall be given effect in such calculations until
such provisions are amended, in a manner satisfactory to the Requisite Lenders
and NMHG Holding, so to reflect such change in accounting principles.

-168-



--------------------------------------------------------------------------------



 



          14.05. Setoff. In addition to any Liens granted under the Loan
Documents and any rights now or hereafter granted under applicable law, upon the
occurrence and during the continuance of any Event of Default, each Lender, each
Issuing Bank and any Affiliate of any Lender or Issuing Bank is hereby
authorized by each Borrower at any time or from time to time, without notice to
any Person (any such notice being hereby expressly waived) to combine accounts
or to set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured (but not including trust accounts)) and
any other Indebtedness at any time held or owing by such Lender, Issuing Bank or
any of their Affiliates to or for the credit or the account of such Borrower
against and on account of the Obligations of any Borrowers to such Lender,
Issuing Bank or any of their Affiliates, including, but not limited to, all
Loans and Letters of Credit and all claims of any nature or description arising
out of or in connection herewith, irrespective of whether or not (i) such Lender
or Issuing Bank shall have made any demand hereunder or (ii) the Administrative
Agent, at the request or with the consent of the Requisite Lenders, shall have
declared the principal of and interest on the Loans and other amounts due
hereunder to be due and payable as permitted by Article XI and even though such
Obligations may be contingent or unmatured. Each Lender shall give the
applicable Borrower notice of any action taken pursuant to this Section 14.05
promptly upon the occurrence thereof provided that any failure to do so shall
not limit any right of a Lender to take such action. Each Lender and each
Issuing Bank agrees that it shall not, without the express consent of the
Requisite Lenders, and that it shall, to the extent it is lawfully entitled to
do so, upon the request of the Requisite Lenders, exercise its setoff rights
hereunder against any accounts of any Credit Party or any Borrower Subsidiary
now or hereafter maintained with such Lender, such Issuing Bank or any Affiliate
of such Lender or Issuing Bank.
          14.06. Ratable Sharing. The Lenders and the Issuing Banks agree among
themselves that, except as otherwise expressly provided in any Loan Document,
          (a) with respect to all amounts received by a Domestic Lender, an
Issuing Bank or a Multicurrency Lender, as the case may be, which are applicable
to the payment of the Obligations (excluding (x) the fees described in
Sections 2.02(g), 3.04, 3.05, 3.08, 4.01(f) and 4.02 and (y) and amounts so
received in respect of Currency Agreements, Commodity Agreements and/or Interest
Rate Contracts) equitable adjustment shall be made so that, in effect, (i) all
such amounts with respect to the Domestic Obligations shall be shared among the
Domestic Lenders and the Issuing Banks ratably in accordance with their Pro Rata
Shares of the Domestic Facility and (ii) all such amounts with respect to the
Multicurrency Obligations shall be shared among the Multicurrency Lenders and
the Issuing Banks ratably in accordance with their Pro Rata Shares of the
Multicurrency Facility, whether received by voluntary payment, by the exercise
of the right of setoff or banker’s lien, by counterclaim or cross-action or by
the enforcement of any or all of such Obligations (excluding (x) the fees
described in Sections 2.02(g), 3.04, 3.05, 3.08, 4.01(f) and 4.02 and (y) and
amounts so received in respect of Currency Agreements, Commodity Agreements
and/or Interest Rate Contracts) or the Collateral, and
          (b) if any of them shall by voluntary payment or by the exercise of
any right of counterclaim, setoff, banker’s lien or otherwise, receive payment
of a proportion of the aggregate amount of such Obligations held by it which is
greater than the amount which such Lender is entitled to receive hereunder, the
Lender receiving such excess payment shall purchase, without recourse or
warranty, an undivided interest and participation (which it shall be deemed to
have done simultaneously upon the receipt of such payment) in such Obligations
owed to the others so that all such recoveries with respect to such Obligations
shall be applied ratably in accordance with their Pro Rata Shares; provided,
however, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases shall be rescinded and
the purchase prices paid for such participation shall be returned to

-169-



--------------------------------------------------------------------------------



 



such party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery.
Each Borrower agrees that any Lender purchasing a participation from another
Lender pursuant to this Section 14.06 may, to the fullest extent permitted by
law, exercise all its rights of payment (including, subject to Section 14.05,
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation. The Administrative Agent, the Domestic Lenders and the Issuing
Banks further agree and acknowledge that in no event shall proceeds of the
Collateral of the Multicurrency Borrowers, more than sixty-five percent (65.0%)
of the Capital Stock of any Multicurrency Borrower or its Subsidiaries or
amounts received from any Multicurrency Borrower as described herein be shared
with any Domestic Lender or any Issuing Bank for application on any of the
Domestic Obligations.
          14.07. Amendments and Waivers.
          (a) General Provisions. Unless otherwise provided for or required in
this Agreement, no amendment or modification of any provision hereof shall be
effective without the written agreement of the Requisite Lenders (which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion) and the Borrowers, and no termination or waiver of any provision of
this Agreement or any of the Loan Documents, or consent to any departure by the
Borrowers therefrom, shall be effective without the written concurrence of the
Requisite Lenders, which the Requisite Lenders shall have the right to grant or
withhold in their sole discretion. All amendments, modifications, waivers and
consents not specifically reserved to the Lenders, the Issuing Banks and the
Administrative Agent in Section 14.07(b), Section 14.07(c) and in any other
provisions of this Agreement shall require only the approval of the Requisite
Lenders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Borrower in any case shall entitle such Borrower to any other or further
notice or demand in similar or other circumstances.
          (b) Amendments, Consents and Waivers by all affected Lenders.
Notwithstanding the foregoing, any amendment, modification, termination, waiver
or consent with respect to any of the following provisions of this Agreement
shall be effective only by a written agreement, signed by each Lender or each
Issuing Bank affected thereby:
     (i) increase in the amount of any of the Commitments of such Lender,
     (ii) reduction of the principal of, rate or amount of interest on the
Loans, the Reimbursement Obligations, or any fees or other amounts payable to
such Lender (other than by the payment or prepayment thereof),
     (iii) except as provided in Section 11.02(c), extension of the Termination
Date or postponement of any date on which any payment of principal of, or
interest on, the Loans, the Reimbursement Obligations, any fees or other amounts
payable to such Lender or Issuing Bank would otherwise be due,
     (iv) change in the definitions of Commitments, Domestic Commitments or
Multicurrency Commitment (other than as set forth in clause (c)(vi) below),
     (v) the orders of priority set forth in Section 3.01, Section 3.02(b)(ii)
or Section 3.02(b)(iii), and
     (vi) amendment of Section 3.01(d).

-170-



--------------------------------------------------------------------------------



 



          (c) Amendments, Consents and Waivers by All Lenders. Any amendment,
modification, termination, waiver or consent with respect to any of the
following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender:
     (i) release of any guarantor of the Obligations or all or any substantial
portion of the Collateral (except as provided in Section 12.09(c)),
     (ii) change in the (A) definition of Requisite Lenders or (B) the aggregate
Pro Rata Share of the Lenders which shall be required for the Lenders or any of
them to take action under this Agreement or the other Loan Documents,
     (iii) amendment of Sections 12.09(c), 14.01, 14.02, 14.06 or this
Section 14.07,
     (iv) assignment of any right or interest in or under this Agreement or any
of the other Loan Documents by any Borrower,
     (v) waiver of any Event of Default described in Sections 11.01(a), (f),
(g), (i) and (n),
     (vi) amendment to the definition of Commitments, Domestic Commitments or
Multicurrency Commitment with respect to the maximum aggregate amounts set forth
in such defined terms,
     (vii) increase in any percentage used in any of the advance rates in the
definitions of “Domestic Borrowing Base” and Multicurrency Borrowing Base”; and
     (viii) amendment or waiver of Section 10.01.
          (d) [Intentionally Omitted].
          (e) Administrative Agent Authority. The Administrative Agent may, but
shall have no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender.
Notwithstanding anything to the contrary contained in this Section 14.07, no
amendment, modification, waiver or consent shall affect the rights or duties of
the Administrative Agent hereunder or under the other Loan Documents, including
this Article XIII, unless made in writing and signed by the Administrative Agent
in addition to the Lenders required above to take such action; and the order of
priority set forth in clauses first and second and the second clause first of
Section 3.02(b)(i)(B) and clauses (A), (B) and (C) of Section 3.02(b)(ii).
Notwithstanding anything herein to the contrary, in the event that a Borrower
shall have requested, in writing, that any Lender agree to an amendment,
modification, waiver or consent with respect to any particular provision or
provisions hereof, and such Lender shall have failed to state, in writing, that
it either agrees or disagrees (in full or in part) with all such requests (it
being understood that any such statement of agreement may be subject to
satisfactory documentation and other conditions specified in such statement)
within thirty (30) days of receipt of such request (or such other time period as
may be designated in such amendment, modification, waiver or consent), then such
Lender shall be deemed to have disagreed with such request. Furthermore, in the
event that any Lender fails to agree to any amendment, modification, waiver or
consent requiring the unanimous approval of the Lenders pursuant to
Section 14.07(c), at the joint request of any Borrower and the Administrative
Agent, the Lenders who have so agreed shall have the right (but not the
obligation) to, or to cause an Eligible Assignee to, purchase from such Lender
(at the face amount thereof) all Obligations and Commitments held by such
Lender. Each Lender agrees the if the Administrative Agent or any Borrower
exercises its option hereunder, it shall promptly execute and

-171-



--------------------------------------------------------------------------------



 



deliver all agreements and documentation necessary to effectuate such assignment
as set forth in Section 14.01. Any purchase of such Lender’s Commitments and all
other Obligations owing to it must (i) occur within 30 Business Days from the
date that such Lender refuses to execute any amendment, waiver or consent which
requires the written consent of all of the Lenders and to which the
Administrative Agent, the other Lenders and the Borrowers have agreed and
(ii) include an amount payable to such Lender which is sufficient to compensate
such Lender for any loss, expense or liability as a result of any such purchase
under this Section 14.07(e) which arises out of, or is in connection with, any
funds acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Loan as, or to convert any portion of the principal
amount of any Loan into, a Fixed Rate Loan.
          (f) Defaulting Lenders. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Lender will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitments and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Requisite Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definition of “Requisite Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver that would increase or extend the term of the Commitments of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.
          14.08. Notices.
          (a) Unless otherwise specifically provided herein, any notice, consent
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, sent by e-mail, or sent by
courier service or the United States mails (or with respect to the Multicurrency
Borrowers, the mails of their country of residence) and shall be deemed to have
been given (i) four (4) days following deposit in the United States mails (or
with respect to the Multicurrency Borrowers, the mails of its country of
residence), with proper postage prepaid, (ii) upon delivery thereof to a courier
service, (iii) when delivered in person or (iv) upon confirmation of receipt of
a telecopy or of an email; provided, that no notices with respect to a request
for a new, or conversion of an existing, Borrowing or other extension of credit
or providing notice of any Default or Event of Default may be delivered by
e-mail. Notices to the Administrative Agent pursuant to Article II, III or IV
shall not be effective until received by the Administrative Agent. For the
purposes hereof, the addresses, telecopy numbers and, if so specified, e-mail
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section 14.08) shall be as set forth below each party’s name
on the signature pages hereof or the signature page of any applicable Assignment
and Acceptance, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties to this Agreement.
The Administrative Agent may refer the relevant Persons (by fax, letter,
telecopy, or, if so specified, e-mail) to a web site (including “e-Disclosure”,
the Administrative Agent’s delivery system that is part of CGMI Direct, Global
Fixed Income’s primary web portal) and to the location of the relevant
information on such web site in discharge of such notification or delivery
obligation provided that such notification or delivery obligation shall not be
discharged by the Administrative Agent referring a Person to a web site if such
Person has previously provided written notice to the Administrative agent that
it does not wish to receive notices via a web site. Each Borrower acknowledges
that although such web sites may be secured with a dual firewall and a user
identification/password authorization system, and secured through a single user
per deal authorization method whereby each user may access such web site only on

-172-



--------------------------------------------------------------------------------



 



a deal-by-deal basis, distribution of material through an electronic medium is
not necessarily secure and there are confidentiality and other risks associated
with such distribution.
          (b) The Domestic Borrowers jointly and severally agree, and the
Multicurrency Borrowers jointly and severally agree, to indemnify and hold
harmless each Indemnitee (with respect to the applicable Credit Facility) from
and against any and all claims, damages, liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, disbursements and expenses of any
kind or nature (including, without limitation, reasonable fees and disbursements
of counsel to any such Indemnitee) which may be imposed on, incurred by or
asserted against any such Indemnitee in any manner relating to or arising out of
any action taken or omitted by such Indemnitee in good faith in reliance on any
notice or other written communication in the form of a telecopy or facsimile
purporting to be from a Borrower; provided that no Borrower shall have any
obligation under this Section 14.08(b) to an Indemnitee with respect to any
indemnified matter caused by or resulting from the gross negligence or willful
misconduct of that Indemnitee as determined by a court of competent
jurisdiction.
          14.09. Survival of Warranties and Agreements. All representations and
warranties made herein and all obligations of the Borrowers in respect of taxes,
indemnification and expense reimbursement shall survive the execution and
delivery of this Agreement and of the other Loan Documents, the making and
repayment of the Loans, the issuance and discharge of Letters of Credit
hereunder, the termination of this Agreement and the termination of the
Commitments hereunder and shall not be limited in any way by the passage of time
or occurrence of any event and shall expressly cover time periods when the
Administrative Agent, any of the Issuing Banks or any of the Lenders may have
come into possession or control of any of the Borrowers’ or their Subsidiaries’
Property.
          14.10. Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of the Administrative Agent, any Lender or any
Issuing Bank in the exercise of any power, right or privilege under any of the
Loan Documents shall impair such power, right or privilege or be construed to be
a waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.
          14.11. Marshaling; Payments Set Aside. None of the Administrative
Agent, any Lender or any Issuing Bank shall be under any obligation to marshal
any assets in favor of the Borrowers or any other party or against or in payment
of any or all of the Obligations. To the extent that a Borrower makes a payment
or payments to the Administrative Agent, the Lenders or the Issuing Banks or any
of such Persons receives payment from the proceeds of the Collateral or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
          14.12. Severability. In case any provision in or obligation hereunder
or under the other Loan Documents shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
          14.13. Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

-173-



--------------------------------------------------------------------------------



 



          14.14. Governing Law. THIS AGREEMENT SHALL BE INTERPRETED, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
          14.15. Limitation of Liability. No claim may be made by any Borrower,
any Lender, any Issuing Bank, the Administrative Agent or any other Person
against the Administrative Agent, any Issuing Bank or any other Lender or the
Affiliates, directors, officers, employees, attorneys or agents of any of them
for any special, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Borrower, each Lender, each Issuing
Bank and the Administrative Agent hereby waives, releases and agrees not to sue
upon any such claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
          14.16. Successors and Assigns. This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of the Administrative Agent, the
Lenders and the Issuing Banks. The rights hereunder and the interest herein of
the Borrowers may not be assigned or otherwise transferred without the written
consent of all Lenders. Any attempted assignment without such written consent
shall be void. Nothing in this Agreement, express or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided
herein and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          14.17. Certain Consents and Waivers.
          (a) Personal Jurisdiction.
     (i) EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANKS, AND
THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK, NEW YORK, AND ANY
COURT HAVING JURISDICTION OVER APPEALS OF MATTERS HEARD IN SUCH COURTS, IN ANY
ACTION OR PROCEEDING ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, WHETHER ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE BORROWERS
IRREVOCABLY DESIGNATES AND APPOINTS CORPORATION SERVICE COMPANY AT 2711
CENTERVILLE ROAD SUITE 400, WILMINGTON, DELWARE 19808, AS ITS PROCESS AGENT (THE
“PROCESS AGENT”) FOR SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, SUCH SERVICE BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND

-174-



--------------------------------------------------------------------------------



 



BINDING SERVICE IN EVERY RESPECT. EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS,
THE ISSUING BANKS, AND THE BORROWERS AGREES THAT A FINAL NON-APPEALABLE JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH OF THE BORROWERS WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.
     (ii) NOTWITHSTANDING THE FIRST SENTENCE OF SECTION 14.17(a)(i), EACH OF THE
BORROWERS AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PROCEED
AGAINST ANY CREDIT PARTY OR ITS PROPERTY IN ANY COURT IN ANY LOCATION TO ENABLE
THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE LENDERS TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER ENTERED IN FAVOR OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANKS OR ANY LENDER. EACH BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE
COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY ISSUING BANK TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK. EACH OF THE BORROWERS
WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER MAY COMMENCE A PROCEEDING
DESCRIBED IN THIS SECTION.
          (b) Service of Process. EACH OF THE BORROWERS IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE PROCESS AGENT (IN THE CASE OF ANY BORROWER) OR THE
RELEVANT BORROWER’S NOTICE ADDRESS SPECIFIED PURSUANT TO SECTION 14.08, SUCH
SERVICE TO BECOME EFFECTIVE FIVE (5) DAYS AFTER SUCH MAILING. EACH OF THE
BORROWERS IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY JURISDICTION SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION.
          (c) Waiver of Jury Trial. EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS, THE LENDERS, AND THE BORROWERS IRREVOCABLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, AMONG ANY OF THE

-175-



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT, THE ISSUING BANKS, OR THE BORROWERS ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT. ANY SUCH PERSON MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          14.18. Counterparts; Effectiveness; Inconsistencies. This Agreement
and any amendments, waivers, consents, or supplements hereto may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Agreement shall become effective against each of the
parties hereto on the date hereof. This Agreement and each of the other Loan
Documents shall be construed to the extent reasonable to be consistent one with
the other, but to the extent that the terms and conditions of this Agreement are
actually inconsistent with the terms and conditions of any other Loan Document,
this Agreement shall govern.
          14.19. Limitation on Agreements. All agreements between the Borrowers,
the Administrative Agent, each Lender and each Issuing Bank in the Loan
Documents are hereby expressly limited so that in no event shall any of the
Loans or other amounts payable by the Borrower under any of the Loan Documents
be directly or indirectly secured (within the meaning of Regulation U) by Margin
Stock.
          14.20. Confidentiality. Subject to Section 14.01(e), the
Administrative Agent, the Lenders and the Issuing Banks shall hold all nonpublic
information obtained pursuant to the requirements hereof and identified as such
by any Borrower in accordance with safe and sound banking practices and in any
event may make disclosure (i) reasonably required by a bona fide offeree,
transferee or assignee (or Participant) in connection with the contemplated
transfer (or participation), or as required or requested by any Governmental
Authority or representative thereof, or pursuant to legal process, or to any of
the foregoing’s managers, administrators, trustees, partners, directors,
officers, employees, agents, lawyers and other advisors who shall be informed of
the confidential nature of such information, and shall require any such offeree
or assignee (or Participant) to agree (and require any of its offerees,
assignees or Participants to agree) to comply with this Section 14.20, (ii) any
rating agency, or (iii) the CUSIP Service Bureau or any similar organization. In
no event shall the Administrative Agent, any Lender or any Issuing Bank be
obligated or required to return any materials furnished by any Borrower or any
Borrower Subsidiary; provided, however, each offeree shall be required to agree
that if it does not become an assignee, transferee (or Participant) it shall
return all materials furnished to it by such Borrower or Subsidiary thereof in
connection herewith. In the event the Administrative Agent or any Lender or any
Issuing Bank is requested or required by law to disclose any of such
information, the Administrative Agent or such Lender or Issuing Bank agrees to
provide NMHG with prompt notice thereof; provided, however, the Administrative
Agent or such Lender or Issuing Bank may, without restriction hereunder,
including the providing of such notice, provide any and all of such information
to any of the agencies or other governmental entities which regularly regulate
its ability to engage in any of its businesses under state or federal law. Any
and all confidentiality agreements entered into between the Administrative
Agent, any Lender or any Issuing Bank and any Borrower shall survive this
Agreement.
          14.21. Currency Conversions.
          (a) Place and Currency of Payment. If any Obligation is payable in a
currency other than Dollars (a “Non-USD Currency”) and/or at a place other than
the United States, and such payment is not made as and when agreed, the
applicable Borrowers, jointly and severally, will, upon the request of the
applicable Lender or Issuing Bank, or the Administrative Agent, on behalf of
such Lender or Issuing

-176-



--------------------------------------------------------------------------------



 



Bank, either (i) make payment in such Non-USD Currency and at the place where
such Obligation is payable, or (ii) pay the Administrative Agent, for the
benefit of such Lender or Issuing Bank, in Dollars at the address of the
Administrative Agent pursuant to Section 14.08 hereof. In the event of a payment
pursuant to clause (ii) above, the applicable Borrowers will pay the
Administrative Agent, for the benefit of such Lender or Issuing Bank, the
equivalent of the amount of such Obligation in Dollars calculated at the rate of
exchange at which, in accordance with normal banking procedures, the
Administrative Agent or such Lender or Issuing Bank may buy such Non-USD
Currency in New York, New York on the date any applicable Borrower makes such
payment.
          (b) Judgment Currency.
     (i) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder or under the Notes in any currency (the “Original
Currency”) to another currency (the “Other Currency”), the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be the Spot Rate on the second Business Day preceding that on which
judgment is given.
     (ii) The obligation of each Borrower in respect of any sum due in the
Original Currency from it to any Lender, any Issuing Bank or the Administrative
Agent hereunder or under any Note held by any Lender, as applicable, shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender, Issuing Bank
or the Administrative Agent (as the case may be) of any sum adjudged to be so
due in such Other Currency, such Lender, Issuing Bank or the Administrative
Agent (as the case may be) may in accordance with normal banking procedures
purchase the Original Currency with such Other Currency; if the amount of the
Original Currency so purchased is less than the sum originally due to such
Lender, Issuing Bank or the Administrative Agent (as the case may be) in the
Original Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, Issuing Bank or the
Administrative Agent (as the case may be) against any loss resulting from such
purchase or from the inability to effect such purchase, and if the amount of the
Original Currency so purchased exceeds the sum originally due to any Lender,
Issuing Bank or the Administrative Agent (as the case may be) in the Original
Currency, such Lender, Issuing Bank or the Administrative Agent (as the case may
be) agrees to remit to such Borrower such excess.
          14.22. Entire Agreement. This Agreement, taken together with all of
the other Loan Documents embodies the entire agreement and understanding among
the parties hereto and supersedes the Proposal Letter (except for provisions
therein specifically referred to herein) and all prior agreements and
understandings, written and oral, relating to the subject matter hereof.
          14.23. Advice of Counsel. The Borrowers and each Lender and each
Issuing Bank understand that the Administrative Agent’s counsel represents only
the Administrative Agent’s and its Affiliates’ interests and that the Borrowers,
other Lenders and other Issuing Bank (if any) are advised to obtain their own
counsel. The Borrowers represent and warrant to the Administrative Agent and the
other Holders that it has discussed this Agreement with its counsel.
          14.24. Documentation Agent, Senior Managing Agent, Syndication Agent,
Joint Lead Arrangers and Joint Bookrunners This Loan Agreement places no duties
on the Documentation Agent, the Senior Managing Agent, the Syndication Agent,
the Joint Lead Arrangers or the Joint Bookrunners in their capacities as such.

-177-



--------------------------------------------------------------------------------



 



          14.25. Termination of the Multicurrency Facility. Upon the Payment in
Full of the Multicurrency Obligations and the permanent reduction to zero and
termination of the Multicurrency Commitment by the Multicurrency Borrowers in
accordance with Section 3.01, (a) all references herein to Multicurrency
Borrowers, Multicurrency Commitment, Foreign Guarantors, Multicurrency Loans,
Overdraft Loans, Euro Loans, Sterling Loans and any other defined terms in which
“Multicurrency”, “Euro”, “Overdraft” or “Sterling” is part of such defined
term’s name and all derivations thereof shall have no effect except to the
extent specifically referenced to survive such Payment in Full of the
Obligations, (b) the Multicurrency Borrowers shall continue to constitute
“Borrower Subsidiaries” for the purposes of this Agreement and the other Loan
Documents but shall no longer constitute “Foreign Credit Parties”, “Credit
Parties”, “Borrowers” or “Guarantors”, as applicable, (c) the Foreign Collateral
shall be released in accordance with Section 12.02(i)(C), (d) the Multicurrency
Borrower Guaranties and Foreign Guaranties shall be terminated except to the
extent specifically referenced to survive such Payment in Full of the
Obligations, and shall no longer constitute “Loan Documents” and the Foreign
Guarantors shall no longer constitute “Guarantors” or “Foreign Credit Parties”,
and (e) the Multicurrency Borrower Guaranty shall remain in effect for any
Obligations which survive such Payment in Full.
          14.26. Amendment and Restatement. The parties hereto agree that upon
(i) the execution and delivery of this Agreement by each of the parties hereto
and (ii) satisfaction (or waiver by the aforementioned parties) of the
conditions precedent set forth in Section 5.01, the terms and conditions of the
Previous Agreement shall be and hereby are amended, superseded, and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation of the Previous Agreement or
the Indebtedness incurred thereunder. With respect to any date or time period
occurring and ending prior to the Closing Date, the rights and obligations of
the parties to the Previous Agreement shall be governed by the Previous
Agreement and the Loan Documents (as defined therein), and with respect to any
date or time period occurring and ending on or after the Closing Date, the
rights and obligations of the parties hereto shall be governed by this Agreement
and the other Loan Documents (as defined herein). The Lenders hereby agree that
the Administrative Agent shall have full power and authority to allocate the
Domestic Commitments and Multicurrency Commitments of the Lenders as in effect
immediately prior to the Closing Date such that, immediately after giving effect
to such allocations on the Closing Date, each Lender shall hold the “Domestic
Commitment” and the “Multicurrency Commitment” set forth next to its name on
Schedule 1.01.1. The Lenders further agree to make all assignments and/or
transfers, and hereby consent to any such assignments and transfers, which may
be necessary (including, without limitation, assignments of funded obligations)
to effect the allocations described in the preceding sentence. Without limiting
the foregoing, each Departing Lender’s “Commitment” under the Previous Agreement
shall be terminated and each Departing Lender shall not be a Lender hereunder.
          14.27. Posting of Communications.
          (a) Each of the parties hereto agrees that the Administrative Agent
may, but shall not be obligated to, make Communications available to the Lenders
and the Issuing Banks by posting such Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
          (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the parties
hereto acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and

-178-



--------------------------------------------------------------------------------



 



other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the parties hereto hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
          (c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR ANY
AFFILIATE THEREOF WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
          (d) Each of the parties hereto agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally-applicable document retention
procedures and policies.
ARTICLE XV
Collection Allocation Mechanism
     15.01. Implementation of CAM.
          (a) Upon the acceleration of the Loans and the termination of the
Commitments in accordance with the terms hereof (including, without limitation,
as a result of an event under clause (f) or (g) of Section 11.01):
     (i) the Lenders shall automatically and without further act (and without
regard to the provisions of Section 14.01) be deemed to have exchanged interests
in the Domestic Facility and the Multicurrency Facility such that in lieu of the
interests of each Lender in each Credit Facility in which it participates as of
such date, such Lender shall hold an interest in both Credit Facilities, whether
or not such Lender shall previously have participated therein, equal to such
Lender’s CAM Percentage thereof;
     (ii) the Swing Loan Bank shall be deemed to have declared a Swing Loan
Settlement Date immediately before such acceleration without further act and
without notice to any Person (and the Domestic Lenders shall be required to
settle, or participate in, all outstanding Swing Loans immediately before the
consummation of the CAM Exchange); and
     (iii) the Overdraft Line Bank shall be deemed to have declared an Overdraft
Settlement Date immediately before such acceleration without further act and
without notice to any Person (and the Multicurrency Lenders shall be required to
settle, or

-179-



--------------------------------------------------------------------------------



 



participate in, all outstanding Overdraft Loans immediately before the
consummation of the CAM Exchange).
          (b) Each Lender and each Borrower hereby consents and agrees to the
CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding upon
its successors and assigns and any Person that acquires a participation in its
interests in any Credit Facility. Each Borrower agrees from time to time to
execute and deliver to the Administrative Agent all instruments and documents as
the Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lenders after giving effect to the CAM Exchange.
          (c) As a result of the CAM Exchange, upon and after the date on which
the CAM Exchange occurs, each payment received by the Administrative Agent
pursuant to any Loan Document in respect of the Obligations, and each
distribution made by the Administrative Agent in respect of the Credit
Facilities, shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages. Any direct payment received by a Lender upon
or after the CAM Exchange, including by way of setoff, in respect of the Credit
Facilities shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance herewith.
     15.02. Letters of Credit.
          (a) In the event that on the date on which a CAM Exchange occurs any
Letter of Credit shall be outstanding and undrawn in whole or in part, or any
amount drawn under any such Letter of Credit shall not have been reimbursed by
the applicable Borrower or with the proceeds of a Loan, each Lender having, on
such date and prior to giving effect to the CAM Exchange, participation
obligations with respect to such Letter of Credit shall promptly pay over to the
Administrative Agent, in immediately available funds, in the case of any undrawn
amount, and in Dollars, in the case of any unreimbursed amount, an amount equal
to such Lender’s Pro Rata Share (as calculated in accordance with clause (a) of
the definition thereof) of such undrawn face amount or (to the extent it has not
already done so) such unreimbursed drawing, as the case may be, of each
outstanding Letter of Credit Issued under a Credit Facility in which such Lender
participated immediately before giving effect to the CAM Exchange together with
interest thereon from the date on which such CAM Exchange occurs to the date on
which such amount shall be paid to the Administrative Agent at the rate that
would be applicable at the time to a Floating Rate Loan in a principal amount
equal to such amount. The Administrative Agent shall establish a separate
account or accounts for each Lender (each, an “LC Reserve Account”) for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Administrative Agent shall deposit in each Lender’s LC
Reserve Account such Lender’s CAM Percentage of the amounts received from the
Lenders as provided above. The Administrative Agent shall have sole dominion and
control over each LC Reserve Account, and the amounts deposited in each LC
Reserve Account shall be held in such LC Reserve Account until withdrawn as
provided in paragraph (b), (c), (d) or (e) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the LC Reserve Accounts in respect of each Letter of Credit and the
amounts on deposit in respect of each Letter of Credit attributable to each
Lender’s CAM Percentage. The amounts held in each Lender’s LC Reserve Account
shall be held as a reserve against the outstanding undrawn face amounts of all
Letters of Credit, shall be the property of such Lender, shall not constitute
Loans to or give rise to any claim of or against any Credit Party and shall not
give rise to any obligation on the part of any Borrower to pay interest to such
Lender, it being agreed that the reimbursement obligations in respect of Letters
of Credit shall arise only at such times as drawings are made thereunder, as
provided in Section 2.02 hereof.
          (b) In the event that on or after the date on which a CAM Exchange
occurs any drawing shall be made in respect of a Letter of Credit (regardless of
whether any such Letter of Credit

-180-



--------------------------------------------------------------------------------



 



was issued under the Domestic Facility or the Multicurrency Facility), the
Administrative Agent shall, at the request of the applicable Issuing Bank,
withdraw from the LC Reserve Account of each Lender any amounts, up to the
amount of such Lender’s CAM Percentage of such drawing, deposited in respect of
such Letter of Credit and remaining on deposit and deliver such amounts to such
Issuing Bank in satisfaction of the reimbursement obligations of the Lenders
under Section 2.02(e). In the event any Lender shall default on its obligation
to pay over any amount to the Administrative Agent in respect of any Letter of
Credit (in any case, regardless of whether any such Letter of Credit was issued
under the Domestic Facility or the Multicurrency Facility) as provided in this
Section 15.02, the applicable Issuing Bank shall, in the event of a drawing
thereunder, have a claim against such Lender to the same extent as if such
Lender had defaulted on obligations under Section 2.02(e), but shall have no
claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the applicable Borrower’s
reimbursement obligations pursuant Section 15.01. Each other Lender shall have a
claim against such defaulting Lender for any damages sustained by it as a result
of such default, including, in the event such Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.
          (c) In the event that after the date on which a CAM Exchange occurs
any Letter of Credit shall expire undrawn, the Administrative Agent shall
withdraw from the LC Reserve Account of each Lender the amount remaining on
deposit therein in respect of such Letter of Credit and distribute such amount
to such Lender.
          (d) With the prior written approval of the Administrative Agent and
the applicable Issuing Bank, any Lender may withdraw the amount held in its LC
Reserve Account in respect of the undrawn amount of any Letter of Credit. Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the applicable Issuing Bank, on
demand, its CAM Percentage of such drawing.
          (e) Pending the withdrawal by any Lender of any amounts from its LC
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Lender which has not withdrawn its
CAM Percentage of amounts in its LC Reserve Account as provided in paragraph
(d) above shall have the right, at intervals reasonably specified by the
Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its LC Reserve Account and to retain such
earnings for its own account.
     15.03. Conversion. In the event a CAM Exchange shall occur, Obligations
owed by the Borrowers denominated in Specified Foreign Currencies shall,
automatically and with no further act required, be converted to obligations of
the same Borrowers denominated in Dollars. Such conversion shall be effected
based upon the Spot Rate in effect with respect to the Specified Foreign
Currencies on the date on which the CAM Exchange occurs. On and after any such
conversion, all amounts accruing and owed to any Lender in respect of its
Obligations shall accrue and be payable in U.S. Dollars at the rates otherwise
applicable hereunder (and, in the case of interest on Loans, at the default rate
applicable to ABR Loans hereunder). Notwithstanding the foregoing provisions of
this Section 15.03, any Lender may, by notice to the Borrowers and the
Administrative Agent prior to the date on which a CAM Exchange occurs, elect not
to have the provisions of this Section 15.03 apply with respect to all
Obligations owed to such Lender immediately following such date, and, if such
notice is given, all Obligations owed to such Lender immediately following the
date on which such CAM Exchange occurs shall remain designated in their original
currencies.
The remainder of this page is intentionally blank.

-181-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.

            NMHG HOLDING CO.
      By:   /s/ Jeffrey Mattern         Name:   Jeffrey Mattern        Title:  
Treasurer     

     
 
  Notice Address:
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Associate General Counsel
 
  Phone: (503) 721-6063
 
  Telecopier: (503) 721-6059
 
  E-Mail: ed.rizzuti@nmhg.com
 
   
 
  With a copy to:
 
   
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Treasurer
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: jeff.mattern@nmhg.com

S-1



--------------------------------------------------------------------------------



 



            NACCO MATERIALS HANDLING GROUP, INC.
      By:   /s/ Jeffrey Mattern         Name:   Jeffrey Mattern        Title:  
Treasurer     

     
 
  Notice Address:
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Associate General Counsel
 
  Phone: (503) 721-6063
 
  Telecopier: (503) 721-6059
 
  E-Mail: ed.rizzuti@nmhg.com
 
   
 
  With a copy to:
 
   
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Treasurer
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: jeff.mattern@nmhg.com

S-2



--------------------------------------------------------------------------------



 



            NACCO MATERIALS HANDLING LIMITED
      By:   /s/ Jeffrey Mattern         Name:   Jeffrey Mattern        Title:  
Director     

     
 
  Notice Address:
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Associate General Counsel
 
  Phone: (503) 721-6063
 
  Telecopier: (503) 721-6059
 
  E-Mail: ed.rizzuti@nmhg.com
 
   
 
  With a copy to:
 
   
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Treasurer
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: jeff.mattern@nmhg.com

S-3



--------------------------------------------------------------------------------



 



            NACCO MATERIALS HANDLING B.V.
      By:   NACCO MATERIALS HANDLING GROUP, LTD.,
    its Managing Director                               By:   /s/ Jeffrey
Mattern         Name:   Jeffrey Mattern        Title:   Director     

     
 
  Notice Address:
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Associate General Counsel
 
  Phone: (503) 721-6063
 
  Telecopier: (503) 721-6059
 
  E-Mail: ed.rizzuti@nmhg.com
 
   
 
  With a copy to:
 
   
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Treasurer
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: jeff.mattern@nmhg.com

S-4



--------------------------------------------------------------------------------



 



            N.M.H. INTERNATIONAL B.V.
      By:   NACCO MATERIALS HANDLING GROUP, LTD.,
     its Managing Director                               By:   /s/ Jeffrey
Mattern         Name:   Jeffrey Mattern        Title:   Managing Director     

     
 
  Notice Address:
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Associate General Counsel
 
  Phone: (503) 721-6063
 
  Telecopier: (503) 721-6059
 
  E-Mail: ed.rizzuti@nmhg.com
 
   
 
  With a copy to:
 
   
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Treasurer
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: jeff.mattern@nmhg.com

S-5



--------------------------------------------------------------------------------



 



            N.M.H. HOLDING B.V.
      By:   NACCO MATERIALS HANDLING GROUP, LTD.,
     its Managing Director                               By:   /s/ Jeffrey
Mattern         Name:   Jeffrey Mattern        Title:   Director     

     
 
  Notice Address:
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Associate General Counsel
 
  Phone: (503) 721-6063
 
  Telecopier: (503) 721-6059
 
  E-Mail: ed.rizzuti@nmhg.com  
 
  With a copy to:  
 
  c/o NACCO Materials Handling Group, Inc.
 
  650 NE Holladay Street, Suite 1600
 
  Portland, Oregon 97232 USA
 
  Attention: Treasurer
 
  Phone: (503) 721-6000
 
  Telecopier: (503) 721-6059
 
  E-Mail: jeff.mattern@nmhg.com

S-6



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC., as Administrative
Agent, as an Issuing Bank,
as Swing Loan Bank, as a Domestic Lender
and as a Multicurrency Lender
      By:   /s/ Miles D. McManus         Name:   Miles D. McManus       
Title:   Director and Vice President     

     
 
  Notice Address:
 
  388 Greenwich Street, 19th Floor
 
  New York, New York 10013
 
  Attention: Miles D. McManus
 
  Telecopier No.: (212) 723-4485
 
  Confirmation No.: [                    ]
 
  E-Mail: miles.mcmanus@citi.com

           

CITIBANK INTERNATIONAL PLC, as the Overdraft Line Bank
      By:   /s/ Miles D. McManus         Name:   Miles D. McManus       
Title:   Authorized Signatory   

S-7



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Syndication Agent,
as an Issuing Bank, as a Domestic Lender
and as a Multicurrency Lender
      By:   /s/ Susan Cloud         Name:   Susan Cloud        Title:   Vice
President   

S-8



--------------------------------------------------------------------------------



 



         

Exhibit A
Applicable Fixed Rate Margin, Applicable Floating Rate Margin, Applicable Letter
of Credit Fee
Rate, Applicable Overdraft Rate Margin & Applicable Unused Commitment Fee Rate

                                                                      Applicable
  Applicable   Applicable         Applicable   Applicable   Overdraft   Letter
of   Unused     Average Quarterly   Fixed Rate   Floating Rate   Rate   Credit
Fee   Commitment Level   Availability   Margin   Margin   Margin   Rate   Fee
Rate
Level 1
  Greater than $100,000,000     3.00 %     2.00 %     3.25 %     3.00 %     0.75
%
Level 2
  Equal to or less than $100,000,000 and greater than or equal to $50,000,000  
  3.25 %     2.25 %     3.50 %     3.25 %     0.75 %
Level 3
  Less than $50,000,000     3.50 %     2.50 %     3.75 %     3.50 %     0.75 %

S-9



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(A)
Mandatory Cost Formulae

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Associated Costs Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Associated Costs
Rates (weighted in proportion to the percentage participation of each Lender in
the relevant Loan) and will be expressed as a percentage rate per annum.

3.   The Associated Costs Rate for any Lender lending from a Facility Office in
a Participating Member State will be the percentage notified by that Lender to
the Administrative Agent. This percentage will be certified by that Lender in
its notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.   The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

  (a)   in relation to a Loan in Sterling:

         
 
  AB+C(B-D)+E × 0.01
 
100-(A+C)   per cent. per annum

  (b)   in relation to a Loan in any currency other than Sterling:

         
 
  E × 0.01
 
300   per cent. per annum.

      Where:         A is the percentage of Eligible Liabilities (assuming these
to be in excess of any stated minimum) which that Lender is from time to time
required to maintain as an interest free cash ratio deposit with the Bank of
England to comply with cash ratio requirements.         B is the percentage rate
of interest (excluding the Applicable Rate and the Mandatory Cost and, if the
Loan is an Unpaid Sum, the additional rate of interest specified in
Section 2.13(c) payable for the relevant Interest Period on the Loan.         C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

S-10



--------------------------------------------------------------------------------



 



      D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.         E is designed
to compensate Lenders for amounts payable under the Fees Rules and is calculated
by the Administrative Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.     (b)   “Facility Office” means
the office or offices notified by a Lender to the Administrative Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.     (c)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits.     (d)   “Fee
Tariffs” means the fee tariffs specified in the Fees Rules under the activity
group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee required
pursuant to the Fees Rules but taking into account any applicable discount
rate).     (e)   “Participating Member State” means any member state of the
European Union that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Union relating to economic and
monetary union.     (f)   “Reference Banks” means, in relation to Mandatory
Cost, the principal London offices of JPMorgan Chase Bank, National Association.
    (g)   “Tariff Base” has the meaning given to it in, and will be calculated
in accordance with, the Fees Rules.     (h)   “Unpaid Sum” means any sum due and
payable but unpaid by any Borrower under the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of

S-11



--------------------------------------------------------------------------------



 



    charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

8.   Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Associated Costs Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

  (i)   the jurisdiction of its Facility Office; and     (j)   any other
information that the Administrative Agent may reasonably require for such
purpose.  

    Each Lender shall promptly notify the Administrative Agent of any change to
the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

10.   The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.   The Administrative Agent may from time to time, after consultation with
the Company and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

S-12